 





 

Exhibit 10.2

 

Execution Version

 

THIRD AMENDMENT TO CREDIT AGREEMENT

 

This THIRD AMENDMENT TO CREDIT AGREEMENT (this “Amendment”), dated as of
November 13, 2015, is entered into by and among INTERCONTINENTAL EXCHANGE, INC.
(formerly INTERCONTINENTALEXCHANGE GROUP, INC.), a Delaware corporation (the
“Parent Borrower”), ICE EUROPE PARENT LIMITED, a limited company incorporated
under the laws of England and Wales (the “Subsidiary Borrower”, and together
with the Parent Borrower, the “Borrowers”), NYSE HOLDINGS LLC, as a guarantor,
the Lenders (as hereinafter defined) party hereto, the New Lenders (as
hereinafter defined) and WELLS FARGO BANK, NATIONAL ASSOCIATION, as
Administrative Agent.

 

RECITALS

 

A.           The Borrowers, the several lenders from time to time party thereto
(the “Lenders”), and the Administrative Agent are party to the Credit Agreement,
dated as of April 3, 2014 (as amended by the First Amendment to Credit
Agreement, dated as of May 15, 2015, and the Second Amendment to Credit
Agreement, dated as of November 9, 2015, the “Credit Agreement”). Capitalized
terms used but not defined herein shall have the meanings assigned to such terms
in the Credit Agreement as amended by this Amendment.

 

B.           The Parent Borrower has requested that the Lenders amend the Credit
Agreement and the Required Lenders are willing to consent to such amendments to
the Credit Agreement, on the terms and subject to conditions set forth herein.

 

C.           In connection with this Amendment, certain New Lenders (as
hereinafter defined) desire to provide a Revolving Commitment to the Credit
Agreement pursuant to Section 2.20 thereof, certain Lenders desire to sell and
assign a portion of their Commitments and Revolving Loans, if any, to certain
existing Lenders and the New Lenders, and such existing Lenders and the New
Lenders desire to purchase such Commitments and Revolving Loans, if any, from
such selling Lenders and, in the case of the New Lenders, become “Lenders” under
the Credit Agreement, as amended any this Amendment, and become bound as such
thereunder, in each case, on the terms and subject to the conditions set forth
herein.

 

STATEMENT OF AGREEMENT

 

NOW, THEREFORE, in consideration of the foregoing and other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged, the
parties hereto agree as follows:

 

ARTICLE I

 

AMENDMENTS TO CREDIT AGREEMENT

 



1.1           Amendments to the Credit Agreement. Effective upon the Amendment
Effective Date (as hereinafter defined), the Credit Agreement is hereby amended
to delete the stricken text (indicated textually in the same manner as the
following example: stricken text) and to add the double−underlined text
(indicated textually in the same manner as the following example: underlined
text) as set forth in the conformed copy of the Credit Agreement attached hereto
as Exhibit A.

 

 

 

  

1.2           Amendments to Schedule 1.1(a). Effective upon the Amendment
Effective Date, Schedule 1.1(a) to the Credit Agreement is hereby deleted in its
entirety and replaced with the new Schedule 1.1(a) to the Credit Agreement
attached hereto as Exhibit B.

 

1.3           Amendments to Exhibit A-3. Effective upon the Amendment Effective
Date, Exhibit A-3 (Form of Dollar Swingline Note) to the Credit Agreement is
hereby deleted in its entirety and replaced with the new Exhibit A-3 to the
Credit Agreement attached hereto as Exhibit C.

 

1.4           Amendments to Exhibit A-4. Effective upon the Amendment Effective
Date, Exhibit A-4 (Form of Multicurrency Swingline Note) to the Credit Agreement
is hereby deleted in its entirety and replaced with the new Exhibit A-4 to the
Credit Agreement attached hereto as Exhibit D.

 

1.5           Amendments to Exhibit B-2. Effective upon the Amendment Effective
Date, Exhibit B-2 (Form of Notice of Swingline Borrowing) to the Credit
Agreement is hereby deleted in its entirety and replaced with the new Exhibit
B-2 to the Credit Agreement attached hereto as Exhibit E.

 

ARTICLE II

 

Assignments and assumptions; additional commitments

 

2.1           Each of the parties hereto acknowledges and agrees that (i)
certain Lenders (such Lenders, the “Reducing Lenders”) desire to sell and assign
a portion of their Commitments and Revolving Loans, if any, to certain other
Lenders (such Lenders, the “Increasing Lenders”) and certain other financial
institutions identified on the signature pages hereto as a “New Lender” (such
Lenders, the “Purchasing New Lenders” and together with the Increasing Lenders,
the “Purchasing Lenders”) and to be relieved of their obligations under the
Credit Agreement to the extent of their sale and assignment of their Commitments
and Revolving Loans, if any; (b) the Increasing Lenders desire to purchase and
assume certain portions of the Commitments and Revolving Loans, if any, of the
Reducing Lenders and thereby increase their existing Commitments; and (c) the
Purchasing New Lenders desire to purchase and assume certain portions of the
Commitments and Revolving Loans, if any, of the Reducing Lenders and to become
parties to the Credit Agreement. As an administrative convenience and to avoid
the necessity that each Reducing Lender, Increasing Lender and Purchasing New
Lender enter into separate Assignment and Assumptions, the parties hereto
acknowledge and agree that effective as of the Amendment Effective Date, each
Reducing Lender hereby irrevocably sells and assigns to the Purchasing Lenders
and each Purchasing Lender hereby irrevocably purchases and assumes from each
such Reducing Lender, (x) all of such Reducing Lender’s rights and obligations
in its capacity as a Lender under the Credit Agreement and any other documents
or instruments delivered pursuant thereto to the extent related to the
Commitments and Revolving Loans, if any, being sold and assigned by such
Reducing Lender, including any guarantees and Swingline Loans included in such
facilities (the portion of the Commitments and Revolving Loans, if any, being so
sold and assigned by such Reducing Lender, the “Sold Portion”), in each case in
amounts such that the Commitments of all of the Lenders, after giving effect
thereto, shall be as reflected on the revised Schedule 1.1(a) set forth in
Exhibit B and the Revolving Loans, if any, of the Lender, after giving effect
thereto, shall be as reflected on Schedule 2.1 hereto and (y) to the extent
permitted to be assigned under applicable law, all claims, suits, causes of
action and any other right of such Reducing Lender (in its capacity as a Lender)
against any Person with respect to its Sold Portion, whether known or unknown,
arising under or in connection with the Credit Agreement, any other documents or
instruments delivered pursuant thereto or the loan transactions governed thereby
or in any way based on or related to any of the foregoing, including contract
claims, tort claims, malpractice claims, statutory claims and all other claims
at law or in equity related to the rights and obligations sold and assigned
pursuant to clause (x) above (the rights and obligations sold and assigned
pursuant to clauses (x) and (y) above being referred to herein collectively as
the “Assigned Interests”). Such sale and assignment of the Assigned Interests is
without recourse to such Reducing Lender and, except as expressly provided
herein, without representation or warranty by such Reducing Lender. For the
avoidance of doubt, the Revolving Commitment of each Non-Consenting Lender to
this Amendment shall remain unchanged.

 

 2  

 

 

2.2           In addition to the foregoing assignment and assumptions, each of
the parties hereto acknowledges and agrees that certain of the financial
institutions identified on the signature pages hereto as a “New Lender” shall be
added as Lenders under the Credit Agreement and the Commitments of such new
Lenders are as reflected on the revised Schedule 1.1 (a) set forth in Exhibit B
(along with the Purchasing New Lenders, the “New Lenders”).

 

2.3           Immediately prior to the Amendment Effective Date, each New Lender
shall become a party to and a “Lender” under the Credit Agreement as if
originally named therein as a party and shall be bound by all of terms and
provisions applicable to Lenders under the Credit Agreement, Notwithstanding the
foregoing, the parties hereto agree that (i) the Commitments of the New Lenders
that do not constitute Assigned Interest’s shall be deemed to be Additional
Commitments, (ii) such Additional Commitments shall be effective immediately
after the Amendment Effective Date (and shall accordingly reduce the amount by
which the Borrowers may propose to increase the aggregate Revolving Commitments
of any Class under Section 2.20 of the Credit Agreement after the Amendment
Effective Date) and (iii) the relevant requirements set forth in Section 2.20 of
the Credit Agreement are deemed satisfied with respect to such Additional
Commitments. For the avoidance of doubt, the aggregate Additional Commitments
added pursuant to this Section 2.3 are equal to $375,000.00.

 

2.4           Effective on the Amendment Effective Date, (a) each Purchasing New
Lender shall deliver to the Administrative Agent cash in an amount equal to the
aggregate principal amount outstanding as of the Amendment Effective Date, if
any, on the Revolving Loans purchased by it hereunder (as set forth in Schedule
2.1 hereof), (b) each Increasing Lender shall deliver to the Administrative
Agent cash in an amount equal to the aggregate principal amount outstanding as
of the Amendment Effective Date, if any, on the Revolving Loans purchased by it
hereunder (as set forth in Schedule 2.1 hereof), and (c) the Administrative
Agent shall distribute the cash delivered by the Purchasing New Lenders pursuant
to clause (a) and by the Increasing Lenders pursuant to clause (b), if any, to
each of the Reducing Lenders in amounts sufficient to fully repay the aggregate
principal amount of the Revolving Loans, if any, sold and assigned by such
Reducing Lenders hereunder (as set forth in Schedule 2.1 hereof).

 

2.5           Each Reducing Lender (a) represents and warrants that (i) it is
the legal and beneficial owner of its Assigned Interest, (ii) its Assigned
Interest is free and clear of any lien, encumbrance or other adverse claim and
(iii) it has full power and authority, and has taken all action necessary, to
execute and deliver this Amendment and to consummate the transactions
contemplated hereby, and (b) assumes no responsibility with respect to (i) any
statements, warranties or representations made in or in connection with the
Credit Agreement or any other Credit Document, (ii) the execution, legality,
validity, enforceability, genuineness, sufficiency or value of the Credit
Documents or any collateral thereunder, (iii) the financial condition of the
Parent Borrower, any of its Subsidiaries or Affiliates or any other Person
obligated in respect of any Credit Document or (iv) the performance or
observance by the Parent Borrower, any of its Subsidiaries or Affiliates or any
other Person of any of their respective obligations under any Credit Document.

 

 3  

 

  

2.6           Each Purchasing Lender (a) represents and warrants that (i) it has
full power and authority, and has taken all action necessary, to execute and
deliver this Amendment and to consummate the transactions contemplated hereby
and to become a Lender under the Credit Agreement, (ii) it meets all
requirements of an assignee of the Assigned Interest under the Credit Agreement,
(iii) to the extent it not a Lender prior to the Amendment Effective Date, from
and after the Amendment Effective Date, it shall be bound by the provisions of
the Credit Agreement as a Lender thereunder and shall have the obligations of a
Lender thereunder, (iv) it has received a copy of the Credit Agreement, together
with copies of the most recent financial statements referred to in Section 4.9
thereof or delivered pursuant to Section 5.1 thereof, as applicable, and such
other documents and information as it has deemed appropriate to make its own
credit analysis and decision to enter into this Amendment and to purchase the
Assigned Interest on the basis of which it has made such analysis and decision
independently and without reliance on the Administrative Agent, any Selling
Lender or any other Lender, and (v) if it is a Foreign Lender, it has delivered
to the Administrative Agent any documentation required to be delivered by it
pursuant to the terms of the Credit Agreement, duly completed and executed by
it; and (b) agrees that (i) it will, independently and without reliance on the
Administrative Agent, any Selling Lender or any other Lender, and based on such
documents and information as it shall deem appropriate at the time, continue to
make its own credit decisions in taking or not taking action under the Credit
Documents, and (ii) it will perform in accordance with their terms all of the
obligations that by the terms of the Credit Documents are required to be
performed by it as a Lender.

 

2.7           Notwithstanding anything to the contrary contained in the Credit
Agreement, the parties acknowledge and agree that this ARTICLE II shall be
deemed to satisfy all requirements set forth in Section 10.6 of the Credit
Agreement for the assignment and assumption of each Selling Lender’s Assigned
Interest, including, without limitation, the requirement that a separate
Assignment and Assumption be entered into in connection with each such sale and
assignment and the payment of a processing and recordation fee of $3,500.

 

2.8           From and after the Amendment Effective Date, the Administrative
Agent shall make all payments in respect of the Assigned Interests (including
payments of principal, interest, fees and other amounts) to the applicable
Selling Lender for amounts that have accrued to but excluding the Amendment
Effective Date and to the applicable Purchasing Lender for amounts that have
accrued from and after the Effective Date.

 

2.9           Effective on the Amendment Effective Date, the participations in
the Letters of Credit and Swingline Loans under the Credit Agreement shall be
adjusted to give effect to any change in the Commitments and Revolving Credit
Exposure of any Lender as a result of this Amendment.

 

 4  

 

 

ARTICLE III

 

CONDITIONS OF EFFECTIVENESS

 

3.1          The amendments set forth in ARTICLE I and the assignment and
assumptions set forth in ARTICLE II shall become effective as of the date (the
“Amendment Effective Date”) when, and only when, each of the following
conditions precedent shall have been satisfied:

 

(a)          The Administrative Agent shall have received an executed
counterpart of this Amendment from (i) each of the Borrowers, (ii) each Selling
Lender and each Increasing Lender and such additional Lenders as are required,
together with the Selling Lenders and the Increasing Lenders, to constitute the
Required Lenders and (iii) each New Lender;

 

(b)          The Parent Borrower shall have paid (i) to each of Wells Fargo
Securities, LLC and Merrill Lynch, Pierce, Fenner & Smith Incorporated, the fees
required under the Joint Fee Letter (as defined below) to be paid to each of
them on the Amendment Effective Date, in the amounts due and payable on the
Amendment Effective Date as required by the terms thereof, and (ii) to each
applicable Lender and New Lender, the fees required under the Joint Fee Letter
(as defined below) to be paid to each of them on the Amendment Effective Date,
in the amounts due and payable on the Amendment Effective Date as required by
the terms thereof. The “Joint Fee Letter” means that certain letter from Wells
Fargo, Wells Fargo Securities, LLC, BofA and Merrill Lynch, Pierce, Fenner &
Smith Incorporated, to the Parent Borrower, dated October 29, 2015, relating to
certain fees payable by the Parent Borrower in respect of the transactions
contemplated by this Amendment; and

 

(c)          The Parent Borrower shall have delivered to the Administrative
Agent a certificate, signed by a Responsible Officer of the Parent Borrower,
certifying as to the matters set forth in ARTICLE IV hereof.

 

ARTICLE IV

 

REPRESENTATIONS AND WARRANTIES

 

Each Borrower hereby represents and warrants, on and as of the Amendment
Effective Date, that (i) the representations and warranties contained in the
Credit Agreement (except the representation set forth in Section 4.8 thereof
with respect to clauses (i) and (ii) of the definition of “Material Adverse
Effect” only) and the other Credit Documents other than Section 4.13 of the
Credit Agreement qualified as to materiality are true and correct and those not
so qualified are true and correct in all material respects, both immediately
before and after giving effect to this Amendment (except to the extent any such
representation or warranty is expressly stated to have been made as of a
specific date, in which case such representation or warranty is true and correct
(if qualified as to materiality) or true and correct in all material respects
(if not so qualified), in each case only on and as of such specific date), (ii)
this Amendment has been duly authorized, executed and delivered by such Credit
Party and constitutes the legal, valid and binding obligation of such Credit
Party enforceable against it in accordance with its terms subject, in the case
of the Subsidiary Borrower, to Legal Reservations and except as enforceability
may be limited by bankruptcy, insolvency, reorganization, moratorium or other
similar laws affecting creditors’ rights generally, by general equitable
principles or by principles of good faith and fair dealing (regardless of
whether enforcement is sought in equity or at law) and (iii) no Default or Event
of Default shall have occurred and be continuing on the Amendment Effective
Date, both immediately before and after giving effect to this Amendment and the
amendments contemplated hereby.

 

 5  

 

 

ARTICLE V

 

ACKNOWLEDGEMENT AND CONFIRMATION

 

Each party to this Amendment hereby confirms and agrees that, after giving
effect to this Amendment and the amendments contemplated hereby, and except as
expressly modified hereby, the Credit Agreement and the other Credit Documents
to which it is a party remain in full force and effect and enforceable against
such party in accordance with their respective terms and shall not be
discharged, diminished, limited or otherwise affected in any respect.

 

ARTICLE VI

 

MISCELLANEOUS

 

6.1           Governing Law. This Amendment shall be governed by and construed
and enforced in accordance with the laws of the State of New York (including
Sections 5-1401 and 5-1402 of the New York General Obligations Law, but
excluding all other choice of law and conflicts of law rules).

 

6.2           Credit Document. As used in the Credit Agreement, “hereinafter,”
“hereto,” “hereof,” and words of similar import shall, unless the context
otherwise requires, mean the Credit Agreement after amendment by this Amendment.
Any reference to the Credit Agreement or any of the other Credit Documents
herein or in any such documents shall refer to the Credit Agreement and the
other Credit Documents as amended hereby. This Amendment is limited to the
matters expressly set forth herein, and shall not constitute or be deemed to
constitute an amendment, modification or waiver of any provision of the Credit
Agreement except as expressly set forth herein. This Amendment shall constitute
a Credit Document under the terms of the Credit Agreement.

 

6.3           Expenses. The Credit Parties shall pay all reasonable and
documented fees and expenses of counsel to the Administrative Agent in
connection with the preparation, negotiation, execution and delivery of this
Amendment.

 

6.4           Severability. To the extent any provision of this Amendment is
prohibited by or invalid under the applicable law of any jurisdiction, such
provision shall be ineffective only to the extent of such prohibition or
invalidity and only in any such jurisdiction, without prohibiting or
invalidating such provision in any other jurisdiction or the remaining
provisions of this Amendment in any jurisdiction.

 

6.5           Successors and Assigns. This Amendment shall be binding upon,
inure to the benefit of and be enforceable by the respective successors and
permitted assigns of the parties hereto.

 

6.6           Construction. The headings of the various sections and subsections
of this Amendment have been inserted for convenience only and shall not in any
way affect the meaning or construction of any of the provisions hereof.

 

 6  

 

 

6.7           Counterparts; Integration. This Amendment may be executed and
delivered via facsimile or electronic mail with the same force and effect as if
an original were executed and may be signed in any number of counterparts, each
of which shall be an original, with the same effect as if the signatures hereto
were upon the same instrument. This Amendment constitutes the entire contract
among the parties hereto with respect to the subject matter hereof and
supersedes any and all prior agreements and understandings, oral or written,
relating to the subject matter hereof.

 

6.8           Consent after the Amendment Effective Date. After the Amendment
Effective Date, any Lender who did not execute this Amendment prior thereto may,
with the consent of the Parent Borrower, agree to the terms of this Amendment
for the purposes of becoming a Third Amendment Consenting Lender (as defined in
the Credit Agreement after giving effect to this Amendment) by executing and
delivering to the Parent Borrower and the Administrative Agent a consent letter
substantially in the form attached as Exhibit F hereto (any such Lender, a
“Later Consenting Lender”). If, in connection with the delivery of its consent
letter and its agreement to become a Third Amendment Consenting Lender, a later
Consenting Lender and the Parent Borrower agree to increase any Commitment of
such Later Consenting Lender to an amount in excess of such Commitment as in
effect immediately prior to such Later Consenting Lender becoming a Third
Amendment Consenting Lender, then such excess shall be deemed to be an
Additional commitment (and shall accordingly reduce the amount by which the
Borrowers may propose to increase the aggregate Revolving Commitments of any
Class under Section 2.20 of the Credit Agreement thereafter) and the parties
hereto agree that the relevant requirements set forth in Section 2.20 of the
Credit Agreement are deemed satisfied with respect to such Additional
Commitment. For the avoidance of doubt, any later delivery of any such consent
letter by a Later Consenting Lender shall not otherwise affect the effectiveness
of this Amendment or the occurrence of the Amendment Effective Date in
accordance with the terms of ARTICLE III.

 

[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]

 

 7  

 

 

IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be executed
by their duly authorized officers as of the date first above written.

 

  INTERCONTINENTAL EXCHANGE INC.             By: /s/ Martin Hunter

  Name: Martin Hunter  

  Title: SVP-Tax & Treasurer  

 

  ICE EUROPE PARENT LIMITED             By: /s/ Scott Hill  



  Name: Scott Hill  



  Title: Director  

 

By: /s/ Johnathan Short  



  Name: Johnathan Short  



  Title: Director             NYSE HOLDINGS LLC  

 

  By: /s/ Martin Hunter  



  Name: Martin Hunter  



  Title: SVP-Tax c Treasurer  

 

SIGNATURE PAGE TO

THIRD AMENDMENT TO CREDIT AGREEMENT
(FIVE-YEAR FACILITY)

 

  

 

 

  WELLS FARGO BANK, NATIONAL ASSOCIATION,
as the Administrative Agent, the Multicurrency Agent, an
Issuing Lender, a Swingline Lender and a Lender           By: /s/ Tracy
Moosbrugger  



  Name: Tracy Moosbrugger  



  Title: Managing Director  

 

SIGNATURE PAGE TO

THIRD AMENDMENT TO CREDIT AGREEMENT
(FIVE-YEAR FACILITY)

 

  

 

 

  BANK OF AMERICA, N.A., as the Backup
Administrative Agent, a Swingline Lender and a Lender           By: /s/ Thomas
M. Paulk  



  Name: Thomas M. Paulk  



  Title: Senior Vice President  

 

SIGNATURE PAGE TO

THIRD AMENDMENT TO CREDIT AGREEMENT
(FIVE-YEAR FACILITY)

 

  

 

 

  THE BANK OF TOKYO-MITSUBISHI UFJ, LTD., as
a Lender           By: /s/ Oscar D. Cortez  



  Name: Oscar D. Cortez  



  Title: Vice President  

 

SIGNATURE PAGE TO

THIRD AMENDMENT TO CREDIT AGREEMENT
(FIVE-YEAR FACILITY)

 

  

 

  

  BANK OF CHINA, NEW YORK BRANCH, as a Lender           By: /s/ Chen Xu  



  Name: Chen Xu  



  Title: President & U.S.A. CEO  

 

SIGNATURE PAGE TO

THIRD AMENDMENT TO CREDIT AGREEMENT
(FIVE-YEAR FACILITY)

 

  

 

 

  BANK OF MONTREAL (CHICAGO BRANCH), as a
Lender           By: /s/ Michael Lenardi  



  Name: Michael Lenardi  



  Title: Vice President  

 

  BANK OF MONTREAL (LONDON BRANCH), as a
Lender           By: /s/ Anthony Ebdon  



  Name: Anthony Ebdon  



  Title: Managing Director  

 

  By: /s/ Robert Green  

  Name: Robert Green  

  Title: Director, Operations  

 

SIGNATURE PAGE TO

THIRD AMENDMENT TO CREDIT AGREEMENT
(FIVE-YEAR FACILITY)

 

  

 

 

  COMPASS BANK, as a Lender             By: /s/ W. Brad Davis  



  Name: W. Brad Davis  



  Title: Senior Vice President  

 

SIGNATURE PAGE TO

THIRD AMENDMENT TO CREDIT AGREEMENT
(FIVE-YEAR FACILITY)

 

  

 

 

  FIFTH THIRD BANK, as a Lender             By: /s/ Kenneth W. Deere  



  Name: Kenneth W. Deere  



  Title: Senior Vice President  

 

SIGNATURE PAGE TO

THIRD AMENDMENT TO CREDIT AGREEMENT
(FIVE-YEAR FACILITY)

 

  

 

 

  JPMORGAN CHASE BANK, N.A., as a Lender             By: /s/ Kortney L. Knight  



  Name: Kortney L. Knight  



  Title: Vice President  

 

SIGNATURE PAGE TO

THIRD AMENDMENT TO CREDIT AGREEMENT
(FIVE-YEAR FACILITY)

 

  

 

 

  MORGAN STANLEY BANK, N.A., as a Lender             By: /s/ Michael King  



  Name: Michael King  



  Title: Authorized Signatory  

 

SIGNATURE PAGE TO

THIRD AMENDMENT TO CREDIT AGREEMENT
(FIVE-YEAR FACILITY)

 

  

 



 

  SOCIÉTÉ GÉNÉRALE, as a Lender             By: /s/ Nigel Elvey  



  Name: Nigel Elvey  



  Title: Director  

 

SIGNATURE PAGE TO

THIRD AMENDMENT TO CREDIT AGREEMENT
(FIVE-YEAR FACILITY)

 

  

 

  

  U.S. BANK NATIONAL ASSOCIATION, as a Lender           By: /s/ Charles Howes  



  Name: Charles Howes  



  Title: Vice President  

 

SIGNATURE PAGE TO

THIRD AMENDMENT TO CREDIT AGREEMENT
(FIVE-YEAR FACILITY)

 

  

 

 

  CITIBANK, N.A., as a New Lender             By: /s/ Ciaran Small  



  Name: Ciaran Small  



  Title: Vice President  

 

SIGNATURE PAGE TO

THIRD AMENDMENT TO CREDIT AGREEMENT
(FIVE-YEAR FACILITY)

 

  

 

 

  CREDIT SUISSE AG, CAYMAN ISLANDS BRANCH,
as a New Lender           By: /s/ Doreen Barr  



  Name: Doreen Barr  



  Title: Authorized Signatory  

 

  By: /s/ Warren Van Heyst  



  Name: Warren Van Heyst  



  Title: Authorized Signatory  

 

SIGNATURE PAGE TO

THIRD AMENDMENT TO CREDIT AGREEMENT
(FIVE-YEAR FACILITY)

  

  

 

 

  LLOYDS BANK PLC, as a New Lender             By: /s/ Daven Popat  



  Name: Daven Popat  



  Title: Senior Vice President, Transaction Execution,     Category A, P003  

 

  By: /s/ Leah Gorospe  



  Name: Leah Gorospe  



  Title: Assistant Manager, Banking Operations,     Category A, G004  

 

SIGNATURE PAGE TO

THIRD AMENDMENT TO CREDIT AGREEMENT
(FIVE-YEAR FACILITY)

 

  

 

 

Exhibit A

 

Composite Blacklined Conformed Copy of Credit Agreement
Reflecting Third Amendment to the Credit Agreement

 

[see attached]

 

 A-1 

 

  

CUSIP Number: Deal # 45856GAC8

Revolving Loans (Dollar Revolving Loans) CUSIP # 45856GAD6

Revolving Loans (Multicurrency Revolving Loans) CUSIP # 45856GAE4

 

Conformed Copy – Conformed through the Second Amendment

 

 



CREDIT AGREEMENT

 

among

 

INTERCONTINENTAL EXCHANGE, INC.
and
ICE EUROPE PARENT LIMITED
as Borrowers,

 

THE LENDERS NAMED HEREIN,

 

WELLS FARGO BANK, NATIONAL ASSOCIATION,
as Primary Administrative Agent, Issuing Lender and a Swingline Lender

 

BANK OF AMERICA, N.A.,
as Syndication Agent, Backup Administrative Agent and a Swingline Lender

 

and

 

THE BANK OF TOKYO-MITSUBISHI UFJ, LTD.,

BANK OF CHINA, NEW YORK BRANCH,

BANK OF MONTREAL,

BBVA COMPASS BANK, and

FIFTH THIRD BANK,
REGIONS BANK, N.A. and
SUNTRUST BANK,
as Co-Documentation Agents

 

$3,000,000,000 Senior Credit Facilities

 

WELLS FARGO SECURITIES, LLC
and
MERRILL LYNCH, PIERCE, FENNER & SMITH INCORPORATED
as Joint Bookrunners and Joint Lead Arrangers

 

THE BANK OF TOKYO-MITSUBISHI UFJ, LTD.,

BANK OF CHINA, NEW YORK BRANCH,

BMO CAPITAL MARKETS CORP.,

BBVA COMPASS BANK, and

FIFTH THIRD BANK,
REGIONS BANK, N.A. and
SUNTRUST ROBINSON HUMPHREY, INC.,
as Joint Lead Arrangers

 

Dated as of April 3, 2014

 

 

  

 

  

TABLE OF CONTENTS

 

    Page       ARTICLE I   DEFINITIONS       1.1 Defined Terms 1 1.2 Accounting
Terms 3233 1.3 Other Terms; Construction 3334 1.4 Currency Equivalents Generally
3435 1.5 Redenomination of Certain Foreign Currencies 3536 1.6 Interest Rates
3536       ARTICLE II   AMOUNT AND TERMS OF THE LOANS       2.1 Commitments 3537
2.2 Borrowings 3738 2.3 Disbursements; Funding Reliance; Domicile of Loans 4143
2.4 Evidence of Debt; Notes 4244 2.5 Termination and Reduction of Commitments
and Swingline Commitments 43 45 2.6 Mandatory Payments and Prepayments 4446 2.7
Voluntary Prepayments 4547 2.8 Interest 4647 2.9 Fees 4849 2.10 Interest Periods
4951 2.11 Conversions and Continuations 5052 2.12 Method of Payments;
Computations; Apportionment of Payments 5153 2.13 Recovery of Payments 5355 2.14
Pro Rata Treatment 5455 2.15 Increased Costs; Change in Circumstances;
Illegality 5556 2.16 Taxes 5759 2.17 Compensation 6264 2.18 Replacement of
Lenders; Mitigation of Costs 6365 2.19 Letters of Credit 6466 2.20 Increase in
Commitments 7274 2.21 Defaulting Lenders 7476 2.22 Cash Collateral 7779 2.23
Loans to the Subsidiary Borrower; etc 80       ARTICLE III   CONDITIONS OF
BORROWING

 

 i 

 



 



3.1 Conditions of Effectiveness and Initial Borrowing 7881 3.2 Conditions of All
Borrowings 8083 3.3 Conditions of Borrowing for IDHC Acquisition 8184      
ARTICLE IV   REPRESENTATIONS AND WARRANTIES       4.1 Corporate Organization and
Power 8487 4.2 Authorization; Enforceability 8487 4.3 No Violation 8587 4.4
Governmental and Third-Party Authorization; Permits 8588 4.5 Litigation 8588 4.6
Full Disclosure 8588 4.7 Margin Regulations 8689 4.8 No Material Adverse Effect
8689 4.9 Financial Matters 8689 4.10 Compliance with Laws 8689 4.11 Investment
Company Act 8689 4.12 OFAC; Anti-Terrorism Laws 8689 4.13 Solvency 8790      
ARTICLE V   AFFIRMATIVE COVENANTS       5.1 Financial Statements 8790 5.2 Other
Business and Financial Information 8992 5.3 Existence; Franchises; Maintenance
of Properties 9093 5.4 Use of Proceeds 9093 5.5 Compliance with Laws 9093 5.6
Payment of Taxes 9193 5.7 Insurance 9194 5.8 Maintenance of Books and Records;
Inspection 9194 5.9 Subsidiary Guarantors 9194 5.10 Anti-Corruption Laws, OFAC,
PATRIOT Act Compliance 9395       ARTICLE VI   FINANCIAL COVENANT       6.1
Maximum Total Leverage Ratio 9396       ARTICLE VII   NEGATIVE COVENANTS      
7.1 Merger; Consolidation 9497

 

 ii 

 

  



7.2 Subsidiary Indebtedness 9497 7.3 Liens 9699 7.4 Asset Dispositions 98102 7.5
Dividend Payments 102 7.6 Acquisitions 102       ARTICLE VIII   EVENTS OF
DEFAULT       8.1 Events of Default 98102 8.2 Remedies:  Termination of
Commitments, Acceleration, etc 101104 8.3 Remedies: Setoff 101105       ARTICLE
IX   THE ADMINISTRATIVE AGENT       9.1 Appointment and Authority 102106 9.2
Rights as a Lender 102106 9.3 Exculpatory Provisions 103107 9.4 Reliance by
Administrative Agent 103108 9.5 Delegation of Duties 104108 9.6 Resignation of
Administrative Agent 104108 9.7 Non-Reliance on Administrative Agent and Other
Lenders 105109 9.8 No Other Duties, Etc 105109 9.9 Administrative Agent May File
Proofs of Claim 105109 9.10 Guaranty Matters; Ineligible Assignees Letter
Agreement 106110 9.11 Swingline Lender 106111 9.12 Replacement of Impaired Agent
106111 9.13 Backup Administrative Agent 111       ARTICLE X   MISCELLANEOUS    
  10.1 Expenses; Indemnity; Damage Waiver 107112 10.2 Governing Law; Submission
to Jurisdiction; Waiver of Venue; Service of Process 109114 10.3 Waiver of Jury
Trial 110116 10.4 Notices; Effectiveness; Electronic Communication 110116 10.5
Amendments, Waivers, etc 111117 10.6 Successors and Assigns 113119 10.7 No
Waiver 118124 10.8 Survival 118124 10.9 Severability 118124 10.10 Construction
118124 10.11 No Fiduciary Duty 119125

 

 iii 

 



 



10.12 Confidentiality 119125 10.13 Counterparts; Integration; Effectiveness
120126 10.14 Disclosure of Information 120126 10.15 USA Patriot Act Notice
120126 10.16 The Parent Borrower as Agent for the Subsidiary Borrower 120126
10.17 Judgment Currency 121127 10.18 Termination of Terminating Credit
Facilities 122128 10.19 Not a Grandfathered Obligation 128       ARTICLE XI  
GUARANTY BY THE PARENT BORROWER       11.1 The Guaranty 122128 11.2 Guaranty
Unconditional 122128 11.3 Duty Only Upon Payment in Full; Reinstatement in
Certain Circumstances 123129 11.4 Waiver by the Parent Borrower 123129 11.5
Subrogation 123129 11.6 Stay of Acceleration 124130 11.7 Continuing Guaranty;
Assignments 124130

  

 iv 

 

  

EXHIBITS

 

Exhibit A-1 Form of Dollar Revolving Note Exhibit A-2 Form of Multicurrency
Revolving Note Exhibit A-3 Form of Dollar Swingline Note Exhibit A-4 Form of
Multicurrency Swingline Note Exhibit B-1 Form of Notice of Borrowing Exhibit B-2
Form of Notice of Swingline Borrowing Exhibit B-3 Form of Notice of
Conversion/Continuation Exhibit B-4 Form of Letter of Credit Notice Exhibit C
Form of Compliance Certificate Exhibit D Form of Assignment and Assumption
Exhibit E Forms of U.S. Tax Compliance Certificate

 

SCHEDULES

 

Schedule 1.1(a) Commitments and Notice Addresses Schedule 1.1(b) Existing
Letters of Credit Schedule 7.3 Liens

 

 v 

 

 

CREDIT AGREEMENT

 



THIS CREDIT AGREEMENT, dated as of the 3rd day of April, 2014, is made among
INTERCONTINENTAL EXCHANGE, INC. (formerly INTERCONTINENTAL-EXCHANGE GROUP, INC.,
a Delaware corporation (the “Parent Borrower”), ICE EUROPE PARENT LIMITED, a
limited company incorporated under the laws of England and Wales (the
“Subsidiary Borrower”, and together with the Parent Borrower, the “Borrowers”),
the Lenders (as hereinafter defined), WELLS FARGO BANK, NATIONAL ASSOCIATION, as
Primary Administrative Agent (as hereinafter defined) for the Lenders, and BANK
OF AMERICA, N.A., as Syndication Agent (as hereinafter defined) and Backup
Administrative Agent (as hereinafter defined) for the Lenders.

 

BACKGROUND STATEMENT

 

The Borrowers have requested that the Lenders make available a revolving credit
facility to the Borrowers in the aggregate principal amount of $3,000,000,000.
The Borrowers will use the proceeds of these facilities as provided in Section
5.4. The Lenders are willing to make available to the Borrowers the credit
facilities described herein subject to and on the terms and conditions set forth
in this Agreement.

 

AGREEMENT

 

NOW, THEREFORE, in consideration of the mutual provisions, covenants and
agreements herein contained, the parties hereto hereby agree as follows:

 

ARTICLE I

 

DEFINITIONS

 

1.1           Defined Terms. For purposes of this Agreement, in addition to the
terms defined elsewhere herein, the following terms have the meanings set forth
below (such meanings to be equally applicable to the singular and plural forms
thereof):

 

“Account Designation Letter” means a letter from the Borrowers to the
Administrative Agent, duly completed and signed by an Authorized Officer of each
Borrower and in form and substance reasonably satisfactory to the Administrative
Agent, listing any one or more accounts to which such Borrower may from time to
time request the Administrative Agent to forward the proceeds of any Loans made
hereunder.

 

“Acquisition” means any transaction or series of related transactions,
consummated on or after the date hereof, by which the Parent Borrower directly,
or indirectly through one or more Subsidiaries, (i) acquires any division or
line of business of any Person, or all or substantially all of the assets, of
any Person, whether through purchase of assets, merger or otherwise, or (ii)
acquires Capital Stock of any Person having at least a majority of Total Voting
Power of the then outstanding Capital Stock of such Person.

 

“Additional Commitment” has the meaning set forth in Section 2.20(c).

 

 1 

 

  

“Additional Lender” has the meaning set forth in Section 2.20(a).

 

“Adjusted Base Rate” means, at any time with respect to any Base Rate Loan, a
rate per annum equal to the Base Rate as in effect at such time plus the
Applicable Percentage for Base Rate Loans as in effect at such time.

 

“Adjusted LIBOR Market Index Rate” means, for any date, with respect to any
LIBOR Market Index Rate Loan, a rate per annum equal to the LIBOR Market Index
Rate as in effect at such time plus the Applicable Percentage for LIBOR Loans as
in effect at such time.

 

“Adjusted LIBOR Rate” means, at any time with respect to any LIBOR Loan, a rate
per annum equal to the LIBOR Rate (as set forth in clause (i) of the definition
thereof) as in effect at such time plus the Applicable Percentage for LIBOR
Loans as in effect at such time.

 



“Administrative Agent” means, (a) during a Wells Fargo, in its capacity as
Availability Period, the Primary Administrative Agent appointed under Section
9.1, and its successors and permitted assigns in such capacity; providedand (b)
during a Wells Fargo Unavailability Period, the Backup Administrative Agent;
provided, that (x) it is understood that matters concerning the funding of
Multicurrency Revolving Loans denominated in a Foreign Currency and
Multicurrency Swingline Loans and the disbursement of the proceeds thereof will
be administered by the Multicurrency Agent, and references herein to the
“Administrative Agent” in such a context shall be deemed to refer to the
“Multicurrency Agent” and (y) any reference to the “Administrative Agent” in
Section 2.12(e) shall at all times be deemed to refer to the Primary
Administrative Agent and the Backup Administrative Agent.

 

“Administrative Questionnaire” means an administrative questionnaire in the form
supplied by the Administrative Agent.

 

“Affiliate” means, with respect to a specified Person, another Person that
directly, or indirectly through one or more intermediaries, Controls or is
Controlled by or is under common Control with the Person specified.
Notwithstanding the foregoing, no Agent nor any Lender shall be deemed an
“Affiliate” of a Borrower or any Subsidiary of a Borrower.

 

“Agents” means, collectively, the Multicurrency Agent and, the Primary
Administrative Agent and the Backup Administrative Agent. 

“Aggregate Dollar Revolving Credit Exposure” means, at any time, the sum of (i)
the aggregate principal amount of Dollar Revolving Loans outstanding at such
time, (ii) the aggregate principal amount of Dollar Swingline Loans outstanding
at such time and (iii) the aggregate Dollar Letter of Credit Exposure of all
Dollar Revolving Lenders at such time.

 

“Aggregate Multicurrency Revolving Credit Exposure” means, at any time, the sum
of (i) the Dollar Amount of the Multicurrency Revolving Loans outstanding at
such time, (ii) the Dollar Amount of the Multicurrency Swingline Loans
outstanding at such time and (iii) the aggregate Multicurrency Letter of Credit
Exposure of all Multicurrency Revolving Lenders at such time.

 

“Agreement” means this Credit Agreement.

 

 2 

 

  



“Applicable Percentage” means, at any time from and after the Closing Date, the
applicable percentage (i) to be added to the Base Rate for purposes of
determining the Adjusted Base Rate, (ii) to be added to the LIBOR Rate and the
LIBOR Market Index Rate for purposes of, respectively, determining the Adjusted
LIBOR Rate and Adjusted LIBOR Market Index Rate and (iii) to be used in
calculating the commitment fee payable pursuant to Section 2.9(a)(ii), in each
case as determined under the following matrix with reference to the Debt Rating
(as defined and as determined as set forth below); provided, that, on and after
the Original Maturity Date, the Applicable Commitment Fee Rate for each Tier
shall be permanently increased by 10 basis points:

 

 

Tier

Debt Rating Applicable
LIBOR
Margin Applicable
Base Rate
Margin Applicable
Commitment
Fee Rate I AA-/Aa3 or higher 0.875% 0.000% 0.080% II A+/A1 1.000% 0.000% 0.100%
III A/A2 1.125% 0.125% 0.125% IV A-/A3 1.250% 0.250% 0.150% V BBB+/Baa1 or lower
1.500% 0.500% 0.200%

 

“Debt Rating” means, as of any date of determination, the rating as determined
by S&P and Moody’s of the Parent Borrower’s non-credit-enhanced, senior
unsecured long-term debt. For purposes of determining the applicable pricing
tier, (i) if the respective Debt Ratings issued by the foregoing rating agencies
differ by one pricing tier, then the pricing tier for the higher of such Debt
Ratings shall apply (with pricing tier I being the highest and pricing tier V
being the lowest); (ii) if there is a split in Debt Ratings of more than one
pricing tier, then the pricing tier that is one level lower than the pricing
tier of the higher Debt Rating shall apply; (iii) if the Parent Borrower has
only one Debt Rating, the pricing tier corresponding to that Debt Rating shall
apply; and (iv) if the Parent Borrower does not have any Debt Rating, pricing
tier V shall apply. Initially, the Applicable Percentage shall be determined
based upon the Debt Rating specified in the certificate delivered pursuant to
Section 3.1(a)(iv). Thereafter, each change in the Applicable Percentage
resulting from a publicly announced change in the Debt Rating shall be effective
during the period commencing on the date of the public announcement thereof and
ending on the date immediately preceding the effective date of the next such
change.

 

“Anti-Corruption Laws” means the United States Foreign Corrupt Practices Act of
1977, the United Kingdom Bribery Act of 2010, and all other laws, rules, and
regulations of any jurisdiction applicable to the Parent Borrower and its
Affiliates concerning or relating to bribery or corruption.

 

“Approved Fund” means any Fund that is administered or managed by (i) a Lender,
(ii) an Affiliate of a Lender or (iii) a Person (or an Affiliate of a Person)
that administers or manages a Lender.

 

 3 

 

  



“Arrangers” mean Wells Fargo Securities, LLC, Merrill Lynch, Price, Fenner &
Smith Incorporated, Bank of China, New York Branch, The Bank of Tokyo-Mitsubishi
UFJ, Ltd., Bank of China, New York Branch, BMO Capital Markets Corp., BBVA
Compass Bank, and Fifth Third Bank, Regions Bank, N.A. and SunTrust Robinson
Humphrey, Inc., and their respective successors.

 

“Assignment and Assumption” means an Assignment and Assumption entered into by a
Lender and an assignee (with the consent of any party whose consent is required
by Section 10.6(b)), and accepted by the Administrative Agent, in substantially
the form of Exhibit D or any other form approved by the Administrative Agent.

 

“Authorized Officer” means, with respect to any action specified herein to be
taken by or on behalf of a Borrower, any officer of such Borrower duly
authorized by resolution of its board of directors or other governing body to
take such action on its behalf, and whose signature and incumbency shall have
been certified to the Administrative Agent by the secretary or an assistant
secretary of such Borrower.

 

“Backup Administrative Agent” means BofA, in its capacity as Backup
Administrative Agent, and its successors and permitted assigns in such capacity.

 

“Bankruptcy Code” means 11 U.S.C. §§ 101 et seq., and any successor statute.

 

“Bankruptcy Event” means the occurrence of an event specified in Section 8.1(f)
or 8.1(g).

  

“Base Rate” means the highest of (i) the per annum interest rate publicly
announced from time to time by Wells Fargo in Charlotte, North Carolina, to be
its prime rate (which may not necessarily be its lowest or best lending rate),
as adjusted to conform to changes as of the opening of business on the date of
any such change in such prime rate, (ii) the Federal Funds Rate plus 0.5% per
annum, as adjusted to conform to changes as of the opening of business on the
date of any such change in the Federal Funds Rate, and (iii) the LIBOR Rate for
an interest period of one month plus 1.00%, as adjusted to conform to changes as
of the opening of business on the date of any such change of such LIBOR Rate.

 

“Base Rate Loan” means, at any time, any Dollar Revolving Loan or any
Multicurrency Loan denominated in Dollars that bears interest at such time at
the applicable Adjusted Base Rate.

 



“BofA” means Bank of America, N.A.

 

“BofA Fee Letter” means the letter from BofA to the Parent Borrower, dated
October 29, 2015, relating to certain fees payable by the Parent Borrower in
respect of the transactions contemplated by this Agreement.

 

“Borrowers” has the meaning given to such term in the introductory paragraph
hereof.

 

“Borrowing” means the incurrence by a Borrower (including as a result of
conversions and continuations of outstanding Loans pursuant to Section 2.11) on
a single date of a group of Loans of a single Class, Currency and Type
(including a Swingline Loan made by theany Swingline Lender) and, in the case of
LIBOR Loans, as to which a single Interest Period is in effect.

 

 4 

 

  

“Borrowing Date” means, with respect to any Borrowing, the date upon which such
Borrowing is made.

 

“Business Day” means (i) any day other than a Saturday or Sunday, a legal
holiday or a day on which commercial banks in Charlotte, North Carolina or New
York, New York are authorized or required by law to be closed, (ii) in respect
of any notice or determination in connection with, and payments of principal and
interest on, LIBOR Loans denominated in Dollars or a LIBOR Market Index Rate
Loan, any such day that is also a day on which trading in Dollar deposits is
conducted by banks in London, England in the London interbank Eurodollar market,
(iii) in respect of any notice or determination in connection with, and payments
of principal and interest on, Loans denominated in Euros, any such day that is
also a day on which the Trans-European Automated Real-time Gross Settlement
Express Transfer payment system (TARGET) (or, if such clearing system ceases to
be operative, such other clearing system (if any) reasonably determined by the
Administrative Agent to be a suitable replacement) is open for settlement of
payment in Euros, and (iv) in respect of any notice or determination in
connection with, and payments of principal and interest on, Loans denominated in
any Currency other than Dollars or Euros, any such day that is also a day on
which banks are open for foreign exchange business in the principal financial
center of the country of such Currency.

 

“Capital Lease” means, with respect to any Person, any lease of property
(whether real, personal or mixed) by such Person as lessee that is or is
required to be, in accordance with GAAP, recorded as a capital lease on such
Person’s balance sheet.

 

“Capital Lease Obligations” means, with respect to any Person, the obligations
of such Person to pay rent or other amounts under any Capital Lease of such
Person, and the amount of such obligations shall be the capitalized amount
thereof determined in accordance with GAAP.

 

“Capital Stock” means (i) with respect to any Person that is a corporation, any
and all shares, interests or equivalents in capital stock (whether voting or
nonvoting, and whether common or preferred) of such corporation, and (ii) with
respect to any Person that is not a corporation, any and all partnership,
membership, limited liability company or other equity interests of such Person;
and in each case under clauses (i) and (ii), any and all warrants, rights or
options to purchase any of the foregoing or any securities convertible into or
exchangeable for any of the foregoing.

 

“Cash Collateral Account” has the meaning given to such term in Section 2.19(i).

 

“Cash Collateralize” means to pledge and deposit with or deliver to the
Administrative Agent, for the benefit of the Issuing Lender and the Lenders, as
collateral for the Letter of Credit Exposure or obligations of Lenders to fund
participations in respect thereof, cash or deposit account balances or, if the
Administrative Agent and the Issuing Lender shall agree in their sole
discretion, other credit support, in each case pursuant to documentation in form
and substance satisfactory to the Administrative Agent and the Issuing Lender.
“Cash Collateral” shall have a meaning correlative to the foregoing and shall
include the proceeds of such cash collateral and other credit support.

 

 5 

 

 



“Cash Equivalents” means (i) for purposes of Section 2.19(i) only, (A)
securities issued or unconditionally guaranteed or insured by the United States
of America or any agency or instrumentality thereof, backed by the full faith
and credit of the United States of America and maturing within one year from the
date of acquisition, (B) commercial paper issued by any Person organized under
the laws of the United States of America, maturing within 180 days from the date
of acquisition and, at the time of acquisition, having a rating of at least A-1
or the equivalent thereof by Standard & Poor’s Ratings Services or at least P-1
or the equivalent thereof by Moody’s Investors Service, Inc., (C) time deposits
and certificates of deposit maturing within 180 days from the date of issuance
and issued by a bank or trust company organized under the laws of the United
States of America or any state thereof (y) that has combined capital and surplus
of at least $500,000,000 or (z) that has (or is a subsidiary of a bank holding
company that has) a long-term unsecured debt rating of at least A or the
equivalent thereof by Standard & Poor’s Ratings Services or at least A2 or the
equivalent thereof by Moody’s Investors Service, Inc., (D) repurchase
obligations with a term not exceeding 30 days with respect to underlying
securities of the types described in clause (i)(A) above entered into with any
bank or trust company meeting the qualifications specified in clause (i)(C)
above, and (E) money market funds at least ninety-five percent (95%) of the
assets of which are continuously invested in securities of the foregoing types;
and (ii) for all other purposes, as defined in accordance with GAAP.

 

“Change in Law” means the occurrence, after the date of this Agreement, of any
of the following: (i) the adoption or taking effect of any law, rule, regulation
or treaty, (ii) any change in any law, rule, regulation or treaty or in the
administration, interpretation, implementation or application thereof by any
Governmental Authority or (iii) the making or issuance of any request, guideline
or directive (whether or not having the force of law) by any Governmental
Authority; provided that notwithstanding anything herein to the contrary, (x)
the Dodd-Frank Wall Street Reform and Consumer Protection Act and all requests,
rules, guidelines or directives thereunder or issued in connection therewith and
(y) all requests, rules, guidelines or directives promulgated by the Bank for
International Settlements, the Basel Committee on Banking Supervision (or any
successor or similar authority) or the United States or foreign regulatory
authorities, in each case pursuant to Basel III, shall in each case be deemed to
be a “Change in Law”, regardless of the date enacted, adopted, implemented or
issued.

 

“Change of Control” means an event or series of events by which any “person” or
“group” (as such terms are used in Sections 13(d) and 14(d) of the Securities
Exchange Act of 1934, but excluding any employee benefit plan of such person or
its subsidiaries, and any person or entity acting in its capacity as trustee,
agent or other fiduciary or administrator of any such plan) becomes the
“beneficial owner” (as defined in Rules 13d-3 and 13d-5 under the Securities
Exchange Act of 1934), directly or indirectly, of 35% or more of the equity
securities of the Parent Borrower entitled to vote for members of the board of
directors or equivalent governing body of the Parent Borrower on a fully-diluted
basis.

 

“Class” when used in reference to any Loan or Borrowing, refers to whether such
Loan, or the Loans constituting such Borrowing, are Dollar Revolving Loans,
Multicurrency Revolving Loans, Dollar Swingline Loans or Multicurrency Swingline
Loans; when used in reference to any Lender, refers to whether such Lender is a
Dollar Revolving Lender or a Multicurrency Revolving Lender; and, when used in
reference to any Commitment, refers to whether such Commitment is a Dollar
Revolving Commitment or a Multicurrency Revolving Commitment.

 

 6 

 

 



“Clearing House Subsidiary” means any Subsidiary of the Parent Borrower the
principal business of which is the provision of or conducting of clearing,
depository or settlement operations.

 

“Closing Date” means the first date upon which the initial extensions of credit
are made pursuant to this Agreement, which shall be the date upon which each of
the conditions set forth in Sections 3.1 and 3.2 shall have been satisfied or
waived in accordance with the terms of this Agreement.

 

“Co-Documentation Agents” means the Lenders identified as such on the cover page
hereof.

 

“Code” means the Internal Revenue Code of 1986, and any successor statute, and
all rules and regulations from time to time promulgated thereunder.

 

“Commitments” means, collectively, the Dollar Revolving Commitments and the
Multicurrency Revolving Commitments.

 

“Compliance Certificate” means a fully completed and duly executed certificate
in the form of Exhibit C, together with a Covenant Compliance Worksheet.

 

“Connection Income Taxes” means Other Connection Taxes that are imposed on or
measured by net income (however denominated) or that are franchise Taxes or
branch profits Taxes.

 



“Consolidated EBITDA” means, for any Reference Period, the aggregate of (i)
Consolidated Net Income for such period, plus (ii) the sum of (A) interest
expense, (B) federal, state, local and other income taxes, (C) depreciation and
amortization expense, (D) fees and integration, restructuring and severance
expenses and charges incurred during such period in connection with any
Acquisition or Asset Disposition consummated no more than six months prior to
the beginning of such Reference Period not to exceed (x) for any Reference
Period ending between the Closing Date and September 30, 2015, $150,000,000 or
(y) for any Reference Period ending after September 30, 2015, five percent of
Consolidated EBITDA for such Reference Period (calculated without giving effect
to this clause (D)), (E) noncash charges (including stock based compensation and
any impairment charge or write-off or write-down of goodwill or other intangible
assets), (F) extraordinary losses and (G) all losses during such period
resulting from any asset disposition outside the ordinary course of business,
all to the extent deducted in the calculation of Consolidated Net Income for
such Reference Period and all calculated in accordance with GAAP, minus (iii)
the sum of (A) extraordinary gains or income, (B) all gains during such period
resulting from any asset disposition outside the ordinary course of business,
(C) any cash disbursements during such period that relate to noncash charges
included in Consolidated EBITDA pursuant to clause (ii)(E) of this definition
during such Reference Period or the twelve months preceding such Reference
Period and (D) any noncash gains for such period that represent the reversal of
any accrual, or the reversal of any cash reserves, that relates to charges
included in Consolidated EBITDA pursuant to clause (ii)(D) or (ii)(E) of this
definition during such Reference Period or the twelve months preceding such
Reference Period, all to the extent included in the calculation of Consolidated
Net Income for such period and all calculated in accordance with GAAP.

 

 7 

 

 



“Consolidated Net Income” means, for any Reference Period, net income (or loss)
for the Parent Borrower and its Subsidiaries for such Reference Period,
determined on a consolidated basis in accordance with GAAP (after deduction for
minority interests); provided that, in making such determination, there shall be
excluded (i) the net income (or loss) of any other Person that is not a
Subsidiary of the Parent Borrower (or is accounted for by the Parent Borrower by
the equity method of accounting) except to the extent of actual payment of cash
dividends or distributions by such Person to the Parent Borrower or any
Subsidiary thereof during such period, (ii) the net income of any Subsidiary of
the Parent Borrower to the extent that the declaration or payment of dividends
or similar distributions by such Subsidiary of such net income is not at the
time permitted by operation of the terms of its charter, certificate of
incorporation or formation or other constituent document or any agreement or
instrument (other than a Credit Document) or any judgment, decree, order,
statute, rule or government regulation applicable to such Subsidiary (provided
that there shall not be excluded from Consolidated Net Income such part of net
income that is used or designated as being available to satisfy regulatory
capital or liquidity requirements imposed on any Subsidiary of the Parent
Borrower by any Governmental Authority or pursuant to any decree, order,
statute, rule or government regulation) and (iii) without duplication of other
deductions or exclusions, any payments made during such Reference Period by any
Subsidiaries of the Parent Borrower of profit sharing entitlements, rebates,
incentives, partnership distributions or similar entitlements.

 

“Consolidated Net Worth” means, as of any date of determination, the
consolidated stockholders’ equity of the Parent Borrower and its Subsidiaries,
determined in accordance with GAAP.

 

“Consolidated Total Funded Debt” means, as of any date of determination, the
aggregate principal amount of all Indebtedness of the Parent Borrower and its
Subsidiaries as of such date, determined on a consolidated basis in accordance
with GAAP.

 

“Control” means, with respect to any Person, the possession, direct or indirect,
of the power to direct or cause the direction of the management and policies of
such Person, whether through the ownership of voting securities, by contract or
otherwise; and the terms “Controlled” and “Controlling” have correlative
meanings.

 

“Covenant Compliance Worksheet” means a fully completed worksheet in the form of
Attachment A to Exhibit C.

 

“Credit Documents” means this Agreement, the Notes, the Letters of Credit, the
Fee Letters, each Subsidiary Guaranty, the Ineligible Assignees Letter
Agreement, each Compliance Certificate, each Notice of Borrowing, each Notice of
Swingline Borrowing and each Letter of Credit Notice now or hereafter executed
and delivered to the Administrative Agent or any Lender by or on behalf of a
Borrower or any Guarantor with respect to this Agreement.

 

“Credit Parties” means the Borrowers and the Guarantors.

 

“Currency” means Dollars or any Foreign Currency.

 

“Debt Rating” shall have the meaning given to such term in the definition of
Applicable Percentage.

 

 8 

 

 



“Debtor Relief Laws” means the Bankruptcy Code, and all other liquidation,
conservatorship, bankruptcy, assignment for the benefit of creditors,
moratorium, rearrangement, receivership, insolvency, reorganization, or similar
debtor relief laws of the United States or other applicable jurisdictions from
time to time in effect and affecting the rights of creditors generally.

 

“Default” means any event or condition that, with the passage of time or giving
of notice, or both, would constitute an Event of Default.

 



“Defaulting Lender” means, subject to Section 2.21(b), any Lender that (i) has
failed to (A) fund all or any portion of its Loans within two Business Days of
the date such Loans were required to be funded hereunder unless such Lender
notifies the Administrative Agent and the Parent Borrower in writing that such
failure is the result of such Lender’s determination that one or more conditions
precedent to funding (each of which conditions precedent, together with any
applicable default, shall be specifically identified in such writing) has not
been satisfied, or (B) pay to the Administrative Agent, the Issuing Lender,
theany Swingline Lender or any other Lender any other amount required to be paid
by it hereunder (including in respect of its participation in Letters of Credit
or Swingline Loans) within two Business Days of the date when due, (ii) has
notified a Borrower, the Administrative Agent, the Issuing Lender or theany
Swingline Lender in writing that it does not intend to comply with its funding
obligations hereunder, or has made a public statement to that effect (unless
such writing or public statement relates to such Lender’s obligation to fund a
Loan hereunder and states that such position is based on such Lender’s
determination that a condition precedent to funding (which condition precedent,
together with any applicable default, shall be specifically identified in such
writing or public statement) cannot be satisfied), (iii) has failed, within
three Business Days after written request by the Administrative Agent or a
Borrower, to confirm in writing to the Administrative Agent and such Borrower
that it will comply with its prospective funding obligations hereunder (provided
that such Lender shall cease to be a Defaulting Lender pursuant to this clause
(iii) upon receipt of such written confirmation by the Administrative Agent and
such Borrower), or (iv) has, or has a direct or indirect parent company that
has, (A) become the subject of a proceeding under any Debtor Relief Law, or (B)
had appointed for it a receiver, custodian, conservator, trustee, administrator,
assignee for the benefit of creditors or similar Person charged with
reorganization or liquidation of its business or assets, including the Federal
Deposit Insurance Corporation or any other state or federal regulatory authority
acting in such a capacity; provided that a Lender shall not be a Defaulting
Lender solely by virtue of the ownership or acquisition of any equity interest
in that Lender or any direct or indirect parent company thereof by a
Governmental Authority so long as such ownership interest does not result in or
provide such Lender with immunity from the jurisdiction of courts within the
United States or from the enforcement of judgments or writs of attachment on its
assets or permit such Lender (or such Governmental Authority) to reject,
repudiate, disavow or disaffirm any contracts or agreements made with such
Lender. Any determination by the Administrative Agent that a Lender is a
Defaulting Lender under any one or more of clauses (i) through (iv) above shall
be conclusive and binding absent manifest error, and such Lender shall be deemed
to be a Defaulting Lender (subject to Section 2.21(b)) upon delivery of written
notice of such determination to the Parent Borrower, the Issuing Lender, theeach
Swingline Lender and each Lender.

 

“Delaware Trust” means NYSE Group Trust I, a Delaware statutory trust.

 

 9 

 

 





“Delaware Trust Option” means the call option remedy of the Delaware Trust over
the priority shares and/or ordinary shares or other voting securities of NYSE
Group, Archipelago Holdings, Inc., or their respective Subsidiaries triggered by
a material change in law, substantially as such remedy is provided in the Trust
Agreement dated as of April 4, 2007, as in effect on the Closing Date.

 

“Designated Person” means any Person listed on a Sanctions List.

 

“Dollar L/C Commitment” means the obligation of the Issuing Lender to issue
Dollar Letters of Credit in an aggregate amount agreed to by the Issuing Lender
in its sole and absolute discretion. For the avoidance of doubt, unless and
until otherwise agreed to by the Issuing Lender in its sole and absolute
discretion, the Dollar L/C Commitment shall be zero.

 

“Dollar Amount” means, at any time, (i) with respect to an amount denominated in
Dollars, such amount or (ii) with respect to an amount denominated in a Foreign
Currency, an equivalent amount thereof in Dollars as determined by the
Administrative Agent at such time on the basis of the Spot Rate for the purchase
of Dollars with such Foreign Currency.

 

“Dollar Letter of Credit” has the meaning given to such term in Section 2.19(a).

 

“Dollar Letter of Credit Exposure” means, with respect to any Dollar Revolving
Lender at any time, such Lender’s ratable share (based on the proportion that
its Dollar Revolving Commitment bears to the aggregate Dollar Revolving
Commitments at such time, or if the Dollar Revolving Commitments have been
terminated, based upon the proportion that its Dollar Revolving Commitment bore
to the aggregate Dollar Revolving Commitments immediately prior to such
termination thereof, giving effect to any subsequent assignments) of the sum of
(i) the aggregate Stated Amount of all Dollar Letters of Credit outstanding at
such time and (ii) the aggregate amount of all Dollar Reimbursement Obligations
outstanding at such time.

 

“Dollar Reimbursement Obligation” has the meaning given to such term in Section
2.19(d).

 



“Dollar Revolving Commitment” means, with respect to any Dollar Revolving Lender
at any time, the commitment of such Lender to make Dollar Revolving Loans,
Dollar Swingline Loans (if such Lender has agreed to make Dollar Swingline
Loans) and participate in Dollar Letters of Credit and Dollar Swingline Loans in
an aggregate principal amount at any time outstanding up to the amount set forth
opposite such Lender’s name on Schedule 1.1(a) under the caption “Dollar
Revolving Commitment” or, if such Lender has entered into one or more Assignment
and Assumptions, the amount set forth for such Lender at such time in the
Register maintained by the Administrative Agent pursuant to Section 10.6(c) as
such Lender’s “Dollar Revolving Commitment,” in either case, as such amount may
be reduced at or prior to such time pursuant to the terms hereof or increased
from time to time pursuant to Section 2.20.

 

“Dollar Revolving Credit Exposure” means, with respect to any Dollar Revolving
Lender at any time, the sum of (i) the aggregate principal amount of all Dollar
Revolving Loans and Dollar Swingline Loans made by such Lender that are
outstanding at such time, (ii) such Lender’s Dollar Swingline Exposure
(disregarding such Lender’s Dollar Swingline Exposure in respect of any Dollar
Swingline Loans made by such Lender) at such time and (iii) such Lender’s Dollar
Letter of Credit Exposure at such time.

 

 10 

 

 



“Dollar Revolving Lender” means each Person listed on Schedule 1.1(a) as having
a Dollar Revolving Commitment and each other Person that becomes a “Dollar
Revolving Lender” hereunder pursuant to Section 2.18(a), 2.20 or 10.6, and their
respective successors and assigns.

 

“Dollar Revolving Loan” means any Revolving Loan made by a Dollar Revolving
Lender pursuant to Section 2.1(a) denominated in Dollars.

 



“Dollar Revolving Note” means, with respect to any Dollar Revolving Lender
requesting the same, the promissory note of the Parent Borrower in favor of such
Dollar Revolving Lender evidencing the Dollar Revolving Loans made by such
Lender pursuant to Section 2.1(a), in substantially the form of Exhibit A-1,
together with any amendments, modifications and supplements thereto,
substitutions therefor and restatements thereof.

 

“Dollar Swingline Commitment” means the obligations of the Swingline Lender to
make Dollar Swingline Loans in an aggregate amount agreed to by the Dollar
Swingline Lender in its sole and absolute discretion or, if less, the aggregate
Dollar Revolving Commitments at the time of determination, as such amount may be
reduced at or prior to such time pursuant to the terms hereof. For the avoidance
of doubt, unless and until otherwise agreed to by the Swingline Lender in its
sole and absolute discretion, the Dollar Swingline Commitment shall be zero.

 

“Dollar Swingline Exposure” means, with respect to any Dollar Revolving Lender
at any time, its maximum aggregate liability to both make Refunded Swingline
Loans pursuant to Section 2.2(e) to refund, and to purchase participations
pursuant to Section 2.2(f) in, Dollar Swingline Loans that are outstanding at
such time.

 

“Dollar Swingline Lender” means any Dollar Revolving Lender to the extent it has
agreed in its sole discretion to act as a “Dollar Swingline Lender” hereunder at
such time and that has been approved in writing by the Parent Borrower and the
Administrative Agent (such approval by the Administrative Agent not to be
unreasonably withheld or delayed), and their respective successors and permitted
assigns.

 

“Dollar Swingline Loans” has the meaning set forth in Section 2.1(c).

“Dollar Swingline Note” means, if requested by the any Dollar Swingline Lender,
the promissory note of the Parent Borrower in favor of thesuch Dollar Swingline
Lender evidencing the Dollar Swingline Loans made by thesuch Dollar Swingline
Lender pursuant to Section 2.1(c), in substantially the form of Exhibit A-3,
together with any amendments, modifications and supplements thereto,
substitutions therefor and restatements thereof.

 

“Dollars” or “$” means dollars of the United States of America.

 

“Domestic Subsidiary” means a Subsidiary incorporated or otherwise organized or
existing under the laws of the United States, any state thereof or the District
of Columbia, other than any such Subsidiary (i) of a controlled foreign
corporation within the meaning of Section 957 of the Code (a “CFC”) or (ii) that
has no material assets other than Capital Stock of one or more Foreign
Subsidiaries that are CFCs.

 

 11 

 

 



“Dutch Foundation” means Stichting NYSE Euronext, a foundation (stichting)
incorporated and existing under the laws of The Netherlands.

“Dutch Foundation Option” means the call option remedy of the Dutch Foundation
over the priority shares and/or common stock or other voting securities of
Euronext N.V., a public limited liability company organized under the laws of
The Netherlands or any of its Subsidiaries triggered by a material change in
law, substantially as such remedy is provided in the Governance and Option
Agreement dated as of April 4, 2007, as in effect on the Closing Date.

“EMU Legislation” means the legislative measures of the European Union for the
introduction of, changeover to or operation of the Euro that apply generally in
the European Union.

“Environmental Claims” means any and all administrative, regulatory or judicial
actions, suits, demands, demand letters, claims, liens, allegations, notices of
noncompliance or violation, investigations by a Governmental Authority, or
proceedings (including administrative, regulatory and judicial proceedings)
relating in any way to any Hazardous Substance, any actual or alleged violation
of or liability under any Environmental Law or any permit issued, or any
approval given, under any Environmental Law (collectively, “Claims”), including
(i) any and all Claims by Governmental Authorities for enforcement, cleanup,
removal, response, remedial or other actions or damages pursuant to any
applicable Environmental Law and (ii) any and all Claims by any third party
seeking damages, contribution, indemnification, cost recovery, compensation or
injunctive relief resulting from any Hazardous Substance or arising from alleged
injury or threat of injury to human health or the environment.

 



“Environmental Laws” means any and all federal, state and local laws, statutes,
ordinances, rules, regulations, permits, licenses, approvals, rules of common
law and orders of courts or Governmental Authorities, relating to the protection
of human health, occupational safety with respect to exposure to Hazardous
Substances, or the environment, now or hereafter in effect, including
requirements pertaining to the manufacture, processing, distribution, use,
treatment, storage, disposal, transportation, handling, reporting, licensing,
permitting, investigation or remediation of Hazardous Substances.

 

“ERISA” means the Employee Retirement Income Security Act of 1974, and any
successor statute, and all rules and regulations from time to time promulgated
thereunder.

 

“ERISA Affiliate” means any Person (including any trade or business, whether or
not incorporated) deemed to be under “common control” with, or a member of the
same “controlled group” as, the Parent Borrower or any of its Subsidiaries,
within the meaning of Sections 414(b), (c), (m) or (o) of the Code or Section
4001 of ERISA.

 

“ERISA Event” means any of the following: (i) a “reportable event” as defined in
Section 4043(c) of ERISA with respect to a Plan and, if a Credit Party or an
ERISA Affiliate has received notice, a Multiemployer Plan, for which the
requirement to give notice has not been waived by the PBGC (provided however,
that a failure to meet the minimum funding standard of Section 412 of the Code
shall be considered a “reportable event” regardless of the issuance of any
waiver), (ii) the application by a Credit Party or an ERISA Affiliate for a
funding waiver pursuant to Section 412 of the Code, (iii) the incurrence by a
Credit Party or an ERISA Affiliate of any Withdrawal Liability, or the receipt
by a Credit Party or an ERISA Affiliate of notice from a Multiemployer Plan that
it is in reorganization or insolvency pursuant to Section 4241 or 4245 of ERISA
or that it intends to terminate or has terminated under Section 4041A of ERISA,
(iv) the distribution by a Credit Party or an ERISA Affiliate under Section 4041
of ERISA of a notice of intent to terminate any Plan or the taking of any action
to terminate any Plan, (v) the commencement of proceedings by the PBGC under
Section 4042 of ERISA for the termination of, or the appointment of a trustee to
administer, any Plan, or (vi) the imposition of any Lien upon any assets of a
Credit Party or an ERISA Affiliate as a result of any alleged failure to comply
with the Code or ERISA with respect to any Plan.

  

 12 

 

 



“Euro” or “€” means the single currency of the European Union as constituted by
the Treaty on European Union and as referred to in the EMU Legislation.

“Event of Default” has the meaning given to such term in Section 8.1.

 

“Exchange Act” means the Securities Exchange Act of 1934, and any successor
statute, and all rules and regulations from time to time promulgated thereunder.

 

“Excluded Taxes” means any of the following Taxes imposed on or with respect to
a Recipient or required to be withheld or deducted from a payment to a
Recipient: (i) Taxes imposed on or measured by net income, profits, net worth or
capital, franchise Taxes, and branch profits or similar Taxes (in each case,
however denominated), in each case, (A) imposed by the United States (or any
political subdivision or taxing authority thereof or therein) or as a result of
such Recipient being organized under the laws of, or having its principal office
or, in the case of any Lender, its applicable lending office located in, the
jurisdiction imposing such Tax (or any political subdivision or taxing authority
thereof or therein) or (B) that are Other Connection Taxes, (ii) any withholding
Taxes imposed on amounts payable to or for the account of a Lender with respect
to an applicable interest in a Loan or Commitment pursuant to a law in effect on
the date on which (A) such Lender acquires such interest in such Loan or
Commitment (other than pursuant to an assignment requested by the Parent
Borrower under Section 2.18) or (B) such Lender changes its Lending Office,
except in each case to the extent that (x) pursuant to Section 2.16, amounts
with respect to such Taxes were payable either to such Lender’s assignor
immediately before such Lender became a party hereto or to such Lender
immediately before it changed its Lending Office or (y) the Subsidiary Borrower
shall have failed to comply with its obligations under Section 2.17(i)(ii),
(iii) Taxes attributable to such Recipient’s failure or inability to comply with
Section 2.16(g), (iv) any backup withholding Taxes, and (v) any Taxes imposed
under FATCA.

 



“Exempted Euronext Indebtedness” means any Indebtedness incurred by Euronext
Group NV and its Subsidiaries pursuant to one or more credit facilities or other
debt financings in an aggregate principal amount not to exceed €600,000,000
(and, for the avoidance of doubt, all Indebtedness under any one or more such
credit facilities or other debt financings that have an aggregate principal
amount in excess of €600,000,000 shall not be Exempted Euronext Indebtedness).

 

“Existing Letters of Credit” means those letters of credit set forth on Schedule
1.1(b) and continued under this Agreement as Dollar Letters of Credit issued by
the Issuing Lender pursuant to Section 2.19.

 

“FATCA” means Sections 1471 through 1474 of the Code, as of the date of this
Agreement (or any amended or successor version that is substantively comparable
and not materially more onerous to comply with), any current or future
regulations or official interpretations thereof, any agreements entered into
pursuant to Section 1471(b)(1) of the Code and any intergovernmental agreements
entered into in respect of any of the foregoing.

  

 13 

 



 





“Federal Funds Rate” means, for any period, a fluctuating per annum interest
rate (rounded upwards, if necessary, to the nearest 1/100 of one percentage
point) equal for each day during such period to the weighted average of the
rates on overnight federal funds transactions with members of the Federal
Reserve System arranged by federal funds brokers, as published for such day (or,
if such day is not a Business Day, for the next preceding Business Day) by the
Federal Reserve Bank of New York, or if such rate is not so published for any
day that is a Business Day, the average of the quotationsrate for such day on
such transactions received bycharged to the Administrative Agent from three
federal funds brokers of recognized standing selected by the Administrative
Agent. Notwithstanding the foregoing, if any determination of any rate described
in this definition would result in the Federal Funds Rate being less than zero,
then such rate shall be deemed to be zero.

 

“Federal Reserve Board” means the Board of Governors of the Federal Reserve
System or any successor thereto.

 

“Fee Letters” means the Joint Fee Letter, the BofA Fee Letter and the Wells
Fargo Fee Letter.

 

“Final Maturity Date” means the fifth anniversary of the Third Amendment
Effective Date; provided, however, that, if such date is a not a Business Day,
then the Final Maturity Date shall be the immediately preceding Business Day.

 

“Final Termination Date” means the fifth anniversary of the Third Amendment
Effective Date or such earlier date of termination of the Commitments pursuant
to Section 2.5 or 8.2.

 

“Financial Officer” means, with respect to any Person, the chief financial
officer, vice president-finance, principal accounting officer or treasurer of
such Person.

 

“fiscal quarter” or “FQ” means a fiscal quarter of the Parent Borrower and its
Subsidiaries.

 

“fiscal year” or “FY” means a fiscal year of the Parent Borrower and its
Subsidiaries.

 

“Foreign Currency” means Euro, Sterling, Canadian Dollars or Japanese Yen.

 

“Foreign Currency Equivalent” means, on any date of determination, with respect
to an amount denominated in Dollars, the equivalent amount thereof in the
applicable Foreign Currency that would be required to purchase such amount of
Dollars on such date of determination, based upon the Spot Rate.

 

“Foreign Lender” means any Lender that is organized under the laws of a
jurisdiction outside of the United States.

 

“Foreign Subsidiary” means any Subsidiary of the Parent Borrower that is not a
Domestic Subsidiary.

 



 14 

 



 



“Fronting Exposure” means at any time there is a Defaulting Lender, (i) with
respect to any Issuing Lender, such Defaulting Lender’s Letter of Credit
Exposure (after giving effect to any reallocation pursuant to Section
2.21(a)(iv) and the posting of any Cash Collateral in accordance with Section
2.21(a)(v)), and (ii) with respect to the Swingline LenderLenders, such
Defaulting Lender’s Swingline Exposure (after giving effect to any reallocation
pursuant to Section 2.21(a)(iv) and the prepayment of any Swingline Loans in
accordance with Section 2.21(a)(v)).

 

“Fund” means any Person (other than a natural person) that is (or will be)
engaged in making, purchasing, holding or otherwise investing in commercial
loans and similar extensions of credit in the ordinary course of its business.

 

“GAAP” means generally accepted accounting principles in the United States of
America, as set forth in the statements, opinions and pronouncements of the
Accounting Principles Board, the American Institute of Certified Public
Accountants and the Financial Accounting Standards Board, consistently applied
and maintained, as in effect from time to time (subject to the provisions of
Section 1.2).

 

“Governmental Authority” means the government of the United States of America or
any other nation, or of any political subdivision thereof, whether state or
local, and any agency, authority, instrumentality, regulatory body, court,
central bank or other entity exercising executive, legislative, judicial,
taxing, regulatory or administrative powers or functions of or pertaining to
government (including any supra-national bodies such as the European Union or
the European Central Bank).

 

“Guarantor” means NYSE and any other Person that guarantees the Obligations
(including the Parent Borrower as a guarantor under Article XI).

 

“Guaranty Fund” means any fund, deposits or pledged (or transferred) assets,
including initial, original, variation, settlement, delivery or mark-to-market
margin, buyer’s security or seller’s security, in any case whether contingent or
actual (or similar arrangement), set up, maintained or established by (i) ICE
Clear US, (ii) ICE Clear Europe, (iii) The Clearing Corporation, (iv) ICE Clear
Credit, (v) ICE Clear Canada, and (vi) such other Clearing House Subsidiaries,
in each case in which its members (or other Persons) make contributions, make
deposits, set aside funds, pledge (or transfer) assets, grant security interests
in assets or transfer title to margin or other collateral assets or the like to,
among other things, enable the satisfaction (whether in whole or in part) of the
obligations of the relevant Clearing House Subsidiary or upon the default (or
other specified event) of a clearing member or the like.

 



 15 

 

 

“Guaranty Obligation” means, with respect to any Person, any direct or indirect
liability of such Person with respect to any Indebtedness, liability or other
obligation (the “primary obligation”) of another Person (the “primary obligor”),
whether or not contingent, (i) to purchase, repurchase or otherwise acquire such
primary obligation or any property constituting direct or indirect security
therefor, (ii) to advance or provide funds (x) for the payment or discharge of
any such primary obligation or (y) to maintain working capital or equity capital
of the primary obligor or otherwise to maintain the net worth or solvency or any
balance sheet item, level of income or financial condition of the primary
obligor (including keep well agreements, maintenance agreements, comfort letters
or similar agreements or arrangements), (iii) to lease or purchase property,
securities or services primarily for the purpose of assuring the owner of any
such primary obligation of the ability of the primary obligor in respect thereof
to make payment of such primary obligation or (iv) otherwise to assure or hold
harmless the owner of any such primary obligation against loss or failure or
inability to perform in respect thereof; provided, however, that, with respect
to the Parent Borrower and its Subsidiaries, the term Guaranty Obligation shall
not include endorsements for collection or deposit in the ordinary course of
business. The amount of any Guaranty Obligation of any guaranteeing Person
hereunder shall be deemed to be the lower of (a) an amount equal to the stated
or determinable amount of the primary obligation in respect of which such
Guaranty Obligation is made and (b) the maximum amount for which such
guaranteeing Person may be liable pursuant to the terms of the instrument
embodying such Guaranty Obligation, unless such primary obligation and the
maximum amount for which such guaranteeing Person may be liable are not stated
or determinable, in which case the amount of such Guaranty Obligation shall be
such guaranteeing Person’s maximum reasonably anticipated liability in respect
thereof as determined by such guaranteeing Person in good faith.

 

“Hazardous Substance” means any substance or material meeting any one or more of
the following criteria: (i) it is or contains a substance designated as a
hazardous waste, hazardous substance, hazardous material, pollutant, contaminant
or toxic substance under any Environmental Law, (ii) it is toxic, explosive,
corrosive, ignitable, infectious, radioactive, mutagenic or otherwise hazardous
to human health or the environment and is or becomes regulated by any
Governmental Authority, (iii) its presence may require investigation or response
under any Environmental Law, (iv) it constitutes a nuisance, trespass or health
or safety hazard to Persons or neighboring properties, or (v) it is or contains,
without limiting the foregoing, asbestos, polychlorinated biphenyls, urea
formaldehyde foam insulation, petroleum hydrocarbons, petroleum derived
substances or wastes, crude oil, nuclear fuel, natural gas or synthetic gas.

 



“Hedge Agreement” means any agreement with respect to any swap, forward, future
or derivative transaction or option or similar agreement involving, or settled
by reference to, one or more rates, currencies, commodities, equity or debt
instruments or securities, or economic, financial or pricing indices or measures
of economic, financial or pricing risk or value or any similar transaction or
any combination of these transactions; provided, however, that, with respect to
any Clearing House Subsidiary, the term Hedge Agreement shall not include any
such transaction with respect to which such entity is a party solely in its
capacity as a central counterparty.

 

“ICE Clear Canada” means ICE Clear Canada, Inc., a Manitoba corporation and an
indirect Wholly-Owned Subsidiary of the Parent Borrower.

 

“ICE Clear Credit” means ICE Clear Credit, LLC, a Delaware limited liability
company (formerly ICE Trust U.S. LLC) and a Subsidiary of the Parent Borrower.

 

“ICE Clear Europe” means ICE Clear Europe Limited, a private limited company
incorporated under the laws of England and Wales and an indirect Wholly-Owned
Subsidiary of the Parent Borrower.

  



 16 

 

 

“ICE Clear US” means ICE Clear U.S., Inc., a New York corporation and an
indirect Wholly-Owned Subsidiary of the Parent Borrower (formerly known as New
York Clearing Corporation).

 

“ICE Futures Europe” means ICE Futures Europe, a United Kingdom corporation and
an indirect Wholly-Owned Subsidiary of the Parent Borrower.

 

“IDHC” means Interactive Data Holdings Corporation, a Delaware corporation.

 

“IDHC Acquisition” means the Acquisition by the Parent Borrower (or any
Subsidiary thereof) of IDHC in accordance with the IDHC Acquisition Agreement.

 

“IDHC Acquisition Agreement” means the Agreement and Plan of Merger, dated as of
October 26, 2015, between the Parent Borrower, Red Merger Sub Inc., IDHC and
Igloo Manager Co-Invest, LLC.

 

“IDHC Acquisition Date” means the date on which the IDHC Acquisition is
consummated.

 

“IDHC Bridge Arrangers” means Wells Fargo Securities, LLC, and Merrill Lynch,
Pierce, Fenner & Smith Incorporated.

 



“IDHC Bridge Facility” means that certain senior unsecured bridge credit
facility providing for up to $3,650,000,000 in senior unsecured bridge loans
available to the Parent Borrower arranged by the IDHC Bridge Arrangers and used
to finance a portion of the consideration paid by the Parent Borrower to
consummate the IDHC Acquisition, all as contemplated in that certain Project H2O
Commitment Letter, dated as of October 26, 2015, among Wells Fargo, BofA, the
IDHC Bridge Arrangers and the Parent Borrower.

 



“IDHC Transactions” means, collectively, (a) the IDHC Acquisition, (b) the
issuance or incurrence of Indebtedness (including the making of Loans) to
finance a portion of the consideration paid by the Parent Borrower to consummate
the IDHC Acquisition, (c) the issuance of Capital Stock of the Parent Borrower
to the equityholders of IDHC as consideration for the IDHC Acquisition, (d) the
refinancing of certain existing Indebtedness of IDHC and its Subsidiaries, (e)
the preparation, execution and delivery of the Second Amendment of this
Agreement and (f) the payment of fees, commissions and expenses in connection
with each of the foregoing.

 

“Increasing Lender” has the meaning set forth in Section 2.20(a).



 



 17 

 

 



“Indebtedness” means, with respect to any Person (without duplication), (i) all
obligations of such Person for borrowed money, (ii) all obligations of such
Person evidenced by notes, bonds, debentures or similar instruments, or upon
which interest payments are customarily made, (iii) the aggregate amount (but
only to the extent drawn and not reimbursed) of all surety bonds, letters of
credit and bankers’ acceptances issued or created for the account of such
Person, (iv) all indebtedness created or arising under any conditional sale or
other title retention agreement with respect to property acquired by such
Person, (v) all Capital Lease Obligations of such Person, (vi) all Guaranty
Obligations of such Person with respect to Indebtedness of another Person and
(vii) all indebtedness of the types referred to in clauses (i) through (vi)
above (A) of any partnership or unincorporated joint venture in which such
Person is a general partner or joint venturer to the extent such Person is
liable therefor or (B) secured by any Lien on any property or asset owned or
held by such Person regardless of whether or not the indebtedness secured
thereby shall have been incurred or assumed by such Person or is nonrecourse to
the credit of such Person, the amount thereof being equal to the lesser of (x)
the amount secured by such Lien and (y) the fair market value of the property or
assets subject to such Lien as determined in good faith by such Person;
provided, however, that, with respect to any Clearing House Subsidiary, the term
Indebtedness shall not include any transaction with respect to which such entity
is a party solely in its capacity as a central counterparty and, with respect to
any Regulated Subsidiary that acts as a swap execution facility, multilateral
trading facility, systematic internalizer or organized trading facility and
which offers a settlement service for transactions done on such facility or on
the facility of another such Regulated Subsidiary, the term Indebtedness shall
not include any transaction with respect to which such entity is a party solely
in the capacity of offering such a settlement service.

 

“Indemnified Taxes” means (i) Taxes, other than Excluded Taxes, imposed on or
with respect to any payment made by or on account of any obligation of a
Borrower under any Credit Document and (ii) to the extent not otherwise
described in clause (i) above, Other Taxes.

 

“Ineligible Assignees” means those certain Persons set forth in the Ineligible
Assignees Letter Agreement and all Affiliates thereof.

 



“Ineligible Assignees Letter Agreement” means that certain letter agreement,
dated as of the Closing Date, between the Parent Borrower and the Primary
Administrative Agent, as such letter agreement may be amended or modified from
time to time with the consent of the Parent Borrower and, in accordance with
Section 9.10(b), the Administrative Agent.

 

“Interest Period” has the meaning given to such term in Section 2.10.

 

“IRS” means the United States Internal Revenue Service.

 

“Issuing Lender” means Wells Fargo in its capacity as issuer of the Letters of
Credit, and its successors in such capacity.

 

“Joint Fee Letter” means the letter from Wells Fargo, Wells Fargo Securities,
LLC, BofA and Merrill Lynch, Pierce, Fenner & Smith Incorporated, to the Parent
Borrower, dated March 4, 2014,October 29, 2015, relating to certain fees payable
by the Parent Borrower in respect of the transactions contemplated by this
Agreement.

 

“Legal Reservations” means:

 

(a)          the principle that equitable remedies (or remedies that are
analogous to equitable remedies in other jurisdictions) may be granted or
refused at the discretion of a court, the limitation of enforcement by laws
relating to bankruptcy, insolvency, liquidation, reorganization, court schemes,
moratoria, administration, examinership, reorganization and other laws generally
affecting the rights of creditors;

 

(b)          the time barring of claims under the UK Limitation Act 1980 and the
Foreign Limitation Periods Act 1984 and other applicable statutes of limitation,
the possibility that an undertaking to assume liability for or indemnify a
person against non-payment of UK stamp duty may be void and defenses of set-off
or counterclaim;

 



 18 

 

 

(c)          similar principles, rights and defenses under the laws of any other
jurisdiction to which a Borrower or its assets may be subject; and

 

(d)          any other matters which are set out as qualifications or
reservations as to matters of law of general application in the legal opinions
provided to the Administrative Agent and the Lenders under the Credit Documents.

 

“Lender Parties” has the meaning given to such term in Section 10.11.

 



“Lenders” means, collectively, the Revolving Lenders. Unless and, unless the
context requires otherwise requires, the term “Lenders” includes, the Swingline
Lender.Lenders.

 

“Lending Office” means, with respect to any Lender, the office of such Lender
designated as such in such Lender’s Administrative Questionnaire or in
connection with an Assignment and Assumption, or such other office as may be
otherwise designated in writing from time to time by such Lender to the Parent
Borrower and the Administrative Agent. A Lender may designate separate Lending
Offices as provided in the foregoing sentence for the purposes of making or
maintaining different Types and Classes of Loans, and, with respect to LIBOR
Loans, such office may be a domestic or foreign branch or Affiliate of such
Lender.

 

“Letter of Credit Exposure” means, with respect to any Lender at any time, such
Lender’s Dollar Letter of Credit Exposure or Multicurrency Letter of Credit
Exposure, or both, as the context requires.

 

“Letter of Credit Maturity Date” means the fifth Business Day prior to the Final
Maturity Date.

 

“Letter of Credit Notice” has the meaning given to such term in Section 2.19(b).

 

“Letters of Credit” means any or all of the Dollar Letters of Credit and
Multicurrency Letters of Credit.

 

“LIBOR Loan” means, at any time, any Loan that bears interest at such time at
the applicable Adjusted LIBOR Rate.

 

“LIBOR Market Index Rate” means, for any date, the rate for one month deposits
in the applicable Currency as reported on Reuters Screen LIBOR01 Page as of
11:00 a.m. London time, on such day, or if such day is not a London Banking Day,
then the immediately preceding London Banking Day (or if not so reported, then
as reasonably determined by the Administrative Agent from another recognized
source or interbank quotation).

 

“LIBOR Market Index Rate Loan” means any Swingline Loan bearing interest at a
rate determined by reference to the Adjusted LIBOR Market Index Rate.

 





 19 

 

 

“LIBOR Rate” means:

 

(i)          with respect to each LIBOR Loan denominated in any Currency (other
than Canadian Dollars) comprising part of the same Borrowing for any Interest
Period, an interest rate per annum obtained by dividing (A) (y) the London
Interbank Offered Rate (or a successor rate which is approved by the
Administrative Agent, in consultation with the Parent Borrower) appearing on
Reuters Screen LIBOR01 Page (or other commercially available source providing
quotations of such rate as selected by the Administrative Agent, in consultation
with the Parent Borrower, from time to time) for deposits denominated in such
Currency or (z) if no such rate is available, the rate of interest determined by
the Administrative Agent to be the rate or the arithmetic mean of rates at which
deposits in such Currency in immediately available funds are offered to
first-tier banks (as determined in consultation with the Parent Borrower) in the
London interbank Eurodollar market, in each case under (y) and (z) above at
approximately 11:00 a.m., London time, two Business Days prior to the first day
of such Interest Period for a period substantially equal to such Interest
Period, by (B) the amount equal to 1.00 minus the Reserve Requirement (expressed
as a decimal) for such Interest Period; and

 

(ii)         with respect to each LIBOR Loan denominated in Canadian Dollars
comprising part of the same Borrowing for any Interest Period, an interest rate
per annum determined by the Administrative Agent on the basis of an average rate
applicable to Canadian Dollar bankers’ acceptances having a maturity comparable
to the applicable Interest Period appearing on the “Reuters Screen CDOR Page”
(as defined in the International Swap Dealer Association, Inc.’s definitions),
or other commercially available source providing quotations of such rate as
selected by the Administrative Agent, in consultation with the Parent Borrower,
from time to time, at approximately 10:00 a.m., Toronto time, on the first day
of such Interest Period (or if such day is not a Business Day, then on the
immediately preceding Business Day); provided that if, for any reason, such rate
does not appear on the Reuters Screen CDOR Page on such day, then the “LIBOR
Rate” on such day for any LIBOR Loan denominated in Canadian Dollars shall be
calculated as the rate (rounded upwards to the nearest basis point) quoted by
The Toronto-Dominion Bank (or its successors or assigns or such other bank
listed in Schedule I to the Bank Act (Canada) as the Administrative Agent may
from time to time designate) as its discount rate for the purchase of Canadian
Dollar bankers’ acceptances in an amount substantially equal to such LIBOR Loan
with a term comparable to such Interest Period at approximately 10:00 a.m.,
Toronto time, on the first day of such Interest Period (or if such day is not a
Business Day, then on the immediately preceding Business Day); and

 



(iii)        for any interest rate calculation with respect to a Base Rate Loan,
the rate of interest per annum determined on the basis of the London Interbank
Offered Rate (or a successor rate which is approved by the Administrative Agent,
in consultation with the Parent Borrower) for U.S. Dollar deposits for delivery
on the date in question for a one month term beginning on that date which
appears on Reuters Screen LIBOR01 Page (or other commercially available source
providing quotations of such rate as selected by the Administrative Agent, in
consultation with the Parent Borrower, from time to time) at approximately 11:00
a.m., London time, on such date of determination, or, if such date is not a
Business Day, then the immediately preceding Business Day. If, for any reason,
such rate does not appear on Reuters Screen LIBOR01 Page (or other commercially
available source providing quotations of such rate as selected by the
Administrative Agent from time to time), then “LIBOR” for such Base Rate Loan
shall be determined by the Administrative Agent to be the arithmetic average of
the rate per annum at which U.S. Dollar deposits would be offered by first class
banks (as determined in consultation with the Parent Borrower) in the London
interbank market to the Administrative Agent at approximately 11:00 a.m., London
time, on such date of determination for delivery on the date in question for a
one month term.

 



 20 

 

 



Notwithstanding the foregoing, if any determination of any rate described in
this definition would result in the LIBOR Rate being less than zero, then such
rate shall be deemed to be zero.

 

Each of the Administrative Agent and the Lenders acknowledges and agrees that
(1) as of the date hereof, ICE Benchmark Administration Ltd. is a subsidiary of
the Parent Borrower, and (2) neither the Administrative Agent nor any Lender,
solely in their respective capacities as such under this Agreement, shall have
any direct claim under this Agreement against any Borrower on account of any
action taken by ICE Benchmark Administration Ltd. in its capacity as a provider
of any quotations or rates referred to this definition.

 

“Lien” means any mortgage, pledge, hypothecation, assignment, security interest,
lien (statutory or otherwise), charge or other encumbrance of any nature,
whether voluntary or involuntary, including the interest of any vendor or lessor
under any conditional sale agreement, title retention agreement, Capital Lease
or any other lease or arrangement having substantially the same effect as any of
the foregoing; provided that, with respect to the assets of any Clearing House
Subsidiary, no rights of setoff, deduction, netting or offset of any member (or
similar Person) of such Clearing House Subsidiary shall constitute a Lien
hereunder.

 

“Loans” means any or all of the Revolving Loans and the Swingline Loans.

 

“Local Time” means (i) in the case of Multicurrency Revolving Loans or
Multicurrency Swingline Loans, in each case denominated in a Foreign Currency,
London time, and (ii) in all other cases, Charlotte, North Carolina time.

 

“Margin Stock” has the meaning given to such term in Regulation U.

 

“Material Adverse Effect” means a material adverse effect upon (i) the business,
assets, financial condition or results of operations of the Parent Borrower and
its Subsidiaries, taken as a whole, (ii) the ability of any Borrower or any
Guarantor to perform their respective obligations under this Agreement or any of
the other Credit Documents or (iii) the legality, validity or enforceability of
this Agreement or any of the other Credit Documents or the rights and remedies
of the Administrative Agent and the Lenders hereunder and thereunder.

 

“Material Subsidiary” means, at any time, any Subsidiary of the Parent Borrower
that is a “significant subsidiary” as defined in Rule 1−102(w) of Regulation S−X
under the Securities Act.

 

“Maturity Date” means the fifth anniversary of the Closing Date; provided,
however, that, if such date is a not a Business Day, then the Maturity Date
shall be the immediately preceding Business Day.(a) with respect to each Third
Amendment Consenting Lender, the Final Maturity Date and (b) with respect to
each Third Amendment Non-Consenting Lender, the Original Maturity Date.

 



 21 

 

  

“Moody’s” means Moody’s Investor Service.

 



“Multicurrency Agent” means (a) during a Wells Fargo Availability Period, Wells
Fargo Bank, National Association, London Branch, (b) during a Wells Fargo
Unavailability Period, the Backup Administrative Agent, and (c) and any other
financial institution designated by the Primary Administrative Agent or the
Backup Administrative Agent, as applicable (and reasonably acceptable to the
Parent Borrower), to act as its sub-agent and correspondent hereunder in respect
of the disbursement and payment of Multicurrency Revolving Loans denominated in
a Foreign Currency and Multicurrency Swingline Loans.

 

“Multicurrency L/C Commitment” means the obligation of the Issuing Lender to
issue Multicurrency Letters of Credit in an aggregate Dollar Amount equal to
$150,000,00075,000,000 or such greater amount agreed to by the Issuing Lender in
its sole and absolute discretion.

 

“Multicurrency Letter of Credit” has the meaning given to such term in Section
2.19(a).

 

“Multicurrency Letter of Credit Exposure” means, with respect to any
Multicurrency Revolving Lender at any time, such Lender’s ratable share (based
on the proportion that its Multicurrency Revolving Commitment bears to the
aggregate Multicurrency Revolving Commitments at such time, or if the
Multicurrency Revolving Commitments have been terminated, based upon the
proportion that its Multicurrency Revolving Commitment bore to the aggregate
Multicurrency Revolving Commitments immediately prior to such termination
thereof, giving effect to any subsequent assignments) of the sum of (i) the
aggregate Stated Amount of all Multicurrency Letters of Credit outstanding at
such time and (ii) the aggregate amount of all Multicurrency Reimbursement
Obligations outstanding at such time.

 

“Multicurrency Reimbursement Obligation” has the meaning given to such term in
Section 2.19(d).

 

“Multicurrency Revolving Commitment” means, with respect to any Multicurrency
Revolving Lender at any time, the commitment of such Lender to make
Multicurrency Revolving Loans, Multicurrency Swingline Loans and participate in
Multicurrency Letters of Credit and Multicurrency Swingline Loans in an
aggregate principal amount at any time outstanding up to the amount set forth
opposite such Lender’s name on Schedule 1.1(a) under the caption “Multicurrency
Revolving Commitment” or, if such Lender has entered into one or more Assignment
and Assumptions, the amount set forth for such Lender at such time in the
Register maintained by the Administrative Agent pursuant to Section 10.6(c) as
such Lender’s “Multicurrency Revolving Commitment,” in either case, as such
amount may be reduced at or prior to such time pursuant to the terms hereof or
increased from time to time pursuant to Section 2.20.

 

“Multicurrency Revolving Credit Exposure” means, with respect to any
Multicurrency Revolving Lender at any time, the sum of (i) the aggregate
principal Dollar Amount of all Multicurrency Revolving Loans and Multicurrency
Swingline Loans made by such Lender that are outstanding at such time, (ii) the
Dollar Amount of such Lender’s Multicurrency Swingline Exposure at such time
(disregarding such Lender’s Multicurrency Swingline Exposure in respect of any
Multicurrency Swingline Loans made by such Lender) and (iii) such Lender’s
Multicurrency Letter of Credit Exposure at such time.

 



 22 

 

 

“Multicurrency Revolving Lender” means each Person listed on Schedule 1.1(a) as
having a Multicurrency Revolving Commitment and each other Person that becomes a
“Multicurrency Revolving Lender” hereunder pursuant to Section 2.18(a), 2.20 or
10.6, and their respective successors and assigns.

 

“Multicurrency Revolving Loan” means any Revolving Loan made by a Multicurrency
Revolving Lender pursuant to Section 2.1(b) denominated in any Currency.

 



“Multicurrency Revolving Note” means, with respect to any Multicurrency
Revolving Lender requesting the same, the promissory note of each Borrower in
favor of such Multicurrency Revolving Lender evidencing the Multicurrency
Revolving Loans made by such Lender pursuant to Section 2.1(b), in substantially
the form of Exhibit A-2, together with any amendments, modifications and
supplements thereto, substitutions therefor and restatements thereof.

 

“Multicurrency Swingline Commitment” means the obligations of the Swingline
Lender to make Multicurrency Swingline Loans in an aggregate Dollar Amount equal
to $500,000,000, or, if less, the aggregate Multicurrency Revolving Commitments
at the time of determination, as such amount may be reduced at or prior to such
time pursuant to the terms hereof.

 

“Multicurrency Swingline Exposure” means, with respect to any Multicurrency
Revolving Lender at any time, its maximum aggregate liability to make Refunded
Swingline Loans pursuant to Section 2.2(e) to refund, or to purchase
participations pursuant to Section 2.2(f) in, Multicurrency Swingline Loans that
are outstanding at such time.

 

“Multicurrency Swingline Lender” means (a) Wells Fargo and BofA and (b) any
other Multicurrency Revolving Lender to the extent it has agreed in its sole
discretion to act as a “Multicurrency Swingline Lender” hereunder at such time
and that has been approved in writing by the Parent Borrower and the
Administrative Agent (such approval by the Administrative Agent not to be
unreasonably withheld or delayed), and each of their respective successors and
permitted assigns.

 

“Multicurrency Swingline Loan” has the meaning set forth in Section 2.1(e).

 

“Multicurrency Swingline Note” means, if requested by the any Multicurrency
Swingline Lender, the promissory note of each Borrower in favor of thesuch
Multicurrency Swingline Lender evidencing the Multicurrency Swingline Loans made
by thesuch Multicurrency Swingline Lender pursuant to Section 2.1(d), in
substantially the form of Exhibit A-4, together with any amendments,
modifications and supplements thereto, substitutions therefor and restatements
thereof.

 

“Multiemployer Plan” means any “multiemployer plan” within the meaning of
Section 4001(a)(3) of ERISA to which the Parent Borrower or any ERISA Affiliate
makes, is making or is obligated to make contributions or, during the
immediately preceding five plan years, has made or been obligated to make
contributions.

 

“Non-Consenting Lender” means any Lender that does not approve a consent, waiver
or amendment to any Credit Document requested by the Borrowers or the
Administrative Agent that (i) requires the approval of all Lenders (or all
Lenders directly affected thereby) in accordance with the terms of Section 10.5
and (ii) has been approved by the Required Lenders.

 



 23 

 

 

“Non-Defaulting Lender” means any Lender that is not a Defaulting Lender.

 

“Non−U.S. Pension Plan” means any plan, scheme, fund (including any
superannuation fund) or other similar program established, sponsored or
maintained outside the United States by the Parent Borrower or any one or more
of its Subsidiaries primarily for the benefit of employees of the Parent
Borrower or such Subsidiaries residing outside the United States, which plan,
fund or other similar program provides, or results in, retirement income, a
deferral of income in contemplation of retirement or payments to be made upon
termination of employment, and which plan is not subject to ERISA or the Code.

 



“Notes” means any or all of the Dollar Revolving Notes, the Multicurrency
Revolving Notes and, the Dollar Swingline Notes. and the Multicurrency Swingline
Notes.

 

“Notice of Borrowing” has the meaning given to such term in Section 2.2(b).

 

“Notice of Conversion/Continuation” has the meaning given to such term in
Section 2.11(b).

 

“Notice of Swingline Borrowing” has the meaning given to such term in Section
2.2(d).

 

“NYSE” means NYSE Euronext Holdings LLC, a Delaware limited liability company.

 

“Obligations” means all principal of and interest (including interest accruing
after the filing of a petition or commencement of a case by or with respect to a
Borrower seeking relief under any Debtor Relief Laws and any fraudulent transfer
and fraudulent conveyance laws, whether or not the claim for such interest is
allowed in such proceeding) on the Loans and Reimbursement Obligations, and all
fees, expenses, indemnities and other obligations owing, due or payable at any
time by a Borrower or any Guarantor to the Administrativeany Agent, any Lender,
the Swingline Lender, the Issuing Lender or any other Person entitled thereto,
under this Agreement or any of the other Credit Documents.

 

“OFAC” means the U.S. Department of the Treasury’s Office of Foreign Assets
Control.

 

“Original Maturity Date” means the fifth anniversary of the Closing Date;
provided, however, that, if such date is a not a Business Day, then the Original
Maturity Date shall be the immediately preceding Business Day.1

 

“Other Connection Taxes” means, with respect to any Recipient, Taxes imposed as
a result of a present or former connection between such Recipient and the
jurisdiction imposing such Tax (other than connections arising from such
Recipient having executed, delivered, become a party to, performed its
obligations under, received payments under, received or perfected a security
interest under, engaged in any other transaction pursuant to or enforced any
Credit Document, or sold or assigned an interest in any Loan or Credit
Document).

 

 





1 NTD: Original Maturity Date concept will be deleted if all Lenders approve the
tenor extension.



 



 24 

 

 

“Other Taxes” means all present or future stamp, court, documentary, intangible,
recording, filing or similar Taxes that arise from any payment made under, from
the execution, delivery, performance, enforcement or registration of, from the
receipt or perfection of a security interest under, or otherwise with respect
to, any Credit Document, excluding, in each case, such amounts that result from
a Lender’s assignment pursuant to Section 10.6, grant of a participation to a
Participant pursuant to Section 10.6(d), transfer or assignment to or
designation of a new applicable Lending Office or other office for receiving
payments under any Credit Document (collectively, “Assignment Taxes”), except
for Assignment Taxes resulting from an assignment that is requested in writing
by the Parent Borrower.

 

“Parent Borrower” has the meaning given to such term in the introductory
paragraph hereof.

 

“Participant” has the meaning given to such term in Section 10.6(d).

 

“Participant Register” has the meaning given to such term in Section 10.6(f).

 

“PATRIOT Act” means the Uniting and Strengthening America by Providing
Appropriate Tools Required to Intercept and Obstruct Terrorism (USA PATRIOT Act
of 2001), and any successor statute, and all rules and regulations from time to
time promulgated thereunder.

 

“Payment Office” means the office of the Administrative Agent or the
Multicurrency Agent designated on Schedule 1.1(a) under the heading
“Instructions for wire transfers to the Administrative Agent,” or such other
office as the Administrative Agent or the Multicurrency Agent may designate to
the Lenders and the Parent Borrower for such purpose from time to time.

 



“PBGC” means the Pension Benefit Guaranty Corporation established pursuant to
Subtitle A of Title IV of ERISA, and any successor thereto.

 

“Permitted Liens” has the meaning given to such term in Section 7.3.

 

“Person” means any natural person, corporation, limited liability company,
trust, joint venture, association, company, partnership, Governmental Authority,
Self-Regulatory Organization or other entity.

 



“Plan” means any “employee pension benefit plan” within the meaning of Section
3(2) of ERISA that is subject to the provisions of Title IV of ERISA (other than
a Multiemployer Plan) and to which the Parent Borrower or any ERISA Affiliate
has any liability.

 

“Primary Administrative Agent” means Wells Fargo, in its capacity as Primary
Administrative Agent, and its successors and permitted assigns in such capacity.

 

“Pro Forma Basis” has the meaning given to such term in Section 1.3(c).

 

 25 

 

 



“Recipient” means (i) the Primary Administrative Agent, (ii) the Backup
Administrative Agent, (iii) any Lender (including the Swingline Lender) or
(iiiiv) the Issuing Lender, as applicable.

 

“Reference Period” with respect to any date of determination, means (except as
may be otherwise expressly provided herein) the period of twelve consecutive
fiscal months of the Parent Borrower immediately preceding such date or, if such
date is the last day of a fiscal quarter, the period of four consecutive fiscal
quarters ending on such date.

 

“Refunded Swingline Loans” has the meaning given to such term in Section 2.2(e).

 

“Register” has the meaning given to such term in Section 10.6(c).

 

“Regulated Subsidiary” means (i) any Subsidiary that is registered as a broker
dealer pursuant to Section 15 of the Exchange Act or that is regulated as a
broker dealer or underwriter under any foreign securities law, (ii) any
Subsidiary regulated as an insurance company, exchange, swap execution facility,
swap data repository, clearing house, securities depository, settlement system,
multilateral trading facility, trade repository, systematic internalizer or
organized trading facility and (iii) any Subsidiary whose dividends may be
restricted, other activities undertaken by such Subsidiary may be limited or
other regulatory actions with respect to such Subsidiary may be taken, in each
case by any applicable Governmental Authority in the event that such Subsidiary
does not maintain capital at the level required by such applicable Governmental
Authority.

 

“Regulations T, U and X” means Regulations T, U and X, respectively, of the
Federal Reserve Board, and any successor regulations.

 

“Regulatory Capital Assets” means assets that are held due to regulatory capital
or regulatory liquidity requirements of any Regulated Subsidiary from time to
time, as set forth on the Compliance Certificate most recently delivered in
accordance with Section 5.2(a) or another written notice (in form and detail
reasonably satisfactory to the Administrative Agent) delivered to the
Administrative Agent (it being understood that such assets existing as of the
Closing Date are reflected on the consolidated balance sheet of the Parent
Borrower and its Subsidiaries as part of short-term restricted cash and
investments or long-term restricted cash).

 



“Reimbursement Obligation” has the meaning given to such term in Section
2.19(d).

 

“Related Parties” means, with respect to any Person, such Person’s Affiliates
and the partners, directors, officers, employees, agents, trustees and advisors
of such Person and of such Person’s Affiliates.

 

“Required Dollar Revolving Lenders” means, at any time, the Dollar Revolving
Lenders holding outstanding Dollar Revolving Credit Exposure and Unutilized
Dollar Revolving Commitments (or, after the termination of the Dollar Revolving
Commitments, outstanding Dollar Revolving Credit Exposure) representing at least
a majority of the aggregate, at such time, of all outstanding Dollar Revolving
Credit Exposure and Unutilized Dollar Revolving Commitments (or, after the
termination of the Dollar Revolving Commitments, the aggregate at such time of
all outstanding Dollar Revolving Credit Exposure); provided that the Dollar
Revolving Commitment of, and the portion of the outstanding Dollar Revolving
Credit Exposure held or deemed held by, any Defaulting Lender shall be excluded
for purposes of making a determination of Required Dollar Revolving Lenders.

 



 26 

 

 



 

“Required Lenders” means, at any time, the Lenders holding Revolving Credit
Exposures and Unutilized Commitments (or, after the termination of the
Commitments, Revolving Credit Exposures) representing at least a majority of the
aggregate, at such time, of all outstanding Revolving Credit Exposures and
Unutilized Commitments (or, after the termination of the Commitments, the
aggregate at such time of all outstanding Revolving Credit Exposures); provided
that the Commitment of, and the portion of the outstanding Revolving Credit
Exposure held or deemed held by, any Defaulting Lender shall be excluded for
purposes of making a determination of Required Lenders.

 

“Required Multicurrency Revolving Lenders” means, at any time, the Multicurrency
Revolving Lenders holding outstanding Multicurrency Revolving Credit Exposure
and Unutilized Multicurrency Revolving Commitments (or, after the termination of
the Multicurrency Revolving Commitments, outstanding Multicurrency Revolving
Credit Exposure) representing at least a majority of the aggregate, at such
time, of all outstanding Multicurrency Revolving Credit Exposure and Unutilized
Multicurrency Revolving Commitments (or, after the termination of the
Multicurrency Revolving Commitments, the aggregate at such time of all
outstanding Multicurrency Revolving Credit Exposure); provided that the
Multicurrency Revolving Commitment of, and the portion of the outstanding
Multicurrency Revolving Credit Exposure held or deemed held by, any Defaulting
Lender shall be excluded for purposes of making a determination of Required
Multicurrency Revolving Lenders.

 

“Required Multicurrency Swingline Lenders” means, at any time, the Multicurrency
Swingline Lenders representing at least a majority, at such time, of the
aggregate principal amount of all outstanding Multicurrency Swingline Loans;
provided that the portion of the aggregate principal amount of outstanding
Multicurrency Swingline Loans held or deemed held by any Defaulting Lender shall
be excluded for purposes of making a determination of Required Multicurrency
Swingline Lenders.

 

“Requirement of Law” means, with respect to any Person, the charter, articles or
certificate of organization or incorporation and bylaws or other organizational
or governing documents of such Person, and any statute, law, treaty, rule,
regulation, order, decree, writ, injunction, official guidance or determination
of any arbitrator or court or other Governmental Authority or any
Self-Regulatory Organization, in each case applicable to or binding upon such
Person or any of its property or to which such Person or any of its property is
subject or otherwise directly relating to any or all of the transactions
expressly contemplated by this Agreement and the other Credit Documents.

 

“Reserve Requirement” means, with respect to any Interest Period, the reserve
percentage (expressed as a decimal and rounded upwards, if necessary, to the
next higher 1/100th of 1%) in effect from time to time during such Interest
Period, as provided by the Federal Reserve Board, applied for determining the
maximum reserve requirements (including basic, supplemental, marginal and
emergency reserves) applicable to Wells Fargo under Regulation D with respect to
“Eurocurrency liabilities” within the meaning of Regulation D, or under any
similar or successor regulation with respect to Eurocurrency liabilities or
Eurocurrency funding.

 

 27 

 

 

“Responsible Officer” means, with respect to any Person, the president, the
chief executive officer, the chief financial officer, any executive officer, or
any other Financial Officer of such Person, and, with respect to any Borrower,
any other officer or similar official thereof responsible for the administration
of the obligations of such Borrower in respect of this Agreement or any other
Credit Document.

 

“Revaluation Date” means with respect to any Multicurrency Revolving Loan,
Multicurrency Swingline Loan or Multicurrency Letter of Credit, each of the
following: (i) each date of a Borrowing of a LIBOR Loan denominated in a Foreign
Currency or a Multicurrency Swingline Loan, (ii) each date of issuance of a
Multicurrency Letter of Credit denominated in a Foreign Currency, (iii) each
date of a continuation of a LIBOR Loan denominated in a Foreign Currency, and
(iv) such additional dates as the Administrative Agent or the Required
Multicurrency Swingline LenderLenders shall reasonably determine or the Required
Multicurrency Revolving Lenders shall reasonably require.

 

“Revolving Commitments” means, collectively, the Dollar Revolving Commitments
and the Multicurrency Revolving Commitments.

 

“Revolving Credit Exposure” means, with respect to any Revolving Lender at any
time, the sum of (i) the aggregate principal Dollar Amount of all Revolving
Loans and Swingline Loans made by such Lender that are outstanding at such time,
(ii) such Lender’s Swingline Exposure at such time, and (iii) such Lender’s
Letter of Credit Exposure at such time.

 

“Revolving Lenders” means, collectively, the Dollar Revolving Lenders and the
Multicurrency Revolving Lenders.

 

“Revolving Loans” means, collectively, the Dollar Revolving Loans and the
Multicurrency Revolving Loans.

 

“S&P” means Standard & Poor’s Financial Services, LLC, a subsidiary of The
McGraw-Hill Companies, Inc.

 

“Sanctioned Country” means a country or territory (including the government and
government instrumentalities of said country or territory) which is presently
the target of country-based Sanctions.

 

“Sanctions” means economic or financial sanctions or trade embargoes imposed,
administered or enforced from time to time by (i) the U.S. government (including
the U.S. Department of State, the U.S. Department of Commerce and OFAC), (ii)
the United Nations Security Council, (iii) the European Union or (iv) Her
Majesty’s Treasury of the United Kingdom.

 

“Sanctions List” means any of the lists of specially designated nationals or
blocked persons or entities (or equivalent) (i.e., a Designated Person) pursuant
to Sanctions held by the U.S. government and administered by OFAC, the U.S.
State Department, the U.S. Department of Commerce or the U.S. Department of the
Treasury or the United Nations Security Council or any similar list maintained
by the European Union, any other EU Member State or any other U.S. government
entity.

 

 28 

 

 

“Securities Act” means the Securities Act of 1933.

 

“Self-Regulatory Organization” means any U.S. or foreign commission, board,
agency or body that is not a Governmental Authority, but is charged with the
supervision or regulation of brokers, dealers, securities underwriting or
trading, stock exchanges, clearing houses, commodities exchanges, electronic
communication networks, insurance companies or agents, investment companies or
investment advisors.

 

“Spot Rate” for a Currency means the rate determined by the Administrative Agent
to be the rate quoted as the spot rate for the purchase of such Currency with
another Currency through its principal foreign exchange trading office at
approximately 11:00 a.m. on the date two Business Days prior to the date as of
which the foreign exchange computation is made; provided that if such spot rate
is not available, the “Spot Rate” shall be determined by reference to a
publically available service for displaying exchange rates as may be agreed upon
by the Administrative Agent and the Parent Borrower, or, in the absence of such
an agreement, the Administrative Agent may use any reasonable method it deems
appropriate to determine such spot rate, and such determination shall be
conclusive absent manifest error.

 

“Stated Amount” means, with respect to any Letter of Credit at any time, the
Dollar Amount of the aggregate amount available to be drawn thereunder at such
time (regardless of whether any conditions for drawing could then be met).

 

“Sterling” or “£” means the lawful money of the United Kingdom.

 

“Subsidiary” means, with respect to any Person, any corporation or other Person
of which more than fifty percent (50%) of the outstanding Capital Stock having
ordinary voting power to elect a majority of the board of directors, board of
managers or other governing body of such Person, is at the time, directly or
indirectly, owned or controlled by such Person and one or more of its other
Subsidiaries or a combination thereof (irrespective of whether, at the time,
securities of any other class or classes of any such corporation or other Person
shall or might have voting power by reason of the happening of any contingency).
When used without reference to a parent entity, the term “Subsidiary” shall be
deemed to refer to a Subsidiary of the Parent Borrower.

 

“Subsidiary Borrower” has the meaning given to such term in the introductory
paragraph hereof.

 

“Subsidiary Guarantor” means each Subsidiary which is a party to any Subsidiary
Guaranty.

 

“Subsidiary Guaranty” means, collectively, the Guaranty Agreement, dated as of
the Closing Date, made by NYSE in favor of the Administrative Agent and the
Lenders, and each other guaranty executed and delivered in accordance with
Section 5.9(a).

 

“Swingline Commitment” means the Dollar Swingline Commitment or Multicurrency
Swingline Commitment, or both, as the context requires.

 

“Swingline Exposure” means, with respect to any Lender at any time, such
Lender’s Dollar Swingline Exposure or Multicurrency Swingline Exposure, or both,
as the context requires.

 

 29 

 

 

“Swingline Lender” means Wells Fargo in its capacity as maker of Swingline
Loans, and its successors in such capacityLenders” means, collectively, the
Dollar Swingline Lenders and the Multicurrency Swingline Lenders.

 

“Swingline Loans” has the meaning given to such term in Section 2.1(e).

 

“Swingline Maturity Date” means the date which is three days prior to the Final
Maturity Date; provided, however, that, if such date is a not a Business Day,
then the Swingline Maturity Date shall be the immediately preceding Business
Day.

 

“Swingline Note” means the Dollar Swingline Note or the Multicurrency Swingline
Note, or both, as the context requires.

 

“Syndication Agent” means Bank of America, N.A., and its successors in its
capacity as syndication agent.

 

“Taxes” means all present or future taxes, levies, imposts, duties and similar
deductions, withholdings, assessments, or other similar charges in the nature of
a tax imposed by any Governmental Authority, including any interest, additions
to tax or penalties applicable thereto.

 

“Terminating Credit Facilities” has the meaning set forth in Section 3.1(b).

 

“Termination Date” means the, with respect to each Lender, its’ Maturity Date or
such earlier date of termination of the Commitments pursuant to Section 2.5 or
8.2.

 

“The Clearing Corporation” means The Clearing Corporation, a Delaware
corporation and a Subsidiary of the Parent Borrower.

 

“Third Amendment” means that certain Third Amendment to Credit Agreement, dated
as of November 13, 2015, among the Borrowers, the Administrative Agent and the
Lenders party thereto.

 

“Third Amendment Consenting Lender” means, as of any date of determination, (a)
each Lender that was a Lender immediately prior to the Third Amendment Effective
Date and that has delivered an executed counterpart to the Third Amendment or
has otherwise provided in writing its consent to the Third Amendment and (b) any
Person that becomes a Lender on or after the Third Amendment Effective Date, or
in connection with the Third Amendment, whether pursuant the terms of the Third
Amendment, Section 2.18(a), Section 2.20, Section 10.6 hereof or otherwise.

 

“Third Amendment Effective Date” means November 13, 2015.

 

“Third Amendment Non-Consenting Lender” means, as of any date of determination,
each Lender that was a Lender immediately prior the Third Amendment Effective
Date and is not a Third Amendment Consenting Lender.

 

“Threshold Amount” means $200,000,000.

 

 30 

 

 

“Total Leverage Ratio” means, with respect to any Reference Period, the ratio of
(i) Consolidated Total Funded Debt as of the last day of such Reference Period
to (ii) Consolidated EBITDA for such Reference Period; provided that
Consolidated Total Funded Debt shall not include (x) Indebtedness permitted
pursuant to Section 7.2(iv), 7.2(v) or 7.2(vi) except to the extent such
Indebtedness has been outstanding, as of such determination date, for more than
45 days since the borrowing thereof or (y) for purposes of determining the Total
Leverage Ratio at any time prior to the IDHC Acquisition Date (or the
termination of the IDHC Acquisition Agreement), any Indebtedness incurred or
issued by the Parent Borrower on or prior to the IDHC Acquisition Date to the
extent that the net proceeds of such Indebtedness are held as cash or Cash
Equivalents by the Parent Borrower (or any Subsidiary thereof) (whether held in
deposit or securities accounts or otherwise) to finance the IDHC Acquisition
until the consummation of the IDHC Acquisition (or the termination of the IDHC
Acquisition Agreement).

 

“Total Voting Power” means, with respect to any Person, the total number of
votes which may be cast in the election of directors of such Person at any
meeting of stockholders of such Person if all securities entitled to vote in the
election of directors of such Person (on a fully diluted basis, assuming the
exercise, conversion or exchange of all rights, warrants, options and securities
exercisable for, exchangeable for or convertible into, such voting securities)
were present and voted at such meeting (other than votes that may be cast only
upon the happening of a contingency).

 

“Trust Options” means the Delaware Trust Option and the Dutch Foundation Option.

 

“Type” has the meaning given to such term in Section 2.2(a).

 

“UK CTA” means the United Kingdom Corporation Tax Act 2009.

 

“UK Insolvency Event” means:

 

(i)          the Subsidiary Borrower is unable or admits in writing inability to
pay its debts as they fall due or is declared to be unable to pay its debts
under applicable law, suspends making payments on any of its debts or, by reason
of actual or anticipated financial difficulties, commences negotiations with one
or more classes of its creditors (other than the Administrative Agent and the
Lenders) with the purpose of rescheduling any of its indebtedness;

 

(ii)         except in connection with the rules of a Clearing House Subsidiary
or any amendment thereto made in accordance with all applicable Requirements of
Law, a moratorium is declared in respect of any indebtedness of the Subsidiary
Borrower in an aggregate principal amount of at least the Threshold Amount;
provided that if a moratorium occurs, the ending of the moratorium will not
remedy any Event of Default caused by such moratorium;

 

 31 

 

 

(iii)        except in connection with any reorganization on a solvent basis
permitted by, or not prohibited by, Section 7.1, any shareholders’ resolution is
passed, application is made to a court by the Subsidiary Borrower or its
directors, order is made by a court or agreement (other than the rules of a
Clearing House Subsidiary or any amendment thereto made in accordance with all
applicable Requirements of Law) is entered into or legal proceedings are taken
in relation to: (A) the suspension of payments, a moratorium of any
indebtedness, winding-up, dissolution, administration or reorganization (by way
of voluntary arrangement, scheme of arrangement or otherwise) of the Subsidiary
Borrower; (B) a composition, compromise, assignment or arrangement with any
creditor of the Subsidiary Borrower; (C) the appointment of a liquidator,
receiver, administrative receiver, administrator, compulsory manager or other
similar officer in respect of the Subsidiary Borrower, or any of its assets
having an aggregate value in excess of the Threshold Amount; or (D) enforcement
of any Lien over any assets of the Subsidiary Borrower, or any analogous
procedure or step is taken in any jurisdiction; provided that this clause (iii)
shall not apply to any winding-up petition (or analogous document in any
jurisdiction) which is frivolous or vexatious and is discharged, stayed or
dismissed within 30 days of commencement; or

 

(iv)         any expropriation, attachment, sequestration, distress or execution
or any analogous process in any jurisdiction affects any asset or assets of the
Subsidiary Borrower having an aggregate value in excess of the Threshold Amount.

 

“UK ITA” means the United Kingdom Income Tax Act 2007.

 

“UK Qualifying Lender” means a Lender which is beneficially entitled to interest
payable to that Lender in respect of a Loan to the Subsidiary Borrower and is
(i) a Lender: (1) which is a bank (as defined for the purpose of section 879 UK
ITA) making an advance to the Subsidiary Borrower under this Agreement; or (2)
in respect of an advance made under this Agreement to the Subsidiary Borrower by
a Person that was a bank (as defined for the purpose of section 879 UK ITA) at
the time such advance was made, and which, with respect to (1) and (2) above, is
within the charge to United Kingdom corporation tax as regards any payment of
interest made in respect of that advance; or (ii) a UK Treaty Lender.

 

“UK Treaty Lender” means a Lender which:

 

(i)          is treated as a resident of a jurisdiction having a double taxation
agreement with the United Kingdom which makes provision for full exemption from
Tax imposed by the United Kingdom on interest; and

 

(ii)         does not carry on business in the United Kingdom through a
permanent establishment with which that Lender’s participation in respect of a
Loan to the Subsidiary Borrower is effectively connected; and

 

(iii)        if a U.S. Lender, is fully entitled to the benefits of the UK/US
Treaty (or if not so entitled, would have been so entitled but for its failure
to be so fully entitled being attributable to (x) the status of or any action or
omission of the Subsidiary Borrower or any Affiliate thereof or to any
relationship between such Lender and the Subsidiary Borrower or any Affiliate
thereof or (y) any steps taken or to be taken pursuant to Section 2.19).

 

“UK/US Treaty” means the convention between the Government of the United Kingdom
of Great Britain and Northern Ireland and the Government of the United States of
America for the avoidance of double taxation and the prevention of fiscal
evasion with respect to taxes on income and on capital gains which is, on the
date the relevant payment of interest on a Loan falls due, in force.

 

 32 

 

 

“Unutilized Commitment” means, with respect to any Revolving Lender at any time,
such Lender’s Unutilized Dollar Revolving Commitment or Unutilized Multicurrency
Revolving Commitment, or both, as the context may require.

 

“Unutilized Dollar Revolving Commitment” means, with respect to any Dollar
Revolving Lender at any time, such Lender’s Dollar Revolving Commitment at such
time less the sum of, without duplication, (i) the aggregate principal amount of
all Dollar Revolving Loans and Dollar Swingline Loans made by such Lender that
are outstanding at such time, (ii) such Lender’s Dollar Swingline Exposure at
such time (disregarding such Lender’s Dollar Swingline Exposure in respect of
any Dollar Swingline Loans made by such Lender) and (iii) such Lender’s Dollar
Letter of Credit Exposure at such time.

 

“Unutilized Dollar Swingline Commitment” means, with respect to the Swingline
Lender at any time, the Dollar Swingline Commitment at such time less the
aggregate principal amount of all Dollar Swingline Loans that are outstanding at
such time.

 

“Unutilized Multicurrency Revolving Commitment” means, with respect to any
Multicurrency Revolving Lender at any time, such Lender’s Multicurrency
Revolving Commitment at such time less the sum of, without duplication, (i) the
aggregate principal amount of all Multicurrency Revolving Loans and
Multicurrency Swingline Loans made by such Lender that are outstanding at such
time (disregarding such Lender’s Multicurrency Swingline Exposure in respect of
any Multicurrency Swingline Loans made by such Lender, (ii) such Lender’s
Multicurrency Swingline Exposure at such time and (iii) such Lender’s
Multicurrency Letter of Credit Exposure at such time.

 

“Unutilized Multicurrency Swingline Commitment” means, with respect to the
Swingline Lender at any time, the Multicurrency Swingline Commitment at such
time less the aggregate principal amount of all Multicurrency Swingline Loans
that are outstanding at such time.

 

“U.S. Borrower” means a Borrower that is a U.S. Person.

 

“U.S. Lender” means a Lender which is treated as resident (for the purposes of
the UK/US Treaty) in the United States of America.

 

“U.S. Person” means any Person that is a “United States Person” as defined in
Section 7701(a)(30) of the Code.

 

“U.S. Tax Compliance Certificate” has the meaning given to such term in Section
2.16(g)(ii)(B)(3).

 

“Wells Fargo” means Wells Fargo Bank, National Association, and its successors
and assigns.

 

“Wells Fargo Availability Period” means any time period of time other than a
Wells Fargo Unavailability Period.

 

 33 

 

 

“Wells Fargo Fee Letter” means the letter from Wells Fargo to the Parent
Borrower, dated March 4, 2014,October 29, 2015, relating to certain fees payable
by the Parent Borrower in respect of the transactions contemplated by this
Agreement.

 

“Wells Fargo Unavailability Period” means any period of time:

 

(a) starting on the date that either the Borrowers or the Required Lenders
determine in their reasonable discretion that Wells Fargo is a Defaulting
Lender; and

 

(b) ending two Business Days (or such shorter period of time as may be agreed
upon in writing by the Borrowers, the Backup Administrative Agent and Wells
Fargo in their sole discretion) after the date that both the Borrowers and the
Required Lenders determine in their reasonable discretion and notify the other
parties that Wells Fargo is not a Defaulting Lender.

 

“Wholly-Owned” means, with respect to any Subsidiary of any Person, that 100% of
the outstanding Capital Stock of such Subsidiary (excluding any directors’
qualifying shares and shares required to be held by foreign nationals, in the
case of a Foreign Subsidiary) is owned, directly or indirectly, by such Person.

 

“Withdrawal Liability” means liability to a Multiemployer Plan as a result of a
complete or partial withdrawal from such Multiemployer Plan, as such terms are
defined in Part I of Subtitle E of Title IV of ERISA.

 

“Withholding Agent” means each Borrower and the Administrative Agent.

 

1.2           Accounting Terms. Unless otherwise specified herein, all
accounting terms used herein shall be interpreted, all accounting determinations
hereunder shall be made, and all financial data (including financial ratios and
other financial calculations) required to be delivered hereunder shall be
prepared in accordance with, GAAP applied on a basis consistent with the most
recent audited consolidated financial statements of the Parent Borrower and its
Subsidiaries delivered to the Lenders prior to the Closing Date; provided that
if the Parent Borrower notifies the Administrative Agent that it wishes to amend
any financial covenant in Article VI to eliminate the effect of any change in
GAAP on the operation of such covenant (or if the Administrative Agent notifies
the Parent Borrower that the Required Lenders wish to amend Article VI for such
purpose), then compliance with such covenant shall be determined on the basis of
GAAP as in effect immediately before the relevant change in GAAP became
effective, until either such notice is withdrawn or such covenant is amended in
a manner satisfactory to the Parent Borrower and the Required Lenders. Without
limiting the foregoing, leases shall continue to be classified and accounted for
on a basis consistent with that reflected in the financial statements described
in Section 4.9 for all purposes of this Agreement, notwithstanding any change in
GAAP relating thereto, unless the parties hereto shall enter into a mutually
acceptable amendment addressing such changes, as provided for above.
Notwithstanding the foregoing, for purposes of determining compliance with any
covenant (including the computation of any financial covenant) contained herein,
any election or requirement to measure any financial liability using fair value
shall be disregarded.

 

 34 

 

 

1.3           Other Terms; Construction.

 

(a)          The definitions of terms herein shall apply equally to the singular
and plural forms of the terms defined. Whenever the context may require, any
pronoun shall include the corresponding masculine, feminine and neuter forms.
The words “include,” “includes” and “including” shall be deemed to be followed
by the phrase “without limitation.” The word “will” shall be construed to have
the same meaning and effect as the word “shall.” Unless the context requires
otherwise, (i) any definition of or reference to any agreement, instrument,
letter or other document shall be construed as referring to such agreement,
instrument, letter or other document as from time to time amended, supplemented,
restated or otherwise modified (subject to any restrictions on such amendments,
supplements, restatements or modifications set forth herein or in any other
Credit Document), (ii) any reference herein to any Person shall be construed to
include such Person’s successors and assigns permitted hereunder, (iii) the
words “herein,” “hereof” and “hereunder,” and words of similar import when used
in any Credit Document, shall be construed to refer to such Credit Document in
its entirety and not to any particular provision thereof, (iv) all references in
a Credit Document to Articles, Sections, Exhibits and Schedules shall be
construed to refer to Articles and Sections of, and Exhibits and Schedules to,
the Credit Document in which such references appear, (v) any reference to any
law or regulation herein shall, unless otherwise specified, refer to such law or
regulation as amended, modified or supplemented from time to time, and (vi) the
words “asset” and “property” shall be construed to have the same meaning and
effect and to refer to any and all tangible and intangible assets and
properties, including cash, securities, accounts and contract rights.

 

(b)          All references herein to the Lenders or any of them shall be deemed
to include the Swingline LenderLenders and the Issuing Lender unless
specifically provided otherwise or unless the context otherwise requires.

 

(c)          Notwithstanding the foregoing, calculations to determine compliance
by the Borrowers with any of the covenants contained in Article VI (and
definitions related thereto) shall (or, with respect to any Acquisition or asset
sale for which the consideration given does not exceed $250,000,000, may, at the
Parent Borrower’s option) be determined in each case on a pro forma basis (a
“Pro Forma Basis”) after giving effect to any Acquisition, asset sale or
incurrence or repayment of Indebtedness (each, a “transaction”) occurring since
the beginning of the applicable Reference Period and on or prior to the last day
of such period as if such transaction had occurred as of the first day of such
period, in accordance with the following:

 

(i)          any Indebtedness incurred or assumed by the Parent Borrower or any
Subsidiary thereof in connection with any transaction (including any
Indebtedness of a Person acquired in an Acquisition that is not retired or
repaid in connection therewith) shall be deemed to have been incurred or assumed
as of (and with the corresponding interest expense included from) the first day
of the applicable period (and if such Indebtedness has a floating or formula
rate, such Indebtedness shall, for purposes of such determination, have an
implied rate of interest during the applicable period determined by utilizing
the rate of interest that is or would be in effect with respect to such
Indebtedness as of the date of determination);

 

(ii)         any Indebtedness retired or repaid in connection with any
transaction (including any Indebtedness of a Person acquired in an Acquisition)
shall be deemed to have been retired or repaid as of (and with the corresponding
interest expense excluded from) the first day of the applicable period;

 

 35 

 

 

(iii)        with respect to any asset disposition, income statement items
(whether positive or negative) attributable to the assets sold or otherwise
disposed of shall be excluded beginning as of the first day of the applicable
period; and

 

(iv)         with respect to any Acquisition, (A) income statement items
(whether positive or negative) and balance sheet items attributable to the
Person or assets acquired shall (to the extent not otherwise included in the
consolidated financial statements of the Parent Borrower and its Subsidiaries in
accordance with GAAP or in accordance with other provisions of this Agreement)
be included in such calculations to the extent relating to the applicable period
(provided that such income statement and balance sheet items are reflected in
financial statements or other financial data reasonably acceptable to the
Administrative Agent) and (B) operating expense reductions, cost savings and
other pro forma adjustments attributable to such Acquisition may be included to
the extent that such adjustments (y) would be permitted pursuant to Article XI
of Regulation S-X under the Securities Act (irrespective of whether the Parent
Borrower is subject thereto) or (z) have been approved in writing by the
Administrative Agent; provided that each Compliance Certificate shall contain or
be accompanied by a brief explanation, by footnote, schedule or otherwise, of
pro forma adjustments made pursuant to this Section 1.3(c)(iv).

 

1.4           Currency Equivalents Generally.

 

(a)          The Administrative Agent shall determine the Spot Rates as of each
Revaluation Date to be used for calculating Dollar Amounts of amounts
denominated in Foreign Currencies and shall deliver notice of such determination
to the Parent Borrower; provided that the failure of the Administrative Agent to
provide the Parent Borrower with any such notice shall neither affect any
obligations of the Borrowers hereunder or the applicability of the Spot Rate as
so determined nor result in any liability on the part of the Administrative
Agent to a Borrower. Such Spot Rates shall become effective as of such
Revaluation Date and shall be the Spot Rates employed in converting any amounts
between the applicable Currencies until the next Revaluation Date to occur.
Except for purposes of financial statements delivered by the Parent Borrower
hereunder or calculating financial ratios hereunder or except as otherwise
provided herein, the applicable amount of any Currency (other than Dollars) for
purposes of the Credit Documents shall be such Dollar Amount as so determined by
the Administrative Agent in accordance with this Agreement.

 

(b)          Wherever in this Agreement in connection with a Borrowing,
conversion, continuation or prepayment of a LIBOR Loan, or the issuance of a
Letter of Credit, an amount, such as a required minimum or multiple amount, is
expressed in Dollars, but such Borrowing, LIBOR Loan or Letter of Credit is
denominated in a Foreign Currency, such amount shall be the relevant Foreign
Currency Equivalent of such Dollar Amount (rounded to the nearest unit of such
Foreign Currency), as determined by the Administrative Agent.

 

 36 

 

 

1.5           Redenomination of Certain Foreign Currencies.

 

(a)          Each obligation of any party to this Agreement to make a payment
denominated in the national currency unit of any member state of the European
Union that adopts the Euro as its lawful currency after the date hereof shall be
redenominated into Euro at the time of such adoption (in accordance with the EMU
Legislation). If, in relation to the currency of any such member state, the
basis of accrual of interest expressed in this Agreement in respect of that
currency shall be inconsistent with any convention or practice in the London
interbank market for the basis of accrual of interest in respect of the Euro,
such expressed basis shall be replaced by such convention or practice with
effect from the date on which such member state adopts the Euro as its lawful
currency; provided that if any Borrowing in the currency of such member state is
outstanding immediately prior to such date, such replacement shall take effect,
with respect to such Borrowing, at the end of the then current Interest Period.

 

(b)          Without prejudice and in addition to any method of conversion or
rounding prescribed by any EMU Legislation and (i) without limiting the
liability of the Borrowers for any amount due under this Agreement and (ii)
without increasing any commitment of any Lender, all references in this
Agreement to minimum amounts (or integral multiples thereof) denominated in the
national currency unit of any member state of the European Union that adopts the
Euro as its lawful currency after the date hereof shall, immediately upon such
adoption, be replaced by references to such minimum amounts (or integral
multiples thereof) as shall be specified herein with respect to Borrowings
denominated in Euro.

 

(c)          Each provision of this Agreement shall be subject to such
reasonable changes of construction as the Administrative Agent may from time to
time specify to be appropriate to reflect the adoption of the Euro by any member
state of the European Union and any relevant market conventions or practices
relating to the Euro.

 

1.6           Interest Rates. If at any time any interest rate quoted or
otherwise made available from time to time under this Agreement in respect of
any Currency is no longer available generally, as determined by the
Administrative Agent, then the Administrative Agent (after consultation with the
Parent Borrower) may, by written notice to the Lenders and the Parent Borrower,
substitute such unavailable interest rate with another published interest rate
that adequately reflects the all-in-cost of funds denominated in such currency
to the Administrative Agent. Neither the Primary Administrative Agent nor the
Backup Administrative Agent warrants, or accepts responsibility for, and neither
shall have any liability with respect to, the administration, submission or any
other matter related to the rates in the definition of “LIBOR Rate” or with
respect to any comparable or successor rate thereto.

 

 37 

 

 

ARTICLE II

 

AMOUNT AND TERMS OF THE LOANS

 

2.1           Commitments.

 

(a)          Dollar Revolving Loans. Each Dollar Revolving Lender severally
agrees, subject to and on the terms and conditions of this Agreement, to make
Dollar Revolving Loans to the Parent Borrower, from time to time on any Business
Day during the period from and including the Closing Date to but excluding
theits Termination Date, in an aggregate principal amount at any time
outstanding not exceeding its Dollar Revolving Commitment; provided that no
Borrowing of Dollar Revolving Loans shall be made if, immediately after giving
effect thereto (and to any concurrent repayment of Dollar Swingline Loans with
proceeds of Dollar Revolving Loans made pursuant to such Borrowing), (y) the
Dollar Revolving Credit Exposure of any Dollar Revolving Lender would exceed its
Dollar Revolving Commitment at such time or (z) the Aggregate Dollar Revolving
Credit Exposure would exceed the aggregate Dollar Revolving Commitments at such
time. Subject to and on the terms and conditions of this Agreement, the Parent
Borrower may borrow, repay and reborrow Dollar Revolving Loans.

 

(b)          Multicurrency Revolving Loans. Each Multicurrency Revolving Lender
severally agrees, subject to and on the terms and conditions of this Agreement,
to make Multicurrency Revolving Loans to any Borrower (on a several basis), from
time to time on any Business Day during the period from and including the
Closing Date to but excluding theits Termination Date, in an aggregate principal
amount at any time outstanding not exceeding its Multicurrency Revolving
Commitment; provided that no Borrowing of Multicurrency Revolving Loans shall be
made if, immediately after giving effect thereto (and to any concurrent
repayment of Multicurrency Swingline Loans with proceeds of Multicurrency
Revolving Loans made pursuant to such Borrowing), (y) the Multicurrency
Revolving Credit Exposure of any Multicurrency Revolving Lender would exceed its
Multicurrency Revolving Commitment at such time or (z) the Aggregate
Multicurrency Revolving Credit Exposure would exceed the aggregate Multicurrency
Revolving Commitments at such time. Subject to and on the terms and conditions
of this Agreement, each Borrower may borrow, repay and reborrow Multicurrency
Revolving Loans. Notwithstanding anything to the contrary contained herein or in
any other Credit Document, no Multicurrency Revolving Loans shall be made to the
Subsidiary Borrower on and after the Third Amendment Effective Date.

 

(c)          Dollar Swingline Loans. TheEach Dollar Swingline Lender severally
agrees, subject to and on the terms and conditions of this Agreement, to make
loans in Dollars (each, a “Dollar Swingline Loan”) to the Parent Borrower under
the Dollar Revolving Commitments, from time to time on any Business Day during
the period from the Closing Date to but excluding the Swingline Maturity Date
(or, if earlier, the Final Termination Date), in an aggregate principal amount
at any time outstanding not exceeding the Dollar Swingline Commitment. Dollar
Swingline Loans may be made even if the aggregate principal amount of Dollar
Swingline Loans outstanding at any time, when added to the aggregate principal
amount of the Dollar Revolving Loans made by the Swingline Lender and its Dollar
Letter of Credit Exposure in its capacity as a Dollar Revolving Lender
outstanding at such time, would exceed theup to such Dollar Swingline Lender’s
own Dollar Revolving Commitment at such timeas of the date on which it became a
Dollar Swingline Lender hereunder (as reduced by any subsequent assignments of
its obligations to make Dollar Swingline Loans in accordance with Section 10.6);
provided that no Borrowing of Dollar Swingline Loans shall be made if,
immediately after giving effect thereto, (x) the Dollar Revolving Credit
Exposure of any Dollar Revolving Lender would exceed its Dollar Revolving
Commitment at such time, (y) the Aggregate Dollar Revolving Credit Exposure
would exceed the aggregate Dollar Revolving Commitments at such time or (z) any
Dollar Revolving Lender is at such time a Defaulting Lender hereunder unless
theeach Swingline Lender is satisfied it will have no Fronting Exposure after
giving effect to such Dollar Swingline Loan. Subject to and on the terms and
conditions of this Agreement, the Parent Borrower may borrow, repay (including
by means of a Borrowing of Dollar Revolving Loans pursuant to Section 2.2(e))
and reborrow Dollar Swingline Loans.

 

 38 

 

 

(d)          Multicurrency Swingline Loans. TheEach Multicurrency Swingline
Lender severally agrees, subject to and on the terms and conditions of this
Agreement, to make loans in any Currency other than Japanese Yen (each, a
“Multicurrency Swingline Loan,” and collectively with the Dollar Swingline
Loans, the “Swingline Loans”) to any Borrower (on a several basis) under the
Multicurrency Revolving Commitments, from time to time on any Business Day
during the period from the Closing Date to but excluding the Swingline Maturity
Date (or, if earlier, the Final Termination Date), in an aggregate principal
amount at any time outstanding not exceeding the Multicurrency Swingline
Commitment. Multicurrency Swingline Loans may be made even if the aggregate
Dollar Amount of Multicurrency Swingline Loans outstanding at any time, when
added to the Dollar Amount of theup to such Multicurrency Swingline Lender’s
Multicurrency Revolving Loans made by the Swingline Lender and its Multicurrency
Letter of Credit Exposure in its capacity as a Multicurrency Revolving Lender
outstanding at such time, would exceed the Swingline Lender’s ownCommitment as
of, in the case of BofA and Wells Fargo, the Third Amendment Effective or, in
the case of any other Multicurrency Swingline Lender, the date on which it
became a Multicurrency Swingline Lender hereunder (as reduced by any subsequent
assignments of such Multicurrency Swingline Lender’s obligations to make
Multicurrency Revolving Commitment at such timeSwingline Loans in accordance
with Section 10.6); provided that no Borrowing of Multicurrency Swingline Loans
shall be made if, immediately after giving effect thereto, (x) the Multicurrency
Revolving Credit Exposure of any Multicurrency Revolving Lender would exceed its
Multicurrency Revolving Commitment at such time, (y) the Aggregate Multicurrency
Revolving Credit Exposure would exceed the aggregate Multicurrency Revolving
Commitments at such time or (z) any Multicurrency Revolving Lender is at such
time a Defaulting Lender hereunder unless theeach Swingline Lender is satisfied
it will have no Fronting Exposure after giving effect to such Multicurrency
Swingline Loan. Subject to and on the terms and conditions of this Agreement,
each Borrower may borrow, repay (including by means of a Borrowing of
Multicurrency Revolving Loans pursuant to Section 2.2(e)) and reborrow
Multicurrency Swingline Loans. Notwithstanding anything to the contrary
contained herein or in any other Credit Document, no Multicurrency Swingline
Loans shall be made to the Subsidiary Borrower on and after the Third Amendment
Effective Date.

 

2.2           Borrowings.

 

(a)          Types of Loans. The Dollar Revolving Loans and Multicurrency
Revolving Loans denominated in Dollars shall, at the option of the applicable
Borrower and subject to the terms and conditions of this Agreement, be either
Base Rate Loans or LIBOR Loans (each, a “Type” of Loan). The Multicurrency
Revolving Loans denominated in a Foreign Currency shall be made and maintained
as LIBOR Loans at all times. All Loans comprising the same Borrowing shall,
unless otherwise specifically provided herein, be of the same Class, Type and
Currency. The Swingline Loans shall be made and maintained as LIBOR Market Index
Rate Loans at all times.

 

 39 

 

 

(b)          Notices for Borrowing Revolving Loans. In order to make a Borrowing
(other than (w) Borrowings of Swingline Loans, which shall be made pursuant to
Section 2.2(d), (x) Borrowings for the purpose of repaying Refunded Swingline
Loans, which shall be made pursuant to Section 2.2(e), (y) Borrowings for the
purpose of satisfying a Reimbursement Obligation of a Borrower, which shall be
made pursuant to Section 2.19(e), and (z) Borrowings involving continuations or
conversions of outstanding Revolving Loans, which shall be made pursuant to
Section 2.11), the applicable Borrower will give the Administrative Agent
written notice (i) not later than 12:00 noon, Charlotte, North Carolina time,
three Business Days prior to each Borrowing of Dollar Revolving Loans or
Multicurrency Revolving Loans denominated in Dollars to be comprised of LIBOR
Loans, (ii) not later than 12:00 noon, Charlotte, North Carolina time, on the
Business Day of any Borrowing of Dollar Revolving Loans or Multicurrency
Revolving Loans denominated in Dollars to be comprised of Base Rate Loans, and
(iii) not later than 10:00 a.m., Charlotte, North Carolina time, four Business
Days prior to each Borrowing of Multicurrency Revolving Loans denominated in a
Foreign Currency; provided, however, that requests for the Borrowing of any
Revolving Loans to be made on the Closing Date may, at the discretion of the
Administrative Agent, be given with less advance notice than as specified
hereinabove. Each such notice (each, a “Notice of Borrowing”) shall be
irrevocable, shall be given in the form of Exhibit B-1 and shall specify (1) the
aggregate principal amount, Currency, Class and initial Type of the Loans to be
made pursuant to such Borrowing, (2) in the case of a Borrowing of LIBOR Loans,
the initial Interest Period to be applicable thereto, and (3) the requested
Borrowing Date, which shall be a Business Day. Upon its receipt of a Notice of
Borrowing, the Administrative Agent will promptly notify each applicable Lender
of the proposed Borrowing. Notwithstanding anything to the contrary contained
herein:

 

(i)          except for a Borrowing with respect to a Refunded Swingline Loan in
accordance with Section 2.2(e) and Borrowings to satisfy a Reimbursement
Obligation of a Borrower in accordance with Section 2.19(e), the aggregate
principal amount of each Borrowing comprised of Base Rate Loans shall not be
less than $3,000,000 or, if greater, an integral multiple of $1,000,000 in
excess thereof (or, if less, in the amount of the aggregate Unutilized
Commitments with respect to the applicable Class), and the aggregate principal
amount of each Borrowing comprised of LIBOR Loans shall not be less than
$5,000,000 or, if greater, an integral multiple of $1,000,000 in excess thereof
(or, if less, in the amount of the aggregate Unutilized Commitments with respect
to the applicable Class);

 

(ii)         if a Borrower shall have failed to designate the Type of Dollar
Revolving Loans or Multicurrency Revolving Loans denominated in Dollars
comprising a Borrowing, such Borrower shall be deemed to have requested a
Borrowing comprised of Base Rate Loans; and

 

(iii)        if a Borrower shall have failed to select the duration of the
Interest Period to be applicable to any Borrowing of LIBOR Loans, then such
Borrower shall be deemed to have selected an Interest Period with a duration of
one month.

 

 40 

 

 

(c)          Funding of Revolving Loans. Not later than 1:00 p.m., Local Time,
on the requested Borrowing Date, each applicable Lender will make available to
the Administrative Agent at its Payment Office an amount, in the applicable
Currency and in immediately available funds, equal to the amount of the Loan or
Loans to be made by such Lender. To the extent such Lenders have made such
amounts available to the Administrative Agent as provided hereinabove, the
Administrative Agent will make the aggregate of such amounts available to the
applicable Borrower in accordance with Section 2.3(a) and in like funds as
received by the Administrative Agent; provided, however, that if, on any
Borrowing Date there are any Swingline Loans outstanding, then the proceeds of
the Borrowing made on such date other than proceeds borrowed for the purpose of
repaying Refunded Swingline Loans under Section 2.2(e), shall, first, be applied
to the payment in full of any such Swingline Loans (converted into the
applicable Currency in an amount equal to the Dollar Amount of the principal of
such Swingline Loan, if necessary), and second, be made available to the
applicable Borrower as provided above.

 

(d)          Notices for and Funding of Swingline Loans. In order to make a
Borrowing of a Swingline LoanLoans, the applicable Borrower will give the
Administrative Agent, each applicable Swingline Lender and, with respect to
Multicurrency Swingline Loans, the Multicurrency Agent (and the Swingline
Lender, if the Swingline Lender is not also the Administrative Agent), written
notice not later than (x) with respect to any requested Swingline LoanLoans
denominated in Dollars, 3:30 p.m., Local Time, or (y) with respect to any
requested Swingline LoanLoans denominated in any other Currency, 12:00 noon,
Local Time, in each case on the date of such Borrowing. Each such notice (each,
a “Notice of Swingline Borrowing”) shall be given in the form of Exhibit B-2,
shall be irrevocable and shall specify (i) whether such Swingline Loan is aLoans
are Dollar Swingline LoanLoans or Multicurrency Swingline LoanLoans, (ii) with
respect to any requested Multicurrency Swingline LoanLoans, the Currency in
which such Multicurrency Swingline Loan isLoans are to be denominated, (iii) the
principal amount of the Swingline LoanLoans requested to be made pursuant to
such Borrowing (which (A) with respect to Dollar Swingline Loans, shall not be
less than $100,000 and, if greater, shall be in an integral multiple of $100,000
in excess thereof (or, if less, in the amount of the aggregate Unutilized Dollar
Revolving Commitments of the Dollar Swingline CommitmentLenders) and (B) with
respect to Multicurrency Swingline Loans, the Dollar Amount of which shall not
be less than $5,000,000 and, if greater, shall be in an integral multiple of
$1,000,000 in excess thereof (or, if less, in the amount of the aggregate
Unutilized Multicurrency Revolving Commitments of the Multicurrency Swingline
CommitmentLenders)) and (iv) the requested Borrowing Date, which shall be a
Business Day. Not later than (x) with respect to any requested Borrowing of
Swingline Loans denominated in Dollars, 4:30 p.m., Local Time, or (y) with
respect to any requested Borrowing of Swingline Loans denominated in any other
Currency, 1:00 p.m., Local Time, on the requested Borrowing Date, theeach
applicable Swingline Lender will make available to the Administrative Agent at
its Payment Office an amount, in the applicable Currency and in immediately
available funds, equal to the amount of the requested Swingline LoanLoans to be
made by such Swingline Lender. To the extent thesuch Swingline Lender hasLenders
have made such amountamounts available to the Administrative Agent as provided
hereinabove, the Administrative Agent will make such amount available to the
applicable Borrower in accordance with Section 2.3(a) and in like funds as
received by the Administrative Agent. Fundings of each Borrowing of Swingline
Loans of any Class shall be made by the applicable Swingline Lenders pro rata
based on the percentage that each such Swingline Lender’s Commitments of such
Class represent of the aggregate Commitments of such Class for all such
Swingline Lenders.

 

 41 

 

  

(e)          Refunded Swingline Loans. With respect to any outstanding Swingline
Loans, the Swingline Lender who made any such Loans may at any time (whether or
not an Event of Default has occurred and is continuing) in its sole and absolute
discretion, and is hereby authorized and empowered by the applicable Borrower
to, cause a Borrowing of (i) Dollar Revolving Loans, with respect to any Dollar
Swingline Loan made by such Lender, or (ii) Multicurrency Revolving Loans, with
respect to any Multicurrency Swingline Loan made by such Lender, in each case to
be made for the purpose of repaying such Swingline Loans by delivering to the
Administrative Agent (if the Administrative Agent is not also thesuch Swingline
Lender) and each other applicable Lender (on behalf of, and with a copy to, the
applicable Borrower), not later than 12:00 noon, Charlotte, North Carolina time,
(A) on the Business Day of the proposed Borrowing Date therefor with respect to
the repayment of any such Dollar Swingline Loans, any such Multicurrency
Swingline Loans denominated in Dollars or any such Multicurrency Swingline Loans
denominated in a Foreign Currency in respect of which thesuch Swingline Lender,
in its sole and absolute discretion, has elected to accept Dollars or (B) four
Business Days prior to the proposed Borrowing Date therefor with respect to the
repayment of any such Multicurrency Swingline LoanLoans not described in clause
(A) above, a notice (which shall be deemed to be a Notice of Borrowing given by
the applicable Borrower) requesting the Dollar Revolving Lenders or
Multicurrency Revolving Lenders, as the case may be, to make Dollar Revolving
Loans or Multicurrency Revolving Loans, respectively (which, in the case of
Dollar Revolving Loans or Multicurrency Revolving Loan denominated in Dollars,
shall be made initially as Base Rate Loans and, in the case of all other
Multicurrency Revolving Loans, shall be made initially as LIBOR Loans with an
Interest Period of one month) on such Borrowing Date in an aggregate amount
equal to the amountDollar Amount of such Dollar Swingline Loans or Multicurrency
Swingline Loans, as the case may be (the “Refunded Swingline Loans”),
outstanding on the date such notice is given that thesuch Swingline Lender
requests to be repaid. Not later than 1:00 p.m., Local Time, on the requested
Borrowing Date, each applicable Lender (other than thesuch Swingline Lender)
will make available to the Administrative Agent at its Payment Office an amount,
in the applicable Currency and in immediately available funds, equal to the
amountDollar Amount of the Dollar Revolving Loan or Multicurrency Revolving
Loan, as the case may be, to be made by such Lender. To the extent the
applicable Lenders have made such amounts available to the Administrative Agent
as provided hereinabove, the Administrative Agent will make the aggregate of
such amounts available to thesuch Swingline Lender in like funds as received by
the Administrative Agent, which shall apply such amounts in repayment of the
applicable Refunded Swingline Loans. Notwithstanding any provision of this
Agreement to the contrary, on the relevant Borrowing Date, the applicable
Refunded Swingline Loans (including thesuch Swingline Lender’s ratable share
thereof, in its capacity as a Lender) shall be deemed to be repaid with the
proceeds of the Dollar Revolving Loans or Multicurrency Revolving Loans, as the
case may be, made as provided above (including a Dollar Revolving Loan or
Multicurrency Revolving Loan, as the case may be, deemed to have been made by
thesuch Swingline Lender in its capacity as a Lender), and such Refunded
Swingline Loans deemed to be so repaid shall no longer be outstanding as
Swingline Loans but shall be outstanding as Dollar Revolving Loans or
Multicurrency Revolving Loans, as the case may be. If any portion of any such
amount repaid (or deemed to be repaid) to thesuch Swingline Lender shall be
recovered by or on behalf of the applicable Borrower from thesuch Swingline
Lender in any bankruptcy, insolvency or similar proceeding or otherwise, the
loss of the amount so recovered shall be shared ratably among (i) all the Dollar
Revolving Lenders, with respect to the applicable Dollar Swingline Loans, or
(ii) all the Multicurrency Revolving Lenders, with respect to the applicable
Multicurrency Swingline Loans, in the manner contemplated by Section 2.14(b).

 

42 

 

  

(f)          Participations in Swingline Loans. If, for any reason (including as
a result of any Bankruptcy Event with respect to a Borrower), Dollar Revolving
Loans or Multicurrency Revolving Loans, as the case may be, are not made
pursuant to Section 2.2(e) in an amount sufficient to repay any amounts owed to
the applicable Swingline Lender in respect of any outstanding Swingline Loans
made by such Swingline Lender, or if thesuch Swingline Lender is otherwise
precluded for any reason from giving a notice on behalf of the applicable
Borrower as provided for hereinabove, thein Section 2.2(e), such Swingline
Lender shall be deemed to have sold without recourse, representation or
warranty, and each Dollar Revolving Lender or Multicurrency Revolving Lender, as
the case may be, shall be deemed to have purchased and hereby agrees to
purchase, a participation in such outstanding Swingline Loans in an amount equal
to its ratable share (based on the proportion that its Dollar Revolving
Commitment or Multicurrency Revolving Commitment, as the case may be, bears to
the aggregate Dollar Revolving Commitments or Multicurrency Revolving
Commitments, respectively, at such time, or if the Dollar Revolving Commitments
or Multicurrency Revolving Commitments, as the case may be, have been
terminated, based on the proportion that its Dollar Revolving Commitment or
Multicurrency Revolving Commitment, as the case may be, bears to the aggregate
Dollar Revolving Commitments or Multicurrency Revolving Commitments,
respectively, in each case immediately prior to the termination thereof) of the
unpaid amount thereof together with accrued interest thereon. Upon notice
delivered by thesuch Swingline Lender to the Administrative Agent, and by the
Administrative Agent to each Lender, not later than 12:00 noon, Charlotte, North
Carolina time, (i) on the Business Day of the proposed funding of the
participations described above with respect to any applicable Dollar Swingline
Loans, any applicable Multicurrency Swingline Loans denominated in Dollars or
any applicable Multicurrency Swingline Loans denominated in a Foreign Currency
in respect of which thesuch Swingline Lender, in its sole and absolute
discretion, has elected to accept Dollars or (ii) four Business Days prior to
the proposed funding of the participations described above with respect to any
applicable Multicurrency Swingline LoanLoans not described in clause (i) above,
each Dollar Revolving Lender or Multicurrency Revolving Lender, as the case may
be (other than thesuch Swingline Lender), will make available to the
Administrative Agent at its Payment Office an amount, in the applicable Currency
and in immediately available funds, equal to its respective participation. To
the extent the applicable Lenders have made such amounts available to the
Administrative Agent as provided hereinabove, the Administrative Agent will make
the aggregate of such amounts available to thesuch Swingline Lender in like
funds as received by the Administrative Agent. In the event any applicable
Lender fails to make available to the Administrative Agent the amount of such
Lender’s participation as provided in this Section 2.2(f), the applicable
Swingline Lender shall be entitled to recover such amount on demand from such
Lender, together with interest thereon for each day from the date such amount is
required to be made available for the account of thesuch Swingline Lender until
the date such amount is made available to thesuch Swingline Lender at a rate per
annum equal to the greater of the Federal Funds Rate and a rate determined by
thesuch Swingline Lender in accordance with banking industry rules on interbank
compensation, plus any administrative, processing or similar fees customarily
charged by thesuch Swingline Lender in connection with the foregoing. Promptly
following its receipt of any payment by or on behalf of the applicable Borrower
in respect of aany applicable Swingline Loan, thesuch Swingline Lender will pay
to each Dollar Revolving Lender or Multicurrency Revolving Lender, as the case
may be, that has acquired a participation therein such Lender’s ratable share of
such payment.

 

43 

 

  

(g)          Obligations Absolute. Notwithstanding any provision of this
Agreement to the contrary, the obligation of each Dollar Revolving Lender and
each Multicurrency Revolving Lender (other than the applicable Swingline Lender)
to make Dollar Revolving Loans or Multicurrency Revolving Loans, as the case may
be, for the purpose of repaying any Refunded Swingline Loans pursuant to Section
2.2(e) and each such Dollar Revolving Lender’s or Multicurrency Revolving
Lender’s, as the case may be, obligation to purchase a participation in any
unpaid Swingline Loans pursuant to Section 2.2(f) shall be absolute and
unconditional and shall not be affected by any circumstance or event whatsoever,
including (i) any setoff, counterclaim, recoupment, defense or other right that
such Lender may have against the applicable Swingline Lender, the Administrative
Agent, a Borrower or any other Person for any reason whatsoever, (ii) the
occurrence or continuance of any Default or Event of Default, (iii) the failure
of the amount of such Borrowing of Loans to meet the minimum Borrowing amount
specified in Section 2.2(b) or (iv) the failure of any conditions set forth in
Section 3.2 or elsewhere herein to be satisfied.

 

2.3          Disbursements; Funding Reliance; Domicile of Loans.

 

(a)          Disbursements. Each Borrower hereby authorizes the Administrative
Agent to disburse the proceeds of each Borrowing in accordance with the terms of
any written instructions from any Authorized Officer of such Borrower; provided
that the Administrative Agent shall not be obligated under any circumstances to
forward amounts to any account not listed in an Account Designation Letter. Each
Borrower may at any time deliver to the Administrative Agent an Account
Designation Letter listing any additional accounts or deleting any accounts
listed in a previous Account Designation Letter.

 

(b)          Funding Reliance. Unless the Administrative Agent shall have
received notice from a Lender prior to the proposed date of any Borrowing that
such Lender will not make available to the Administrative Agent such Lender’s
share of such Borrowing, the Administrative Agent may assume that such Lender
has made such share available on such date in accordance with Section 2.2 and
may, in reliance upon such assumption, make available to the applicable Borrower
a corresponding amount. In such event, if a Lender has not in fact made its
share of the applicable Borrowing available to the Administrative Agent, then
the applicable Lender and the applicable Borrower severally agree to pay to the
Administrative Agent forthwith on demand such corresponding amount with interest
thereon, for each day from and including the date such amount is made available
to the applicable Borrower to but excluding the date of payment to the
Administrative Agent, at (i) in the case of a payment to be made by such Lender,
the greater of the Federal Funds Rate and a rate determined by the
Administrative Agent in accordance with banking industry rules on interbank
compensation and (ii) in the case of a payment to be made by a Borrower, the
Adjusted Base Rate. If a Borrower and such Lender shall pay such interest to the
Administrative Agent for the same or an overlapping period, the Administrative
Agent shall promptly remit to such Borrower the amount of such interest paid by
such Borrower for such period. If such Lender pays its share of the applicable
Borrowing to the Administrative Agent, then the amount so paid shall constitute
such Lender’s Loan included in such Borrowing. Any payment by a Borrower shall
be without prejudice to any claim such Borrower may have against a Lender that
shall have failed to make such payment to the Administrative Agent.

 

(c)          Several Obligations. The obligations of the Lenders hereunder to
make Loans, to fund participations in Swingline Loans and Letters of Credit and
to make payments pursuant to Section 10.1(c) are several and not joint. The
failure of any Lender to make any Loan, to fund any such participation or to
make any such payment on any date shall not relieve any other Lender of its
corresponding obligation, if any, hereunder to do so on such date, but no Lender
shall be responsible for the failure of any other Lender to so make its Loan,
purchase its participation or to make any such payment required hereunder.

 

44 

 

  

(d)          Domicile of Loans. Each Lender may, at its option, make and
maintain any Loan at, to or for the account of any of its Lending Offices;
provided that any exercise of such option shall not affect the obligation of the
applicable Borrower to repay such Loan to or for the account of such Lender in
accordance with the terms of this Agreement.

 

2.4          Evidence of Debt; Notes.

 

(a)          Accounts. Each Lender shall maintain in accordance with its usual
practice an account or accounts evidencing the indebtedness of each Borrower to
the applicable Lending Office of such Lender resulting from each Loan made by
such Lending Office of such Lender from time to time, including the amounts of
principal and interest payable and paid to such Lending Office of such Lender
from time to time under this Agreement.

 

(b)          Register. The Administrative Agent shall maintain the Register
pursuant to Section 10.6(c), and a subaccount for each Lender, in which Register
and subaccounts (taken together) shall be recorded (i) the amount of each Loan
made by such Lender, the Class, Currency and Type of each such Loan and the
Interest Period, if any, applicable thereto, (ii) the amount of any principal or
interest due and payable or to become due and payable from each Borrower to each
Lender hereunder in respect of each such Loan and (iii) the amount of any sum
received by the Administrative Agent hereunder from each Borrower in respect of
each such Loan and each Lender’s share thereof.

 

(c)          Reliance on Register. The entries made in the Register and
subaccounts maintained pursuant to Section 2.4(b) (and, if consistent with the
entries of the Administrative Agent, the accounts maintained pursuant to Section
2.4(a)) shall, to the extent permitted by applicable law, be conclusive absent
manifest error of the existence and amounts of the obligations of the Borrowers
therein recorded; provided, however, that the failure of any Lender or the
Administrative Agent to maintain such account, such Register or such subaccount,
as applicable, or any error therein, shall not in any manner affect the
obligation of each Borrower to repay (with applicable interest) the Loans made
to such Borrower by such Lender in accordance with the terms of this Agreement.

 

(d)          Notes. The Loans of each Class made by each Lender shall, if
requested by the applicable Lender (which request shall be made to the
Administrative Agent), be evidenced (i) in the case of Dollar Revolving Loans,
by a Dollar Revolving Note appropriately completed in substantially the form of
Exhibit A-1, (ii) in the case of Multicurrency Revolving Loans, by a
Multicurrency Revolving Note appropriately completed in substantially the form
of Exhibit A-2, (iii) in the case of the Dollar Swingline Loans, by a Dollar
Swingline Note appropriately completed in substantially the form of Exhibit A-3
and (iv) in the case of the Multicurrency Swingline Loans, by a Multicurrency
Swingline Note appropriately completed in substantially the form of Exhibit A-4,
in each case executed by the applicable Borrower and payable to the order of
such Lender. Each Note shall be entitled to all of the benefits of this
Agreement and the other Credit Documents and shall be subject to the provisions
hereof and thereof.

 

45 

 



 

2.5          Termination and Reduction of Commitments and Swingline Commitments.

 

(a)          Mandatory Termination. Unless sooner terminated pursuant to any
other provision of this Section 2.5 or Section 8.2, (i) the Revolving
Commitments shall be automatically and permanently terminated on the Final
Termination Date and (ii) the obligation of the Swingline CommitmentsLenders to
make Swingline Loans shall be automatically and permanently terminated and
reduced to zero on the Swingline Maturity Date.

 

(b)          Optional Termination or Reduction. At any time and from time to
time after the date hereof, upon not less than five Business Days’ prior written
notice to the Administrative Agent (and in the case of a termination or
reduction of the Unutilized Dollar Swingline Commitment or the Unutilized
Multicurrency Swingline Commitment, the Swingline Lender), the Parent Borrower
may terminate in whole or reduce in part the aggregate Unutilized Dollar
Revolving Commitments, or the aggregate Unutilized Multicurrency Revolving
Commitments, the Unutilized Dollar Swingline Commitment or the Unutilized
Multicurrency Swingline Commitment; provided that any such partial reduction
shall be in an aggregate Dollar Amount of not less than $5,000,000 ($500,000 in
the case of the Unutilized Dollar Swingline Commitment or the Unutilized
Multicurrency Swingline Commitment) or, if greater, an integral multiple of
$1,000,000 in excess thereof ($100,000 in the case of the Unutilized Dollar
Swingline Commitment or the Unutilized Multicurrency Swingline Commitment). The
amount of any termination or reduction made under this Section 2.5(b) may not
thereafter be reinstated; provided that a notice of termination or reduction
delivered by the Parent Borrower under this Section 2.5(b) may state that such
notice is conditioned upon the effectiveness or occurrence of any other event
specified therein, in which case such notice may be revoked by the Parent
Borrower by written notice to the Administrative Agent on or before one Business
Day before the specified effective date if such condition is not satisfied.

 

(c)          Ratable Application. Except as set forth in Section 2.5(d), each
reduction of the Commitments pursuant to this Section 2.5 shall be applied
ratably among the Lenders of such Class according to their respective
Commitments of such Class. Notwithstanding any provision of this Agreement to
the contrary, (i) any reduction of the Commitments pursuant to this Section 2.5
that has the effect of reducing the aggregate Dollar Revolving Commitments to an
amount less than the amount of the Dollar Swingline Commitment at such time
shall result in an automatic corresponding reduction of the Dollar Swingline
Commitment to the amount of the aggregate Dollar Revolving Commitments (as so
reduced) and (ii) any reduction of the Commitments pursuant to this Section 2.5
that has the effect of reducing the aggregate Multicurrency Revolving
Commitments to an amount less than the amount of the Multicurrency Swingline
Commitment at such time shall result in an automatic corresponding reduction of
the Multicurrency Swingline Commitment to the amount of the aggregate
Multicurrency Revolving Commitments (as so reduced), in each case, without any
further action on the part of the Borrowers, the Swingline Lender or any other
Lender.

 

(d)          Termination of Defaulting Lenders. The Parent Borrower (on behalf
of itself and the Subsidiary Borrower) may terminate the unused amount of the
Commitment(s) of any Revolving Lender that is a Defaulting Lender upon not less
than three Business Days’ prior notice to the Administrative Agent (which shall
promptly notify the Lenders thereof), and in such event the provisions of
Section 2.222.21(a)(ii) will apply to all amounts thereafter paid by the
Borrowers for the account of such Defaulting Lender under this Agreement
(whether on account of principal, interest, fees, indemnity or other amounts);
provided that (i) no Event of Default shall have occurred and be continuing and
(ii) such termination shall not be deemed to be a waiver or release of any claim
any Borrower, the Administrative Agent, the Issuing Lender, the Swingline Lender
or any Lender may have against such Defaulting Lender.

 

46 

 

  

2.6          Mandatory Payments and Prepayments.

 

(a)          Scheduled Maturity. Except to the extent due or paid sooner
pursuant to the provisions of this Agreement, (i) the aggregate outstanding
principal of theeach Revolving LoansLoan shall be due and payable in full on the
applicable Maturity Date for the Lender who made such Revolving Loan and (ii)
the aggregate outstanding principal amount of each Swingline Loan shall be due
and payable in full on the earlier of (A) the date 10 Business Days following
the date such Swingline Loan is made and (B) the Swingline Maturity Date.

 

(b)          Dollar Revolving Credit Exposure. In the event that, at any time,
the Aggregate Dollar Revolving Credit Exposure (excluding the aggregate amount
of any Dollar Swingline Loans to be repaid with proceeds of Dollar Revolving
Loans made on the date of determination) shall exceed the aggregate Dollar
Revolving Commitments at such time (after giving effect to any concurrent
termination or reduction thereof), the Parent Borrower will immediately prepay
the outstanding principal amount of the Dollar Swingline Loans to the amount of
such excess and, to the extent of any excess remaining after prepayment in full
of outstanding Dollar Swingline Loans, the outstanding principal amount of the
Dollar Revolving Loans in the amount of such excess; provided that, to the
extent such excess amount is greater than the aggregate principal amount of
Dollar Swingline Loans and Dollar Revolving Loans outstanding immediately prior
to the application of such prepayment, the amount so prepaid shall be retained
by the Administrative Agent and held in the Cash Collateral Account as cover for
Dollar Letter of Credit Exposure, as more particularly described in Section
2.19(i), and thereupon such cash shall be deemed to reduce the aggregate Dollar
Letter of Credit Exposure by an equivalent amount.

 

(c)          Multicurrency Revolving Credit Exposure. In the event that, on any
Revaluation Date, the Aggregate Multicurrency Revolving Credit Exposure
(excluding the aggregate amount of any Multicurrency Swingline Loans to be
repaid with proceeds of Multicurrency Revolving Loans made on such Revaluation
Date) shall exceed 105% of the aggregate Multicurrency Revolving Commitments at
such time after giving effect to any concurrent termination or reduction thereof
(or 100% if the Aggregate Multicurrency Revolving Credit Exposure is denominated
in Dollars only), the applicable Borrower or Borrowers, as the case may be, will
prepay the outstanding principal amount of the Multicurrency Swingline Loans in
the amount of such excess and, to the extent of any excess remaining after
prepayment in full of outstanding Multicurrency Swingline Loans, the outstanding
principal amount of the Multicurrency Revolving Loans in the amount of such
excess, (i) within one Business Day after receipt of notice thereof for any such
prepayment of Multicurrency Revolving Loans or Multicurrency Swingline Loans
denominated in Dollars and (ii) within three Business Days after receipt of
notice thereof for any such prepayment of Multicurrency Revolving Loans or
Multicurrency Swingline Loans denominated in a Foreign Currency; provided that,
to the extent such excess amount is greater than the aggregate principal amount
of Multicurrency Swingline Loans and Multicurrency Revolving Loans outstanding
immediately prior to the application of such prepayment, the amount so prepaid
shall be retained by the Administrative Agent and held in the Cash Collateral
Account as cover for Multicurrency Letter of Credit Exposure, as more
particularly described in Section 2.19(i), and thereupon such cash shall be
deemed to reduce the aggregate Multicurrency Letter of Credit Exposure by an
equivalent amount.

 

47 

 

  

2.7          Voluntary Prepayments.

 

(a)          Procedure. At any time and from time to time, each Borrower shall
have the right to prepay the Loans of any Class made to such Borrower, in whole
or in part, without premium or penalty (except as provided in clause (iii)
below), upon written notice given to the Administrative Agent not later than
12:00 noon, Local Time, three Business Days prior to each intended prepayment of
LIBOR Loans, one Business Day prior to each intended prepayment of Base Rate
Loans and on the date of each intended prepayment of LIBOR Market Index Rate
Loans; provided that (i) each partial prepayment of LIBOR Loans or Multicurrency
Swingline Loans shall be in an aggregate principal amount of not less than
$5,000,000 or, if greater, an integral multiple of $1,000,000 in excess thereof,
and each partial prepayment of Base Rate Loans shall be in an aggregate
principal amount of not less than $3,000,000 or, if greater, an integral
multiple of $1,000,000 in excess thereof ($100,000 and $100,000, respectively,
in the case of Dollar Swingline Loans), (ii) no partial prepayment of LIBOR
Loans or Multicurrency Swingline Loans made pursuant to any single Borrowing
shall reduce the aggregate outstanding principal amount of the remaining LIBOR
Loans or Multicurrency Swingline Loans, respectively, under such Borrowing to
less than $5,000,000 or to any greater amount not an integral multiple of
$1,000,000 in excess thereof and (iii) unless made together with all amounts
required under Section 2.17 to be paid as a consequence of such prepayment, a
prepayment of a LIBOR Loan may be made only on the last day of the Interest
Period applicable thereto. Each such notice shall specify the proposed date of
such prepayment and the aggregate principal amount, Class, Currency and Type of
the Loans to be prepaid (and, in the case of LIBOR Loans, the Interest Period of
the Borrowing pursuant to which made), and shall be irrevocable and shall bind
the applicable Borrower to make such prepayment on the terms specified therein;
provided, however, that a notice of prepayment delivered by a Borrower under
this Section 2.7(a) may state that such notice is conditioned upon the
effectiveness of other credit facilities or other debt financing or the
consummation of a specified transaction set forth in such notice, in which case
such notice may be revoked by the Parent Borrower by written notice to the
Administrative Agent on or before the specified effective date if such condition
is not satisfied (and the Parent Borrower shall pay all amounts, if any,
required under Section 2.17 to be paid as a consequence of any such revocation).
Revolving Loans and Swingline Loans prepaid pursuant to this Section 2.7(a) may
be reborrowed, subject to the terms and conditions of this Agreement. In the
event the Administrative Agent receives a notice of prepayment under this
Section 2.7(a), the Administrative Agent will give prompt notice thereof to the
Lenders; provided that if such notice has also been furnished to the Lenders,
the Administrative Agent shall have no obligation to notify the Lenders with
respect thereto.

 

(b)          Ratable Application. Each prepayment of the Loans of any Class made
pursuant to Section 2.7(a) shall be applied ratably among the Lenders of such
Class holding the Loans being prepaid, in proportion to the principal amount
held by each.

 

48 

 

  

2.8          Interest.

 

(a)          General. Subject to Section 2.8(b), each Borrower will pay interest
in respect of the unpaid principal amount of each Loan made to it, from the date
of Borrowing thereof until such principal amount shall be paid in full, (i) at
the Adjusted Base Rate, as in effect from time to time during such periods as
such Loan is a Base Rate Loan, (ii) at the Adjusted LIBOR Rate, as in effect
from time to time during such periods as such Loan is a LIBOR Loan, and (iii) at
the Adjusted LIBOR Market Index Rate, as in effect from time to time for all
Swingline Loans.

 

(b)          Default Interest. Upon the occurrence and during the continuance of
any Event of Default under Section 8.1(a), 8.1(f) or 8.1(g) and (at the election
of the Required Lenders) upon the occurrence and during the continuance of any
other Event of Default, any principal of or interest on any Loan or any
Reimbursement Obligation, or any fee or other amount payable by any Borrower
hereunder is not paid when due, whether at stated maturity, upon acceleration or
otherwise, such overdue amount shall bear interest at a rate per annum equal to
the interest rate applicable from time to time thereafter (including the
Applicable Percentage) to such Loans or other amounts plus 2% (or, in the case
of interest, fees and other amounts for which no rate is provided hereunder, at
the Adjusted Base Rate plus 2%), and, in each case, such default interest shall
be payable on demand. To the greatest extent permitted by law, interest shall
continue to accrue after the filing by or against a Borrower of any petition
seeking any relief under any Debtor Relief Law.

 

(c)          Application. Accrued (and theretofore unpaid) interest shall be
payable as follows:

 

(i)          in respect of each Base Rate Loan (including any Base Rate Loan or
portion thereof paid or prepaid pursuant to the provisions of Section 2.6,
except as provided hereinbelow) and each LIBOR Market Index Rate Loan, in
arrears on the last Business Day of each calendar quarter, beginning with the
first such day to occur after the Closing Date; provided that, in the event the
Loans are repaid or prepaid in full and the Commitments have been terminated,
then accrued interest in respect of all Base Rate Loans and LIBOR Market Index
Rate Loans shall be payable together with such repayment or prepayment on the
date thereof;

 

(ii)         in respect of each LIBOR Loan (including any LIBOR Loan or portion
thereof paid or prepaid pursuant to the provisions of Section 2.6, except as
provided hereinbelow), in arrears (y) on the last Business Day of the Interest
Period applicable thereto (subject to the provisions of Section 2.10(iv)) and
(z) in addition, in the case of a LIBOR Loan with an Interest Period having a
duration of six months or longer, on each date on which interest would have been
payable under clause (y) above had successive Interest Periods of three months’
duration been applicable to such LIBOR Loan; provided that, in the event all
LIBOR Loans made pursuant to a single Borrowing are repaid or prepaid in full,
then accrued interest in respect of such LIBOR Loans shall be payable together
with such repayment or prepayment on the date thereof and any amounts due under
Section 2.17, to the extent applicable; and

 

(iii)        in respect of any Loan, at maturity (whether pursuant to
acceleration or otherwise) and, after maturity, on demand.

 

49 

 

  

(d)          Maximum. Nothing contained in this Agreement or in any other Credit
Document shall be deemed to establish or require the payment of interest to any
Lender at a rate in excess of the maximum rate permitted by applicable law. If
the amount of interest payable for the account of any Lender on any interest
payment date would exceed the maximum amount permitted by applicable law to be
charged by such Lender, the amount of interest payable for its account on such
interest payment date shall be automatically reduced to such maximum permissible
amount. In the event of any such reduction affecting any Lender, if from time to
time thereafter the amount of interest payable for the account of such Lender on
any interest payment date would be less than the maximum amount permitted by
applicable law to be charged by such Lender, then the amount of interest payable
for its account on such subsequent interest payment date shall be automatically
increased to such maximum permissible amount; provided that at no time shall the
aggregate amount by which interest paid for the account of any Lender has been
increased pursuant to this sentence exceed the aggregate amount by which
interest paid for its account has theretofore been reduced pursuant to the
previous sentence.

 

(e)          Determination. The Administrative Agent shall promptly notify the
applicable Borrower and the Lenders upon determining the interest rate for each
Borrowing of LIBOR Loans after its receipt of the relevant Notice of Borrowing
or Notice of Conversion/Continuation, and upon each change in the Base Rate;
provided, however, that the failure of the Administrative Agent to provide a
Borrower or the Lenders with any such notice shall neither affect any
obligations of the Borrowers or the Lenders hereunder nor result in any
liability on the part of the Administrative Agent to the Borrowers or any
Lender. Each such determination (including each determination of the Reserve
Requirement) shall, absent manifest error, be conclusive and binding on all
parties hereto.

 

2.9          Fees.

 

(a)          Payable by the Parent Borrower. The Parent Borrower agrees to pay:

 

(i)          To Wells Fargo, for its own account, the administrative fee
required under the Wells Fargo Fee Letter to be paid to Wells Fargo, in the
amounts due and at the times due as required by the terms thereof;

 

(ii)         To BofA, for its own account, the administrative fee required under
the BofA Fee Letter to be paid to BofA, in the amounts due and at the times due
as required by the terms thereof;

 

(iii)        (ii) To the Administrative Agent, for the account of each Dollar
Revolving Lender, a commitment fee for each calendar quarter (or portion
thereof) for the period from and including the Closing Date to but excluding
thesuch Dollar Revolving Lender’s Termination Date, at a per annum rate equal to
the Applicable Percentage in effect for such fee from time to time during such
quarter on such Dollar Revolving Lender’s ratable share (based on the proportion
that its Dollar Revolving Commitment bears to the aggregate Dollar Revolving
Commitments) of the average daily aggregate Unutilized Dollar Revolving
Commitments (excluding clause (ii) of the definition of Unutilized Dollar
Revolving Commitments for purposes of this Section 2.9(a)(ii) only), payable in
arrears (i) on the last Business Day of each calendar quarter, beginning with
the first such day to occur after the Closing Date, and (ii) on thesuch Dollar
Revolving Lender’s Termination Date;

 

50 

 

  

(iv)         (iii) To the Administrative Agent, for the account of each
Multicurrency Revolving Lender, a commitment fee for each calendar quarter (or
portion thereof) for the period from and including the Closing Date to but
excluding thesuch Multicurrency Revolving Lender’s Termination Date, at a per
annum rate equal to the Applicable Percentage in effect for such fee from time
to time during such quarter on such Multicurrency Revolving Lender’s ratable
share (based on the proportion that its Multicurrency Revolving Commitment bears
to the aggregate Multicurrency Revolving Commitments) of the average daily
aggregate Unutilized Multicurrency Commitments (excluding clause (ii) of the
definition of Unutilized Multicurrency Revolving Commitments for purposes of
this Section 2.9(a)(iiiiv) only), payable in arrears (i) on the last Business
Day of each calendar quarter, beginning with the first such day to occur after
the Closing Date, and (ii) on thesuch Multicurrency Revolving Lender’s
Termination Date;

 

(v)          (iv) To the Administrative Agent, for the account of each Dollar
Revolving Lender, a letter of credit fee for each calendar quarter (or portion
thereof) in respect of all Dollar Letters of Credit outstanding during such
quarter, at a per annum rate equal to the Applicable Percentage in effect from
time to time during such quarter for LIBOR Loans, on such Lender’s ratable share
(based on the proportion that its Dollar Revolving Commitment bears to the
aggregate Dollar Revolving Commitments, or if the Dollar Revolving Commitments
have been terminated, based upon the proportion that its Dollar Revolving Credit
Exposure bears to the Aggregate Dollar Revolving Credit Exposure) of the daily
average aggregate Stated Amount of such Dollar Letters of Credit, payable in
arrears (i) on the last Business Day of each calendar quarter, beginning with
the first such day to occur after the Closing Date, and (ii) on the later of
thesuch Dollar Revolving Lender’s Termination Date and the date of termination
of the last outstandinglast date on which all Dollar Letter of Credit;Credits
that were outstanding on such Dollar Revolving Lender’s Termination Date are
terminated;

 

(b)          Payable by each Borrower. Each applicable Borrower agrees to pay:

 

(i)          To the Administrative Agent, for the account of each Multicurrency
Revolving Lender, a letter of credit fee for each calendar quarter (or portion
thereof) in respect of all Multicurrency Letters of Credit issued for the
account of such Borrower outstanding during such quarter, at a per annum rate
equal to the Applicable Percentage in effect from time to time during such
quarter for LIBOR Loans, on such Lender’s ratable share (based on the proportion
that its Multicurrency Revolving Commitment bears to the aggregate Multicurrency
Revolving Commitments, or if the Multicurrency Revolving Commitments have been
terminated, based upon the proportion that its Multicurrency Revolving Credit
Exposure bears to the Aggregate Multicurrency Revolving Credit Exposure) of the
daily average aggregate Stated Amount of such Multicurrency Letters of Credit,
payable in arrears (i) on the last Business Day of each calendar quarter,
beginning with the first such day to occur after the Closing Date, and (ii) on
the later of thesuch Multicurrency Revolving Lender’s Termination Date and the
date of termination of the last outstandinglast date on which all Multicurrency
Letter of Credit;Credits that were outstanding on such Multicurrency Revolving
Lender’s Termination Date are terminated;

 

51 

 

  

(ii)         To Wells Fargo, for its own account in its capacity as the Issuing
Lender, the fronting fee required under the Wells Fargo Fee Letter to be paid to
Wells Fargo with respect to each Letter of Credit issued for the account of such
Borrower, in the amounts due and at the times due as required by the terms
thereof; and

 

(iii)        To the Issuing Lender, for its own account, such commissions,
transfer fees and other fees and charges incurred in connection with the
issuance and administration of each Letter of Credit issued for the account of
such Borrower as are customarily charged from time to time by the Issuing Lender
for the performance of such services in connection with similar letters of
credit, or as may be otherwise agreed to by the Issuing Lender, but without
duplication of amounts payable under Section 2.9(b)(ii).

 

2.10         Interest Periods. Concurrently with the giving of a Notice of
Borrowing of LIBOR Loans or Notice of Conversion/Continuation in respect of any
Borrowing comprised of Base Rate Loans to be converted into, or LIBOR Loans to
be continued as, LIBOR Loans, the applicable Borrower shall have the right to
elect, pursuant to such notice, the interest period (each, an “Interest Period”)
to be applicable to such LIBOR Loans, which Interest Period shall, at the option
of the applicable Borrower, be a one-, two-, three- or six-month period;
provided, however, that:

 

(i)          all LIBOR Loans comprising a single Borrowing shall at all times
have the same Interest Period;

 

(ii)         the initial Interest Period for any LIBOR Loan shall commence on
the date of the Borrowing of such LIBOR Loan (including the date of any
continuation of, or conversion into, such LIBOR Loan), and each successive
Interest Period applicable to such LIBOR Loan shall commence on the day on which
the next preceding Interest Period applicable thereto expires;

 

(iii)        LIBOR Loans may not be outstanding under more than 10 separate
Interest Periods at any one time (for which purpose Interest Periods shall be
deemed to be separate even if they are coterminous);

 

(iv)        if any Interest Period otherwise would expire on a day that is not a
Business Day, such Interest Period shall expire on the next succeeding Business
Day unless such next succeeding Business Day falls in another calendar month, in
which case such Interest Period shall expire on the next preceding Business Day;

 

(v)         a Borrower may not select any Interest Period that expires after the
Final Maturity Date;

 

(vi)        if any Interest Period begins on a day for which there is no
numerically corresponding day in the calendar month during which such Interest
Period would otherwise expire, such Interest Period shall expire on the last
Business Day of such calendar month; and

 

52 

 



 

(vii)        a Borrower may not select any Interest Period (and consequently, no
LIBOR Loans shall be made) if an Event of Default shall have occurred and be
continuing at the time of such Notice of Borrowing or Notice of
Conversion/Continuation with respect to any Borrowing.

 

2.11        Conversions and Continuations.

 

(a)          General. The applicable Borrower shall have the right, on any
Business Day occurring on or after the Closing Date, to elect (i) to convert all
or a portion of the outstanding principal amount of any Base Rate Loans into
LIBOR Loans, or to convert any LIBOR Loans the Interest Periods for which end on
the same day into Base Rate Loans, or (ii) upon the expiration of any Interest
Period, to continue all or a portion of the outstanding principal amount of any
LIBOR Loans the Interest Periods for which end on the same day for an additional
Interest Period; provided that (t) Borrowings of a Class may only be continued
as or converted into a Borrowing of the same Class, (u) a Borrowing denominated
in one Currency may not be continued as, or converted to, a Borrowing in a
different Currency, (v) a Borrowing of LIBOR Loans denominated in a Foreign
Currency may not be converted to a Borrowing of a different Type, (w) any such
conversion of LIBOR Loans into Base Rate Loans shall involve an aggregate
principal amount of not less than $3,000,000 or, if greater, an integral
multiple of $1,000,000 in excess thereof; any such conversion of Base Rate Loans
into, or continuation of, LIBOR Loans shall involve an aggregate principal
amount of not less than $5,000,000 or, if greater, an integral multiple of
$1,000,000 in excess thereof; and no partial conversion of LIBOR Loans made
pursuant to a single Borrowing shall reduce the outstanding principal amount of
such LIBOR Loans to less than $5,000,000 or to any greater amount not an
integral multiple of $1,000,000 in excess thereof, (x) except as otherwise
provided in Section 2.15(f), LIBOR Loans may be converted into Base Rate Loans
only on the last day of the Interest Period applicable thereto (and, in any
event, if a LIBOR Loan is converted into a Base Rate Loan on any day other than
the last day of the Interest Period applicable thereto, such Borrower will pay,
upon such conversion, all amounts required under Section 2.17 to be paid as a
consequence thereof), (y) no such conversion or continuation shall be permitted
with regard to any Swingline Loans and (z) no conversion of Base Rate Loans into
LIBOR Loans or continuation of LIBOR Loans shall be permitted during the
continuance of an Event of Default.

 

(b)          Procedure. A Borrower shall make each such election by giving the
Administrative Agent written notice (i) not later than 12:00 noon, Charlotte,
North Carolina time, three Business Days prior to the intended effective date of
any conversion of Base Rate Loans into LIBOR Loans, or any continuation of LIBOR
Loans denominated in Dollars, (ii) not later than 12:00 noon, Charlotte, North
Carolina time, four Business Days prior to the intended effective date of any
continuation of LIBOR Loans denominated in a Foreign Currency and (iii) not
later than 12:00 noon, Charlotte, North Carolina time, one Business Day prior to
the intended effective date of any conversion of LIBOR Loans into Base Rate
Loans. Each such notice (each, a “Notice of Conversion/Continuation”) shall be
irrevocable, shall be given in the form of Exhibit B-3 and shall specify (x) the
date of such conversion or continuation (which shall be a Business Day), (y) in
the case of a conversion into, or a continuation of, LIBOR Loans, the Interest
Period to be applicable thereto, and (z) the aggregate amount, Class, Currency
and Type of the Loans being converted or continued. Upon the receipt of a Notice
of Conversion/Continuation, the Administrative Agent will promptly notify each
applicable Lender of the proposed conversion or continuation. In the event that
a Borrower shall fail to deliver a Notice of Conversion/Continuation as provided
herein with respect to any of its outstanding LIBOR Loans, such LIBOR Loans
denominated in Dollars shall automatically be continued as LIBOR Loans with an
Interest Period of one month upon the expiration of the then-current Interest
Period applicable thereto (unless repaid pursuant to the terms hereof) and LIBOR
Loans denominated in a Foreign Currency shall be repaid upon the expiration of
the then-current Interest Period applicable thereto pursuant to the terms
hereof. In the event a Borrower shall have failed to select in a Notice of
Conversion/Continuation the duration of the Interest Period to be applicable to
any conversion into, or continuation of, its LIBOR Loans, then such Borrower
shall be deemed to have selected an Interest Period with a duration of one
month.

 

53 

 

  

2.12        Method of Payments; Computations; Apportionment of Payments.

 

(a)          Payments by Borrowers. All payments by a Borrower hereunder shall
be made without setoff, counterclaim or other defense, in the applicable
Currency and in immediately available funds to the Administrative Agent, for the
account of the Lenders entitled to such payment or the Administrative Agent, the
Multicurrency Agent, the Issuing Lender, or the Swingline LenderLenders, as the
case may be (except as otherwise expressly provided herein as to payments
required to be made directly to the Lenders) at its Payment Office prior to 1:00
p.m., Local Time, on the date payment is due. Any payment made as required
hereinabove, but after 1:00 p.m., Local Time, shall be deemed to have been made
on the next succeeding Business Day. If any payment falls due on a day that is
not a Business Day, then such due date shall be extended to the next succeeding
Business Day (except that in the case of LIBOR Loans to which the provisions of
Section 2.10(iv) are applicable, such due date shall be the next preceding
Business Day), and such extension of time shall then be included in the
computation of payment of interest, fees or other applicable amounts.

 

(b)          Distributions by Administrative Agent. The Administrative Agent
will distribute to the Lenders like amounts relating to payments made to the
Administrative Agent for the account of the Lenders as follows: (i) if the
payment is received by 1:00 p.m., Local Time, in immediately available funds,
the Administrative Agent will make available to each relevant Lender on the same
date, by wire transfer of immediately available funds, such Lender’s ratable
share of such payment (based on the percentage that the amount of the relevant
payment owing to such Lender bears to the total amount of such payment owing to
all of the relevant Lenders), and (ii) if such payment is received after 1:00
p.m., Local Time, or in other than immediately available funds, the
Administrative Agent will make available to each such Lender its ratable share
of such payment by wire transfer of immediately available funds on the next
succeeding Business Day (or in the case of uncollected funds, as soon as
practicable after collected). If the Administrative Agent shall not have made a
required distribution to the appropriate Lenders as required hereinabove after
receiving a payment for the account of such Lenders, the Administrative Agent
will pay to each such Lender, on demand, its ratable share of such payment with
interest thereon at the Federal Funds Rate for each day from the date such
amount was required to be disbursed by the Administrative Agent until the date
repaid to such Lender.

 

54 

 



 

(c)          Payment Reliance. Unless the Administrative Agent shall have
received notice from the applicable Borrower prior to the date on which any
payment is due to the Administrative Agent for the account of the Lenders
hereunder that such Borrower will not make such payment, the Administrative
Agent may assume that such Borrower has made such payment on such date in
accordance herewith and may, in reliance upon such assumption, distribute to the
Lenders, as the case may be, the amount due. In such event, if such Borrower has
not in fact made such payment, then each Lender, as the case may be, severally
agrees to repay to the Administrative Agent forthwith on demand the amount so
distributed to such Lender, with interest thereon, for each day from and
including the date such amount is distributed to it to but excluding the date of
payment to the Administrative Agent, at the greater of the Federal Funds Rate
and a rate determined by the Administrative Agent in accordance with banking
industry rules on interbank compensation.

 

(d)          Computations. All computations of interest and fees hereunder
(including computations of the Reserve Requirement) shall be made on the basis
of a year consisting of (i) in the case of interest on Base Rate Loans based on
the prime commercial lending rate of the Person serving as the Administrative
Agent and Multicurrency Revolving Loans or Multicurrency Swingline Loans
denominated in Sterling or Canadian Dollars, 365/366 days, as the case may be,
or (ii) in all other instances, 360 days; and in each case under (i) and (ii)
above, with regard to the actual number of days (including the first day, but
excluding the last day) elapsed.

 

(e)          Application after Acceleration. Notwithstanding any other provision
of this Agreement or any other Credit Document to the contrary, all amounts
collected or received by the Administrative Agent or any Lender after
acceleration of the Loans pursuant to Section 8.2 shall be applied as follows:

 

(i)          first, to the payment of all reasonable out-of-pocket costs and
expenses (including reasonable attorneys’ and consultants’ fees irrespective of
whether such fees are allowed as a claim after the occurrence of a Bankruptcy
Event) of the Administrative Agent in connection with enforcing the rights of
the Lenders under the Credit Documents;

 

(ii)         second, to the payment of any fees owed to the Administrative Agent
hereunder or under any other Credit Document;

 

(iii)        third, to the payment of all reasonable and documented
out-of-pocket costs and expenses (including reasonable attorneys’ and
consultants’ fees irrespective of whether such fees are allowed as a claim after
the occurrence of a Bankruptcy Event) of each of the Lenders in connection with
enforcing its rights under the Credit Documents or otherwise with respect to the
Obligations owing to such Lender;

 

(iv)        fourth, to the payment of all of the Obligations consisting of
accrued fees and interest (including fees incurred and interest accruing at the
then applicable rate after the occurrence of a Bankruptcy Event irrespective of
whether a claim for such fees incurred and interest accruing is allowed in such
proceeding);

 

(v)         fifth, to the payment of the outstanding principal amount of the
Obligations (including the payment of any outstanding Reimbursement Obligations
and the obligation to cash collateralize Letter of Credit Exposure);

 

(vi)        sixth, to the payment of all other Obligations and other obligations
that shall have become due and payable under the Credit Documents and not
repaid; and

 

55 

 

  

(vii)        seventh, to the payment of the surplus (if any) to whomever may be
lawfully entitled to receive such surplus.

 

In carrying out the foregoing, (x) amounts received shall be applied in the
numerical order provided until exhausted prior to application to the next
succeeding category, and (y) all amounts shall be apportioned ratably among the
Lenders (and Hedge Parties, as applicable) in proportion to the amounts of such
principal, interest, fees or other Obligations owed to them respectively
pursuant to clauses (iii) through (vii) above.

 

2.13        Recovery of Payments.

 

(a)          From Borrowers. Each Borrower agrees that to the extent such
Borrower makes a payment or payments to or for the account of the Administrative
Agent, the Swingline Lender, the Issuing Lender or any Lender, which payment or
payments or any part thereof are subsequently invalidated, declared to be
fraudulent or preferential, set aside or required to be repaid to a trustee,
receiver or any other party under any Debtor Relief Law (whether as a result of
any demand, settlement, litigation or otherwise), then, to the extent of such
payment or repayment, the Obligation intended to be satisfied shall be revived
and continued in full force and effect as if such payment had not been received.

 

(b)          From Lenders. If any amounts distributed by the Administrative
Agent to any Lender are subsequently returned or repaid by the Administrative
Agent to a Borrower, its representative or successor in interest, or any other
Person, whether by court order, by settlement approved by the Lender in
question, or pursuant to applicable Requirements of Law, such Lender will,
promptly upon receipt of notice thereof from the Administrative Agent, pay the
Administrative Agent such amount. If any such amounts are recovered by the
Administrative Agent from a Borrower, its representative or successor in
interest or such other Person, the Administrative Agent will redistribute such
amounts to the Lenders on the same basis as such amounts were originally
distributed.

 

2.14        Pro Rata Treatment.

 

(a)          General. Except in the case of Swingline Loans, all fundings,
continuations and conversions of Loans of any Class shall be made by the Lenders
pro rata on the basis of their respective Commitments of such Class (in the case
of the funding of Loans of such Class pursuant to Section 2.2) or on the basis
of their respective outstanding Loans of such Class (in the case of
continuations and conversions of Loans of such Class pursuant to Section 2.11,
or in the event the Commitments for Loans of such Class have expired or have
been terminated), as the case may be from time to time. All payments on account
of principal of or interest on any Loans, fees or any other Obligations owing to
or for the account of any one or more Lenders shall be apportioned ratably among
such Lenders in proportion to the amounts of such principal, interest, fees or
other Obligations owed to them respectively.

 

56 

 

  

(b)          Sharing of Payments. If any Lender shall, by exercising any right
of setoff or counterclaim or otherwise, obtain payment in respect of any
principal of or interest on any of its Loans or other Obligations hereunder
resulting in such Lender’s receiving payment of a proportion of the aggregate
amount of its Loans and accrued interest thereon or other such Obligations
greater than its pro rata share thereof as provided herein, then the Lender
receiving such greater proportion shall (i) notify the Administrative Agent of
such fact and (ii) purchase (for cash at face value) participations in the Loans
and such other Obligations of the other Lenders, or make such other adjustments
as shall be equitable, so that the benefit of all such payments shall be shared
by the Lenders ratably in accordance with the aggregate amount of principal of
and accrued interest on their respective Loans and other amounts owing them;
provided that (x) if any such participations are purchased and all or any
portion of the payment giving rise thereto is recovered, such participations
shall be rescinded and the purchase price restored to the extent of such
recovery, without interest, and (y) the provisions of this Section 2.14 shall
not be construed to apply to (A) any payment made by a Borrower pursuant to and
in accordance with the express terms of this Agreement (including the
application of funds arising from the existence of a Defaulting Lender), (B) the
application of Cash Collateral or (C) any payment obtained by a Lender as
consideration for the assignment of or sale of a participation in any of its
Loans, Swingline Loans or Letters of Credit to any assignee or participant,
other than to a Borrower or any Subsidiary thereof (as to which the provisions
of this Section 2.14(b) shall apply). Each Borrower consents to the foregoing
and agrees, to the extent it may effectively do so under applicable law, that
any Lender acquiring a participation pursuant to the foregoing arrangements may
exercise against such Borrower rights of setoff and counterclaim with respect to
such participation as fully as if such Lender were a direct creditor of such
Borrower in the amount of such participation. If under any applicable
bankruptcy, insolvency or similar law, any Lender receives a secured claim in
lieu of a setoff to which this Section 2.14(b) applies, such Lender shall, to
the extent practicable, exercise its rights in respect of such secured claim in
a manner consistent with the rights of the Lenders entitled under this Section
2.14(b) to share in the benefits of any recovery on such secured claim.

 

2.15        Increased Costs; Change in Circumstances; Illegality.

 

(a)          Increased Costs Generally. If any Change in Law shall:

 

(i)          impose, modify or deem applicable any reserve, special deposit,
compulsory loan, insurance charge or similar requirement against assets of,
deposits with or for the account of, or credit extended or participated in by,
any Lender (except the Reserve Requirement reflected in the LIBOR Rate) or the
Issuing Lender;

 

(ii)         subject any Recipient to any Taxes (other than (A) Indemnified
Taxes, (B) Taxes described in the definition of Excluded Taxes and (C)
Connection Income Taxes) on its loans, loan principal, letters of credit,
commitments, or other obligations, or its deposits, reserves, other liabilities
or capital attributable thereto; or

 

(iii)        impose on any Lender or the Issuing Lender or the London interbank
market any other condition, cost or expense (other than Taxes) affecting this
Agreement or LIBOR Loans made by such Lender or any Letter of Credit or
participation therein, excluding costs or expenses to the extent reflected in
the Reserve Requirement;

 

57 

 

  

and the result of any of the foregoing shall be to increase the cost to such
Lender or such other Recipient of continuing, converting, making or maintaining
any LIBOR Loan (or of maintaining its obligation to continue, convert or make
any such Loan) by an amount deemed by such Lender or such other Recipient to be
material, or to increase the cost to such Lender, the Issuing Lender or such
other Recipient of participating in, issuing or maintaining any Letter of Credit
(or of maintaining its obligation to participate in or to issue any Letter of
Credit) by an amount deemed by such Lender, the Issuing Lender or such other
Recipient to be material, or to reduce the amount of any sum received or
receivable by such Lender, the Issuing Lender or such other Recipient hereunder
(whether of principal, interest or any other amount) by an amount deemed by such
Lender, the Issuing Lender or such other Recipient to be material, then, upon
request of such Lender, the Issuing Lender or such other Recipient, the
applicable Borrower will pay to such Lender, the Issuing Lender or such other
Recipient, as the case may be, such additional amount or amounts as will
compensate such Lender, the Issuing Lender or such other Recipient, as the case
may be, for such additional costs incurred or reduction suffered.

 

(b)          Capital Requirements. If any Lender or the Issuing Lender
determines that any Change in Law affecting such Lender or the Issuing Lender or
any Lending Office of such Lender or such Lender’s or the Issuing Lender’s
holding company, if any, regarding capital or liquidity requirements has or
would have the effect of reducing the rate of return on such Lender’s or the
Issuing Lender’s capital or on the capital of such Lender’s or the Issuing
Lender’s holding company, if any, as a consequence of this Agreement, the
Commitments of such Lender or the Loans made by, or participations in Letters of
Credit held by, such Lender, or the Letters of Credit issued by such Issuing
Lender, to a level below that which such Lender or such Issuing Lender or such
Lender’s or the Issuing Lender’s holding company could have achieved but for
such Change in Law (taking into consideration such Lender’s or the Issuing
Lender’s policies and the policies of such Lender’s or the Issuing Lender’s
holding company with respect to capital adequacy and liquidity) by an amount
deemed by such Lender or the Issuing Lender, as the case may be, to be material,
then from time to time the Parent Borrower will pay to such Lender or the
Issuing Lender, as the case may be, such additional amount or amounts as will
compensate such Lender or the Issuing Lender or such Lender’s or the Issuing
Lender’s holding company for any such reduction suffered.

 

(c)          Certificates for Reimbursement. A certificate of a Lender or the
Issuing Lender (which shall set forth the basis for such amount and the
calculation thereof in reasonable detail) setting forth the amount or amounts
necessary to compensate such Lender or Issuing Lender or its respective holding
company, as specified in Section 2.15(a) or 2.15(b), and delivered to the
applicable Borrower shall be conclusive absent manifest error. The applicable
Borrower shall pay such Lender or the Issuing Lender, as the case may be, the
amount shown as due on any such certificate within 15 Business Days after
receipt thereof.

 

(d)          Delay in Requests. Failure or delay on the part of any Lender or
the Issuing Lender to demand compensation pursuant to the foregoing provisions
of this Section 2.15 shall not constitute a waiver of such Lender’s or the
Issuing Lender’s right to demand such compensation; provided that the Borrowers
shall not be required to compensate a Lender or the Issuing Lender pursuant to
the foregoing provisions of this Section 2.15 for any increased costs incurred
or reductions suffered more than 180 days prior to the date that such Lender or
the Issuing Lender, as the case may be, notifies the applicable Borrower of the
Change in Law giving rise to such increased costs or reductions and of such
Lender’s or the Issuing Lender’s intention to claim compensation therefor
(except that, if the Change in Law giving rise to such increased costs or
reductions is retroactive, then the 180-day period referred to above shall be
extended to include the period of retroactive effect thereof).

 

58 

 

  

(e)          Inadequacy or Indeterminacy. If, on or prior to the first day of
any Interest Period, (y) the Administrative Agent shall have determined in good
faith that adequate and reasonable means do not exist for ascertaining the
applicable LIBOR Rate for such Interest Period or (z) the Administrative Agent
shall have received written notice from the Required Lenders of their
determination in good faith that the rate of interest referred to in the
definition of “LIBOR Rate” upon the basis of which the Adjusted LIBOR Rate for
LIBOR Loans for such Interest Period is to be determined will not adequately and
fairly reflect the cost to such Lenders of making or maintaining LIBOR Loans
during such Interest Period, the Administrative Agent will forthwith so notify
the Borrowers and the Lenders. Upon such notice, (i) all then outstanding LIBOR
Loans shall automatically, on the expiration date of the respective Interest
Periods applicable thereto (unless then repaid in full), be converted into Base
Rate Loans, (ii) the obligation of the Lenders to make, to convert Base Rate
Loans into, or to continue, LIBOR Loans shall be suspended (including pursuant
to the Borrowing to which such Interest Period applies), and (iii) any Notice of
Borrowing or Notice of Conversion/Continuation given at any time thereafter with
respect to LIBOR Loans shall be deemed to be a request for Base Rate Loans, in
each case until the Administrative Agent or the Required Lenders, as the case
may be, shall have determined that the circumstances giving rise to such
suspension no longer exist (and the Required Lenders, if making such
determination, shall have so notified the Administrative Agent), and the
Administrative Agent shall have so notified the Borrowers and the Lenders.

 

(f)          Illegality. Notwithstanding any other provision in this Agreement,
if, at any time after the date hereof and from time to time, any Lender shall
have determined in good faith that the introduction of or any change in any
applicable law, rule or regulation or in the interpretation or administration
thereof by any Governmental Authority charged with the interpretation or
administration thereof, or compliance with any guideline or request from any
such Governmental Authority (whether or not having the force of law), has or
would have the effect of making it unlawful for such Lender to make or to
continue to make or maintain LIBOR Loans, such Lender will forthwith so notify
the Administrative Agent and the Borrowers. Upon such notice, (i) each of such
Lender’s then outstanding LIBOR Loans shall automatically, on the expiration
date of the respective Interest Period applicable thereto (or, to the extent any
such LIBOR Loan may not lawfully be maintained as a LIBOR Loan until such
expiration date, upon such notice) and to the extent not sooner prepaid, be
converted into a Base Rate Loan, (ii) the obligation of such Lender to make, to
convert Base Rate Loans into, or to continue, LIBOR Loans shall be suspended
(including pursuant to any Borrowing for which the Administrative Agent has
received a Notice of Borrowing but for which the Borrowing Date has not
arrived), and (iii) any Notice of Borrowing or Notice of Conversion/Continuation
given at any time thereafter with respect to LIBOR Loans shall, as to such
Lender, be deemed to be a request for a Base Rate Loan, in each case until such
Lender shall have determined that the circumstances giving rise to such
suspension no longer exist and shall have so notified the Administrative Agent,
and the Administrative Agent shall have so notified the Borrowers.

 

(g)          Similar Treatment. Notwithstanding the foregoing Sections 2.15(a),
2.15(b), and 2.15(f), no Lender or Recipient shall impose any costs specified
therein or make any request for compensation pursuant thereto (or be entitled to
any such additional costs) unless such Lender or Recipient is then generally
imposing such cost upon or requesting such compensation from borrowers that are
financial institutions in connection with similar credit facilities containing
similar provisions and at the time of such request certifies to the Parent
Borrower to the effect of the foregoing.

 

59 

 

  

2.16        Taxes.

 

(a)          Issuing Lender. For purposes of this Section 2.16, the term
“Lender” includes any Issuing Lender.

 

(b)          Payments Free of Taxes. Any and all payments by or on account of
any obligation of a Borrower under any Credit Document shall be made without
deduction or withholding for any Taxes, except as required by applicable law. If
any applicable law (as determined in the good faith discretion of an applicable
Withholding Agent) requires the deduction or withholding of any Tax from any
such payment by a Withholding Agent, then the applicable Withholding Agent shall
be entitled to make such deduction or withholding and shall timely pay the full
amount deducted or withheld to the relevant Governmental Authority in accordance
with applicable law and, if such Tax is an Indemnified Tax, then the sum payable
by the applicable Borrower shall be increased as necessary so that after such
deduction or withholding has been made (including such deductions and
withholdings applicable to additional sums payable under this Section 2.16) the
applicable Recipient receives an amount equal to the sum it would have received
had no such deduction or withholding been made.

 

(c)          Payment of Other Taxes by the Borrowers. Each Borrower (without
duplication of Section 2.16(b)) shall timely pay to the relevant Governmental
Authority in accordance with applicable law, or at the option of the
Administrative Agent or such other Recipient timely reimburse it for the payment
of, any Other Taxes.

 

(d)          Indemnification by the Borrowers. Each Borrower, as applicable,
shall severally indemnify each Recipient, within 10 Business Days after written
demand therefor, for the full amount of any Indemnified Taxes (including
Indemnified Taxes imposed or asserted on or attributable to amounts payable
under this Section 2.16) payable or paid by such Recipient (whether directly or
pursuant to Section 2.16(e)) or required to be withheld or deducted from a
payment to such Recipient and any reasonable out-of-pocket expenses arising
therefrom or with respect thereto. A certificate as to the amount of such
payment or liability (which shall be in reasonable detail) delivered to the
Parent Borrower by a Lender (with a copy to the Administrative Agent), or by the
Primary Administrative Agent or Backup Administrative Agent on its own behalf or
on behalf of a Lender, shall be conclusive absent manifest error. The Primary
Administrative Agent, Backup Administrative Agent and each Lender agrees to
cooperate with any reasonable request made by a Borrower in respect of a claim
of a refund in respect of Indemnified Taxes as to which it has been indemnified
by such Borrower or with respect to which such Borrower has paid additional
amounts pursuant to this Section 2.16(d) if (i) such Borrower has agreed in
writing to pay all of the Primary Administrative Agent’s, Backup Administrative
Agent’s or such Lender’s reasonable out-of-pocket costs and expenses relating to
such claim, (ii) the Primary Administrative Agent, Backup Administrative Agent
or such Lender determines, in its good faith judgment, that it would not be
disadvantaged, unduly burdened or prejudiced as a result of such claim and (iii)
such Borrower furnishes, upon request of the Primary Administrative Agent,
Backup Administrative Agent or such Lender, an opinion of tax counsel (such
opinion and such counsel to be reasonably acceptable to the Primary
Administrative Agent, Backup Administrative Agent or such Lender) to the effect
that such Indemnified Taxes were wrongly or illegally imposed. This Section
2.16(d) shall not be construed to require any indemnified party to make
available its Tax returns (or any other information relating to its Taxes that
it reasonably deems confidential) to a Borrower or any other Person.

 

60 

 

  

(e)          Indemnification by the Lenders. Each Lender shall severally
indemnify the Primary Administrative Agent and the Backup Administrative Agent,
within 10 Business Days after demand therefor, for (i) any Indemnified Taxes
attributable to such Lender (but only to the extent that a Borrower has not
already indemnified the Primary Administrative Agent or the Backup
Administrative Agent for such Indemnified Taxes and without limiting the
obligation of the Borrowers to do so), (ii) any Taxes attributable to such
Lender’s failure to comply with the provisions of Section 10.6(d) relating to
the maintenance of a Participant Register and (iii) any Excluded Taxes
attributable to such Lender, in each case, that are payable or paid by the
Primary Administrative Agent or the Backup Administrative Agent in connection
with any Credit Document, and any reasonable expenses arising therefrom or with
respect thereto, whether or not such Taxes were correctly or legally imposed or
asserted by the relevant Governmental Authority. A certificate as to the amount
of such payment or liability delivered to any Lender by the Primary
Administrative Agent or the Backup Administrative Agent shall be conclusive
absent manifest error. Each Lender hereby authorizes the Primary Administrative
Agent and the Backup Administrative Agent to set off and apply any and all
amounts at any time owing to such Lender under any Credit Document or otherwise
payable by the Primary Administrative Agent or the Backup Administrative Agent
to such Lender from any other source against any amount due to the Primary
Administrative Agent or the Backup Administrative Agent under this Section
2.16(e).

 

(f)          Evidence of Payments. As soon as practicable after any payment of
Taxes by a Borrower to a Governmental Authority pursuant to this Section 2.16,
such Borrower shall deliver to the Administrative Agent the original or a
certified copy of a receipt issued by such Governmental Authority evidencing
such payment, a copy of the return reporting such payment or other evidence of
such payment reasonably satisfactory to the Administrative Agent.

 

(g)          Status of Lenders.

 

(i)          Any Lender that is entitled to an exemption from, or reduction in
the rate of, the imposition, deduction or withholding of any Indemnified Taxes
with respect to payments made under any Credit Document shall deliver to the
Parent Borrower and the Administrative Agent, at the time or times reasonably
requested by the Parent Borrower or the Administrative Agent, such properly
completed and executed documentation reasonably requested by the Parent Borrower
or the Administrative Agent as will permit such payments to be made without
imposition, deduction or withholding of such Indemnified Taxes or at a reduced
rate. In addition, any Lender, if reasonably requested by the Parent Borrower or
the Administrative Agent, shall deliver such other documentation prescribed by
applicable law or reasonably requested by the Parent Borrower or the
Administrative Agent as will enable the Parent Borrower or the Administrative
Agent to determine whether or not such Lender is subject to backup withholding
or information reporting requirements. Notwithstanding anything to the contrary
in the preceding two sentences, the completion, execution and submission of such
documentation (other than such documentation set forth in Section
2.16(g)(ii)(A), 2.16(g)(ii)(B) or 2.16(g)(ii)(D)) shall not be required if such
Lender is not legally able to complete, execute and submit such documentation.

 

61 

 

  

(ii)         Without limiting the generality of the foregoing, in the event that
a Borrower is a U.S. Borrower,

 

(A)         any Lender that is a U.S. Person shall deliver to such Borrower and
the Administrative Agent on or prior to the date on which such Lender becomes a
Lender under this Agreement (and from time to time thereafter upon the
reasonable request of such Borrower or the Administrative Agent), executed
originals of IRS Form W-9 certifying that such Lender is exempt from U.S.
federal backup withholding tax;

 

(B)         any Foreign Lender shall, to the extent it is legally entitled to do
so, deliver to such Borrower and the Administrative Agent (in such number of
copies as shall be requested by the recipient) on or prior to the date on which
such Foreign Lender becomes a Lender under this Agreement (and from time to time
thereafter upon the reasonable request of such Borrower or the Administrative
Agent), whichever of the following is applicable:

 

(1)         in the case of a Foreign Lender claiming the benefits of an income
tax treaty to which the United States is a party (x) with respect to payments of
interest under any Credit Document, executed originals of IRS Form W-8BEN-E
establishing an exemption from, or reduction of, U.S. federal withholding Tax
pursuant to the “interest” article of such tax treaty and (y) with respect to
any other applicable payments under any Credit Document, IRS Form W-8BEN-E
establishing an exemption from, or reduction of, U.S. federal withholding Tax
pursuant to the “business profits” or “other income” article of such tax treaty;

 

(2)         executed originals of IRS Form W-8ECI;

 

(3)         in the case of a Foreign Lender claiming the benefits of the
exemption for portfolio interest under Section 881(c) of the Code, (x) a
certificate substantially in the form of Exhibit E-1 to the effect that such
Foreign Lender is not a “bank” within the meaning of Section 881(c)(3)(A) of the
Code, a “10 percent shareholder” of such Borrower within the meaning of Section
881(c)(3)(B) of the Code, or a “controlled foreign corporation” described in
Section 881(c)(3)(C) of the Code (a “U.S. Tax Compliance Certificate”) and (y)
executed originals of IRS Form W-8BEN-E; or

 

(4)         to the extent a Foreign Lender is not the beneficial owner of a
payment received under any of the Credit Documents, executed originals of IRS
Form W-8IMY, accompanied by IRS Form W-8ECI, IRS Form W-8BEN-E, a U.S. Tax
Compliance Certificate substantially in the form of Exhibit E-2 or Exhibit E-3,
IRS Form W-9, and/or other certification documents from each beneficial owner,
as applicable; provided that if the Foreign Lender is a partnership and one or
more direct or indirect partners of such Foreign Lender are claiming the
portfolio interest exemption, such Foreign Lender may provide a U.S. Tax
Compliance Certificate substantially in the form of Exhibit E-4 on behalf of
each such direct and indirect partner;

 

62 

 

  

(C)         any Foreign Lender shall, to the extent it is legally entitled to do
so, deliver to such Borrower and the Administrative Agent (in such number of
copies as shall be requested by the recipient) on or prior to the date on which
such Foreign Lender becomes a Lender under this Agreement (and from time to time
thereafter upon the reasonable request of such Borrower or the Administrative
Agent), executed originals of any other form prescribed by applicable law as a
basis for claiming exemption from or a reduction in U.S. federal withholding
Tax, duly completed, together with such supplementary documentation as may be
prescribed by applicable law to permit such Borrower or the Administrative Agent
to determine the withholding or deduction required to be made; and

 

(D)         if a payment made to a Lender under any Credit Document would be
subject to Tax imposed by FATCA if such Lender were to fail to comply with the
applicable reporting requirements of FATCA (including those contained in Section
1471(b) or 1472(b) of the Code, as applicable), such Lender shall deliver to
such Borrower and the Administrative Agent at the time or times prescribed by
law and at such time or times reasonably requested by such Borrower or the
Administrative Agent such documentation prescribed by applicable law (including
as prescribed by Section 1471(b)(3)(C)(i) of the Code) and such additional
documentation reasonably requested by such Borrower or the Administrative Agent
as may be necessary for such Borrower and the Administrative Agent to comply
with their obligations under FATCA and to determine that such Lender has
complied with such Lender’s obligations under FATCA or to determine the amount
to deduct and withhold from such payment. Solely for purposes of this Section
2.16(g)(ii)(D), “FATCA” shall include any amendments made to FATCA after the
date of this Agreement.

 

Each Lender agrees that if any form or certification it previously delivered
expires or becomes obsolete or inaccurate in any respect, it shall update such
form or certification or promptly notify the Parent Borrower and the
Administrative Agent in writing of its legal inability to do so.

 

(h)          Treatment of Certain Refunds. If any party determines, in its
reasonable discretion exercised in good faith, that it has received a refund of
any Taxes as to which it has been indemnified pursuant to this Section 2.16
(including by the payment of additional amounts pursuant to this Section 2.16)
or that it has obtained, utilized and retained a Tax credit or relief which is
attributable to such indemnity payment or additional amount, it shall pay to the
indemnifying party an amount equal to such refund or the amount of such credit
or relief (but only to the extent of indemnity payments made under this Section
2.16 with respect to the Taxes giving rise to such refund, credit or relief),
net of all reasonable out-of-pocket expenses of such indemnified party and
without interest (other than any interest paid by the relevant Governmental
Authority with respect to such refund, credit or relief). Such indemnifying
party, upon the request of such indemnified party, shall repay to such
indemnified party the amount paid over pursuant to this Section 2.16(h) (plus
any penalties, interest or other charges imposed by the relevant Governmental
Authority) in the event that such indemnified party is required to repay an
amount in respect of such refund, credit or relief to such Governmental
Authority. Notwithstanding anything to the contrary in this Section 2.16(h), in
no event will the indemnified party be required to pay any amount to an
indemnifying party pursuant to this Section 2.16(h) the payment of which would
place the indemnified party in a less favorable net after-Tax position than the
indemnified party would have been in if the indemnification payments or
additional amounts giving rise to such refund, credit or relief had never been
paid. This Section 2.16(h) shall not be construed to require any indemnified
party to make available its Tax returns (or any other information relating to
its Taxes that it reasonably deems confidential) to the indemnifying party or
any other Person.

 

63 

 

  

(i)          U.K. Borrower Provisions.

 

(i)          Notwithstanding anything to the contrary set forth in this Section
2.16, the Subsidiary Borrower is not required to pay additional amounts to a
Lender (other than a new Lender pursuant to a request by a Borrower under
Section 2.18) pursuant to this Section 2.16 in respect of any Tax that is
required by the United Kingdom to be withheld from a payment of interest on a
Loan made to the Subsidiary Borrower if at the time the payment falls due (i)
the relevant Lender is not a UK Qualifying Lender and that Tax would not have
been required to be withheld had that Lender been a UK Qualifying Lender unless
the reason that that Lender is not a UK Qualifying Lender is a change after the
date on which it became a Lender under this Agreement in (or in the
interpretation, administration or application of) any law or double taxation
agreement or any published practice or published concession of any relevant
Governmental Authority; or (ii) the relevant Lender is a UK Treaty Lender and
the Subsidiary Borrower is able to demonstrate that that Tax is required to be
withheld as a result of the failure of the relevant Lender to comply with its
obligations under this Section 2.16(i)(i). Any Lender which is a Lender in
respect of a Loan to the Subsidiary Borrower and which is not, or ceases to be,
a UK Qualifying Lender, for whatever reason, shall promptly notify the
Administrative Agent and the Subsidiary Borrower. In relation to all payments to
be made to a UK Treaty Lender by the Subsidiary Borrower, such Lender shall
cooperate with the Subsidiary Borrower in completing any procedural formalities
necessary for the Subsidiary Borrower to obtain authorization to make such a
payment without a deduction or withholding for or on account of UK Taxes
including, to the extent applicable, making and filing an appropriate
application for relief under a double taxation agreement. Nothing in this
Section 2.16(i)(i) shall require a UK Treaty Lender to: (a) register under the
HMRC DT Treaty Passport Scheme; or (b) apply the HMRC DT Treaty Passport Scheme
to any Loan if it has so registered.

 

(ii)         If a UK Treaty Lender wishes the HMRC DT Treaty Passport Scheme to
apply to this Agreement, it shall include an indication to that effect by
including its scheme reference number and jurisdiction of tax residence opposite
its name in Schedule 1.1(a) if it is a party hereto on the Closing Date or, in
the case where it becomes a Lender after the Closing Date or it is a party
hereto on the Closing Date and obtains a scheme reference number after the
Closing Date, it shall provide written notice to that effect to the Subsidiary
Borrower (including its scheme reference number and jurisdiction of tax
residence in such notice) and the Subsidiary Borrower shall file a duly
completed DTTP2 in respect of such Lender with HM Revenue & Customs within 30
days of the Closing Date or, as applicable, promptly following receipt of such
notice (and in any event no later than the date 30 days after receipt thereof);
provided that in the case of a Lender party hereto on the Closing Date that does
not obtain its scheme reference number until after the Closing Date, such notice
shall be received by the Subsidiary Borrower prior to the date 21 days after the
Closing Date and, for the avoidance of doubt, if such notice is received by the
Subsidiary Borrower after the date 21 days after the Closing Date, then the
parties agree that the HMRC DT Treaty Passport Scheme shall not apply to this
Agreement in respect of such Lender.

 

64 

 

  

(j)          Survival. Each party’s obligations under this Section 2.16 shall
survive the resignation or replacement of the Primary Administrative Agent or
the Backup Administrative Agent or any assignment of rights by, or the
replacement of, a Lender, the termination of the Commitments and the repayment,
satisfaction or discharge of all obligations under any Credit Document.

 

2.17        Compensation. Each Borrower will compensate each Lender upon demand
for all losses, expenses and liabilities (including any loss, expense or
liability incurred by reason of the liquidation or reemployment of deposits or
other funds required by such Lender to fund or maintain LIBOR Loans) that such
Lender may incur or sustain (i) if for any reason (other than a default by such
Lender) a Borrowing or continuation of, or conversion into, a LIBOR Loan to such
Borrower does not occur on a date specified therefor in a Notice of Borrowing or
Notice of Conversion/Continuation given by such Borrower, (ii) if any repayment,
prepayment or conversion of any LIBOR Loan to such Borrower occurs on a date
other than the last day of an Interest Period applicable thereto (including as a
consequence of any assignment made pursuant to Section 2.18(a) or any
acceleration of the maturity of the Loans pursuant to Section 8.2), (iii) if any
prepayment of any LIBOR Loan to such Borrower is not made on any date specified
in a notice of prepayment given by such Borrower (including any notice that is
thereafter revoked in accordance with Section 2.7(a)) or (iv) as a consequence
of any other failure by such Borrower to make any payments with respect to any
LIBOR Loan to such Borrower when due hereunder. Calculation of all amounts
payable to a Lender under this Section 2.17 shall be made as though such Lender
had actually funded its relevant LIBOR Loan through the purchase of a Eurodollar
deposit bearing interest at the LIBOR Rate in an amount equal to the amount of
such LIBOR Loan, having a maturity comparable to the relevant Interest Period;
provided, however, that each Lender may fund its LIBOR Loans in any manner it
sees fit and the foregoing assumption shall be utilized only for the calculation
of amounts payable under this Section 2.17. A certificate (which shall be in
reasonable detail) showing the bases for the determinations set forth in this
Section 2.17 by any Lender as to any additional amounts payable pursuant to this
Section 2.17 shall be submitted by such Lender to the applicable Borrower either
directly or through the Administrative Agent. Determinations set forth in any
such certificate made in good faith for purposes of this Section 2.17 of any
such losses, expenses or liabilities shall be conclusive absent manifest error.

 

65 

 

  

2.18        Replacement of Lenders; Mitigation of Costs.

 

(a)          Replacement of Lenders. The Parent Borrower may, at any time at its
sole expense and effort, require any Lender (i) that is a Third Amendment
Non-Consenting Lender, or (ii) that has requested compensation from a Borrower
under Sections 2.15(a) or 2.15(b) or payments from a Borrower under Section
2.16, or (iiiii) the obligation of which to make or maintain LIBOR Loans or any
funded participations in Letters of Credit not refinanced through a Borrowing of
Revolving Loans has been suspended under Section 2.15(f) or (iiiiv) that is a
Defaulting Lender or a Non-Consenting Lender, in any case upon notice to such
Lender and the Administrative Agent, to assign and delegate, without recourse
(in accordance with and subject to the restrictions contained in, and consents
required by, Section 10.6), all of its interests, rights (other than its
existing rights to payments pursuant to Section 2.15 or 2.16) and obligations
under this Agreement and the related Credit Documents to an assignee that shall
assume such obligations (which assignee may be another Lender, if a Lender
accepts such assignment); provided that:

 

(i)          the Administrative Agent shall have received the assignment fee
specified in Section 10.6(b)(iv), which fee shall be payable by the Parent
Borrower or such assignee;

 

(ii)         such Lender shall have received payment of an amount equal to the
outstanding principal of its Loans and any funded participations in Letters of
Credit and Swingline Loans not refinanced through the Borrowing of Revolving
Loans, accrued interest thereon, accrued fees and all other amounts payable to
it hereunder and under the other Credit Documents (including any amounts under
Section 2.17) from the assignee (to the extent of such outstanding principal and
accrued interest and fees) or the applicable Borrower (in the case of all other
amounts);

 

(iii)        in the case of any such assignment resulting from a request for
compensation under Section 2.15(a) or 2.15(b) or payments required to be made
pursuant to Section 2.16, such assignment will result in a reduction in such
compensation or payments thereafter;

 

(iv)         in the case of an assignment of the interests, rights and
obligations under this Agreement and the related Credit Documents of a Third
Amendment Non-Consenting Lender, such assignee shall have (or shall) approve and
agree in writing to the Third Amendment;

 

(v)          (iv) in the case of an assignment of the interests, rights and
obligations under this Agreement and the related Credit Documents of a
Non-Consenting Lender, such assignee shall have approved (or shall approve) such
consent, waiver or amendment that resulted in the Non-Consenting Lender becoming
a Non-Consenting Lender; and

 

(vi)         (v) such assignment does not conflict with applicable Requirements
of Law.

 

A Lender shall not be required to make any such assignment or delegation if,
prior thereto, as a result of a waiver by such Lender or otherwise, the
circumstances entitling the Parent Borrower to require such assignment and
delegation cease to apply.

 

66 

 

  

(b)          Designation of a Different Lending Office. If any Lender requests
compensation under Section 2.15(a) or 2.15(b), or a Borrower is required to pay
any additional amount to any Lender or any Governmental Authority for the
account of any Lender pursuant to Section 2.16, or if any Lender gives a notice
pursuant to Section 2.15(f), then such Lender shall use reasonable efforts to
designate a different Lending Office for funding or booking its Loans hereunder
or to assign its rights and obligations hereunder to another of its offices,
branches or affiliates, if, in the reasonable judgment of such Lender, such
designation or assignment (i) would eliminate or reduce amounts payable pursuant
to Section 2.15(a), 2.15(b) or 2.16, as the case may be, in the future, or
eliminate the need for the notice pursuant to Section 2.15(f), as applicable,
and (ii) in each case, would not subject such Lender to any unreimbursed cost or
expense and would not otherwise be disadvantageous to such Lender. The Parent
Borrower, on behalf of the Borrowers, hereby agrees to pay all reasonable
out-of-pocket costs and expenses incurred by any Lender in connection with any
such designation or assignment.

 

2.19        Letters of Credit.

 

(a)          Issuance. Subject to and upon the terms and conditions herein set
forth, so long as no Default or Event of Default has occurred and is continuing,
the Issuing Lender will, at any time and from time to time on and after the
Closing Date and prior to the earlier of (y) the Letter of Credit Maturity Date
and (z) the Final Termination Date, and upon request by the applicable Borrower
in accordance with the provisions of Section 3.2, (i) in reliance on the
agreements of the Dollar Revolving Lenders set forth in Sections 2.19(c) and
2.19(e), issue for the account of the Parent Borrower or any of its Subsidiaries
under the Dollar Revolving Commitments one or more irrevocable standby letters
of credit denominated in Dollars and in a form customarily used or otherwise
approved by the Issuing Lender (collectively with the Existing Letters of
Credit, and, in each case, with all amendments, modifications and supplements
thereto, substitutions therefor and renewals and restatements thereof, the
“Dollar Letters of Credit”) and (ii) in reliance on the agreements of the
Multicurrency Revolving Lenders set forth in Sections 2.19(c) and 2.19(e), issue
for the account of the Parent Borrower or any of its Subsidiaries under the
Multicurrency Revolving Commitments one or more irrevocable standby letters of
credit denominated in Dollars or any Foreign Currency and in a form customarily
used or otherwise approved by the Issuing Lender (with all amendments,
modifications and supplements thereto, substitutions therefor and renewals and
restatements thereof, the “Multicurrency Letters of Credit”, and collectively
with the Dollar Letters of Credit, the “Letters of Credit”). The Stated Amount
of each Letter of Credit shall not be less than $100,000.00 or such lesser
amount acceptable to the Issuing Lender (other than with respect to an Existing
Letter of Credit). Notwithstanding the foregoing:

 

(i)          no Dollar Letter of Credit shall be issued if, upon issuance, the
aggregate Stated Amount of all Dollar Letters of Credit outstanding would exceed
the Dollar L/C Commitment;

 

(ii)         no Dollar Letter of Credit shall be issued if the Stated Amount
upon issuance when added to the Aggregate Dollar Revolving Credit Exposure,
would exceed the aggregate Dollar Revolving Commitments at such time;

 

(iii)        no Multicurrency Letter of Credit shall be issued if, upon
issuance, the aggregate Stated Amount of all Multicurrency Letters of Credit
outstanding would exceed the Multicurrency L/C Commitment;

 

(iv)        no Multicurrency Letter of Credit shall be issued if the Stated
Amount upon issuance when added to the Aggregate Multicurrency Revolving Credit
Exposure, would exceed the aggregate Multicurrency Revolving Commitments at such
time;

 

67 

 

  

(v)          notwithstanding that a Letter of Credit issued or outstanding
hereunder is in support of any obligations of, or is for the account of, or
otherwise will benefit, any Subsidiary of the Parent Borrower (other than a
Borrower), such Borrower requesting such Letter of Credit shall be obligated to
reimburse the Issuing Lender hereunder for any and all drawings under such
Letter of Credit (and each Borrower hereby acknowledges that the issuance of
Letters of Credit for the benefit of such Persons inures to the benefit of such
Borrower and that such Borrower’s business derives substantial benefits from the
businesses of such Persons);

 

(vi)         no Letter of Credit shall be issued that by its terms expires later
than the Letter of Credit Maturity Date or, in any event, more than one year
after its date of issuance; provided, however, that a Letter of Credit may, if
requested by a Borrower, provide by its terms, and on terms acceptable to the
Issuing Lender, for renewal for successive periods of one year or less (but not
beyond the Letter of Credit Maturity Date), unless and until the Issuing Lender
shall have delivered a notice of nonrenewal to the beneficiary of such Letter of
Credit; and

 

(vii)        the Issuing Lender shall be under no obligation to issue any Letter
of Credit if, at the time of such proposed issuance, (A) any order, judgment or
decree of any Governmental Authority or arbitrator shall purport by its terms to
enjoin or restrain the Issuing Lender from issuing such Letter of Credit, or any
Requirement of Law applicable to the Issuing Lender or any request or directive
(whether or not having the force of law) from any Governmental Authority with
jurisdiction over the Issuing Lender shall prohibit, or request that the Issuing
Lender refrain from, the issuance of letters of credit generally or such Letter
of Credit in particular or shall impose upon the Issuing Lender with respect to
such Letter of Credit any restriction or reserve or capital requirement (for
which the Issuing Lender is not otherwise compensated) not in effect on the
Closing Date, or any unreimbursed loss, cost or expense that was not applicable,
in effect or known to the Issuing Lender as of the Closing Date and that the
Issuing Lender in good faith deems material to it, (B) the Issuing Lender shall
have actual knowledge, or shall have received notice from any Lender, prior to
the issuance of such Letter of Credit that one or more of the conditions
specified in Section 3.2 are not then satisfied (or have not been waived in
writing as required herein) or that the issuance of such Letter of Credit would
violate the provisions of Section 2.19(a), (C) with respect to any Dollar Letter
of Credit, any Dollar Revolving Lender is at such time a Defaulting Lender
hereunder, unless the aggregate Dollar Letter of Credit Exposure of such Lender
has been reallocated pursuant to Section 2.21(a)(iv) and any amount not
reallocated has been cash collateralized pursuant to Section 2.21(a)(v) or the
Issuing Lender has entered into other satisfactory arrangements with the Parent
Borrower or such Lender to eliminate the Issuing Lender’s risk with respect to
such Lender, or (D) with respect to any Multicurrency Letter of Credit, any
Multicurrency Revolving Lender is at such time a Defaulting Lender hereunder,
unless the aggregate Multicurrency Letter of Credit Exposure of such Lender has
been reallocated pursuant to Section 2.21(a)(iv) and any amount not reallocated
has been cash collateralized pursuant to Section 2.21(a)(v) or the Issuing
Lender has entered into other satisfactory arrangements with the Borrowers or
such Lender to eliminate the Issuing Lender’s risk with respect to such Lender.

 

68 

 

  

(b)          Notices. Whenever a Borrower desires the issuance of a Letter of
Credit, such Borrower will give the Issuing Lender written notice with a copy to
the Administrative Agent not later than 12:00 noon, Charlotte, North Carolina
time, three Business Days (or such shorter period as is acceptable to the
Issuing Lender in any given case) prior to the requested date of issuance
thereof. Each such notice (each, a “Letter of Credit Notice”) shall be
irrevocable, shall be given in the form of Exhibit B-4 and shall specify (i) the
requested date of issuance, which shall be a Business Day, (ii) whether the
Letter of Credit shall be a Dollar Letter of Credit or a Multicurrency Letter of
Credit, (iii) the requested Stated Amount and expiry date of the Letter of
Credit, and (iv) the name and address of the requested beneficiary or
beneficiaries of the Letter of Credit. Such Borrower will also complete any
application procedures and documents reasonably required by the Issuing Lender
in connection with the issuance of any Letter of Credit. Upon its issuance of
any Letter of Credit, the Issuing Lender will promptly notify the Administrative
Agent of such issuance, and the Administrative Agent will give prompt notice
thereof to each Dollar Revolving Lender or Multicurrency Revolving Lender, as
applicable. The renewal or extension of any outstanding Letter of Credit shall,
for purposes of this Section 2.19, be treated in all respects as the issuance of
a new Letter of Credit.

 

(c)          Participations. Immediately upon the issuance of any Dollar Letter
of Credit or Multicurrency Letter of Credit, the Issuing Lender shall be deemed
to have sold and transferred to each Dollar Revolving Lender or Multicurrency
Revolving Lender, respectively, and each Dollar Revolving Lender or
Multicurrency Lender, as applicable, shall be deemed irrevocably and
unconditionally to have purchased and received from the Issuing Lender, without
recourse or warranty (except for the absence of Liens thereon created, incurred
or suffered to exist by, through or under the Issuing Lender), an undivided
interest and participation, pro rata (based on the proportion that its Dollar
Revolving Commitment bears to the aggregate Dollar Revolving Commitments or its
Multicurrency Revolving Commitment bears to the aggregate Multicurrency
Revolving Commitments, as applicable, at such time, or if the Dollar Revolving
Commitments or Multicurrency Revolving Commitments, as applicable, have been
terminated, based on the proportion that its Dollar Revolving Commitment bears
to the aggregate Dollar Revolving Commitments or its Multicurrency Revolving
Commitment bears to the aggregate Multicurrency Revolving Commitments, as
applicable, in each case immediately prior to the termination thereof, giving
effect to any subsequent assignments), in such Letter of Credit, each drawing
made thereunder and the obligations of the applicable Borrower under this
Agreement with respect thereto and any guaranty pertaining thereto; provided,
however, that the fees relating to Letters of Credit described in Sections
2.9(b)(ii) and 2.9(b)(iii) shall be payable directly to the Issuing Lender as
provided therein, and the other Revolving Lenders shall have no right to receive
any portion thereof. In consideration and in furtherance of the foregoing, (i)
each Dollar Revolving Lender hereby absolutely and unconditionally agrees to pay
to the Administrative Agent, for the account of the Issuing Lender, such Dollar
Revolving Lender’s pro rata share (determined as provided above) of each Dollar
Reimbursement Obligation not reimbursed by the Parent Borrower on the date due
as provided in Section 2.19(d) or through the Borrowing of Dollar Revolving
Loans as provided in Section 2.19(e) (because the conditions set forth in
Section 3.2 cannot be satisfied, or for any other reason), or of any
reimbursement payment required to be refunded to the Parent Borrower for any
reason, and (ii) each Multicurrency Revolving Lender hereby absolutely and
unconditionally agrees to pay to the Administrative Agent, for the account of
the Issuing Lender, such Multicurrency Revolving Lender’s pro rata share
(determined as provided above) of each Multicurrency Reimbursement Obligation
not reimbursed by the applicable Borrower on the date due as provided in Section
2.19(d) or, with respect to a Multicurrency Letter of Credit denominated in
Dollars, through the Borrowing of Multicurrency Revolving Loans as provided in
Section 2.19(e) (because the conditions set forth in Section 3.2 cannot be
satisfied, or for any other reason), or of any reimbursement payment required to
be refunded to a Borrower for any reason. Upon any change in the Commitments of
any of the Revolving Lenders, with respect to all outstanding Letters of Credit
and Reimbursement Obligations there shall be an automatic adjustment to the
applicable participations pursuant to this Section 2.19(c) to reflect the new
pro rata shares of the assigning Revolving Lender and the assignee. Each
Lender’s obligation to make payment to the Issuing Lender pursuant to this
Section 2.19(c) shall be absolute and unconditional and shall not be affected by
any circumstance whatsoever, including the termination of the Dollar Revolving
Commitments or Multicurrency Revolving Commitments or the existence of any
Default or Event of Default, and each such payment shall be made without any
offset, abatement, reduction or withholding whatsoever. In the event any
applicable Lender fails to make available to the Administrative Agent the amount
of such Lender’s participation as provided in this Section 2.19(c), the Issuing
Lender shall be entitled to recover such amount on demand from such Lender,
together with interest thereon for each day from the date such amount is
required to be made available for the account of the Issuing Lender until the
date such amount is made available to the Issuing Lender at a rate per annum
equal to the greater of the Federal Funds Rate and a rate determined by the
Issuing Lender in accordance with banking industry rules on interbank
compensation, plus any administrative, processing or similar fees customarily
charged by the Issuing Lender in connection with the foregoing.

 

69 

 

  

(d)          Reimbursement. Each Borrower hereby agrees to reimburse the Issuing
Lender by making payment to the Administrative Agent, for the account of the
Issuing Lender, in immediately available funds, for any payment made by the
Issuing Lender under any Letter of Credit issued for the account of such
Borrower or its Subsidiaries (each such amount so paid until reimbursed,
together with interest thereon payable as provided hereinbelow, with respect to
a Dollar Letter of Credit , a “Dollar Reimbursement Obligation”, and with
respect to a Multicurrency Letter of Credit, a “Multicurrency Reimbursement
Obligation”, each a “Reimbursement Obligation”) immediately upon, and in any
event on the same Business Day as, the making of such payment by the Issuing
Lender if notice thereof is received prior to 11:00 a.m., Charlotte, North
Carolina time or the Business Day following the date of such notice if notice is
received after such time or on a day that is not a Business Day (provided that
any such Reimbursement Obligation shall be deemed timely satisfied (but
nevertheless subject to the payment of interest thereon as provided hereinbelow)
if such payment is not received from a Borrower in accordance with the foregoing
and is satisfied pursuant to a Borrowing of Dollar Revolving Loans or
Multicurrency Revolving Loans, as applicable, made on the date of such payment
by the Issuing Lender, as set forth more completely in Section 2.19(e)),
together with interest on the amount so paid by the Issuing Lender, to the
extent not reimbursed prior to 2:00 p.m., Charlotte, North Carolina time, on the
date of such payment or disbursement, for the period from the date of the
respective payment to the date the Reimbursement Obligation created thereby is
satisfied, (i) at the Adjusted Base Rate as in effect from time to time during
such period with respect to Dollar Letters of Credit and Multicurrency Letters
of Credit denominated in Dollars and (ii) at the Adjusted LIBOR Market Index
Rate with respect to Multicurrency Letters of Credit denominated in any Foreign
Currency, in each case, with such interest also to be payable on demand. The
Issuing Lender will provide the Administrative Agent and the applicable Borrower
with prompt notice of any payment or disbursement made or to be made under any
Letter of Credit, although the failure to give, or any delay in giving, any such
notice shall not release, diminish or otherwise affect such Borrower’s
obligations under this Section 2.19(d) or any other provision of this Agreement.
The Administrative Agent will promptly pay to the Issuing Lender any such
amounts received by it under this Section 2.19(d).

 

70 

 

  

(e)          Payment by Revolving Loans. In the event that the Issuing Lender
makes any payment under any Dollar Letter of Credit or Multicurrency Letter of
Credit denominated in Dollars and the applicable Borrower shall not have timely
satisfied in full its Reimbursement Obligation to the Issuing Lender pursuant to
Section 2.19(d), and to the extent that any amounts then held in the Cash
Collateral Account established pursuant to Section 2.19(i) shall be insufficient
to satisfy such Reimbursement Obligation in full, the Issuing Lender will
promptly notify the Administrative Agent, and the Administrative Agent will
promptly notify (i) each Dollar Revolving Lender, with respect to any such
Dollar Letter of Credit, or (ii) each Multicurrency Revolving Lender, with
respect to any such Multicurrency Letter of Credit, of such failure. If the
Administrative Agent gives such notice prior to 12:00 noon, Charlotte, North
Carolina time, on any Business Day, each Dollar Revolving Lender or
Multicurrency Revolving Lender, as applicable, will make available to the
Administrative Agent, for the account of the Issuing Lender, its pro rata share
(based on the percentage of the aggregate Dollar Revolving Commitments
represented by such Lender’s Dollar Revolving Commitment or the percentage of
the aggregate Multicurrency Revolving Commitments represented by such Lender’s
Multicurrency Revolving Commitment, as applicable) of the amount of such payment
on such Business Day in immediately available funds. If the Administrative Agent
gives such notice after 12:00 noon, Charlotte, North Carolina time, on any
Business Day, each such Revolving Lender shall make its pro rata share of such
amount available to the Administrative Agent on the next succeeding Business
Day. If and to the extent any Revolving Lender shall not have so made its pro
rata share of the amount of such payment available to the Administrative Agent
as set forth above, such Revolving Lender agrees to pay to the Administrative
Agent, for the account of the Issuing Lender, forthwith on demand such amount,
together with interest thereon at the Federal Funds Rate for each day from such
date until the date such amount is paid to the Administrative Agent. The failure
of any Revolving Lender to make available to the Administrative Agent its pro
rata share of any payment under any Letter of Credit shall not relieve any other
Revolving Lender of its obligation hereunder to make available to the
Administrative Agent its pro rata share of any payment under any Letter of
Credit on the date required, as specified above, but no Revolving Lender shall
be responsible for the failure of any other Revolving Lender to make available
to the Administrative Agent such other Revolving Lender’s pro rata share of any
such payment. Each such payment by a Revolving Lender under this Section 2.19(e)
of its pro rata share of an amount paid by the Issuing Lender shall constitute a
Dollar Revolving Loan or Multicurrency Revolving Loan, as applicable, by such
Revolving Lender (the applicable Borrower being deemed to have given a timely
Notice of Borrowing therefor) and shall be treated as such for all purposes of
this Agreement; provided that for purposes of determining the aggregate
Unutilized Dollar Revolving Commitments or aggregate Unutilized Multicurrency
Revolving Commitments, as applicable, immediately prior to giving effect to the
application of the proceeds of such Revolving Loans, the applicable
Reimbursement Obligation being satisfied thereby shall be deemed not to be
outstanding at such time. Each Revolving Lender’s obligation to make Revolving
Loans pursuant to this Section 2.19(e) shall be absolute and unconditional and
shall not be affected by any circumstance whatsoever, including the failure of
the amount of such Borrowing of Revolving Loans to meet the minimum Borrowing
amount specified in Section 2.2(b); provided, however, that each Revolving
Lender’s obligation to make Revolving Loans pursuant to this Section 2.19(e) is
subject to the conditions set forth in Section 3.2 (other than delivery by the
applicable Borrower of a Notice of Borrowing).

 

71 

 

  

(f)          Payment to Revolving Lenders. Whenever the Issuing Lender receives
a payment in respect of a Reimbursement Obligation as to which the
Administrative Agent has received, for the account of the Issuing Lender, any
payments from the Dollar Revolving Lenders or the Multicurrency Revolving
Lenders pursuant to Section 2.19(c), the Issuing Lender will promptly pay to the
Administrative Agent, and the Administrative Agent will promptly pay to each
Dollar Revolving Lender or Multicurrency Revolving Lender, as applicable, that
has paid its pro rata share thereof, in immediately available funds, an amount
equal to such Dollar Revolving Lender’s or Multicurrency Revolving Lender’s, as
applicable, ratable share (based on the proportionate amount funded by such
Dollar Revolving Lender to the aggregate amount funded by all Dollar Revolving
Lenders or the proportionate amount funded by such Multicurrency Revolving
Lender to the aggregate amount funded by all Multicurrency Revolving Lenders, as
applicable) of such Reimbursement Obligation.

 

(g)          Existing Letters of Credit. The Parent Borrower and the Lenders
agree that, on and as of the Closing Date, each Existing Letter of Credit issued
for the account of the Parent Borrower or any of its Subsidiaries will be deemed
continued for the account of such Person under this Agreement as a Dollar Letter
of Credit issued pursuant to this Section 2.19.

 

(h)          Obligations Absolute. The Reimbursement Obligations of each
Borrower shall be irrevocable, shall remain in effect until the Issuing Lender
shall have no further obligations to make any payments or disbursements under
any circumstances with respect to any Letter of Credit, and shall be absolute
and unconditional, shall not be subject to counterclaim, setoff or other defense
or any other qualification or exception whatsoever and shall be made in
accordance with the terms and conditions of this Agreement under all
circumstances, including any of the following circumstances:

 

(i)          any lack of validity or enforceability of this Agreement, any of
the other Credit Documents or any documents or instruments relating to any
Letter of Credit;

 

(ii)         any change in the time, manner or place of payment of, or in any
other term of, all or any of the Obligations in respect of any Letter of Credit
or any other amendment, modification or waiver of or any consent to departure
from any Letter of Credit or any documents or instruments relating thereto, in
each case whether or not such Borrower has notice or knowledge thereof;

 

(iii)        the existence of any claim, setoff, defense or other right that
such Borrower may have at any time against a beneficiary named in a Letter of
Credit, any transferee of any Letter of Credit (or any Person for whom any such
transferee may be acting), the Primary Administrative Agent, the Backup
Administrative Agent, the Issuing Lender, any Lender or other Person, whether in
connection with this Agreement, any Letter of Credit, the transactions
contemplated hereby or any unrelated transactions (including any underlying
transaction between such Borrower and the beneficiary named in any such Letter
of Credit);

 

72 

 

  

(iv)         any draft, certificate or any other document presented under the
Letter of Credit proving to be forged, fraudulent, invalid or insufficient in
any respect or any statement therein being untrue or inaccurate in any respect
(provided that such draft, certificate or other document appears on its face to
comply with the terms of such Letter of Credit), any errors, omissions,
interruptions or delays in transmission or delivery of any messages, by mail,
facsimile or otherwise, or any errors in translation or in interpretation of
technical terms;

 

(v)          any defense based upon the failure of any drawing under a Letter of
Credit to conform to the terms of such Letter of Credit (provided that any
draft, certificate or other document presented pursuant to such Letter of Credit
appears on its face to comply with the terms thereof), any nonapplication or
misapplication by the beneficiary or any transferee of the proceeds of such
drawing or any other act or omission of such beneficiary or transferee in
connection with such Letter of Credit;

 

(vi)         the exchange, release, surrender or impairment of any collateral or
other security for the Obligations;

 

(vii)        the occurrence of any Default or Event of Default; or

 

(viii)      any other circumstance or event whatsoever, including any other
circumstance that might otherwise constitute a defense available to, or a
discharge of, such Borrower or any guarantor.

 

Any action taken or omitted to be taken by the Issuing Lender under or in
connection with any Letter of Credit, if taken or omitted in the absence of
gross negligence or willful misconduct, shall be binding upon the Borrowers and
each Lender and shall not create or result in any liability of the Issuing
Lender to the Borrowers or any Lender. It is expressly understood and agreed
that, for purposes of determining whether a wrongful payment under a Letter of
Credit resulted from the Issuing Lender’s gross negligence or willful
misconduct, (i) the Issuing Lender’s acceptance of documents that appear on
their face to comply with the terms of such Letter of Credit, without
responsibility for further investigation, regardless of any notice or
information to the contrary, (ii) the Issuing Lender’s exclusive reliance on the
documents presented to it under such Letter of Credit as to any and all matters
set forth therein, including the amount of any draft presented under such Letter
of Credit, whether or not the amount due to the beneficiary thereunder equals
the amount of such draft and whether or not any document presented pursuant to
such Letter of Credit proves to be insufficient in any respect (so long as such
document appears on its face to comply with the terms of such Letter of Credit),
and whether or not any other statement or any other document presented pursuant
to such Letter of Credit proves to be forged or invalid or any statement therein
proves to be inaccurate or untrue in any respect whatsoever, and (iii) any
noncompliance in any immaterial respect of the documents presented under such
Letter of Credit with the terms thereof shall, in each case, be deemed not to
constitute gross negligence or willful misconduct of the Issuing Lender.

 

73 

 

  

(i)          Cash Collateral Account. At any time and from time to time (i)
after the occurrence and during the continuance of an Event of Default, the
Administrative Agent may, and at the direction or with the consent of (A) with
respect to any Dollar Letter of Credit, the Required Dollar Revolving Lenders,
or (B) with respect to any Multicurrency Letter of Credit, the Required
Multicurrency Revolving Lenders, shall, require the Parent Borrower (on behalf
of itself or the Subsidiary Borrower, as applicable) to deliver to the
Administrative Agent such additional amount of cash as is equal to 100% of the
aggregate Stated Amount of all Letters of Credit at any time outstanding for the
account of a Borrower or its Subsidiaries (whether or not any beneficiary under
any Letter of Credit shall have drawn or be entitled at such time to draw
thereunder) and (ii) in the event of a prepayment under Section 2.6(b), the
Administrative Agent will retain such amount as may then be required to be
retained, such amounts to be held by the Administrative Agent in a cash
collateral account (the “Cash Collateral Account”). The Parent Borrower hereby
grants to the Administrative Agent, for the benefit of the Issuing Lender, the
Dollar Revolving Lenders and the Multicurrency Revolving Lenders, a Lien upon
and security interest in the Cash Collateral Account and all amounts held
therein from time to time as security for Letter of Credit Exposure, and for
application to the applicable Borrower’s Reimbursement Obligations as and when
the same shall arise. The Administrative Agent shall have exclusive dominion and
control, including the exclusive right of withdrawal, over such account. Other
than any interest on the investment of such amounts in Cash Equivalents, which
investments shall be made at the direction of the Parent Borrower (unless an
Event of Default shall have occurred and be continuing, in which case the
determination as to investments shall be made at the option and in the
discretion of the Administrative Agent), amounts in the Cash Collateral Account
shall not bear interest. Interest and profits, if any, on such investments shall
accumulate in such account. In the event of a drawing, and subsequent payment by
the Issuing Lender, under any Letter of Credit at any time during which any
amounts are held in the Cash Collateral Account, the Administrative Agent will
deliver to the Issuing Lender an amount equal to the Reimbursement Obligation
created as a result of such payment (or, if the amounts so held are less than
such Reimbursement Obligation, all of such amounts) to reimburse the Issuing
Lender therefor. Any amounts remaining in the Cash Collateral Account (including
interest) after the expiration of all Letters of Credit and reimbursement in
full of the Issuing Lender for all of its obligations thereunder shall be held
by the Administrative Agent, for the benefit of the Parent Borrower or the
Subsidiary Borrower, as applicable, to be applied against the Obligations of the
Borrowers in such order and manner as the Administrative Agent may direct. If
the Parent Borrower is required to provide Cash Collateral pursuant to Section
2.6(b), such amount (including interest), to the extent not applied as
aforesaid, shall be returned to the Parent Borrower on demand; provided that,
after giving effect to such return, (i) the Aggregate Dollar Revolving Credit
Exposure would not exceed the aggregate Dollar Revolving Commitments at such
time, (ii) the Aggregate Multicurrency Revolving Credit Exposure would not
exceed the aggregate Multicurrency Revolving Commitments at such time and (iii)
no Default or Event of Default shall have occurred and be continuing at such
time. If the Parent Borrower is required to provide Cash Collateral as a result
of an Event of Default, such amount (to the extent not applied as aforesaid)
shall be returned to the Parent Borrower within three Business Days after all
Events of Default have been waived.

 

(j)          The Issuing Lender. The Issuing Lender shall act on behalf of the
Dollar Revolving Lenders with respect to any Dollar Letters of Credit issued by
it and the documents associated therewith and shall act on behalf of the
Multicurrency Revolving Lenders with respect to any Multicurrency Letters of
Credit issued by it and the documents associated therewith, and, in each case,
the Issuing Lender shall have all of the rights, benefits and immunities (a)
provided to the Administrative Agent in Article IX with respect to any acts
taken or omissions suffered by it in connection with Letters of Credit issued by
it or proposed to be issued by it and any documents pertaining to such Letters
of Credit as fully as if the term “Administrative Agent” as used in Article IX
included the Issuing Lender with respect to such acts or omissions, and (b) as
additionally provided herein with respect to the Issuing Lender.

 

74 

 

  

(k)          Effectiveness. Notwithstanding any termination of the Commitments
or repayment of the Loans, or both, the obligations of each Borrower under this
Section 2.19 shall remain in full force and effect until the Issuing Lender, the
Dollar Revolving Lenders and the Multicurrency Revolving Lenders shall have no
further obligations to make any payments or disbursements under any
circumstances with respect to any Letter of Credit.

 

2.20        Increase in Commitments.

 

(a)          General. From time to time on and after the ClosingThird Amendment
Effective Date and prior to the Final Termination Date, the Parent Borrower may,
upon at least 15 days’ notice to the Administrative Agent (which shall promptly
provide a copy of such notice to the Lenders), propose to increase the aggregate
amount of the Revolving Commitments of any Class by an amount which (i) is not
less than $100,000,000 or, if greater, an integral multiple of $10,000,000 in
excess thereof, with respect to any such request and (ii) when aggregated with
all prior and concurrent increases in the Revolving Commitments of all Classes
pursuant to this Section 2.20, is not in excess of $1,000,000,000. The Parent
Borrower may increase the aggregate amount of the Revolving Commitments by (x)
having another lender or lenders (each, an “Additional Lender”) become party to
this Agreement, (y) agreeing with any Lender (with the consent of such Lender in
its sole discretion) to increase its Revolving Commitment hereunder (each, an
“Increasing Lender”) or (z) a combination of the procedures described in clauses
(x) and (y) of this sentence; provided that no Lender shall be obligated to
increase its Revolving Commitment without its consent.

 

(b)          Conditions. Any increase in the Revolving Commitments pursuant to
this Section 2.20 shall be subject to satisfaction of the following conditions:

 

(i)          Each Borrower shall deliver to the Administrative Agent a
certificate dated as of the applicable increase date signed by an Authorized
Officer of such Borrower certifying and attaching the resolutions adopted by
such Borrower approving or consenting to such increase;

 

(ii)         Each of the representations and warranties contained in Article IV
qualified as to materiality shall be true and correct and those not so qualified
shall be true and correct in all material respects, in each case on and as of
such date of increase with the same effect as if made on and as of such date,
both immediately before and after giving effect to such increase (except to the
extent any such representation or warranty is expressly stated to have been made
as of a specific date, in which case such representation or warranty shall be
true and correct as of such date); and

 

(iii)        At the time of such increase, no Default or Event of Default shall
have occurred and be continuing or would result from such increase.

 

75 

 

  

(c)          Effectiveness. Upon any increase in the amount of the Revolving
Commitments pursuant to this Section 2.20 (each, an “Additional Commitment”):

 

(i)          Each Additional Lender or Increasing Lender shall enter into a
Joinder Agreement pursuant to which such Additional Lender and/or Increasing
Lender shall, as of the effective date of such increase, undertake an Additional
Commitment (or, in the case of an Increasing Lender, pursuant to which such
Increasing Lender’s Revolving Commitment shall be increased in the agreed amount
on such date) and such Additional Lender shall thereupon become (or, if an
Increasing Lender, continue to be) a “Lender” for all purposes hereof.

 

(ii)         Each Borrower shall, as applicable, in coordination with the
Administrative Agent, repay all outstanding Loans of the affected Class and
incur additional Loans of the affected Class from other Lenders of such Class in
each case so that the Lenders participate in each Borrowing of such Class pro
rata on the basis of their respective Revolving Commitments of such Class (after
giving effect to any increase in the Revolving Commitments pursuant to this
Section 2.20) and amounts payable under Section 2.17 as a result of the actions
required to be taken under this Section 2.20 shall be paid in full by the
applicable Borrower or Borrowers; and

 

(iii)        If any such Additional Lender is a Foreign Lender, such Additional
Lender shall deliver the forms required by Section 2.16.

 

2.21        Defaulting Lenders.

 

(a)          Defaulting Lender Adjustments. Notwithstanding anything to the
contrary contained in this Agreement, if any Lender becomes a Defaulting Lender,
then, until such time as such Lender is no longer a Defaulting Lender, to the
extent permitted by applicable law:

 

(i)          Waivers and Amendments. Such Defaulting Lender’s right to approve
or disapprove any amendment, waiver or consent with respect to this Agreement
shall be restricted as set forth in the definition of Required Lenders and in
Section 10.5.

 

(ii)         Defaulting Lender Waterfall. Any payment of principal, interest,
fees or other amounts received by the Administrative Agent for the account of
such Defaulting Lender (whether voluntary or mandatory, at maturity, pursuant to
Article VIII or otherwise) or received by the Administrative Agent from a
Defaulting Lender pursuant to Section 8.3 shall be applied at such time or times
as may be determined by the Administrative Agent as follows:

 

(A)         first, to the payment of any amounts owing by such Defaulting Lender
to the Primary Administrative Agent or the Backup Administrative Agent
hereunder;

 

(B)         second, to the payment on a pro rata basis of any amounts owing by
such Defaulting Lender to the Issuing Lender or the Swingline LenderLenders
hereunder;

 

76 

 

  

(C)         third, to Cash Collateralize the Issuing Lender’s Fronting Exposure
with respect to such Defaulting Lender in accordance with Section 2.22;

 

(D)         fourth, as the Parent Borrower may request (so long as no Default or
Event of Default exists), to the funding of any Loan in respect of which such
Defaulting Lender has failed to fund its portion thereof as required by this
Agreement, as determined by the Administrative Agent;

 

(E)         fifth, if so determined by the Administrative Agent and the Parent
Borrower, to be held in a deposit account and released pro rata in order to (x)
satisfy such Defaulting Lender’s potential future funding obligations with
respect to Loans under this Agreement and (y) Cash Collateralize the Issuing
Lender’s future Fronting Exposure with respect to such Defaulting Lender with
respect to future Letters of Credit issued under this Agreement, in accordance
with Section 2.22;

 

(F)         sixth, to the payment of any amounts owing to the Lenders, the
Issuing Lender or the Swingline LenderLenders as a result of any judgment of a
court of competent jurisdiction obtained by any Lender, the Issuing Lender or
theany Swingline Lender against such Defaulting Lender as a result of such
Defaulting Lender’s breach of its obligations under this Agreement;

 

(G)         seventh, so long as no Default or Event of Default exists, to the
payment of any amounts owing to a Borrower as a result of any judgment of a
court of competent jurisdiction obtained by such Borrower against such
Defaulting Lender as a result of such Defaulting Lender’s breach of its
obligations under this Agreement; and

 

(H)         eighth, to such Defaulting Lender or as otherwise directed by a
court of competent jurisdiction;

 

provided that if (x) such payment is a payment of the principal amount of any
Loans or obligations in respect of Letters of Credit which such Defaulting
Lender has not fully funded its appropriate share and (y) such Loans were made
or the related Letters of Credit were issued at a time when the conditions set
forth in Section 3.2 were satisfied or waived, such payment shall be applied
solely to pay the Loans of, and obligations in respect of Letters of Credit owed
to, all Non-Defaulting Lenders on a pro rata basis prior to being applied to the
payment of any Loans of, or obligations in respect of Letters of Credit owed to,
such Defaulting Lender until such time as all Loans and funded and unfunded
participations in Reimbursement Obligations and Swingline Loans are held by the
Lenders pro rata in accordance with the Commitments under the applicable Class
without giving effect to Section 2.21(a)(iv). Any payments, prepayments or other
amounts paid or payable to a Defaulting Lender that are applied (or held) to pay
amounts owed by a Defaulting Lender or to post Cash Collateral pursuant to this
Section 2.21(a)(ii) shall be deemed paid to and redirected by such Defaulting
Lender, and each Lender irrevocably consents hereto.

 

77 

 

  

(iii)        Certain Fees.

 

(A)         No Defaulting Lender shall be entitled to receive any commitment fee
payable pursuant to Section 2.9(a)(iiiii) or 2.9(a)(iiiiv) for any period during
which such Lender is a Defaulting Lender (and the Parent Borrower shall not be
required to pay any such fee that otherwise would have been required to have
been paid to that Defaulting Lender).

 

(B)         No Defaulting Lender shall be entitled to receive the letter of
credit fee pursuant to Sections 2.9(a)(ivv) and 2.9(b)(i) for any period during
which such Lender is a Defaulting Lender, except to the extent allocable to its
ratable share of the stated amount of Letters of Credit for which it has
provided Cash Collateral pursuant to Section 2.22.

 

(C)         With respect to any letter of credit fee not required to be paid to
any Defaulting Lender pursuant to Section 2.21(a)(iii)(B), the Parent Borrower
shall (x) pay to each Non-Defaulting Lender that portion of any such fee
otherwise payable to such Defaulting Lender with respect to such Defaulting
Lender’s Letter of Credit Exposure that has been reallocated to such
Non-Defaulting Lender pursuant to Section 2.21(a)(iv), (y) pay to the Issuing
Lender the amount of any such fee otherwise payable to such Defaulting Lender to
the extent allocable to the Issuing Lender’s Fronting Exposure to such
Defaulting Lender and (z) not be required to pay the remaining amount of any
such fee.

 

(iv)         Reallocation of Participations to Reduce Fronting Exposure. (A) If
such Defaulting Lender is a Dollar Revolving Lender, all or any part of such
Defaulting Lender’s unfunded Dollar Letter of Credit Exposure and Dollar
Swingline Exposure shall be reallocated among the Non-Defaulting Lenders that
are Dollar Revolving Lenders in accordance with their respective ratable share
of the Dollar Revolving Commitments (calculated without regard to such
Defaulting Lender’s Dollar Revolving Commitment) but only to the extent that (x)
the conditions set forth in Sections 3.2(b) and 3.2(c) are satisfied at the time
of such reallocation as if such reallocation were the making of Dollar Revolving
Loans or the issuance of a Dollar Letter of Credit (and, unless the Parent
Borrower shall have otherwise notified the Administrative Agent at such time,
the Parent Borrower shall be deemed to have represented and warranted that such
conditions are satisfied at such time), and (y) such reallocation does not cause
the Dollar Revolving Credit Exposure of any Non-Defaulting Lender to exceed such
Non-Defaulting Lender’s Dollar Revolving Commitment; and (B) if such Defaulting
Lender is a Multicurrency Lender, all or any part of such Defaulting Lender’s
unfunded Multicurrency Letter of Credit Exposure and Multicurrency Swingline
Exposure shall be reallocated among the Non-Defaulting Lenders that are
Multicurrency Revolving Lenders in accordance with their respective ratable
share of the Multicurrency Revolving Commitments (calculated without regard to
such Defaulting Lender’s Multicurrency Revolving Commitment) but only to the
extent that (x) the conditions set forth in Sections 3.2(b) and 3.2(c) are
satisfied at the time of such reallocation as if such reallocation were the
making of Multicurrency Revolving Loans or the issuance of a Multicurrency
Letter of Credit (and, unless the applicable Borrower shall have otherwise
notified the Administrative Agent at such time, the Borrowers shall be deemed to
have represented and warranted that such conditions are satisfied at such time),
and (y) such reallocation does not cause the Multicurrency Revolving Credit
Exposure of any Non-Defaulting Lender to exceed such Non-Defaulting Lender’s
Multicurrency Revolving Commitment. No reallocation hereunder shall constitute a
waiver or release of any claim of any party hereunder against a Defaulting
Lender arising from that Lender having become a Defaulting Lender, including any
claim of a Non-Defaulting Lender as a result of such Non-Defaulting Lender’s
increased exposure following such reallocation.

 

78 

 

  

(v)          Cash Collateral, Repayment of Swingline Loans. If the reallocation
described in Section 2.21(a)(iv) cannot, or can only partially, be effected (x)
first, the applicable Borrower shall prepay Dollar Swingline Loans or
Multicurrency Swingline Loans, as the case may be, in an amount equal to the
Swingline Lender’sLenders’ Fronting Exposure pro rata based on the Commitments
of the Swingline Lenders and (y) second, the Parent Borrower (on behalf of
itself or the Subsidiary Borrower, as applicable) shall Cash Collateralize the
Issuing Lender’s Fronting Exposure in accordance with the procedures set forth
in Section 2.22, in each case within one Business Day following the written
request of the Administrative Agent and without prejudice to any right or remedy
available to the applicable Borrower hereunder or under law.

 

(b)          Defaulting Lender Cure. If the Parent Borrower, the Administrative
Agent, the Swingline LenderLenders and the Issuing Lender agree in writing that
a Lender is no longer a Defaulting Lender, the Administrative Agent will so
notify the parties hereto, whereupon as of the effective date specified in such
notice and subject to any conditions set forth therein (which may include
arrangements with respect to any Cash Collateral), that Lender will, to the
extent applicable, purchase at par that portion of outstanding Loans of the
other Lenders or take such other actions as the Administrative Agent may
determine to be necessary to cause the Loans and funded and unfunded
participations in Letters of Credit and Swingline Loans to be held pro rata by
the Lenders in accordance with the Commitments of the applicable Class (without
giving effect to Section 2.21(a)(iv)), whereupon such Lender will cease to be a
Defaulting Lender; provided that no adjustments will be made retroactively with
respect to fees accrued or payments made by or on behalf of any Borrower while
that Lender was a Defaulting Lender; provided further that (x) except to the
extent otherwise expressly agreed by the affected parties, no change hereunder
from Defaulting Lender to Lender will constitute a waiver or release of any
claim of any party hereunder arising from that Lender having been a Defaulting
Lender, and (y) such Lender shall be obligated to reimburse the other Lenders
for any breakage expenses of the type described in Section 2.17 arising as a
result of the foregoing.

 

(c)          New Swingline Loans/Letters of Credit. So long as any Lender is a
Defaulting Lender, (i) theno Swingline Lender shall not be required to fund any
Swingline Loans unless it is satisfied that itthere will havebe no Fronting
Exposure after giving effect to such Swingline Loan and (ii) the Issuing Lender
shall not be required to issue, extend, renew or increase any Letter of Credit
unless it is satisfied that it will have no Fronting Exposure after giving
effect thereto.

 

79 

 

  

2.22        Cash Collateral.

 

(a)          Generally. At any time that there shall exist a Defaulting Lender,
within two Business Days following the written request of the Administrative
Agent or the Issuing Lender (with a copy to the Administrative Agent), the
Parent Borrower shall Cash Collateralize the Issuing Lender’s Fronting Exposure
with respect to such Defaulting Lender (determined after giving effect to
Section 2.21(a)(iv) and any Cash Collateral provided by such Defaulting Lender)
in an amount not less than such Fronting Exposure.

 

(b)          Grant of Security Interest. Each of the Parent Borrower, and to the
extent provided by any Defaulting Lender, such Defaulting Lender, hereby grants
to the Administrative Agent, for the benefit of the Issuing Lender, and agrees
to maintain, a first priority security interest in all such Cash Collateral as
security for the Defaulting Lenders’ obligation to fund participations in
respect of obligations in respect of Letters of Credit, to be applied pursuant
to Section 2.22(c). If at any time the Administrative Agent determines that Cash
Collateral is subject to any right or claim of any Person other than the
Administrative Agent and the Issuing Lender as herein provided, or that the
total amount of such Cash Collateral is less than the Fronting Exposure of the
Issuing Lender, the Parent Borrower will, promptly upon demand by the
Administrative Agent, pay or provide to the Administrative Agent additional Cash
Collateral in an amount sufficient to eliminate such deficiency (after giving
effect to any Cash Collateral provided by the applicable Defaulting Lender).

 

(c)          Application. Notwithstanding anything to the contrary contained in
this Agreement, Cash Collateral provided under this Section 2.22 or Section 2.21
in respect of Letters of Credit shall be applied to the satisfaction of the
applicable Defaulting Lender’s obligation to fund participations therein
(including, as to Cash Collateral provided by a Defaulting Lender, any interest
accrued on such obligation) for which the Cash Collateral was so provided, prior
to any other application of such property as may otherwise be provided for
herein.

 

(d)          Termination of Requirement. Cash Collateral (or the appropriate
portion thereof) provided to reduce the Issuing Lender’s Fronting Exposure shall
no longer be required to be held as Cash Collateral pursuant to this Section
2.22 following (i) the elimination of such Fronting Exposure (including by the
termination of Defaulting Lender status of the applicable Lender) or (ii) the
determination by the Administrative Agent and the Issuing Lender that there
exists excess Cash Collateral; provided that, subject to Section 2.21, the
Person providing Cash Collateral and the Issuing Lender may agree that Cash
Collateral shall be held to support future anticipated Fronting Exposure or
other obligations.

 

2.23         Loans to the Subsidiary Borrower; etc.

 

(a)          Notwithstanding anything to the contrary contained herein or in any
other Credit Document, no Loans shall be made to the Subsidiary Borrower on and
after the Third Amendment Effective Date.

 

(b)          In furtherance of the foregoing and notwithstanding anything to the
contrary contained herein or in any other Credit Document, on and after the
Third Amendment Effective Date, (i) the Subsidiary Borrower (A) shall not itself
be able to request the issuance of Letters of Credit pursuant to Section 2.19
and (B) shall not have any obligations to reimburse the Issuing Lender under
Section 2.19(d), which reimbursement obligations shall solely be the
responsibility of the Parent Borrower, and (ii) any Loans required to be made by
the Borrowers under Section 2.19(e) in connection with any outstanding Letters
of Credit shall be made solely by the Parent Borrower; provided that the
foregoing shall not otherwise prevent the Parent Borrower from requesting
Letters of Credit pursuant to Section 2.19 for the account of the Subsidiary
Borrower or any other Subsidiary.

 

80 

 

  

ARTICLE III

 

CONDITIONS OF BORROWING

 

3.1           Conditions of Effectiveness and Initial Borrowing. The Closing
Date shall occur upon the satisfaction of the following conditions precedent:

 

(a)          The Administrative Agent shall have received the following, each of
which shall be originals or telecopies or in an electronic format acceptable to
the Administrative Agent (followed promptly by originals) unless otherwise
specified, each properly executed by an Authorized Officer of the applicable
Borrower, each dated as of the Closing Date and in such number of copies as the
Administrative Agent shall have reasonably requested (or, in the case of
certificates of governmental officials, a recent date prior to the Closing Date)
and each in a form and substance reasonably satisfactory to the Administrative
Agent and each of the Lenders:

 

(i)          executed counterparts of this Agreement;

 

(ii)         to the extent requested by any Lender in accordance with Section
2.4(d), a Note or Notes for such Lender, in each case duly completed in
accordance with the provisions of Section 2.4(d) and executed by each applicable
Borrower;

 

(iii)        if any LIBOR Loans are to be borrowed prior to the third Business
Day after the Closing Date by a Borrower, the Administrative Agent shall have
received, three Business Days prior to the date such LIBOR Loans are to be
borrowed, a pre-funding LIBOR indemnity letter from such Borrower and a
completed Notice of Borrowing;

 

(iv)         a certificate, signed by a Responsible Officer of the Parent
Borrower, certifying (i) that both immediately before and after giving effect to
the transactions contemplated hereby, (A) all representations and warranties of
the Borrowers contained in this Agreement and the other Credit Documents
qualified as to materiality shall be true and correct and those not so qualified
shall be true and correct in all material respects, in each case as of the
Closing Date (except to the extent any such representation or warranty is
expressly stated to have been made as of a specific date, in which case such
representation or warranty shall be true and correct as of such date) and (B) no
Default or Event of Default has occurred and is continuing and (ii) the current
Debt Ratings;

 

(v)          a certificate of the secretary or an assistant secretary of each
Borrower and the Guarantor certifying, as of the Closing Date, (i) that attached
thereto is a true and complete copy of the articles or certificate of
incorporation, certificate of formation or other organizational document and all
amendments thereto of such Person, certified as of a recent date by the
Secretary of State (or comparable Governmental Authority) of its jurisdiction of
organization, and that the same has not been amended since the date of such
certification, (ii) that attached thereto is a true and complete copy of the
bylaws, operating agreement or similar governing document of such Person, as
then in effect and as in effect at all times from the date on which the
resolutions referred to in clause (iii) below were adopted to and including the
date of such certificate, and (iii) that attached thereto is a true and complete
copy of resolutions adopted by the board of directors (or similar governing
body) of such Person, authorizing the execution, delivery and performance of the
Credit Documents to which it is a party, and as to the incumbency and
genuineness of the signature of each officer of such Person executing such other
Credit Documents, and attaching all such copies of the documents described
above; and attaching copies of all the documents referred to in clauses (i),
(ii) and (iii) above; and (iv) for the Subsidiary Borrower only, confirming that
borrowing under the Dollar Revolving Commitments and the Multicurrency Revolving
Commitments would not cause any borrowing or similar limit binding on the
Subsidiary Borrower to be exceeded;

 

81 

 

  

(vi)         a certificate as of a recent date of the good standing of the
Parent Borrower and the Guarantor as of the Closing Date, under the laws of its
jurisdiction of organization, from the Secretary of State (or comparable
Governmental Authority) of such jurisdiction;

 

(vii)        the favorable opinions of (A) Shearman & Sterling, LLP, special
counsel to the Parent Borrower, (B) Shearman & Sterling (London) LLP, foreign
local counsel to the Subsidiary Borrower, and (C) in-house counsel to the Parent
Borrower, in each case addressing such matters as the Administrative Agent may
reasonably request and in form and substance reasonably satisfactory to the
Administrative Agent; and

 

(viii)      the Guaranty Agreement, dated as of the Closing Date, made by NYSE
in favor of the Administrative Agent and the Lenders, duly executed by NYSE.

 

(b)          All principal, interest and other amounts outstanding under the (i)
Credit Agreement, dated as of November 9, 2011 (as amended by the First
Amendment to Credit Agreement, dated as of September 27, 2013) among the
Borrowers, IntercontinentalExchange, Inc., the lenders party thereto and Wells
Fargo, as administrative agent, and (ii) Credit Agreement, dated as of July 12,
2013 (as amended by the First Amendment to Credit Agreement, dated as of
September 27, 2013), between the Parent Borrower, the lenders party thereto and
Wells Fargo, as administrative agent (collectively, the “Terminating Credit
Facilities”), shall, substantially contemporaneously with the Closing Date, be
paid in full, all commitments to extend credit under the agreements and
instruments relating to the Terminating Credit Facilities shall be terminated,
all letters of credit issued thereunder shall be terminated or cancelled (or
deemed issued hereunder) and all guarantees relating thereto shall be
terminated; and the Administrative Agent shall have received evidence of the
foregoing satisfactory to it of such terminations.

 

(c)          The Borrowers shall have paid (i) to the Arrangers, the fees
required under the Joint Fee Letter to be paid to them on the Closing Date, in
the amounts due and payable on the Closing Date as required by the terms
thereof, (ii) to the Administrative Agent, the initial payment of the annual
administrative fee described in the Wells Fargo Fee Letter, and (iii) to the
extent invoiced to the Borrowers at least two Business Days prior to the Closing
Date, all other reasonable and documented expenses of the Arrangers, the
Administrative Agent and the Lenders required (to the extent otherwise agreed to
by the Borrowers in writing) to be paid on or prior to the Closing Date
(including reasonable and documented fees and expenses of counsel) in connection
with this Agreement and the other Credit Documents.

 

82 

 

  

(d)          The Administrative Agent shall have received an Account Designation
Letter, together with written instructions from an Authorized Officer of each
Borrower, including wire transfer information, directing the payment of the
proceeds of any Loans made hereunder.

 

(e)          The Administrative Agent and the Lenders shall have received the
Ineligible Assignees Letter, duly executed by the Parent Borrower.

 

(f)          The Administrative Agent and the Lenders shall have received from
the Borrowers all documentation and other information requested by the
Administrative Agent or any Lender at least 2 Business Days prior to the Closing
Date that is required to satisfy applicable “know your customer” and anti-money
laundering rules and regulations, including without limitation the PATRIOT Act.

 

Without limiting the generality of the provisions of the last paragraph of
Section 9.3, for purposes of determining compliance with the conditions
specified in this Section 3.1, each Lender that has signed this Agreement shall
be deemed to have consented to, approved or accepted or to be satisfied with,
each document or other matter required thereunder to be consented to or approved
by or acceptable or satisfactory to a Lender unless the Administrative Agent
shall have received written notice from such Lender prior to the proposed
Closing Date specifying its objection thereto.

 

3.2           Conditions of All Borrowings. The obligation of each Lender to
make any Loans hereunder (excluding Revolving Loans made for the purpose of
repaying Refunded Swingline Loans pursuant to Section 2.2(e) or for the purpose
of paying unpaid Reimbursement Obligations pursuant to Section 2.19(e)), and the
obligation of the Issuing Lender to issue, extend, increase or renew any Letters
of Credit hereunder, is subject to the satisfaction of the following conditions
precedent on the relevant Borrowing Date:

 

(a)          The Administrative Agent shall have received a Notice of Borrowing
in accordance with Section 2.2(b), or (together with the applicable Swingline
LenderLenders) a Notice of Swingline Borrowing in accordance with Section 2.2(d)
or (together with the Issuing Lender) a Letter of Credit Notice in accordance
with Section 2.19(b), as applicable;

 

(b)          Each of the representations and warranties of the Borrowers
contained in Article IV (except the representations set forth in Sections 4.5
and 4.8 which shall only be made on the Closing Date and except the
representations set forth in Section 4.13 which shall only be made in connection
with any Borrowing made in accordance with Section 3.3) and in the other Credit
Documents qualified as to materiality shall be true and correct and those not so
qualified shall be true and correct in all material respects, in each case on
and as of such Borrowing Date (including the Closing Date, in the case of the
any Loans made on the Closing Date hereunder) or such date of issuance,
extension, increase or renewal of a Letter of Credit with the same effect as if
made on and as of such date, both immediately before and after giving effect to
the Loans to be made or the Letter of Credit to be issued, extended, increased
or renewed on such date (except to the extent any such representation or
warranty is expressly stated to have been made as of a specific date, in which
case such representation or warranty shall be true and correct as of such date);
and

 

83 

 

  

(c)          No Default or Event of Default shall have occurred and be
continuing on such date, both immediately before and after giving effect to the
Loans to be made or Letter of Credit to be issued, extended, increased or
renewed on such date.

 

Each giving of a Notice of Borrowing, a Notice of Swingline Borrowing or a
Letter of Credit Notice, and the consummation of each Borrowing or issuance,
extension, increase or renewal of a Letter of Credit, shall be deemed to
constitute a representation by the Borrowers that the statements contained in
Sections 3.2(b) and 3.2(c) are true, both as of the date of such notice or
request and as of the relevant Borrowing Date or date of issuance, extension,
increase or renewal.

 

3.3           Conditions of Borrowing for IDHC Acquisition. Notwithstanding
anything to the contrary contained herein (including in Section 3.2) or in any
other Credit Document, the obligation of each Lender to make any Revolving Loans
the proceeds of which are used to finance a portion of the consideration paid by
the Parent Borrower to consummate the IDHC Acquisition and the other
transactions contemplated thereby is subject to the satisfaction of the
following conditions precedent, and only the following conditions precedent, on
the relevant Borrowing Date:

 

(a)          The Borrowing of such Loans shall occur on the IDHC Acquisition
Date, which shall be on or before the earlier to occur of (i) the termination of
the IDHC Acquisition Agreement in writing and (ii) April 26, 2016, or if the
“Outside Date” (as defined in the IDHC Acquisition Agreement) shall have been
extended to a later date as provided in Section 8.1(a) of the IDHC Acquisition
Agreement (as in effect on October 26, 2015), such later date (but in any event
not later than July 26, 2016);

 

(b)          The Administrative Agent shall have received a certificate of the
chief financial officer of the Parent Borrower as to the solvency of the Parent
Borrower and its Subsidiaries, taken as a whole, after giving effect to each
element of the IDHC Transactions, in the form of Exhibit F.

 

(c)          All governmental and third party consents and all equityholder and
board of directors (or comparable entity management body) authorizations which
are required under the IDHC Acquisition Agreement to effectuate the consummation
of the IDHC Acquisition shall have been obtained and shall be in full force and
effect.

 

84 

 

  

(d)          Since June 30, 2015, there shall not have been or occurred any
event, condition or circumstance (alone or together with other occurrences or
conditions), that, individually or in the aggregate, has had, or would
reasonably be expected to have, a Company Material Adverse Effect. “Company
Material Adverse Effect” means (with capitalized terms (other than the terms
“IDHC Acquisition Agreement” and “Company Material Adverse Effect”) used in this
Section 3.3(d) as defined in the IDHC Acquisition Agreement) an effect, event,
change, occurrence or circumstance that (i) has a material adverse effect on the
business, results of operations or financial condition of the Company and its
Subsidiaries taken as a whole or (ii) prevents or materially delays the ability
of the Company to perform its obligations under the IDHC Acquisition Agreement;
provided, however, that, in the case of clause (i), no effect, event, change,
occurrence or circumstance arising or resulting from any of the following,
either alone or in combination, shall constitute or be taken into account in
determining whether there has been a Company Material Adverse Effect: (A)
general changes in the industries in which the Company or its Subsidiaries
operate, (B) general changes in economic conditions, including changes in the
credit, debt, financial or capital markets (including changes in interest or
exchange rates), in each case, in the United States or anywhere else in the
world; (C) earthquakes, floods, hurricanes, tornadoes, volcanic eruption,
natural disasters or other acts of nature; (D) changes in global, national or
regional political conditions, including hostilities, acts of war, sabotage or
terrorism (including cyberterrorism) or military actions or any escalation,
worsening of any such hostilities, acts of war, sabotage or terrorism (including
cyberterrorism) or military actions existing or underway; (E) the execution,
announcement, pendency or performance of the IDHC Acquisition Agreement or the
consummation of the transactions contemplated thereby (including compliance with
the covenants set forth therein and any action taken or omitted to be taken by
the Company or any of its Subsidiaries at the written request or with the prior
written consent of Parent or Merger Sub), including the impact thereof on
relationships, contractual or otherwise, with, clients, customers, suppliers,
distributors, partners, financing sources or employees or independent
consultants or on revenue, profitability or cash flows (provided, that no effect
shall be given to this clause (E) for purposes of Section 4.3 of the IDHC
Acquisition Agreement and the certificate contemplated by Section 7.2(c) of the
IDHC Acquisition Agreement solely as it related to such Section); (F) Parent’s
or its Representatives or Affiliates announcement or other disclosure of its
plans or intentions with respect to the conduct of business (or any portion
thereof) of the Company or any of its Subsidiaries after the Closing; (G) any
change in the cost or availability or other terms of any financing contemplated
by Parent or Merger Sub to consummate the transactions contemplated hereby; (H)
any changes in Laws, regulatory policies, GAAP or other applicable accounting
rules; (I) the fact that the prospective owner of the Company and any of its
Subsidiaries is Parent or any Affiliate of Parent; (J) any failure by the
Company or any of its Subsidiaries to meet any projections, forecasts or
estimates (provided, however, that any effect, event, change, occurrence or
circumstance that caused or contributed to such failure of the Company or any of
its Subsidiaries to meet projections, forecasts or estimates shall not be
excluded under this clause (J)); (K) any change in the credit rating of the
Company or any of its Subsidiaries (provided, however, that any effect, event,
change, occurrence or circumstance that caused or contributed to such change in
such credit rating shall not be excluded under this clause (K)); and (L) any
breach of the IDHC Acquisition Agreement by Parent or Merger Sub, except, in the
case of clauses (A), (B), (C), (D) and (H), to the extent that the Company and
its Subsidiaries, taken as a whole, is affected in a materially disproportionate
manner relative to the participants in the industries in which the Company or
its Subsidiaries operate, in which case, solely the incremental disproportionate
adverse impact may (subject to the terms and limits herein) shall be taken into
account in determining whether there has been a Company Material Adverse Effect.

 

(e)          The Administrative Agent shall have received, in form and substance
reasonably satisfactory to the IDHC Bridge Arrangers, (i) copies of
documentation for the IDHC Acquisition and other aspects of the IDHC
Transactions, including the IDHC Acquisition Agreement and all exhibits and
schedules thereto, and (ii) evidence of all consents and approvals required
pursuant to the terms of the IDHC Acquisition Agreement, including the consent
of the board of directors of IDHC and of the equityholders of IDHC. The IDHC
Acquisition shall have been consummated substantially concurrently with the
Borrowing of such Loans, utilizing only the sources of consideration as agreed
between the Parent Borrower, the IDHC Bridge Arrangers, and in accordance with
the terms and conditions of the IDHC Acquisition Agreement without giving effect
to any waiver, modification or consent thereunder that is materially adverse to
the Lenders or the IDHC Bridge Arrangers (as reasonably determined by the IDHC
Bridge Arrangers) unless approved by the IDHC Bridge Arrangers (which approval
shall not be unreasonably withheld, conditioned or delayed), it being understood
and agreed that, without limiting the generality of the foregoing, (1) any
decrease in the IDHC Acquisition consideration shall not be materially adverse
to the Lenders and the IDHC Bridge Arrangers so long as such decrease is
allocated to reduce the Capital Stock of the Parent Borrower issued to the
equityholders of IDHC as consideration for the IDHC Acquisition and the amount
of such Loans on a pro rata, dollar-for-dollar basis, (2) any increase in the
purchase price shall not be materially adverse to the Lenders and the IDHC
Bridge Arrangers so long as such increase is funded solely by an increase in the
amount of the Capital Stock of the Parent Borrower issued to the equityholders
of IDHC as consideration for the IDHC Acquisition and (3) any change to the
definition of “Material Adverse Effect” shall be deemed to be a modification
which is materially adverse to the Lenders and the IDHC Bridge Arrangers.

 

85 

 

  

(f)          The representations and warranties made by or with respect to IDHC
and its Subsidiaries in the IDHC Acquisition Agreement as are material to the
interests of the Lenders shall be true and correct such that the conditions to
closing set forth in the Acquisition Agreement are satisfied with respect
thereto, but only to the extent that the Parent Borrower or any of its
Affiliates has the right to terminate its obligations under the IDHC Acquisition
Agreement, or to decline to consummate the IDHC Acquisition pursuant to the IDHC
Acquisition Agreement, as result of a breach of such representations and
warranties in the IDHC Acquisition Agreement. The representations and warranties
of the Parent Borrower set forth in Sections 4.1 (but only with respect to
clause (i) therein), 4.2, 4.3 (but only with respect to clauses (i), (ii) and
(iii) therein), 4.7, 4.11, 4.12 and 4.13 shall be true and correct in all
material respects (except that any representation and warranty qualified as to
materiality or Material Adverse Effect shall be true and correct in all
respects).

 

(g)          No Default or Event of Default under Section 8.1(a), 8.1(e), 8.1(f)
or 8.1(g) shall have occurred and be continuing on such date, both immediately
before and after giving effect to the Loans to be made on such date.

 

(h)          Substantially simultaneously with the Borrowing of such Loans and
the consummation of the IDHC Acquisition, all existing Indebtedness of IDHC and
its Subsidiaries shall be paid in full and/or defeased. On such date, after
giving effect to the IDHC Transactions, neither IDHC nor any of its Subsidiaries
shall have any outstanding Indebtedness (other than Indebtedness that the IDHC
Bridge Arrangers and the Borrower agree may remain outstanding).

 

(i)          The Administrative Agent shall have received a Notice of Borrowing
in accordance with Section 2.2(b).

 

(j)          The aggregate principal amount of such Loans shall not exceed the
aggregate Unutilized Commitments at such time (determined without giving effect
to such Loans).

 

(k)          All fees and expenses due to the IDHC Bridge Arrangers, the
Administrative Agent and the Lenders required to be paid on the IDHC Acquisition
Date (including the fees and expenses of counsel for the IDHC Bridge Arrangers
and the Administrative Agent) will have been paid

 

86 

 

  

Without limiting the generality of the provisions of Section 10.5, solely for
purposes of determining compliance with the conditions specified in this Section
3.3, each Lender that has signed this Agreement shall be deemed to have
consented to, approved or accepted or to be satisfied with, each document or
other matter required thereunder to be consented to or approved by or acceptable
or satisfactory to a Lender unless the Administrative Agent shall have received
notice from such Lender prior to the proposed IDHC Acquisition Date specifying
its objection thereto.

 

ARTICLE IV

 

REPRESENTATIONS AND WARRANTIES

 

To induce the Primary Administrative Agent, the Backup Administrative Agent, the
Issuing Lender and the Lenders to enter into this Agreement and to induce the
Lenders to extend the credit contemplated hereby and the Issuing Lender to issue
Letters of Credit, each of the Borrowers represents and warrants to the Primary
Administrative Agent, the Backup Administrative Agent and the Lenders as
follows:

 

4.1           Corporate Organization and Power. Each of the Borrowers and the
Guarantors (i) is a corporation or limited company duly organized or formed,
validly existing and (in the case of the Parent Borrower or any Domestic
Subsidiary) is in good standing under the laws of the jurisdiction of its
incorporation, (ii) has the full corporate power and authority to execute,
deliver and perform the Credit Documents to which it is or will be a party, to
own and hold its property and to engage in its business as presently conducted
and (iii) is duly qualified to do business as a foreign corporation or limited
company and (in the case of the Parent Borrower or any Domestic Subsidiary) is
in good standing in each jurisdiction where the nature of its business or the
ownership of its properties requires it to be so qualified, except where the
failure to be so qualified, individually or in the aggregate, would not
reasonably be expected to have a Material Adverse Effect.

 

4.2           Authorization; Enforceability. Each of the Borrowers and the
Guarantors has taken all necessary corporate or limited company action to
execute, deliver and perform each of the Credit Documents to which it is a
party, and has (or on any later date of execution and delivery will have)
validly executed and delivered each of the Credit Documents to which it is a
party. This Agreement constitutes, and each of the other Credit Documents upon
execution and delivery will constitute, the legal, valid and binding obligation
of each Borrower and each Guarantor that is a party hereto or thereto,
enforceable against it in accordance with its terms, subject, in the case of the
Subsidiary Borrower, to Legal Reservations and except as enforceability may be
limited by bankruptcy, insolvency, reorganization, moratorium or other similar
laws affecting creditors’ rights generally, by general equitable principles or
by principles of good faith and fair dealing (regardless of whether enforcement
is sought in equity or at law).

 

4.3           No Violation. The execution, delivery and performance by each of
the Borrowers and the Guarantors of each of the Credit Documents to which it is
a party, and compliance by it with the terms hereof and thereof, do not and will
not (i) violate any provision of its articles or certificate of incorporation or
formation, its bylaws or operating agreement, or other applicable formation or
organizational documents, (ii) contravene any other Requirement of Law
applicable to it, (iii) conflict with, result in a breach of or constitute (with
notice, lapse of time or both) a default under any indenture, mortgage, lease,
agreement, contract or other instrument to which it is a party, by which it or
any of its properties is bound or to which it is subject or (iv) result in or
require the creation or imposition of any Lien, other than a Permitted Lien,
upon any of its properties, revenues or assets; except, in the case of clauses
(ii), (iii) and (iv) above, where such violations, conflicts, breaches, defaults
or liens, individually or in the aggregate, would not reasonably be expected to
have a Material Adverse Effect.

 

87 

 

  

4.4           Governmental and Third-Party Authorization; Permits. No consent,
approval, authorization or other action by, notice to, or registration or filing
with, any Governmental Authority, Self-Regulatory Organization, or other Person
is required as a condition to or otherwise in connection with the due execution,
delivery and performance by any of the Borrowers or the Guarantors of this
Agreement or any of the other Credit Documents to which it is a party or the
legality, validity or enforceability hereof or thereof, other than (i) consents,
authorizations and filings that have been made or obtained and that are in full
force and effect and (ii) consents and filings the failure to obtain or make
which, individually or in the aggregate, would not reasonably be expected to
have a Material Adverse Effect. The Parent Borrower and each Subsidiary thereof
is in good standing with respect to, or has maintained in effect, all
governmental approvals, licenses, permits and authorizations necessary to
conduct its business as presently conducted and to own or lease and operate its
properties, except for those the failure to obtain which, individually or in the
aggregate, would not reasonably be expected to have a Material Adverse Effect.

 

4.5           Litigation. As of the Closing Date, there are no actions,
investigations, suits or proceedings pending or, to the knowledge of any
Borrower, threatened, at law, in equity or in arbitration, before any court,
other Governmental Authority, Self-Regulatory Organization, arbitrator or other
Person, (i) against or affecting the Parent Borrower or any Subsidiary thereof
or any of their respective properties that would reasonably be expected to have
a Material Adverse Effect, except as set forth in the Form 10-K filed by the
Parent Borrower with the SEC on February 14, 2014 (and there have been no
material adverse developments since such date in any such actions,
investigations, suits or proceedings disclosed in such Form 10-K), or (ii) with
respect to this Agreement, any of the other Credit Documents or any of the other
transactions contemplated hereby or thereby.

 

4.6           Full Disclosure. All factual information (other than information
of a general economic or industry specific nature) heretofore, contemporaneously
or hereafter furnished in writing to the Administrative Agent, any Arranger or
any Lender by or on behalf of the Parent Borrower or any Subsidiary thereof
pursuant to this Agreement or the other Credit Documents, when taken as a whole,
is or will be true and accurate in all material respects on the date as of which
such information is dated or certified (or, if such information has been
updated, amended or supplemented, on the date as of which any such update,
amendment or supplement is dated or certified) and does not or will not omit any
material fact necessary to make the statements contained herein and therein, in
light of the circumstances under which such information was provided, taken as a
whole, not misleading; provided that, with respect to projections, budgets and
other estimates, each of the Borrowers represents only that such information was
prepared in good faith based upon assumptions believed by it to be reasonable at
the time.

 

88 

 

  

4.7           Margin Regulations. Neither Borrower is engaged principally, or as
one of its important activities, in the business of extending credit for the
purpose of purchasing or carrying Margin Stock. No proceeds of the Loans will be
used, directly or indirectly, to purchase or carry any Margin Stock, to extend
credit for such purpose or for any other purpose, in each case that would
violate or be inconsistent with Regulations T, U or X or any provision of the
Exchange Act.

 

4.8           No Material Adverse Effect. As of the Closing Date, there has been
no Material Adverse Effect since December 31, 2013, and there exists no event,
condition or state of facts that would reasonably be expected to result in a
Material Adverse Effect.

 

4.9           Financial Matters. The Parent Borrower has heretofore furnished to
the Administrative Agent copies of (i) the audited consolidated balance sheets
of the Parent Borrower and its Subsidiaries for the 20132014 fiscal year with
the related statements of income, stockholders’ equity, comprehensive income and
cash flows for the 20132014 fiscal year, together with the opinions of Ernst &
Young LLP thereon and (ii) the unaudited consolidated balance sheets of the
Parent Borrower and its Subsidiaries as of September 30, 2015 with the related
statements of income, stockholders’ equity, comprehensive income and cash flows
for the fiscal quarter ended on that date. Such financial statements have been
prepared in accordance with GAAP and present fairly in all material respects the
financial condition of the Parent Borrower and its Subsidiaries on a
consolidated basis as of the respective dates thereof and the results of
operations of the Parent Borrower and its Subsidiaries on a consolidated basis
for the period then ended subject, in the case of clause (ii), to the absence of
footnotes and to normal year-end audit adjustments.

 

4.10         Compliance with Laws. Each of the Parent Borrower and its
Subsidiaries has timely filed all material reports, documents and other
materials required to be filed by it under all applicable Requirements of Law
with any Governmental Authority, has retained all material records and documents
required to be retained by it under all applicable Requirements of Law, and is
otherwise in compliance with all applicable Requirements of Law in respect of
the conduct of its business and the ownership and operation of its properties,
including the applicable rules of any Self-Regulatory Organization, except in
each case to the extent that the failure to comply therewith, individually or in
the aggregate, would not reasonably be expected to have a Material Adverse
Effect.

 

4.11         Investment Company Act. No Borrower is, nor is any Borrower
required to be, registered as an “investment company” or a company “controlled”
by an “investment company,” within the meaning ofunder the Investment Company
Act of 1940.

 

4.12         OFAC; Anti-Terrorism Laws.

 

(a)           The Parent Borrower and its Subsidiaries, and, to the best
knowledge of the Parent Borrower, its Affiliates and their respective directors,
officers and employees have conducted their business in compliance with the
Anti-Corruption Laws and have instituted and maintained policies and procedures
designed to promote and achieve compliance with such laws in all material
respects.

 

(b)           Neither the Parent Borrower nor any Subsidiary, nor, to the best
knowledge of the Parent Borrower, its Affiliates and their respective directors,
officers and employees, acting or benefiting in any capacity in connection with
the extensions of credit made available under this Agreement:

 

89 

 

  

(i)          is a Designated Person;

 

(ii)         is a Person that is owned or controlled by a Designated Person;

 

(iii)        is located, organized or resident in a Sanctioned Country; or

 

(iv)         is now engaged in, any material dealings or transactions (1) with
any Designated Person or (2) in any Sanctioned Country.

 

(c)          Neither the making of the Loans hereunder nor the use of the
proceeds thereof will violate the PATRIOT Act, any Anti-Corruption Laws, the
Trading with the Enemy Act, or any of the foreign assets control regulations of
the United States Treasury Department (31 C.F.R., Subtitle B, Chapter V) or any
enabling legislation or executive order relating thereto. The Parent Borrower
and each Subsidiary thereof is in compliance in all material respects with the
PATRIOT Act and all Anti-Corruption Laws.

 

4.13         Solvency. In the event (and only in the event) that any Borrowing
is requested to be made on the IDHC Acquisition Date in accordance with Section
3.3, immediately after giving effect to the consummation of the IDHC
Transactions on the applicable Borrowing Date, the Parent Borrower and its
Subsidiaries on a consolidated basis will be solvent. For purposes of the
preceding sentence, “solvent” means that (i) the fair saleable value (on a going
concern basis) of the Parent Borrower’s assets exceeds its liabilities,
contingent or otherwise, fairly valued, (ii) the Parent Borrower will be able to
pay its debts as they become due and (iii) upon paying its debts as they become
due, the Parent Borrower will not be left with unreasonably small capital as is
necessary to satisfy all of its current and reasonably anticipated obligations.

 

ARTICLE V

 

AFFIRMATIVE COVENANTS

 

Each of the Borrowers covenants and agrees that, until the termination of the
Commitments, the termination or expiration of all Letters of Credit and the
payment in full in cash of all principal and interest with respect to the Loans
and all Reimbursement Obligations together with all fees, expenses and other
amounts then due and owing hereunder:

 

5.1           Financial Statements. The Parent Borrower will deliver to the
Administrative Agent on behalf of the Lenders:

 

(a)          As soon as available and in any event within 45 days (or, if
earlier and if applicable to the Parent Borrower, the quarterly report deadline
under the Exchange Act rules and regulations) after the end of each of the first
three fiscal quarters of each fiscal year, beginning with the first fiscal
quarter of fiscal year 2014, unaudited consolidated balance sheets of the Parent
Borrower and its Subsidiaries as of the end of such fiscal quarter and unaudited
consolidated statements of income, cash flows and stockholders’ equity for the
Parent Borrower and its Subsidiaries for the fiscal quarter then ended and for
that portion of the fiscal year then ended, in each case setting forth
comparative consolidated figures as of the end of and for the corresponding
period in the preceding fiscal year, all in reasonable detail and prepared in
accordance with GAAP (subject to the absence of notes required by GAAP and
subject to normal year-end adjustments) applied on a basis consistent with that
of the preceding quarter or containing disclosure of the effect on the financial
condition or results of operations of any change in the application of
accounting principles and practices during such quarter; provided that any
financial statements required to be delivered as set forth above prior to
December 31, 2014, shall not be required to contain any comparative consolidated
figures; and

 

90 

 

  

(b)          As soon as available and in any event within 90 days (or, if
earlier and if applicable to the Parent Borrower, the annual report deadline
under the Exchange Act rules and regulations) after the end of each fiscal year,
beginning with fiscal year 2014, an audited consolidated balance sheet of the
Parent Borrower and its Subsidiaries as of the end of such fiscal year and the
related audited consolidated statements of income, cash flows and stockholders’
equity for the Parent Borrower and its Subsidiaries for the fiscal year then
ended, including the notes thereto, in each case setting forth comparative
consolidated figures as of the end of and for the preceding fiscal year, all in
reasonable detail and (with respect to the audited statements) certified by the
independent certified public accounting firm regularly retained by the Parent
Borrower or another independent certified public accounting firm of recognized
national standing reasonably acceptable to the Administrative Agent, together
with a report thereon by such accountants that is not qualified as to going
concern or scope of audit and to the effect that such financial statements
present fairly in all material respects the consolidated financial condition and
results of operations of the Parent Borrower and its Subsidiaries as of the
dates and for the periods indicated in accordance with GAAP applied on a basis
consistent with that of the preceding year or containing disclosure of the
effect on the financial condition or results of operations of any change in the
application of accounting principles and practices during such year; provided
that any financial statements required to be delivered as set forth above prior
to December 31, 2014, shall not be required to contain any comparative
consolidated figures.

 

Documents required to be delivered pursuant to Sections 5.1, 5.2(a) or 5.2(b)
may be delivered electronically and, if so delivered, shall be deemed to have
been delivered on the date (i) on which the Parent Borrower provides notice to
the Lenders that such information has been posted on the Parent Borrower’s
website on the Internet at http://ir.theice.com/sec.cfm, at
www.sec.gov/edgar/searchedgar/webusers.htm or at another website identified in
such notice and accessible by the Lenders without charge; or (ii) on which such
documents are posted on the Parent Borrower’s behalf on SyndTrak or another
relevant website, if any, to which each of the Administrative Agent and each
Lender has access; provided that (x) upon the request of the Administrative
Agent or any Lender lacking access to the internet or SyndTrak, the Parent
Borrower shall deliver paper copies of such documents to the Administrative
Agent or such Lender (until a written request to cease delivering paper copies
is given by the Administrative Agent or such Lender) and (y) the Parent Borrower
shall notify (which may be by a facsimile or electronic mail) the Administrative
Agent and each Lender of the posting of any documents. The Administrative Agent
shall have no obligation to request the delivery of, or to maintain copies of,
the documents referred to in the proviso to the immediately preceding sentence
or to monitor compliance by the Parent Borrower with any such request for
delivery, and each Lender shall be solely responsible for requesting delivery to
it or maintaining its copies of such documents.

 

91 

 

  

5.2           Other Business and Financial Information. The Parent Borrower will
deliver to the Administrative Agent and each Lender:

 

(a)          Concurrently with each delivery of the financial statements
described in Sections 5.1(a) and 5.1(b), a Compliance Certificate with respect
to the period covered by the financial statements being delivered thereunder,
executed by a Financial Officer of the Parent Borrower, together with a Covenant
Compliance Worksheet reflecting the computation of the financial covenants set
forth in Article VI as of the last day of the period covered by such financial
statements and containing explanatory footnotes of all pro forma adjustments and
all adjustments to Consolidated EBITDA;

 

(b)          Promptly upon the sending, filing or receipt thereof, copies of (i)
all financial statements, reports, notices and proxy statements that the Parent
Borrower shall send or make available generally to its stockholders, (ii) all
material regular, periodic and special reports, registration statements and
prospectuses (other than on Form S-8) that the Parent Borrower shall render to
or file with the SEC and (iii) all press releases (excluding member notes and
circulars) made available generally by the Parent Borrower or any Subsidiary
thereof to the public concerning material developments in the business of the
Parent Borrower and its Subsidiaries; provided that notwithstanding anything to
the contrary included in Section 5.1, the Parent Borrower shall be deemed to
have given notice to the Administrative Agent and each Lender of the posting on
the Parent Borrower’s Internet website of the business and financial information
set forth in clauses (i), (ii) or (iii) of this Section 5.2(b) at the time such
information is posted thereon and no further notice shall be required to be
provided by the Parent Borrower to the Administrative Agent and the Lenders with
respect thereto;

 

(c)          Promptly upon (and in any event within five Business Days after)
any Responsible Officer of any Borrower obtaining knowledge thereof, written
notice of any of the following:

 

(i)          the occurrence of any Default or Event of Default, together with a
written statement of a Responsible Officer of the Parent Borrower specifying the
nature of such Default or Event of Default;

 

(ii)         the institution or threatened institution of any action, suit,
investigation or proceeding against or affecting the Parent Borrower or any of
its Subsidiaries, including any such investigation or proceeding by any
Governmental Authority or Self-Regulatory Organization (other than routine
periodic regular or day-to-day inquiries, communications, investigations or
reviews), that would reasonably be expected, individually or in the aggregate,
to have a Material Adverse Effect, and any material adverse development in any
litigation or other proceeding previously reported pursuant to Section 4.5 or
this Section 5.2(c)(ii);

 

(iii)        any change in the Debt Ratings; and

 

(iv)         any other matter or event that has, or would reasonably be expected
to have, a Material Adverse Effect.

 

92 

 

  

(d)          As promptly as reasonably possible, such other information about
the business, financial condition, operations or properties of the Parent
Borrower or any of its Subsidiaries as the Administrative Agent or any Lender
through the Administrative Agent may from time to time reasonably request
(except with respect to information relating to communications with any
Governmental Authority or Self-Regulatory Organization with jurisdiction over
any Regulated Subsidiary).

 

5.3           Existence; Franchises; Maintenance of Properties. Each Borrower
will, and will cause each of its Subsidiaries to, (i) maintain and preserve in
full force and effect its legal existence, except as expressly permitted
otherwise by Section 7.1 or 7.4, (ii) obtain, maintain and preserve in full
force and effect all other rights, franchises, licenses, permits,
certifications, approvals and authorizations required by Governmental
Authorities and Self-Regulatory Organizations necessary to the ownership,
occupation or use of its properties or the conduct of its business, except to
the extent the failure to do so would not reasonably be expected to have a
Material Adverse Effect, and (iii) keep all material properties in good working
order and condition (normal wear and tear and damage by casualty excepted);
provided that this Section 5.3 shall not prevent any Borrower or any Subsidiary
thereof from discontinuing the operation and the maintenance of any of its
properties if such discontinuance, in the judgment of the Parent Borrower, is
desirable in or not disadvantageous to the conduct of the business of it and its
Subsidiaries.

 

5.4           Use of Proceeds. The proceeds of the Loans shall be used as
follows: (i) up to $150,000,000 of the proceeds of the Loans shall be used to
provide liquidity or required financial resources for the clearing operations of
ICE Clear Europe, (ii) up to $50,000,000 of the proceeds of the Loans shall be
used to provide liquidity or required financial resources for the clearing
operations of ICE Clear US, (iii) up to $100,000,000 of the proceeds of the
Loans shall be used to provide liquidity or required financial resources for the
clearing operations of ICE Clear Credit, (iv) up to $3,000,000 of the proceeds
of the Loans shall be used to provide liquidity or required financial resources
for the clearing operations of ICE Clear Canada and (v) the remainder, plus any
portion of the proceeds no longer necessary to be reserved for the purposes set
forth in the foregoing clauses (i) through (iv), shall be used to refinance
outstanding obligations under the Terminating Credit Facilities and to provide
for working capital and general corporate purposes of the Borrowers; provided,
however, that the foregoing dollar amounts may be changed upon written notice to
the Administrative Agent from the Parent Borrower and the president of any of
ICE Clear Europe, ICE Clear US, ICE Clear Credit or ICE Clear Canada, as
applicable, such change to be effective upon the date specified in such notice
(which shall be a Business Day on or after the date such notice is delivered).

 

5.5           Compliance with Laws. Each Borrower will, and will cause each of
its Subsidiaries to, comply in all respects with all Requirements of Law
applicable in respect of the conduct of its business and the ownership and
operation of its properties, except to the extent the failure so to comply would
not reasonably be expected to have a Material Adverse Effect.

 

5.6           Payment of Taxes. Each Borrower will, and will cause each of its
Subsidiaries to, pay and discharge all taxes, assessments and governmental
charges or levies imposed upon it, upon its income or profits or upon any of its
properties, prior to the date on which penalties would attach thereto, and all
lawful claims that, if unpaid, would become a Lien (other than a Permitted Lien)
upon any of the properties of any such Person except to the extent failure to do
so would not reasonably be expected to have a Material Adverse Effect; provided,
however, that no such Person shall be required to pay any such tax, assessment,
charge, levy or claim that is being contested in good faith and by proper
proceedings and as to which such Person is maintaining adequate reserves with
respect thereto in accordance with GAAP (or, in the case of the Subsidiary
Borrower or the other Foreign Subsidiaries, generally accepted accounting
principles in the jurisdiction of its organization).

 

93 

 

  

5.7           Insurance. Each Borrower will, and will cause each of its
Subsidiaries to, maintain with financially sound and reputable insurance
companies insurance with respect to its assets, properties and business, against
such hazards and liabilities, of such types and in such amounts, as is
customarily maintained by companies in the same or similar businesses similarly
situated.

 

5.8           Maintenance of Books and Records; Inspection. Each Borrower will,
and will cause each of its Subsidiaries to, (i) maintain adequate books,
accounts and records, in which full, true and correct entries shall be made of
all financial transactions in relation to its business and properties, and
prepare all financial statements required under this Agreement, in each case in
accordance with GAAP (or, in the case of the Subsidiary Borrower or the other
Foreign Subsidiaries, generally accepted accounting principles in the
jurisdiction of its organization) and in compliance with the requirements of any
Governmental Authority or Self-Regulatory Organization having jurisdiction over
it, and (ii) permit employees or agents of the Administrative Agent or any
Lender to visit and inspect its properties and examine or audit its books,
records, working papers and accounts (except with respect to information
relating to communications with any Governmental Authority or Self-Regulatory
Organization with jurisdiction over any Regulated Subsidiary or which are
confidential with respect to members or users of such Regulated Subsidiaries),
and make copies and memoranda of them, and to discuss its affairs, finances and
accounts with its officers and employees and, upon reasonable notice to such
Borrower, the independent public accountants of such Borrower and its
Subsidiaries (and by this provision such Borrower authorizes such accountants to
discuss the finances and affairs of such Borrower and its Subsidiaries), all at
such times and from time to time, upon reasonable notice and during business
hours, as may be reasonably requested; provided that (i) all such visits shall
be coordinated through the Administrative Agent, (ii) unless a Default or Event
of Default exists, no more than one such visit during any fiscal year shall be
at the expense of the Borrowers, and (iii) when a Default or Event of Default
exists, the Administrative Agent may do any of the foregoing at the expense of
such Borrower at any time during normal business hours and without advance
notice.

 

5.9           Subsidiary Guarantors.

 

(a)          The Parent Borrower may from time to time, with respect to any
Subsidiary of the Parent Borrower, deliver to the Administrative Agent a
Subsidiary Guaranty to provide a guaranty of the Obligations, which shall be in
a form reasonably acceptable to the Administrative Agent, executed by such
Subsidiary of the Parent Borrower. In connection with any such Subsidiary
Guaranty, the Parent Borrower will deliver to the Lenders the following items:

 

94 

 

  

(i)          an opinion of counsel (who may be in-house counsel for the Parent
Borrower) addressed to the Administrative Agent and the Lenders, substantially
to the effect that such Subsidiary Guaranty by such Person has been duly
authorized, executed and delivered and that such Subsidiary Guaranty constitutes
the legal, valid and binding obligation of such Person enforceable in accordance
with its terms, except as such enforceability may be limited by (i) applicable
bankruptcy, insolvency, reorganization, moratorium or other similar laws
affecting the enforcement of creditors’ rights generally and (ii) general
principles of equity (regardless of whether such enforceability is considered in
a proceeding in equity or at law) and addressing such other matters as the
Administrative Agent shall reasonably request to the extent permitted by
Requirements of Law; and

 

(ii)         (A) a copy of the certificate of incorporation (or other charter
documents) of such Subsidiary, certified as of a date that is reasonably
acceptable to the Administrative Agent by the applicable Governmental Authority
of the jurisdiction of incorporation or organization of such Subsidiary, (B) a
copy of the bylaws, articles of association or similar organizational document
of such Subsidiary, certified on behalf of such Subsidiary as of a date that is
reasonably acceptable to the Administrative Agent by the corporate secretary or
assistant secretary of such Subsidiary, (C) an original certificate of good
standing, if applicable, for such Subsidiary, issued by the applicable
Governmental Authority of the jurisdiction of incorporation or organization of
such Subsidiary and (D) copies of the resolutions of the board of directors and,
if required, stockholders or other equity owners of such Subsidiary authorizing
the execution, delivery and performance of the agreements, documents and
instruments executed pursuant to this Section 5.9, certified on behalf of such
Subsidiary by an Authorized Officer of such Subsidiary, all in form and
substance reasonably satisfactory to the Administrative Agent.

 

(b)          TheExcept while any commitments in respect of, or loans made under,
the IDHC Bridge Facility remain outstanding, the Lenders agree that any
Subsidiary Guarantor shall be automatically released from any Subsidiary
Guaranty upon (x) the sale, disposition or transfer of such Subsidiary or its
assets in a transaction not prohibited by this Agreement or (y) the written
request of the Parent Borrower (including a certification that the following
conditions to release have been or will be concurrently satisfied): (i) at the
time of such release and discharge and immediately after giving effect thereto,
no Default or Event of Default shall exist and (ii) if such Subsidiary Guarantor
is NYSE, at the time of such release and discharge, the lowest rating of any
issuance by the Parent Borrower of senior, unsecured, long−term indebtedness for
borrowed money that, immediately after giving effect to such release and
discharge, is not guaranteed by any Person that is not also a Guarantor of the
Obligations or subject to any other credit enhancement by Standard & Poor’s
Financial Services LLC and Moody’s Investors Service, Inc. is not less than BBB-
and Baa3 respectively.

 

5.10         Anti-Corruption Laws, OFAC, PATRIOT Act Compliance.

 

(a)          The Parent Borrower shall not, and shall ensure that none of its
Subsidiaries will, knowingly use the proceeds of any Loan or Letter of Credit:

 

(i)          for any purpose which would violate the Anti-Corruption Laws;

 

95 

 

  

(ii)         to fund, finance or facilitate any activity, business or
transaction of or with any Designated Person or in any Sanctioned Country, or
otherwise in violation of Sanctions; or

 

(iii)        in any other manner that would result in a material violation of
any applicable Sanctions by any Agent, Issuing Lender or Lender.

 

(b)          The Parent Borrower shall not, and shall ensure that none of its
Subsidiaries will, use funds or assets obtained from transactions with or
otherwise relating to (i) Designated Persons or (ii) any Sanctioned Country, to
pay or repay any Obligation.

 

(c)          The Parent Borrower shall, and shall ensure that each of its
Subsidiaries will:

 

(i)          conduct its business in compliance with the Anti-Corruption Laws;

 

(ii)         maintain policies and procedures designed to promote and achieve
compliance with the Anti-Corruption Laws; and

 

(iii)        have appropriate controls and safeguards in place designed to
prevent any proceeds of any extension of credit made hereunder from being used
contrary to the representations and undertakings set forth herein.

 

(d)          The Parent Borrower shall, and shall ensure that each of its
Subsidiaries will, comply in all material respects with all foreign and domestic
laws, rules and regulations (including the Patriot Act, foreign exchange control
regulations, foreign asset control regulations and other trade-related
regulations).

 

ARTICLE VI

 

FINANCIAL COVENANT

 

Each of the Borrowers covenants and agrees that, until the termination of the
Commitments, the termination or expiration of all Letters of Credit and the
payment in full in cash of all principal and interest with respect to the Loans
and all Reimbursement Obligations together with all fees, expenses and other
amounts then due and owing hereunder:

 

6.1           Maximum Total Leverage Ratio. The Total Leverage Ratio as of the
last day of any fiscal quarter, beginning with the first fiscal quarter of 2014,
shall not be greater than the ratio of (i) at any time prior to the IDHC
Acquisition Date (or the termination of the IDHC Acquisition Agreement) or after
the first anniversary of the IDHC Acquisition Date, 3.25 to 1.00.1.00 and (ii)
at any time on or after the IDHC Acquisition Date but on or prior to the first
anniversary of the IDHC Acquisition Date, 3.75 to 1.00.

 

ARTICLE VII

 

NEGATIVE COVENANTS

 

Each Borrower covenants and agrees that, until the termination of the
Commitments, the termination or expiration of all Letters of Credit and the
payment in full in cash of all principal and interest with respect to the Loans
and all Reimbursement Obligations together with all fees, expenses and other
amounts then due and owing hereunder:

 

96 

 

  

7.1           Merger; Consolidation. Each Borrower will not, and will not permit
or cause any of its Subsidiaries to, liquidate, wind up or dissolve, or enter
into any consolidation, amalgamation, merger or other combination, except:

 

(i)          any Subsidiary of the Parent Borrower (other than the Subsidiary
Borrower or any Guarantor) may merge, consolidate or amalgamate with, or be
liquidated into, (x) a Borrower (so long as such Borrower is the surviving or
continuing entity), (y) any other Subsidiary of the Parent Borrower (other than
(A) the Subsidiary Borrower or (B) any Guarantor unless (in the case of this
clause (B) only) the surviving or continuing entity is a Guarantor) or (z) so
long as no Event of Default has occurred and is continuing or would result
therefrom, any other Person, to the extent such merger, consolidation or
amalgamation is not prohibited by Section 7.4 and, if either Person is a Wholly
Owned Subsidiary, then the surviving Person is a Wholly Owned Subsidiary;

 

(ii)         so long as no Event of Default has occurred and is continuing or
would result therefrom, any Borrower may merge, consolidate or amalgamate with
another Person (other than the Parent Borrower or any Subsidiary thereof), so
long as such Borrower is the surviving entity; and

 

(iii)        to the extent not otherwise permitted under the foregoing clauses,
any Subsidiary that has sold, transferred or otherwise disposed of all or
substantially all of its assets in connection with a transaction permitted under
this Agreement and/or no longer conducts any active trade or business may be
liquidated, wound up or dissolved or may otherwise cease to exist pursuant to a
transaction not prohibited by this Agreement; and.

 

(iv)         any of the Trust Options may be exercised.

 

7.2           Subsidiary Indebtedness. The Parent Borrower will not permit or
cause any of its Subsidiaries to create, incur, assume or suffer to exist any
Indebtedness other than (without duplication):

 

(i)          Indebtedness of the Subsidiary Borrower or any Guarantor in favor
of the Administrative Agent and the Lenders incurred under this Agreement and
the other Credit Documents;

 

(ii)         accrued expenses (including salaries, accrued vacation and other
compensation), current trade or other accounts payable and other current
liabilities arising in the ordinary course of business and not incurred through
the borrowing of money, in each case to the extent constituting Indebtedness;

 

(iii)        loans and advances byIndebtedness of any Subsidiary of the Parent
Borrower owed to the Parent Borrower or any Subsidiary thereof to any Subsidiary
thereof; provided that all secured Indebtedness permitted pursuant to this
Section 7.2(iii) that is owed to any Person other than a Borrower or a Guarantor
shall be secured by Liens permitted under Section 7.3(xiii);

 

97 

 

  

(iv)         Indebtedness of, and secured by a Lien on cash, Cash Equivalents,
marketable securities, gold bullion or other precious metals (including silver
and, in relation to those other precious metals, as are reasonably satisfactory
to the Administrative Agent and capable of being marked to market on a daily
basis) granted by, any Clearing House Subsidiary from the Federal Reserve
Discount Window or other central bank money market operations or other central
securities depositories or external custodians or other credit providers in
support of, or related to, such Subsidiary’s clearing, depository and settlement
business, or matters reasonably related or incidental thereto, to the extent not
prohibited by applicable Governmental Authorities; provided that any such
Indebtedness is not outstanding for longer than 30 days;

 

(v)          Indebtedness of, and secured by a Lien on cash, Cash Equivalents,
marketable securities, gold bullion or other precious metals (including silver
and, in relation to those other precious metals, as are reasonably satisfactory
to the Administrative Agent and capable of being marked to market on a daily
basis) granted by, any Clearing House Subsidiary in respect of repurchase
agreements, reverse repurchase agreements, sell buy back and buy sell back
agreements, securities lending and borrowing agreements and any other similar
agreement or transaction (including Hedge Agreements) entered into by such
Clearing House Subsidiary in the ordinary course of its clearing, depository and
settlement operations, or matters reasonably related or incidental thereto, or
in the management of its liabilities; provided that the amount of such
Indebtedness outstanding at any time does not exceed the market value of the
securities or other assets sold, loaned or borrowed or otherwise subject to such
applicable agreement or transaction at such time, as the case may be;

 

(vi)         short-term Indebtedness of, and secured by a Lien on cash, Cash
Equivalents, marketable securities, gold bullion or other precious metals
(including silver and, in relation to those other precious metals, as are
reasonably satisfactory to the Administrative Agent and capable of being marked
to market on a daily basis) granted by, any Clearing House Subsidiary in respect
of any credit facility relating to the clearing, depository and settlement
business of such Clearing House Subsidiary, and the purpose of which is to
provide funding (A) to satisfy any outstanding obligations of any suspended or
defaulted clearing member or participant (or any clearing member or participant
that could be declared suspended or defaulted) to any Clearing House Subsidiary
as provided in the applicable rules or standardized terms and conditions of the
business operated by such Clearing House Subsidiary, (B) with respect to the
transfer of positions and related margin from a suspended or defaulted clearing
member or participant to another clearing member or participant, (C) to make a
transfer in cash in respect of margin related to such suspended or defaulted
clearing member’s or participant’s positions, (D) in the event of a liquidity
constraint or default by a depositary of such Clearing House Subsidiary, (E) to
facilitate the settlement of margin transactions associated with such Clearing
House Subsidiary’s business activities or (F) for other matters reasonably
related or incidental thereto;

 

98 

 

  

(vii)        (A) Indebtedness that may be deemed to exist pursuant to any
performance bond, surety, statutory appeal or similar obligation entered into or
incurred by any Subsidiary (x) that is a clearing house operator acting in its
capacity as a central counterparty or (y) in the ordinary course of business,
(B) contingent liabilities in respect of any indemnification, adjustment of
purchase price, noncompete, consulting, deferred compensation and similar
obligations to the extent any such obligations constitute Indebtedness, (C)
Indebtedness arising from the honoring by a bank or other financial institution
of a check, draft or similar instrument of a Subsidiary drawn against
insufficient funds in the ordinary course of business and (D) Indebtedness which
finances workers’ compensation, health, disability or life insurance or which
finances other employee benefits or property, casualty or liability insurance,
or self−insurance, in each case in the ordinary course of business;

 

(viii)      Indebtedness secured by Liens permitted pursuant to Sections 7.3(i)
through 7.3(vii), 7.3(ix) or 7.3(xii);

 

(ix)         Indebtedness of the Subsidiary Borrower and any Guarantor; provided
that all secured Indebtedness permitted pursuant to this Section 7.2(ix) shall
be secured by Liens permitted under Section 7.3(xiii); and

 

(x)          other Indebtedness (secured or unsecured) of any Subsidiary of the
Parent Borrower (other than the Subsidiary Borrower or any Guarantor); provided
that (x) at the time any such Indebtedness is incurred, the sum of (1) the
aggregate amount of all Indebtedness permitted pursuant to this Section 7.2(x)
and (2) all Indebtedness incurred by any Borrower or Guarantor secured by Liens
permitted pursuant to Section 7.3(xiii) shall not exceed 15% of the Consolidated
Net Worth of the Parent Borrower and its Subsidiaries (to be determined on a Pro
Forma Basis as of the end of the most recently ended fiscal quarter of the
Parent Borrower for which financial statements have been delivered prior to the
Closing Date or pursuant to Section 5.1(a) or 5.1(b)) and (y) all secured
Indebtedness permitted pursuant to this Section 7.2(x) shall be secured by Liens
permitted under Section 7.3(xiii).

 

7.3           Liens. Each Borrower will not, and will not permit or cause any of
its Subsidiaries to, directly or indirectly, grant, create, incur, assume or
suffer to exist, any Lien upon or with respect to any part of its property or
assets, whether now owned or hereafter acquired or agree to do any of the
foregoing, other than the following (collectively, “Permitted Liens”):

 

(i)          Liens in existence on the Closing Date and set forth on Schedule
7.3 and any extensions, renewals or replacements thereof; provided that any such
extension, renewal or replacement Lien shall be limited to all or a part of the
property that secured the Lien so extended, renewed or replaced (plus any
improvements on such property) and shall secure only those obligations that it
secures on the date hereof (and any renewals, replacements, refinancings or
extensions of such obligations that do not increase the outstanding principal
amount thereof plus any accrued interest, premium, fee and reasonable
out-of-pocket expenses payable in connection with any such extension, renewal or
replacement);

 

(ii)         Liens imposed by law, such as Liens of carriers, warehousemen,
mechanics, materialmen and landlords, incurred in the ordinary course of
business securing sums (A) not constituting borrowed money that are not overdue
by more than 90 days or (B) the validity or amount of which is being contested
in good faith by appropriate proceedings;

 

99 

 

  

(iii)        Liens (other than any Lien imposed by ERISA, the creation or
incurrence of which would result in an Event of Default under Section 8.1(k))
incurred in the ordinary course of business in connection with worker’s
compensation, unemployment insurance or other forms of governmental insurance or
benefits, or to secure the performance of letters of credit, bids, tenders,
statutory obligations, surety and appeal bonds, leases, public or statutory
obligations, government contracts and other similar obligations (other than
obligations for borrowed money) entered into in the ordinary course of business;

 

(iv)         Liens for taxes, assessments or other governmental charges or
statutory obligations that are not delinquent for a period of more than 30 days
or remain payable without any penalty or that are being contested in good faith
by appropriate proceedings and for which adequate reserves have been established
in accordance with GAAP (or, in the case of the Subsidiary Borrower or the other
Foreign Subsidiaries, generally accepted accounting principles in the
jurisdiction of its organization), if so required;

 

(v)          any attachment or judgment Lien not constituting an Event of
Default under Section 8.1(i);

 

(vi)         any leases, subleases, licenses or sublicenses granted by the
Parent Borrower or any of its Subsidiaries to third parties in the ordinary
course of business and not interfering in any material respect with the business
of the Parent Borrower and its Subsidiaries, and any interest or title of a
lessor, sublessor, licensor or sublicensor under any lease or license permitted
under this Agreement;

 

(vii)        Liens created or existing over all or any part of any Guaranty Fund
or any Regulatory Capital Assets;

 

(viii)      Liens securing Indebtedness permitted pursuant to Section 7.2(iv),
7.2(v) or 7.2(vi);

 

(ix)         Liens securing purchase money Indebtedness of the Parent Borrower
and its Subsidiaries incurred solely to finance the acquisition, construction or
improvement of any equipment, real property or other fixed assets in the
ordinary course of business (or assumed or acquired by the Parent Borrower and
its Subsidiaries in connection with a transaction permitted under this
Agreement), including Capital Lease Obligations, and any renewals, replacements,
refinancings or extensions thereof; provided that (x) any such Lien shall attach
to the property being acquired, constructed or improved with such Indebtedness
concurrently with or within 180 days after the acquisition (or completion of
construction or improvement) or the refinancing thereof by the Parent Borrower
or such Subsidiary, (y) the amount of the Indebtedness secured by such Lien
shall not exceed 100% of the cost to the Parent Borrower or such Subsidiary of
acquiring, constructing or improving the property and any other assets then
being financed solely by the same financing source and (z) any such Lien shall
not encumber any other property of the Parent Borrower or any of its
Subsidiaries except assets then being financed solely by the same financing
source;

 

100 

 

  

(x)          Liens resulting from the existence or exercise of any of the Trust
Options;statutory and common law rights of set-off and other similar rights and
remedies as to deposits of cash, securities, commodities and other funds in
favor of banks, other depositary institutions, securities or commodities
intermediaries or brokerage incurred in the ordinary course of business;

 

(xi)         Liens (A) consisting of minor defects in title that do not
interfere with the Parent Borrower’s or any applicable Subsidiary’s ability to
conduct its business as currently conducted and (B) arising in the ordinary
course of its business which (1) do not secure Indebtedness and (2) do not in
the aggregate materially impair the operation of the business of the Parent
Borrower and its Subsidiaries, taken as a whole;

 

(xii)        Liens (A) existing on any asset prior to the acquisition thereof by
the Parent Borrower or any Subsidiary and not created in contemplation of such
acquisition and (B) existing on any asset of any Person at the time such Person
is merged into or consolidated with the Parent Borrower or any Subsidiary or
otherwise becomes a Subsidiary and not created in contemplation of such event;
and

 

(xiii)      Liens on assets of the Parent Borrower and its Subsidiaries not
otherwise permitted by this Section 7.3; provided that, at the time any such
Lien is incurred, the total amount of the Indebtedness and other obligations
secured by Liens permitted under this Section 7.3(xiii) does not exceed 7.5% of
the Consolidated Net Worth of the Parent Borrower and its Subsidiaries (to be
determined on a Pro Forma Basis as of the end of the most recently ended fiscal
quarter of the Parent Borrower for which financial statements have been
delivered pursuant to Section 5.1(a) or 5.1(b)).;

 

(xiv)        Liens of a collecting bank arising in the ordinary course of
business under Section 4-208 of the Uniform Commercial Code in effect in the
relevant jurisdiction and covering only the items being collected upon;

 

(xv)         Liens of sellers of goods to the Parent Borrower or its
Subsidiaries arising under Article 2 of the Uniform Commercial Code in effect in
the relevant jurisdiction or similar provisions of applicable law in the
ordinary course of business;

 

(xvi)        Liens consisting of an agreement to sell, transfer or dispose of
any asset (to the extent such sale, transfer or disposition is not prohibited by
this Agreement); and

 

(xvii)       Liens with respect to Capital Stock which constitute minority
investments held by the Parent Borrower or any of its Subsidiaries other than
Liens with respect to any such Capital Stock incurred in connection with (A) any
Indebtedness specified in clauses (i), (ii) or (v) of the definition thereof or
(B) any Guaranty Obligation of any of such Indebtedness.

 

7.4           Asset Dispositions. The Parent Borrower will not convey, sell,
lease, transfer or otherwise dispose of, in one transaction or a series of
transactions, all or substantially all of the assets of the Parent Borrower and
its Subsidiaries, taken as a whole, whether now owned or hereafter acquired.

 

101 

 

  

7.5           Dividend Payments. At any time that any loans made under the IDHC
Bridge Facility remain outstanding, the Parent Borrower will not, directly or
indirectly, declare or make any dividend payment, or make any other distribution
of cash, property or assets, in respect of any of its Capital Stock or any
warrants, rights or options to acquire its Capital Stock, or purchase, redeem,
retire or otherwise acquire for value any shares of its Capital Stock or any
warrants, rights or options to acquire its Capital Stock, or set aside funds for
any of the foregoing, except that the Parent Borrower may:

 

(i)          declare and make dividend payments or other distributions payable
solely in its Capital Stock;

 

(ii)         declare and make dividend payments in the ordinary course of
business consistent with past practices;

 

(iii)        make usual and customary purchases, redemptions or other
acquisitions of its Capital Stock from present or former officers, directors or
employees; and

 

(iv)        make purchases, redemptions or other acquisitions of its Capital
Stock in an aggregate cash amount not exceeding $50,000,000 for all such
purchases, redemptions and acquisitions from and after the IDHC Acquisition
Date.

 

7.6           Acquisitions. At any time that any loans made under the IDHC
Bridge Facility remain outstanding, the Parent Borrower will not, and will not
permit or cause any of its Subsidiaries to, consummate or agree to consummate
any Acquisition to extent that the aggregate amount paid for all such
Acquisitions (other than in the form of equity and similar non-cash
consideration) exceeds $100,000,000.

 

ARTICLE VIII

 

EVENTS OF DEFAULT

 

8.1          Events of Default. The occurrence of any one or more of the
following events shall constitute an “Event of Default”:

 

(a)          any Borrower shall fail to pay when due (i) any principal of any
Loan or any Reimbursement Obligation, or (ii) any interest on any Loan or other
Obligation, any fee payable under this Agreement or any other Credit Document,
or (except as provided in clause (i) above) any other Obligation (other than any
Obligation under a Hedge Agreement), and (in the case of this clause (ii) only)
such failure shall continue for a period of three Business Days;

 

(b)          any Borrower shall (i) fail to observe, perform or comply with any
condition, covenant or agreement contained in any of Section 5.2(c)(i) or 5.4,
clause (i) of Section 5.3 (with respect to a Borrower) or Article VI or VII;

 

102 

 

  

(c)          a Borrower or the Guarantor shall fail to observe, perform or
comply with any condition, covenant or agreement contained in this Agreement or
any of the other Credit Documents other than those enumerated in Sections 8.1(a)
and 8.1(b), and such failure (i) by the express terms of such Credit Document,
constitutes an Event of Default, or (ii) shall continue unremedied for any grace
period specifically applicable thereto or, if no grace period is specifically
applicable, for a period of 30 days after the earlier of (y) the date on which a
Responsible Officer of a Borrower or the Guarantor acquires knowledge thereof
and (z) the date on which written notice thereof is delivered by the
Administrative Agent or any Lender to a Borrower;

 

(d)          any representation or warranty made or deemed made by or on behalf
of any Borrower or the Guarantor in this Agreement, in any Compliance
Certificate or in any of the other Credit Documents or any other writing
furnished pursuant to any of the foregoing shall prove to have been incorrect,
false or misleading in any material respect as of the time made, deemed made or
furnished;

 

(e)          the Parent Borrower or any Subsidiary thereof shall (A) fail to pay
when due (whether at scheduled maturity, required prepayment, acceleration,
demand or otherwise and after giving effect to any applicable notice provisions)
any principal of or interest due under any Indebtedness (other than the
Indebtedness incurred pursuant to this Agreement) having an aggregate principal
amount of at least the Threshold Amount and such amount due under such
Indebtedness shall remain outstanding beyond any applicable grace periods
provided therefor in the applicable documentation; or (B) fail to observe,
perform or comply with any condition, covenant or agreement contained in any
agreement or instrument evidencing or relating to any such Indebtedness, or any
other event shall occur or condition exist in respect thereof, and (in the case
of this clause (B) only) the effect of such failure, event or condition is to
cause (or the holder or holders of such Indebtedness (or a trustee or agent on
its or their behalf) shall have exercised a right arising as a result thereof to
cause), without regard to any subordination terms with respect thereto, such
Indebtedness to become due prior to its stated maturity or any regularly
scheduled date of payment; provided, however, that this Section 8.1(e) shall not
apply to (1) any secured Indebtedness of any Clearing House Subsidiary that is
recourse only to such Clearing House Subsidiary and its property and assets and
has not been outstanding for more than 45 days since the borrowing thereof, and
(2) any unsecured Indebtedness of any Clearing House Subsidiary that is recourse
only to such Clearing House Subsidiary and has not been outstanding for more
than five Business Days since the borrowing thereof and (3) any Exempted
Euronext Indebtedness until (x) there is a failure to pay when due (whether at
scheduled maturity, required prepayment, acceleration, demand or otherwise and
after giving effect to any applicable notice provisions thereunder) any
principal of or interest due on such Exempted Euronext Indebtedness and such
amount shall remain outstanding beyond any applicable grace periods provided
therefor in the applicable documentation plus 10 days or (y) an event specified
in clause (B) above shall have occurred;

 

(f)          a Borrower or any Material Subsidiary shall (i) file a voluntary
petition or commence a voluntary case seeking liquidation, winding-up,
reorganization, dissolution, arrangement, readjustment of debts or any other
relief under the Bankruptcy Code or under any other applicable Debtor Relief Law
(except, in the case of the Subsidiary Borrower, in connection with any
reorganization on a solvent basis permitted by Section 7.1), now or hereafter in
effect, (ii) consent to the institution of, or fail to controvert in a timely
and appropriate manner, any petition or case of the type described in Section
8.1(g), (iii) apply for or consent to the appointment of or taking possession by
a custodian, trustee, receiver or similar official for or of itself or all or a
substantial part of its properties or assets, (iv) fail generally, or admit in
writing its inability, to pay its debts generally as they become due, (v) make a
general assignment for the benefit of creditors or (vi) take any corporate
action to authorize or approve any of the foregoing;

 

103 

 

  

(g)          any involuntary petition or case shall be filed or commenced
against a Borrower or any Material Subsidiary seeking liquidation, winding-up,
reorganization, dissolution, arrangement, readjustment of debts, the appointment
of a custodian, trustee, receiver or similar official for it or all or a
substantial part of its properties or any other relief under the Bankruptcy Code
or under any other Debtor Relief Law, now or hereafter in effect, and such
petition or case shall continue undismissed and unstayed for a period of 60
days; or an order, judgment or decree approving or ordering any of the foregoing
shall be entered in any such proceeding;

 

(h)          a UK Insolvency Event shall occur in respect of the Subsidiary
Borrower;

 

(i)          any one or more money judgments, writs or warrants of attachment,
executions or similar processes involving an aggregate amount (to the extent not
paid or fully bonded or covered by insurance as to which the surety or insurer,
as the case may be, has not denied or failed to acknowledge coverage) in excess
of the Threshold Amount shall be entered or filed against a Borrower or any of
their respective Subsidiaries or any of their respective properties and the same
shall not be paid, dismissed, bonded, vacated, stayed or discharged within a
period of 30 days or in any event later than five days prior to the date of any
proposed sale of such property thereunder;

 

(j)          a Change of Control shall have occurred;

 

(k)          any ERISA Event shall occur or exist with respect to any Plan or
Multiemployer Plan and, as a result thereof, together with all other ERISA
Events, the Parent Borrower and its ERISA Affiliates have incurred, or would
reasonably be expected to incur, liability to any one or more Plans or
Multiemployer Plans or to the PBGC (or to any combination thereof) that would
reasonably be expected to result in a Material Adverse Effect; or

 

(l)          the Parent Borrower or any Subsidiary thereof shall have been
notified that any of them has, in relation to a Non−U.S. Pension Plan, incurred
a debt or other liability under section 75 or 75A of the United Kingdom Pensions
Act 1995, or has been issued with a contribution notice or financial support
direction (as those terms are defined in the United Kingdom Pensions Act 2004),
or otherwise is liable to pay any other amount in respect of Non-U.S. Pension
Plans, in each case that would reasonably be expected to result in a Material
Adverse Effect.

 

Notwithstanding anything herein to the contrary, neither the existence nor the
exercise of any of the Trust Options shall, by itself, constitute a Default or
Event of Default; provided, however, that the circumstances giving rise to the
exercise of any Trust Option may independently constitute a Default or Event of
Default in accordance with the terms hereof.

 

104 

 

  

8.2           Remedies: Termination of Commitments, Acceleration, etc. Upon and
at any time after the occurrence and during the continuance of any Event of
Default, the Administrative Agent shall at the direction, or may with the
consent, of the Required Lenders, take any or all of the following actions at
the same or different times:

 

(a)          declare the Commitments and the Swingline Commitments to be
terminated, whereupon the same shall terminate; provided that, upon the
occurrence of a Bankruptcy Event, the Commitments, the Swingline
CommitmentsLenders’ obligation to make Swingline Loans and the Issuing Lender’s
obligation to issue Letters of Credit shall automatically be terminated;

 

(b)          declare all or any part of the outstanding principal amount of the
Loans to be immediately due and payable, whereupon the principal amount so
declared to be immediately due and payable, together with all interest accrued
thereon and all other amounts payable under this Agreement and the other Credit
Documents, shall become immediately due and payable without presentment, demand,
protest, notice of intent to accelerate or other notice or legal process of any
kind, all of which are hereby knowingly and expressly waived by each Borrower;
provided that, upon the occurrence of a Bankruptcy Event, all of the outstanding
principal amount of the Loans and all other amounts described in this Section
8.2(b) shall automatically become immediately due and payable without
presentment, demand, protest, notice of intent to accelerate or other notice or
legal process of any kind, all of which are hereby knowingly and expressly
waived by each Borrower;

 

(c)          appoint or direct the appointment of a receiver for the properties
and assets of the Borrowers, both to operate and to sell such properties and
assets, and each Borrower, for itself and on behalf of its Subsidiaries, hereby
consents to such right and such appointment and hereby waives any objection such
Borrower or any Subsidiary may have thereto or the right to have a bond or other
security posted by the Administrative Agent on behalf of the Lenders, in
connection therewith;

 

(d)          exercise all rights and remedies available to it under this
Agreement, the other Credit Documents and applicable law; and

 

(e)          direct the applicable Borrower to deposit (and each Borrower hereby
agrees, forthwith upon receipt of notice of such direction from the
Administrative Agent, to deposit) with the Administrative Agent from time to
time such additional amount of cash as is equal to the aggregate Stated Amount
of all Letters of Credit then outstanding (whether or not any beneficiary under
any Letter of Credit shall have drawn or be entitled at such time to draw
thereunder), such amount to be held by the Administrative Agent in the Cash
Collateral Account as security for the Letter of Credit Exposure as described in
Section 2.19(i).

 

105 

 

  

8.3           Remedies: Setoff. Upon and at any time after the occurrence and
during the continuance of any Event of Default, each Lender, the Issuing Lender
and each of their respective Affiliates is hereby authorized at any time and
from time to time, to the fullest extent permitted by applicable law, to set off
and apply any and all deposits (general or special, time or demand, provisional
or final, in whatever currency) at any time held and other obligations (in
whatever currency) at any time owing by such Lender, the Issuing Lender or any
such Affiliate to or for the credit or the account of a Borrower (other than
customer deposits, security deposits and other monies, instruments and accounts
held by a Borrower in trust for or for the benefit of others) against any and
all of the obligations of such Borrower now or hereafter existing under this
Agreement or any other Credit Document to such Lender, the Issuing Lender or
such Affiliate, irrespective of whether or not such Lender, the Issuing Lender
or such Affiliate shall have made any demand under this Agreement or any other
Credit Document and although such obligations of such Borrower may be contingent
or unmatured or are owed to a branch, office or Affiliate of such Lender or the
Issuing Lender different from the branch, office or Affiliate holding such
deposit or obligated on such indebtedness; provided that in the event that any
Defaulting Lender shall exercise any such right of setoff, (x) all amounts so
set off shall be paid over immediately to the Administrative Agent for further
application in accordance with the provisions of Section 2.21 and, pending such
payment, shall be segregated by such Defaulting Lender from its other funds and
deemed held in trust for the benefit of the Administrative Agent, the Issuing
Lender, and the Lenders, and (y) the Defaulting Lender shall provide promptly to
the Administrative Agent a statement describing in reasonable detail the
Obligations owing to such Defaulting Lender as to which it exercised such right
of setoff. The rights of each Lender, the Issuing Lender and their respective
Affiliates under this Section 8.3 are in addition to other rights and remedies
(including other rights of setoff) that such Lender, the Issuing Lender or their
respective Affiliates may have. Each Lender and the Issuing Lender agrees to
notify the applicable Borrower and the Administrative Agent promptly after any
such setoff and application; provided that the failure to give such notice shall
not affect the validity of such setoff and application.

 

ARTICLE IX

 

THE ADMINISTRATIVE AGENT

 

9.1           Appointment and Authority. Each of the Lenders (for purposes of
this Article IX, references to the Lenders shall also mean theeach of Wells
Fargo and BofA as a Swingline Lender) hereby irrevocably appoints Wells Fargo to
act on its behalf as the Administrative Agent hereunder and under the other
Credit Documents, and Wells Fargo Bank, National Association, London Branch to
act on its behalf asand the Multicurrency Agent hereunder and under the other
Credit Documents, and authorizes each of the Agents to take such actions on its
behalf and to exercise such powers as are delegated to the Agents by the terms
hereof or thereof, together with such actions and powers as are reasonably
incidental thereto. The provisions of this Article IX are solely for the benefit
of the Agents and the Lenders, and neither the Parent Borrower nor any other
Borrower shall have rights as a third party beneficiary of any of such
provisions. It is understood and agreed that the use of the term “agent” herein
or in any other Credit Documents (or any other similar term) with reference to
the Administrative Agent or the Multicurrency Agent is not intended to connote
any fiduciary or other implied (or express) obligations arising under agency
doctrine of any applicable law. Instead such term is used as a matter of market
custom, and is intended to create or reflect only an administrative relationship
between contracting parties. For purposes of this Section 9.1, the term
“Administrative Agent” shall include both the Primary Administrative Agent and
the Backup Administrative Agent.

 

9.2           Rights as a Lender. The Person serving as the Administrative Agent
hereunder shall have the same rights and powers in its capacity as a Lender as
any other Lender and may exercise the same as though it were not the
Administrative Agent and the term “Lender” or “Lenders” shall, unless otherwise
expressly indicated or unless the context otherwise requires, include the Person
serving as the Administrative Agent hereunder in its individual capacity. Such
Person and its Affiliates may accept deposits from, lend money to, own
securities of, act as the financial advisor or in any other advisory capacity
for and generally engage in any kind of business with the Parent Borrower or any
Subsidiary or other Affiliate thereof as if such Person were not the
Administrative Agent hereunder and without any duty to account therefor to the
Lenders.

 

106 

 

  

9.3           Exculpatory Provisions. The Agents shall not have any duties or
obligations except those expressly set forth herein and in the other Credit
Documents, and each of their duties hereunder shall be administrative in nature.
Without limiting the generality of the foregoing, each of the Agents:

 

(a)          shall not be subject to any fiduciary or other implied duties,
regardless of whether a Default or Event of Default has occurred and is
continuing;

 

(b)          shall not have any duty to take any discretionary action or
exercise any discretionary powers, except discretionary rights and powers
expressly contemplated hereby or by the other Credit Documents that such Agent
is required to exercise as directed in writing by the Required Lenders (or such
other number or percentage of the Lenders as shall be expressly provided for
herein or in the other Credit Documents); provided that no Agent shall be
required to take any action that, in its opinion or the opinion of its counsel,
may expose such Agent to liability or that is contrary to any Credit Document or
applicable law, including for the avoidance of doubt any action that may be in
violation of the automatic stay under any Debtor Relief Law or that may effect a
forfeiture, modification or termination of property of a Defaulting Lender in
violation of any Debtor Relief Law; and

 

(c)          shall not, except as expressly set forth herein and in the other
Credit Documents, have any duty to disclose, and shall not be liable for the
failure to disclose, any information relating to the Parent Borrower or any of
its Affiliates that is communicated to or obtained by the Person serving as an
Agent or any of its Affiliates in any capacity.

 

No Agent shall be liable for any action taken or not taken by it (i) with the
consent or at the request of the Required Lenders (or such other number or
percentage of the Lenders as shall be necessary, or as the Administrative Agent
shall believe in good faith shall be necessary, under the circumstances as
provided in Sections 10.5 and 8.2) or (ii) in the absence of its own gross
negligence or willful misconduct as determined by a court of competent
jurisdiction by final and nonappealable judgement. Each Agent shall be deemed
not to have knowledge of any Default or Event of Default unless and until notice
describing such Default or Event of Default is given to the Administrative Agent
by a Borrower or a Lender.

 

No Agent shall be responsible for or have any duty to ascertain or inquire into
(i) any statement, warranty or representation made in or in connection with this
Agreement or any other Credit Document, (ii) the contents of any certificate,
report or other document delivered hereunder or thereunder or in connection
herewith or therewith, (iii) the performance or observance of any of the
covenants, agreements or other terms or conditions set forth herein or therein
or the occurrence of any Default or Event of Default, (iv) the validity,
enforceability, effectiveness or genuineness of this Agreement, any other Credit
Document or any other agreement, instrument or document or (v) the satisfaction
of any condition set forth in Article III or elsewhere herein, other than to
confirm receipt of items expressly required to be delivered to the
Administrative Agent.

 

107 

 

  

No Agent shall be responsible or have any liability for, or have any duty to
ascertain, inquire into, monitor or enforce, compliance with the provisions
hereof relating to Ineligible Assignees. Without limiting the generality of the
foregoing, no Agent shall (x) be obligated to ascertain, monitor or inquire as
to whether any Lender or Participant or prospective Lender or Participant is an
Ineligible Assignee or (y) have any liability with respect to or arising out of
any assignment or participation of Loans, or disclosure of confidential
information in reliance upon Sections 10.12(iv) or (vi) by such Agent, to any
‎Ineligible Assignee.‎

 

9.4           Reliance by Administrative Agent. Each Agent shall be entitled to
rely upon, and shall not incur any liability for relying upon, any notice,
request, certificate, consent, statement, instrument, document or other writing
(including any electronic message, internet or intranet website posting or other
distribution) believed by it to be genuine and to have been signed, sent or
otherwise authenticated by the proper Person. Each Agent also may rely upon any
statement made to it orally or by telephone and believed by it to have been made
by the proper Person, and shall not incur any liability for relying thereon. In
determining compliance with any condition hereunder to the making of a Loan, or
the issuance of a Letter of Credit, that by its terms must be fulfilled to the
satisfaction of a Lender or the Issuing Lender, the applicable Agent may presume
that such condition is satisfactory to such Lender or the Issuing Lender unless
such Agent shall have received notice to the contrary from such Lender or the
Issuing Lender prior to the making of such Loan or the issuance of such Letter
of Credit. Each Agent may consult with legal counsel (who may be counsel for a
Borrower), independent accountants and other experts selected by it, and shall
not be liable for any action taken or not taken by it in accordance with the
advice of any such counsel, accountants or experts.

 

9.5           Delegation of Duties. Each Agent may perform any and all of its
duties and exercise its rights and powers hereunder or under any other Credit
Document by or through any one or more sub-agents appointed by such Agent. Each
Agent and any such sub-agent may perform any and all of its duties and exercise
its rights and powers by or through their respective Related Parties. The
exculpatory provisions of this Article shall apply to any such sub-agent and to
the Related Parties of each Agent and any such sub-agent, and shall apply to
their respective activities in connection with the syndication of the credit
facilities provided for herein as well as activities as Agent. No Agent shall be
responsible for the negligence or misconduct of any sub-agents except to the
extent that a court of competent jurisdiction determines in a final and
nonappealable judgment that such Agent acted with gross negligence or willful
misconduct in the selection of such sub-agents.

 

108 

 

  

9.6           Resignation of Administrative Agent. The Administrative Agent may
at any time give notice of its resignation to the Lenders and the Parent
Borrower. Upon receipt of any such notice of resignation, the Required Lenders
shall have the right, in consultation with the Parent Borrower, to appoint a
successor, which shall be a bank with an office in the United States, or an
Affiliate of any such bank with an office in the United States; provided that if
such bank is not a Lender or an Affiliate of a Lender, the Parent Borrower shall
have the right to consent to such appointment (such consent to not be
unreasonably withheld). If no such successor shall have been so appointed by the
Required Lenders and shall have accepted such appointment within 30 days after
the retiring Administrative Agent gives notice of its resignation, then the
retiring Administrative Agent may (but shall not be obligated to), on behalf of
the Lenders, appoint a successor Administrative Agent meeting the qualifications
set forth above; provided that if the Administrative Agent shall notify the
Parent Borrower and the Lenders that no qualifying Person has accepted such
appointment, then such resignation shall nonetheless become effective in
accordance with such notice and (1) the retiring Administrative Agent shall be
discharged from its duties and obligations hereunder and under the other Credit
Documents (except that in the case of any collateral security held by the
Administrative Agent on behalf of the Lenders under any of the Credit Documents,
the retiring Administrative Agent shall continue to hold such collateral
security until such time as a successor Administrative Agent is appointed) and
(2) except for any indemnity payments or other amounts then owed to the retiring
Administrative Agent, all payments, communications and determinations provided
to be made by, to or through the Administrative Agent shall instead be made by
or to each Lender directly, until such time as the Required Lenders appoint a
successor Administrative Agent as provided for above in this Section 9.6. Upon
the acceptance of a successor’s appointment as Administrative Agent hereunder,
such successor shall succeed to and become vested with all of the rights,
powers, privileges and duties of the retiring (or retired) Administrative Agent
(other than as provided in Section 2.16(j) and other than any rights to
indemnity payments or other amounts owed to the retiring Administrative Agent as
of the effective date of its resignation), and the retiring Administrative Agent
shall be discharged from all of its duties and obligations hereunder or under
the other Credit Documents (if not already discharged therefrom as provided
above in this Section 9.6). The fees payable by the Borrowers to a successor
Administrative Agent shall be the same as those payable to its predecessor
unless otherwise agreed between the Borrowers and such successor. After the
retiring Administrative Agent’s resignation hereunder and under the other Credit
Documents, the provisions of this Article and Section 10.1 shall continue in
effect for the benefit of such retiring Administrative Agent, its sub-agents and
their respective Related Parties in respect of any actions taken or omitted to
be taken by any of them (i) while the retiring Administrative Agent was acting
as Administrative Agent and (ii) after such resignation for as long as any of
them continues to act in any capacity hereunder or under the other Credit
Documents, including in respect of any actions taken in connection with
transferring the agency to any successor Administrative Agent.

 

9.7           Non-Reliance on Administrative Agent and Other Lenders. Each
Lender acknowledges that it has, independently and without reliance upon any
Agent or any other Lender or any of their Related Parties and based on such
documents and information as it has deemed appropriate, made its own credit
analysis and decision to enter into this Agreement. Each Lender also
acknowledges that it will, independently and without reliance upon any Agent or
any other Lender or any of their Related Parties and based on such documents and
information as it shall from time to time deem appropriate, continue to make its
own decisions in taking or not taking action under or based upon this Agreement,
any other Credit Document or any related agreement or any document furnished
hereunder or thereunder.

 

9.8           No Other Duties, Etc. Anything herein to the contrary
notwithstanding, none of the Bookrunners, Arrangers, Syndication Agent,
Co-Documentation Agents or other agents listed on the cover page hereof shall
have any powers, duties or responsibilities under this Agreement or any of the
other Credit Documents, except in its capacity, as applicable, as the
Administrative Agent or a Lender hereunder.

 

109 

 

  

9.9           Administrative Agent May File Proofs of Claim. In case of the
pendency of any proceeding under any Debtor Relief Law or any other judicial
proceeding relative to any Credit Party, the Administrative Agent (irrespective
of whether the principal of any Loan or Reimbursement Obligation shall then be
due and payable as herein expressed or by declaration or otherwise and
irrespective of whether the Administrative Agent shall have made any demand on
any Borrower) shall be entitled and empowered (but not obligated) by
intervention in such proceeding or otherwise:

 

(a)          to file and prove a claim for the whole amount of the principal and
interest owing and unpaid in respect of the Loans, Reimbursement Obligations and
all other Obligations that are owing and unpaid and to file such other documents
as may be necessary or advisable in order to have the claims of the Lenders, the
Issuing Lender and the Administrative Agent (including any claim for the
reasonable compensation, expenses, disbursements and advances of the Lenders,
the Issuing Lender and the Administrative Agent and their respective agents and
counsel and all other amounts due the Lenders, the Issuing Lender and the
Administrative Agent under Sections 2.9 and 10.1) allowed in such judicial
proceeding; and

 

(b)          to collect and receive any monies or other property payable or
deliverable on any such claims and to distribute the same;

 

and any custodian, receiver, assignee, trustee, liquidator, sequestrator or
other similar official in any such judicial proceeding is hereby authorized by
each Lender and the Issuing Lender to make such payments to the Administrative
Agent and, in the event that the Administrative Agent shall consent to the
making of such payments directly to the Lenders and the Issuing Lender, to pay
to the Administrative Agent any amount due for the reasonable compensation,
expenses, disbursements and advances of the Administrative Agent and its agents
and counsel, and any other amounts due the Administrative Agent under Sections
2.9 and 10.1.

 

Notwithstanding anything in this Section 9.9 to the contrary, nothing contained
herein shall be deemed to authorize the Administrative Agent to authorize or
consent to or accept or adopt on behalf of any Lender or the Issuing Lender any
plan of reorganization, arrangement, adjustment or composition affecting the
Obligations or the rights of any Lender or the Issuing Lender or to authorize
the Administrative Agent to vote in respect of the claim of any Lender or the
Issuing Lender in any such proceeding.

 

9.10         Guaranty Matters; Ineligible Assignees Letter Agreement. The
Lenders irrevocably authorize the Administrative Agent, at its option and in its
discretion:

 

(a)          To release any Guarantor (other than the Parent Borrower) from its
obligations under any Subsidiary Guaranty as required under Section 5.9. Upon
request by the Administrative Agent at any time, the Required Lenders will
confirm in writing the Administrative Agent’s authority to release any Guarantor
(other than the Parent Borrower) from its obligations under any Subsidiary
Guaranty pursuant to this Section 9.10.

 

(b)          To consent to any amendment or modification to the Ineligible
Assignees Letter Agreement on the date five Business Days after notice of such
amendment or modification unless at least three Lenders (including, if
applicable, Wells Fargo in its capacity as a Lender) that are not Affiliates of
each other holding in the aggregate more than 25% of the Revolving Credit
Exposures and Unutilized Commitments (or, after the termination of the
Commitments, Revolving Credit Exposures) have notified the Administrative Agent
of their objection to such amendment or modification prior to the expiration of
such five Business Day period.

 

110 

 

  

9.11         Swingline Lender. The provisions of this Article IX (other than
Section 9.2) shall apply to the Administrative Agent in its capacity as a
Swingline Lender mutatis mutandis to the same extent as such provisions apply to
the Administrative Agent.

 

9.12         Replacement of Impaired Agent. If, at any time, theduring a Wells
Fargo Unavailability Period, the Backup Administrative Agent becomes a
Defaulting Lender, each Lender hereby agrees that, upon written notice from the
Parent Borrower to the Lenders, the Parent Borrower shall have the right, upon
written notice to the Lenders, to appoint as a successor Backup Administrative
Agent any Lender that has an office in the United States and that agrees, in its
sole discretion at such time, to become the Backup Administrative Agent, and
such successor Backup Administrative Agent shall be entitled to all of the
rights, powers, privileges and duties of the Backup Administrative Agent and the
removed Backup Administrative Agent shall be discharged from all of its duties
as Backup Administrative Agent hereunder and under the other Credit Documents.
The Administrative Agent hereby agrees to provide to the Parent Borrower from
time to time at the Parent Borrower’s request a list (which may be in electronic
form) setting out the names of the Lenders as of the date of such request, their
respective Commitments, and the information on record with the Administrative
Agent for delivering notices to the Lenders in accordance with Section 10.4.
Nothing in this Section 9.129.11 shall constitute a waiver or release by the
Parent Borrower of any claims it may have hereunder or under the other Credit
Documents arising from any Administrative Agent becoming a Defaulting Lender.

 

9.13         Backup Administrative Agent.

 

(a)          Notwithstanding anything to the contrary contained in this
Agreement or any of the other Credit Documents:

 

(i)          during any Wells Fargo Availability Period, (A) all actions to be
taken by the Administrative Agent under the Credit Documents will be taken by
Wells Fargo in its capacity as the Primary Administrative Agent; (B) BofA will
have no liability, and the other parties to this Agreement hereby release BofA
from all liability, for any actions taken during this time by Wells Fargo in its
capacity as the Primary Administrative Agent; and (C) if the Borrowers or the
Required Lenders make the determination referred to in clause (a) of the
definition of the term “Wells Fargo Unavailability Period,” then the Borrowers
or the Required Lenders, as applicable, shall as promptly thereafter as is
reasonably practicable notify each of the other parties to this Agreement of
such determination and of the starting date of such Wells Fargo Unavailability
Period;

 

(ii)         during any Wells Fargo Unavailability Period, (A) all actions to be
taken by the Administrative Agent under the Credit Documents will be taken by
BofA in its capacity as the Backup Administrative Agent; (B) Wells Fargo will
have no liability, and the other parties to this Agreement hereby release Wells
Fargo from all liability, for any actions taken during this time by BofA in its
capacity as the Backup Administrative Agent; and (C) if both the Borrowers and
the Required Lenders determine in their reasonable discretion (x) that Wells
Fargo is able to perform all the services required of it in its capacity as the
Primary Administrative Agent and (y) that Wells Fargo is not a Defaulting
Lender, then the Borrowers and the Required Lenders shall as promptly thereafter
as is reasonably practicable notify each of the other parties to this Agreement
of such determination and of the ending day of the Wells Fargo Unavailability
Period.

 

111 

 



  

(b)          During the time between the giving of the notice of the
determination referred to in clause (b) of the definition of the term “Wells
Fargo Unavailability Period” and the end of the Wells Fargo Unavailability
Period, all parties shall work together to facilitate a smooth transition of
responsibility back to the Primary Administrative Agent.

 

(c)          Without limiting any other provision contained in any of the Credit
Documents, each of the parties to this Agreement agrees to execute and deliver
any and all further documents, agreements and instruments, and take all further
actions, that any of the other parties to this Agreement may reasonably request
in writing from time to time in order to effectuate this Section 9.13, including
for the Primary Administrative Agent and the Backup Administrative Agent to keep
the other reasonably informed to facilitate one replacing the other at the start
or end of any Wells Fargo Unavailability Period.

 

(d)          If any of the Primary Administrative Agent, the Backup
Administrative Agent or the Borrowers from time to time reasonably requests in
writing a test of the mechanism for the replacement of the Primary
Administrative Agent with the Backup Administrative Agent, and vice versa, each
of the parties to this Agreement agrees to reasonably cooperate with the other
parties hereto to perform such test, all at the sole cost and expense of the
Borrowers.

 

(e)          Notwithstanding anything to the contrary herein or in any other
Credit Document, any amendment to or waiver of (i) any provision of this ARTICLE
IX, (ii) the definition of “Administrative Agent,” “Wells Fargo Availability
Period” or “Wells Fargo Unavailability Period” or (iii) any other provision in
this Agreement or any other Credit Document that, in the case of clauses (i),
(ii) or (iii), affects the rights or duties of the Primary Administrative Agent
or Backup Administrative Agent shall require the consent of the Primary
Administrative Agent and/or the Backup Administrative Agent, as applicable.

 

ARTICLE X

 

MISCELLANEOUS

 

10.1        Expenses; Indemnity; Damage Waiver.

 

(a)          The Parent Borrower shall pay (i) all reasonable and documented
out-of-pocket expenses incurred by the Agents, the Arrangers and their
respective Affiliates (including the reasonable fees, charges and disbursements
of counsel for the Primary Administrative Agent, the Backup Administrative Agent
and the Arrangers), in connection with the syndication of the credit facilities
provided for herein, the preparation, negotiation, execution, delivery and
administration of this Agreement and the other Credit Documents or any
amendments, modifications or waivers of the provisions hereof or thereof
(whether or not the transactions contemplated hereby or thereby shall be
consummated), (ii) all out-of-pocket expenses incurred by the Agents or any
Lender (including the reasonable and documented fees, charges and disbursements
of any counsel for the Agents or any Lender), in connection with the enforcement
or protection of its rights (A) in connection with this Agreement and the other
Credit Documents, including its rights under this Section 10.1, or (B) in
connection with the Loans made hereunder, including all such out-of-pocket
expenses incurred during any workout, restructuring or negotiations in respect
of such Loans, (iii) all reasonable and documented out-of-pocket expenses
incurred by the Issuing Lender in connection with the issuance, amendment,
renewal or extension of any Letter of Credit or any demand for payment
thereunder, and (iv) any civil penalty or fine assessed by OFAC against, and all
reasonable and documented costs and expenses (including counsel fees and
disbursements) incurred in connection with defense thereof by, any Agent or any
Lender as a result of conduct of a Borrower that violates a sanction enforced by
OFAC.

 

112 

 

 

(b)          The Parent Borrower shall indemnify each Agent (and any sub-agent
thereof), the Arrangers, each Lender, and each Related Party of any of the
foregoing persons (each such person being called an “Indemnitee”) against, and
hold each Indemnitee harmless from, any and all losses, claims, damages
(including special, direct consequential or punitive damages), liabilities and
related expenses (including the fees, charges and disbursements of any counsel
for any Indemnitee), incurred by any Indemnitee or asserted against any
Indemnitee by any third party or by the Parent Borrower or any Subsidiary
thereof arising out of, in connection with, or as a result of (i) the execution
or delivery of this Agreement, any other Credit Document or any agreement or
instrument contemplated hereby or thereby, the performance by the parties hereto
of their respective obligations hereunder or thereunder or the consummation of
the transactions contemplated hereby or thereby, (ii) any Loan or Letter of
Credit or the use or proposed use of the proceeds therefrom (including any
refusal by the Issuing Lender to honor a demand for payment under a Letter of
Credit if the documents presented in connection with such demand do not strictly
comply with the terms of such Letter of Credit), (iii) any actual or alleged
presence or release of Hazardous Substances on or from any property owned or
operated by the Parent Borrower or any Subsidiary thereof, or any Environmental
Claim related in any way to the Parent Borrower or any Subsidiary thereof, or
(iv) any actual or prospective claim, litigation, investigation or proceeding
relating to any of the foregoing, whether based on contract, tort or any other
theory, whether brought by a third party or by the Parent Borrower or any
Subsidiary thereof, and regardless of whether any Indemnitee is a party thereto;
provided that such indemnity shall not, as to any Indemnitee, be available to
the extent (x) that such losses, claims, damages, liabilities or related
expenses are determined by a court of competent jurisdiction by final and
nonappealable judgment to have resulted from the gross negligence or willful
misconduct of such Indemnitee, (y) resulting from a claim brought the Parent
Borrower or any Subsidiary thereof against such Indemnitee for a breach in bad
faith of such Indemnitee’s obligations under this Agreement or any other Credit
Document, if the Parent Borrower or such Subsidiary has obtained a final
nonappealable judgment of a court of competent jurisdiction finding a breach in
bad faith by such Indemnitee, or (z) arising from any dispute solely among
Indemnitees, other than (A) any claims against any Agent, any Arranger or any
other titled agent in fulfilling its role as an agent hereunder and (B) any
claims arising out of any act or omission on the part of the Parent Borrower or
any of its Affiliates or Subsidiaries. This Section 10.1(b) shall not apply with
respect to Taxes other than any Taxes that represent losses, claims, damages,
etc. arising from any non-Tax claim.

 

113 

 

 

(c)          To the extent that the Parent Borrower for any reason fails to
indefeasibly pay any amount required under Section 10.1(a) or 10.1(b) to be paid
by it to any Agent (or any sub-agent thereof), each Lender severally agrees to
pay to the Administrative Agent (or any such sub-agent) such Lender’s proportion
(based on the percentages as used in determining the Required Lenders as of the
time that the applicable unreimbursed expense or indemnity payment is sought) of
such unpaid amount; provided that the unreimbursed expense or indemnified loss,
claim, damage, liability or related expense, as the case may be, was incurred by
or asserted against any Agent (or any such sub-agent) in its capacity as such,
or against any Related Party of any of the foregoing acting for such Agent (or
any such sub-agent) in connection with such capacity. The obligations of the
Lenders under this Section 10.1(c) are subject to the provisions of Section
2.3(c).

 

(d)          To the fullest extent permitted by applicable law, each Borrower
shall not assert, and hereby waives, any claim against any Indemnitee, on any
theory of liability, for special, indirect, consequential or punitive damages
(as opposed to direct or actual damages) arising out of, in connection with, or
as a result of, this Agreement, any other Credit Document or any agreement or
instrument contemplated hereby, the transactions contemplated hereby or thereby,
any Loan or Letter of Credit or the use of the proceeds thereof. No Indemnitee
shall be liable for any damages arising from the use by unintended recipients of
any information or other materials distributed by it through telecommunications,
electronic or other information transmission systems (including IntraLinks,
SyndTrak or similar systems) in connection with this Agreement or the other
Credit Documents or the transactions contemplated hereby or thereby, except as a
result of such Indemnitee’s gross negligence, willful misconduct or breach in
bad faith of its obligations hereunder, in each case, as determined by a court
of competent jurisdiction by final and nonappealable judgment.

 

(e)          To the fullest extent permitted by applicable law, each Agent, the
Arrangers, each Lender, and each Related Party of any of the foregoing persons
shall not assert, and hereby waives, any claim against any Credit Party, on any
theory of liability, for special, indirect, consequential or punitive damages
(as opposed to direct or actual damages) arising out of, in connection with, or
as a result of, this Agreement, any other Credit Document or any agreement or
instrument contemplated hereby or the transactions contemplated hereby or
thereby; provided that the foregoing shall not in any way limit the Credit
Parties’ or Lenders’ respective indemnification obligations hereunder, including
under Section 10.1(b) and 10.1(c), respectively.

 

(f)          All amounts due under this Section 10.1 shall be payable by the
Parent Borrower upon demand therefor.

 

10.2        Governing Law; Submission to Jurisdiction; Waiver of Venue; Service
of Process.

 

(a)          This Agreement and the other Credit Documents shall (except as may
be expressly otherwise provided in any Credit Document) be governed by, and
construed in accordance with, the law of the State of New York (including
Sections 5-1401 and 5-1402 of the New York General Obligations Law, but
excluding all other choice of law and conflicts of law rules); provided that
each Letter of Credit shall be governed by, and construed in accordance with,
the laws or rules designated in such Letter of Credit or application therefor
or, if no such laws or rules are designated, the International Standby Practices
of the International Chamber of Commerce, as in effect from time to time (the
“ISP”), and, as to matters not governed by the ISP, the laws of the State of New
York (including Sections 5-1401 and 5-1402 of the New York General Obligations
Law, but excluding all other choice of law and conflicts of law rules).

 

114 

 

 

(b)          Each Borrower irrevocably and unconditionally submits, for itself
and its property, to the exclusive jurisdiction of the state and federal courts
sitting in the Borough of Manhattan in the State of New York, and any appellate
court from any thereof, in any action or proceeding arising out of or relating
to this Agreement or any other Credit Document, or for recognition or
enforcement of any judgment, and each of the parties hereto irrevocably and
unconditionally agrees that all claims in respect of any such action or
proceeding may be heard and determined in such state court or, to the fullest
extent permitted by applicable law, in such federal court. Each of the parties
hereto agrees that a final judgment in any such action or proceeding shall be
conclusive and may be enforced in other jurisdictions by suit on the judgment or
in any other manner provided by law. Nothing in this Agreement or in any Credit
Document shall affect any right that the Administrative Agent, any Lender may
otherwise have to bring any action or proceeding relating to this Agreement or
any other Credit Document against a Borrower or any of their respective
properties in the courts of any jurisdiction.

 

(c)          Each Borrower irrevocably and unconditionally waives, to the
fullest extent permitted by applicable law, any objection that it may now or
hereafter have to the laying of venue of any action or proceeding arising out of
or relating to this Agreement or any other Credit Document in any court referred
to in Section 10.2(b). Each of the parties hereto hereby irrevocably waives, to
the fullest extent permitted by applicable law, the defense of an inconvenient
forum to the maintenance of such action or proceeding in any such court.

 

(d)          Each party hereto irrevocably consents to service of process in the
manner provided for notices in Section 10.4. Nothing in this Agreement will
affect the right of any party hereto to serve process in any other manner
permitted by applicable law. The Subsidiary Borrower irrevocably designates and
appoints the Parent Borrower, as its authorized agent, to accept and acknowledge
on its behalf, service of any and all process which may be served in any suit,
action or proceeding of the nature referred to in Section 10.2(b) in any state
or federal court sitting in the Borough of Manhattan in the State of New York.
The Parent Borrower accepts such appointment. Said designation and appointment
shall be irrevocable by the Subsidiary Borrower until all Obligations payable by
the Subsidiary Borrower hereunder and under the other Credit Documents shall
have been paid in full in accordance with the provisions hereof and thereof and
the Subsidiary Borrower shall have been terminated as a Borrower hereunder. The
Subsidiary Borrower hereby consents to process being served in any suit, action
or proceeding of the nature referred to in Section 10.2(b) in any state or
federal court sitting in the Borough of Manhattan in the State of New York as
provided in this Section 10.2(d). The Subsidiary Borrower irrevocably waives, to
the fullest extent permitted by law, all claim of error by reason of any such
service in such manner and agrees that such service shall be deemed in every
respect effective service of process upon the Subsidiary Borrower in any such
suit, action or proceeding and shall, to the fullest extent permitted by law, be
taken and held to be valid and personal service upon and personal delivery to
the Subsidiary Borrower. To the extent the Subsidiary Borrower has or hereafter
may acquire any immunity from jurisdiction of any court or from any legal
process (whether from service or notice, attachment prior to judgment,
attachment in aid of execution of a judgment, execution or otherwise), the
Subsidiary Borrower hereby irrevocably waives such immunity in respect of its
obligations under the Credit Documents.

 

115 

 

 

10.3         Waiver of Jury Trial. EACH PARTY HERETO HEREBY IRREVOCABLY WAIVES,
TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A
TRIAL BY JURY IN ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF OR
RELATING TO THIS AGREEMENT OR ANY OTHER CREDIT DOCUMENT OR THE TRANSACTIONS
CONTEMPLATED HEREBY OR THEREBY (WHETHER BASED ON CONTRACT, TORT OR ANY OTHER
THEORY). EACH PARTY HERETO (A) CERTIFIES THAT NO REPRESENTATIVE, AGENT OR
ATTORNEY OF ANY OTHER PERSON HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH
OTHER PERSON WOULD NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE THE
FOREGOING WAIVER AND (B) ACKNOWLEDGES THAT IT AND THE OTHER PARTIES HERETO HAVE
BEEN INDUCED TO ENTER INTO THIS AGREEMENT AND THE OTHER CREDIT DOCUMENTS BY,
AMONG OTHER THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS SECTION 10.3.

 

10.4        Notices; Effectiveness; Electronic Communication.

 

(a)          Except in the cases of notices and other communications expressly
permitted to be given by telephone (and except as provided in Section 10.4(b)),
all notices and other communications provided for herein shall be in writing and
shall be delivered by hand or overnight courier service, mailed by certified or
registered mail or sent by facsimile as follows:

 

(i)          if to a Borrower, the Primary Administrative Agent, the Backup
Administrative Agent, any Multicurrency Agent, or the Issuing Lender or the
Swingline Lender, to it at the address (or facsimile number) specified for such
Person on Schedule 1.1(a); and

 

(ii)         if to any Lender, to it at its address (or facsimile number) set
forth in its Administrative Questionnaire.

 

Notices sent by hand or overnight courier service, or mailed by certified or
registered mail, shall be deemed to have been given when received; notices sent
by facsimile shall be deemed to have been given when sent (except that, if not
given during normal business hours for the recipient, shall be deemed to have
been given at the opening of business on the next business day for the
recipient). Notices delivered through electronic communications to the extent
provided in Section 10.4(b) shall be effective as provided in Section 10.4(b).

 

(b)          Notices and other communications to the Lenders hereunder may be
delivered or furnished by electronic communication (including e-mail and
internet or intranet websites) pursuant to procedures approved by the
Administrative Agent; provided that the foregoing shall not apply to notices to
any Lender pursuant to Article II if such Lender has notified the Administrative
Agent that it is incapable of receiving notices under such Article by electronic
communication. Each of the Administrative Agent and the Parent Borrower may, in
its discretion, agree to accept notices and other communications to it hereunder
by electronic communication pursuant to procedures approved by it; provided that
approval of such procedures may be limited to particular notices or
communications. Unless the Administrative Agent otherwise prescribes, (i)
notices and other communications sent to an e-mail address shall be deemed
received upon the sender’s receipt of an acknowledgement from the intended
recipient (such as by the “return receipt requested” function, as available,
return e-mail or other written acknowledgement) (provided that, if such notice
or other communication is not sent during the normal business hours of the
recipient, then such notice or communication shall be deemed to have been sent
at the opening of business on the next business day for the recipient) and (ii)
notices or other communications posted to an internet or intranet website shall
be deemed received upon the deemed receipt by the intended recipient at its
e-mail address as described in the foregoing clause (i) of notification that
such notice or communication is available and identifying the website address
therefor.

 

116 

 

 

(c)          Any party hereto may change its address or facsimile number for
notices and other communications hereunder by notice to the other parties hereto
(except that each Lender need not give notice of any such change to the other
Lenders in their capacities as such).

 

10.5         Amendments, Waivers, etc. No amendment, modification, waiver or
discharge or termination of, or consent to any departure by a Borrower from, any
provision of this Agreement or any other Credit Document shall be effective
unless in a writing signed by the Required Lenders (or by the Administrative
Agent at the direction or with the consent of the Required Lenders), and then
the same shall be effective only in the specific instance and for the specific
purpose for which given; provided, however, that no such amendment,
modification, waiver, discharge, termination or consent shall:

 

(a)          unless agreed to by each Lender directly affected thereby, (i)
reduce or forgive the principal amount of any Loan or Reimbursement Obligation,
reduce the rate of or forgive any interest thereon (provided that only the
consent of the Required Lenders shall be required to waive the applicability of
any post-default increase in interest rates), or reduce or forgive any fees
hereunder (other than fees payable to the Administrative Agent or the Arrangers
for their own accounts) shall not constitute a reduction of any interest rate or
fees hereunder), (ii) waive, extend or postpone the final scheduled maturity
date or any other scheduled date for the payment of any principal of or interest
on any Loan (including any scheduled date for the mandatory termination of any
Commitments), or waive, extend or postpone the time of payment of any fees
hereunder (other than fees payable to the Administrative Agent or the Arrangers
for their own accounts), or waive, extend or postpone the time of payment of any
Reimbursement Obligation or any interest thereon, or waive, extend or postpone
the expiry date of any Letter of Credit beyond the Letter of Credit Maturity
Date, or (iii) increase any Commitment of any such Lender over the amount
thereof in effect or extend the maturity thereof (it being understood that a
waiver of any condition precedent set forth in Section 3.2 or of any Default or
Event of Default or mandatory termination of the Commitments, if agreed to by
the Required Lenders, Required Dollar Revolving Lenders, Required Multicurrency
Revolving Lenders or all Lenders (as may be required hereunder with respect to
such waiver), shall not constitute such an increase);

 

(b)          unless agreed to by all of the Lenders, (i) reduce the percentage
of the aggregate Commitments or of the aggregate unpaid principal amount of the
Loans, or the number or percentage of Lenders, that shall be required for the
Lenders or any of them to take or approve, or direct the Administrative Agent to
take, any action hereunder or under any other Credit Document (including as set
forth in the definition of “Required Lenders”), (ii) change any other provision
of this Agreement or any of the other Credit Documents requiring, by its terms,
the consent or approval of all the Lenders for such amendment, modification,
waiver, discharge, termination or consent, (iii) release the Parent Borrower of
its guaranty under Article XI or (iv) change or waive any provision of Section
2.12(e) or 2.14, any other provision of this Agreement or any other Credit
Document requiring pro rata treatment of any Lenders, or this Section 10.5;

 

117 

 

 

(c)          change any provisions of any Credit Document in a manner that by
its terms adversely affects the rights in respect of payments due to Lenders
holding Loans of any Class differently than those of Lenders holding Loans of
any other Class without the written consent of the requisite percentage in
interest of each affected Class of Lenders (i.e., the Required Dollar Revolving
Lenders or the Required Multicurrency Revolving Lenders, as applicable); and

 

(d)          unless agreed to by each Multicurrency Revolving Lender, amend the
definition of Foreign Currency;

 

provided further that (i) no amendment, waiver or consent shall, unless in
writing and signed by the Issuing Lender in addition to the Lenders required
above, affect the rights or duties of the Issuing Lender under this Agreement or
any other Credit Document relating to the Dollar L/C Commitment, the
Multicurrency L/C Commitment or any Letter of Credit issued or to be issued by
it, (ii) no amendment, waiver or consent shall, unless in writing and signed by
the Swingline Lender in addition to the Lenders required above, affect the
rights or duties of the Swingline Lender under this Agreement, (iii) no
amendment, waiver or consent shall, unless in writing and signed by the
Administrative Agent in addition to the Lenders required above, affect the
rights or duties of the Administrative Agent under this Agreement or any other
Credit Document, (iv) the Fee Letters may be amended, or rights or privileges
thereunder waived, in a writing executed only by the parties thereto, (v) any
waiver, amendment or modification of this Agreement that by its terms affects
the rights or duties under this Agreement of Lenders holding Loans or
Commitments of a particular Class (but not the Lenders holding Loans or
Commitments of any other Class) may be effected by an agreement or agreements in
writing entered into by the Borrowers and the Required Dollar Revolving Lenders
or the Required Multicurrency Revolving Lenders, as applicable, (vi) the
Administrative Agent and the Parent Borrower shall be permitted to amend any
provision of the Credit Documents (and such amendment shall become effective
without any further action or consent of any other party to any Credit Document
if the same is not objected to in writing by the Required Lenders within five
Business Days after notice thereof) if the Administrative Agent and the Parent
Borrower shall have jointly identified an obvious error or any error or omission
of a technical or immaterial nature in any such provision and (vii) the
Ineligible Assignees Letter Agreement may be amended in accordance with Section
9.10(b). Notwithstanding anything to the contrary herein, no Defaulting Lender
shall have any right to approve or disapprove any amendment, waiver or consent
hereunder, except that the Commitment of such Lender may not be increased or
extended without the consent of such Lender.

 

Notwithstanding the fact that the consent of all Lenders is required in certain
circumstances as set forth above, each Lender is entitled to vote as such Lender
sees fit on any bankruptcy reorganization plan that affects the Loans, and each
Lender acknowledges that the provisions of Section 1126(c) of the Bankruptcy
Code supersedes the unanimous consent provisions set forth herein.

 

118 

 

 

10.6        Successors and Assigns.

 

(a)          The provisions of this Agreement shall be binding upon and inure to
the benefit of the parties hereto and their respective successors and assigns
permitted hereby, except that neither Borrower may assign or otherwise transfer
any of its rights or obligations hereunder without the prior written consent of
the Administrative Agent and each Lender and no Lender may assign or otherwise
transfer any of its rights or obligations hereunder except (i) to an assignee in
accordance with the provisions of Section 10.6(b), (ii) by way of participation
in accordance with the provisions of Section 10.6(d) or (iii) by way of pledge
or assignment of a security interest subject to the restrictions of Section
10.6(g) (and any other attempted assignment or transfer by any party hereto
shall be null and void). Nothing in this Agreement, expressed or implied, shall
be construed to confer upon any Person (other than the parties hereto, their
respective successors and assigns permitted hereby, Participants to the extent
provided in Section 10.6(d) and, to the extent expressly contemplated hereby,
the Related Parties of each of the Administrative Agent and the Lenders) any
legal or equitable right, remedy or claim under or by reason of this Agreement.

 

(b)          Any Lender may assign to one or more assignees all or a portion of
its rights and obligations under this Agreement (including all or a portion of
its Commitments and the Loans (including for purposes of this Section 10.6(b),
participations in Swingline Loans and Letters of Credit) at the time owing to
it); provided that any such assignment shall be subject to the following
conditions:

 

(i)          The prior written consent of the Administrative Agent, each
Swingline Lender, the Issuing Lender and the Parent Borrower (such consent not
to be unreasonably withheld or delayed) is obtained, except that

 

(A)         the consent of the Parent Borrower shall not be required if (y) an
Event of Default has occurred and is continuing at the time of such assignment
or (z); (z) with respect to any assignment by such Lender of any of its rights
and obligations other than its obligations to make Swingline Loans, such
assignment is to a Lender, an Affiliate of a Lender or an Approved Fund; or (z)
with respect to any assignment by such Lender of any if its obligations to make
Swingline Loans, such assignment is to a Swingline Lender of the applicable
Class or an Affiliate or Approved Fund of any such Swingline Lender; provided
that the Parent Borrower shall be deemed to have consented to any such
assignment unless it shall object thereto by written notice to the
Administrative Agent within 10 Business Days after having received written
notice thereof; and

 

(B)         the consent of the Administrative Agent shall not be required for
assignments in respect of a Commitment if such assignment is to a Person that is
a Revolving Lender or an Affiliate of a Revolving Lender;

 

119 

 

 

(ii)         (A) in the case of an assignment of the entire remaining amount of
the assigning Lender’s Commitment and the Loans of a Class at the time owing to
it or in the case of an assignment to a Lender, an Affiliate of a Lender or an
Approved Fund, no minimum amount need be assigned, and (B) in any case not
described in clause (A) above, the aggregate amount of the Commitment of a Class
(which for this purpose includes Loans outstanding thereunder) or, if the
applicable Commitment is not then in effect, the principal outstanding balance
of the Loans of a Class of the assigning Lender subject to each such assignment
(determined as of the date the Assignment and Assumption with respect to such
assignment is delivered to the Administrative Agent or, if “Trade Date” is
specified in the Assignment and Assumption, as of the Trade Date) shall not be
less than (x) $5,000,000, in the case of any assignment in respect of a
Commitment of a Class (which for this purpose includes Revolving Loans of such
Class outstanding), or (y) the entire Dollar Swingline Commitment or
Multicurrency Swingline Commitment, as the case may be, and the full amount of
the outstanding Dollar Swingline Loans or Multicurrency Swingline Loans,
respectively, in the case of Swingline Loans, in any case, treating assignments
to two or more Approved Funds under common management as one assignment for
purposes of the minimum amounts, unless each of the Administrative Agent and, so
long as no Default or Event of Default has occurred and is continuing, the
Parent Borrower otherwise consents (each such consent not to be unreasonably
withheld or delayed);

 

(iii)        (x) each partial assignment shall be made as an assignment of a
proportionate part of all the assigning Lender’s rights and obligations under
this Agreement with respect to the LoanLoans or the Commitment of a Class
assigned, except that this clause (iii) shall not apply to rights in respect of
Swingline Loans; and (y) if the applicable assignee so agrees, any assignment,
whether partial or complete, by an assigning Lender who is obligated to make
Swingline Loans under Section 2.2 or who has any Swingline Loans outstanding at
the time it assigns any of its rights and obligations under this Agreement with
respect to its Loans or Commitment of a Class shall include the assignment of a
proportionate part of (1) its obligations to make Swingline Loans of such Class
under Section 2.2, if any, and (2) its outstanding Swingline Loans of such
Class, if any;

 

(iv)        the parties to each assignment shall execute and deliver to the
Administrative Agent an Assignment and Assumption, together with a processing
and recordation fee of $3,500 for each assignment and the assignee, if it is not
a Lender of the applicable Class, shall deliver to the Administrative Agent an
Administrative Questionnaire;

 

(v)         no such assignment shall be made to the Parent Borrower or any of
the Parent Borrower’s Affiliates or Subsidiaries;

 

(vi)        no such assignment shall be made to a natural person (or a holding
company, investment vehicle or trust owned or created for the primary benefit of
a natural person) or a Defaulting Lender; and

 

(vii)       no such assignment shall be made to any Ineligible Assignee.

 

120 

 

 

Subject to acceptance and recording thereof by the Administrative Agent pursuant
to Section 10.6(c), from and after the effective date specified in each
Assignment and Assumption, the assignee thereunder shall be a party to this
Agreement and, to the extent of the interest assigned by such Assignment and
Assumption, have the rights and obligations of a Lender under this Agreement,
and the assigning Lender thereunder shall, to the extent of the interest
assigned by such Assignment and Assumption, be released from its obligations
under this Agreement (and, in the case of an Assignment and Assumption covering
all of the assigning Lender’s rights and obligations under this Agreement, such
Lender shall cease to be a party hereto) but shall continue to be entitled to
the benefits of Sections 2.15(a), 2.15(b), 2.16, 2.17 and 10.1 with respect to
facts and circumstances occurring prior to the effective date of such
assignment. If requested by or on behalf of the assignee, the Borrowers, at
their own expense, will execute and deliver to the Administrative Agent a new
Note or Notes to the order of the assignee (and, if the assigning Lender has
retained any portion of its rights and obligations hereunder, to the order of
the assigning Lender), prepared in accordance with the applicable provisions of
Section 2.4 as necessary to reflect, after giving effect to the assignment, the
Commitments and/or outstanding Loans, as the case may be, of the assignee and
(to the extent of any retained interests) the assigning Lender, in substantially
the form of Exhibits A-1 and/or A-2, as applicable. Any assignment or transfer
by a Lender of rights or obligations under this Agreement that does not comply
with this Section 10.6(b) shall be treated for purposes of this Agreement as a
sale by such Lender of a participation in such rights and obligations in
accordance with Section 10.6(d). If (A) a Lender assigns or transfers any of its
rights or obligations hereunder or changes its Lending Office and (B) as a
result of circumstances existing at the date such assignment, transfer or change
occurs, a Borrower would be obliged to make a payment to the new Lender or
Lender acting through its new Lending Office under Section 2.15 or 2.16, then
(except where an assignment or transfer occurs in the ordinary course of primary
syndication of the Loan facilities or at the request of the Parent Borrower) the
new Lender or Lender acting through its new Lending Office is only entitled to
receive payment under Sections 2.15 and 2.16 to the same extent that the
existing Lender or Lender acting through its previous Lending Office would have
been entitled if the assignment, transfer or change had not occurred.

 

(c)          The Administrative Agent, acting solely for this purpose as an
agent of the Borrowers, shall maintain at its address for notices referred to in
Schedule 1.1(a) a copy of each Assignment and Assumption delivered to it and a
register for the recordation of the names and addresses of the Lenders, and the
Commitments of, and principal amounts (and stated interest) of the Loans owing
to, each Lender pursuant to the terms hereof from time to time (the “Register”).
The entries in the Register shall be conclusive absent manifest error, and the
Borrowers, the Administrative Agent and the Lenders shall treat each Person
whose name is recorded in the Register pursuant to the terms hereof as a Lender
hereunder for all purposes of this Agreement, notwithstanding notice to the
contrary. The Register shall be available for inspection by the Borrowers and
each Lender, at any reasonable time and from time to time upon reasonable prior
notice. In addition, at any time that a request for a consent for a material or
substantive change to the Credit Documents is pending, any Lender wishing to
consult with other Lenders in connection therewith may request and receive from
the Administrative Agent a copy of the Register.

 

(d)          Any Lender may at any time, without the consent of, or notice to,
the Borrowers or, the Administrative Agent, the Issuing Lender or any Swingline
Lender, sell participations to any Person (other than a natural person, an
Ineligible Assignee, the Parent Borrower or any of the Parent Borrower’s
Affiliates or Subsidiaries) (each, a “Participant”) in all or a portion of such
Lender’s rights and/or obligations under this Agreement (including all or a
portion of its Commitments and/or the Loans (including such Lender’s
participations in Swingline Loans and Letters of Credit) owing to it); provided
that (i) such Lender’s obligations under this Agreement shall remain unchanged,
(ii) such Lender shall remain solely responsible to the other parties hereto for
the performance of such obligations and (iii) the Borrowers, the Agents, the
Lenders and the Swingline LenderLenders shall continue to deal solely and
directly with such Lender in connection with such Lender’s rights and
obligations under this Agreement.

 

121 

 

 

(e)          Any agreement or instrument pursuant to which a Lender sells such a
participation shall provide that such Lender shall retain the sole right to
enforce this Agreement and to approve any amendment, modification or waiver of
any provision of this Agreement; provided that such agreement or instrument may
provide that such Lender will not, without the consent of the Participant, agree
to any amendment, waiver or other modification described in Section 10.5(a) and
clause (i) of Section 10.5(b) that affects such Participant.

 

(f)          The Borrowers agree that each Participant shall be entitled to the
benefits of Sections 2.15(a), 2.15(b), 2.16 and 2.17 (subject to the
requirements and limitations therein, including the requirements under Section
2.16 (it being understood that the documentation required under Section 2.16(g)
shall be delivered to the participating Lender)) to the same extent as if it
were a Lender and had acquired its interest by assignment pursuant to Section
10.6(b); provided that no Borrower shall be required to make, and such
Participant shall not be entitled to receive, any greater payment under Section
2.15 or 2.16, with respect to any participation, than such Borrower would have
been required to make to the relevant participating Lender, and such
participating Lender would have been entitled to receive from such Borrower,
except to the extent such requirement to make and/or entitlement to receive a
greater payment results from a Change in Law that occurs after the Participant
acquired the applicable participation; provided further that such Participant
agrees to be subject to the provisions of Section 2.18 as if it were an assignee
under Section 10.6(b). Each Lender that sells a participation agrees, at a
Borrower’s request and expense, to use reasonable efforts to cooperate with each
Borrower to effectuate the provisions of Section 2.18 with respect to any
Participant. To the extent permitted by law, each Participant also shall be
entitled to the benefits of Section 8.3 as though it were a Lender; provided
that such Participant agrees to be subject to Section 2.14(b) as though it were
a Lender. Each Lender that sells a participation shall, acting solely for this
purpose as an non-fiduciary agent of the Borrowers, maintain a register on which
it enters the name and address of each Participant and the principal amounts
(and stated interest) of each Participant’s interest in the Loans or other
obligations under the Credit Documents (the “Participant Register”); provided
that no Lender shall have any obligation to disclose all or any portion of the
Participant Register (including the identity of any Participant or any
information relating to a Participant’s interest in any commitments, loans,
letters of credit or its other obligations under any Credit Document) to any
Person except to the extent that such disclosure is necessary to establish that
such commitment, loan, letter of credit or other obligation is in registered
form under Section 5f.103-1(c) of the United States Treasury Regulations. The
entries in the Participant Register shall be conclusive absent manifest error,
and such Lender shall treat each Person whose name is recorded in the
Participant Register as the owner of such participation for all purposes of this
Agreement notwithstanding any notice to the contrary. For the avoidance of
doubt, the Administrative Agent (in its capacity as Administrative Agent) shall
have no responsibility for maintaining a Participant Register.

 

(g)          Any Lender may at any time pledge or assign, or grant a security
interest in, all or any portion of its rights under this Agreement (including
under its Notes, if any) to secure obligations of such Lender, including any
pledge or assignment or grant to secure obligations to a Federal Reserve Bank;
provided that no such pledge or assignment or grant shall release such Lender
from any of its obligations hereunder or substitute any such pledgee or assignee
or grantee for such Lender as a party hereto.

 

122 

 

 

(h)          The words “execution,” “signed,” “signature,” and words of like
import in any Assignment and Assumption shall be deemed to include electronic
signatures or the keeping of records in electronic form, each of which shall be
of the same legal effect, validity or enforceability as a manually executed
signature or the use of a paper-based recordkeeping system, as the case may be,
to the extent and as provided for in any applicable law, including the Federal
Electronic Signatures in Global and National Commerce Act or any state laws
based on the Uniform Electronic Transactions Act.

 

(i)          Any Lender or participant may, in connection with any assignment,
participation, pledge or proposed assignment, participation or pledge pursuant
to this Section 10.6, disclose to the assignee, Participant or pledgee or
proposed assignee, Participant or pledgee any information relating to the Parent
Borrower and its Subsidiaries furnished to it by or on behalf of any other party
hereto; provided that such assignee, Participant or pledgee or proposed
assignee, Participant or pledgee agrees in writing to keep such information
confidential to the same extent required of the Lenders under Section 10.12.

 

(j)          Notwithstanding anything to the contrary contained herein, if Wells
Fargo assigns all of its Commitments and Revolving Loans in accordance with this
Section 10.6, Wells Fargo may resign as Issuing Lender and/or Swingline Lender
upon written notice to the Parent Borrower and the Lenders. Upon any such notice
of resignation, the Parent Borrower shall have the right to appoint from among
the Lenders a successor Issuing Lender and/or Swingline Lender, as the case may
be; provided that no failure by the Parent Borrower to make such appointment
shall affect the resignation of Wells Fargo as Issuing Lender or Swingline
Lender, as applicable. Wells Fargo shall retain all of the rights and
obligations of (1) the Issuing Lender hereunder with respect to all Letters of
Credit issued by it and outstanding and (2) the Swingline Lender hereunder with
respect to all Swingline Loans made by it, as applicable, in each case as of the
effective date of its resignation and all obligations of the Borrowers and the
Revolving Lenders with respect thereto (including the right to require the
Revolving Lenders to make Revolving Loans or fund participation interests
pursuant hereto).

 

(k)          Assignments by Swingline Lenders. In the case of any assignment by
any Swingline Lender of any of its commitment to make Swingline Loans hereunder
where the assignee party has not assumed such Swingline Lender’s commitment to
make Swingline Loans, such Swingline Lender shall retain all of the rights
powers and privileges of a “Swingline Lender” hereunder, including the right to
require the Revolving Lenders to make Revolving Loans or fund participation
interests pursuant to Sections 2.2(e) and 2.2(f), and, until any resignation as
an Swingline Lender as permitted in the immediately following sentence, shall
retain all of the obligations of a “Swingline Lender” hereunder. Notwithstanding
anything to the contrary contained herein and without limiting any Swingline
Lender’s right to assign its Commitments and Loans or its commitment to make
Swingline Loans at any time, in the event of any assignment by a Swingline
Lender of all of its Commitments and Loans at a time when an Event of Default
has occurred and is continuing (or at such other time with the consent of the
Parent Borrower, such consent not to be unreasonably withheld) such Swingline
Lender may resign as a Swingline Lender; provided that, in the case of any such
resignation, (x) such Swingline Lender shall retain all the rights, powers and
privileges of a “Swingline Lender” provided for hereunder with respect to
Swingline Loans made by it and outstanding as of the effective date of such
resignation, including the right to require the Revolving Lenders to make
Revolving Loans or fund participation interests in outstanding Swingline Loans
pursuant to Sections 2.2(e) and 2.2(f) and (y) the Parent Borrower shall be
entitled to appoint from among the Lenders (which such Lenders may accept such
appointment in their sole discretion) a successor Swingline Lender hereunder,
provided, however, that no failure by the Parent Borrower to appoint any such
successor shall affect such resignation of such Swingline Lender.

 

123 

 

 

10.7        No Waiver. The rights and remedies of the Primary Administrative
Agent, the Backup Administrative Agent and the Lenders expressly set forth in
this Agreement and the other Credit Documents are cumulative and in addition to,
and not exclusive of, all other rights and remedies available at law, in equity
or otherwise. No failure or delay on the part of the Primary Administrative
Agent, the Backup Administrative Agent or any Lender in exercising any right,
power or privilege shall operate as a waiver thereof, nor shall any single or
partial exercise of any such right, power or privilege preclude other or further
exercise thereof or the exercise of any other right, power or privilege or be
construed to be a waiver of any Default or Event of Default. No course of
dealing between a Borrower, the Primary Administrative Agent, the Backup
Administrative Agent or the Lenders or their agents or employees shall be
effective to amend, modify or discharge any provision of this Agreement or any
other Credit Document or to constitute a waiver of any Default or Event of
Default. No notice to or demand upon a Borrower in any case shall entitle a
Borrower to any other or further notice or demand in similar or other
circumstances or constitute a waiver of the right of the Primary Administrative
Agent, the Backup Administrative Agent or any Lender to exercise any right or
remedy or take any other or further action in any circumstances without notice
or demand.

 

10.8        Survival. All representations, warranties and agreements made by or
on behalf of the Borrowers in this Agreement and in the other Credit Documents
shall survive the execution and delivery hereof or thereof and the making and
repayment of the Loans until the indefeasible payment in full of the
Obligations. In addition, notwithstanding anything herein or under applicable
law to the contrary, the provisions of this Agreement and the other Credit
Documents relating to indemnification or payment of costs and expenses,
including the provisions of Sections 2.15(a), 2.15(b), 2.16, 2.17 and 10.1,
shall survive the payment in full of all Loans and Letters of Credit, the
termination of the Commitments and any termination of this Agreement or any of
the other Credit Documents. Except as set forth above, this Agreement and the
Credit Documents shall be deemed terminated upon the indefeasible payment in
full of the Obligations.

 

10.9         Severability. To the extent any provision of this Agreement is
prohibited by or invalid under the applicable law of any jurisdiction, such
provision shall be ineffective only to the extent of such prohibition or
invalidity and only in such jurisdiction, without prohibiting or invalidating
such provision in any other jurisdiction or the remaining provisions of this
Agreement in any jurisdiction.

 

10.10        Construction. The headings of the various articles, sections and
subsections of this Agreement and the table of contents have been inserted for
convenience only and shall not in any way affect the meaning or construction of
any of the provisions hereof. Except as otherwise expressly provided herein and
in the other Credit Documents, in the event of any inconsistency or conflict
between any provision of this Agreement and any provision of any of the other
Credit Documents, the provision of this Agreement shall control.

 

124 

 

 

10.11         No Fiduciary Duty. Each Agent, the Arrangers and the Lenders and
their respective Affiliates (collectively, the “Lender Parties”), may have
economic interests that conflict with those of the Borrowers and their
respective Affiliates. Each Borrower agrees that nothing in the Agreement or the
other Credit Documents or otherwise will be deemed to create an advisory,
fiduciary or agency relationship or fiduciary or other implied duty between any
Lender Party, on the one hand, and such Borrower or any of its Affiliates, on
the other. Each Borrower acknowledges and agrees that (i) the transactions
contemplated by this Agreement and the other Credit Documents (including the
exercise of rights and remedies hereunder and thereunder) are arm’s-length
commercial transactions between the Lender Parties, on the one hand, and the
Borrowers, on the other, and (ii) in connection therewith and with the process
leading thereto, (x) no Lender Party has assumed an advisory or fiduciary
responsibility in favor of any Borrower or their respective Affiliates with
respect to the transactions contemplated hereby (or the exercise of rights or
remedies with respect thereto) or the process leading thereto (irrespective of
whether any Lender Party has advised, is currently advising or will advise any
Borrower or its Affiliates on other matters) or any other obligation to any
Borrower except the obligations expressly set forth in the Credit Documents and
(y) each Lender Party is acting solely as principal and not as the agent or
fiduciary of the Borrowers, their respective Affiliates or any other Person.
Each Borrower acknowledges and agrees that it has consulted its own legal and
financial advisors to the extent it deemed appropriate and that it is
responsible for making its own independent judgment with respect to the
transactions contemplated hereby and the process leading thereto. Each Borrower
agrees that it will not claim that any Lender Party has rendered advisory
services of any nature or respect, or owes a fiduciary or agency duty or similar
duty to such Borrower, in connection with the transactions contemplated hereby
or the process leading thereto.

 

10.12         Confidentiality. Each of the Primary Administrative Agent, the
Backup Administrative Agent and the Lenders agree to maintain the
confidentiality of the Information (as defined below), except that Information
may be disclosed (i) to its Affiliates and to its and its Affiliates’ respective
partners, directors, officers, employees, agents, advisors and other
representatives (it being understood that the Persons to whom such disclosure is
made will be informed of the confidential nature of such Information and
instructed to keep such Information confidential), (ii) to the extent requested
by any regulatory authority purporting to have jurisdiction over it (including
any self-regulatory authority, such as the National Association of Insurance
Commissioners), (iii) to the extent required by applicable Requirements of Law
or by any subpoena or similar legal process, (iv) to any other party hereto, (v)
in connection with the exercise of any remedies hereunder or under any other
Credit Document or any action or proceeding relating to this Agreement or any
other Credit Document or the enforcement of rights hereunder or thereunder, (vi)
subject to an agreement containing provisions substantially the same as those of
this Section 10.12, to (A) any assignee of or Participant in, or any prospective
assignee of or Participant in, any of its rights or obligations under this
Agreement, (B) any actual or prospective counterparty (or its advisors) to any
swap or derivative transaction relating to the Borrowers and their obligations
or (C) credit insurers and reinsurers, (vii) if required by any rating agency;
provided that prior to any such disclosure, such rating agency shall have agreed
in writing to maintain the confidentiality of such Information and the Parent
Borrower shall have been given prior notice as to what Information will be
disclosed, (viii) with the consent of the Parent Borrower or (ix) to the extent
such Information (A) becomes publicly available other than as a result of a
breach of this Section 10.12 or (B) becomes available to the Primary
Administrative Agent, the Backup Administrative Agent, any Lender or any of
their respective Affiliates on a non-confidential basis from a source other than
the Parent Borrower or any of its Subsidiaries or Affiliates.

 

125 

 

 

For purposes of this Section 10.12, “Information” means all information received
from the Parent Borrower or any Subsidiary thereof relating to any such Person
or any of their respective businesses, other than any such information that is
available to the Primary Administrative Agent, the Backup Administrative Agent
or any Lender on a nonconfidential basis prior to such disclosure or is
identified by the Parent Borrower as nonconfidential. Any Person required to
maintain the confidentiality of Information as provided in this Section 10.12
shall be considered to have complied with its obligation to do so if such Person
has exercised the same degree of care to maintain the confidentiality of such
Information as such Person would accord to its own confidential information.

 

10.13        Counterparts; Integration; Effectiveness. This Agreement may be
executed in counterparts (and by different parties hereto in different
counterparts), each of which shall constitute an original, but all of which when
taken together shall constitute a single contract. This Agreement and the other
Credit Documents constitute the entire contract among the parties relating to
the subject matter hereof and supersede any and all previous agreements and
understandings, oral or written, relating to the subject matter hereof (except
for the Fee Letters). Except as provided in Section 3.1, this Agreement shall
become effective when it shall have been executed by the Administrative Agent
and when the Administrative Agent shall have received counterparts hereof that,
when taken together, bear the signatures of each of the other parties hereto.
Delivery of an executed counterpart of a signature page of this Agreement by
facsimile (or by PDF formatted page sent by electronic mail) shall be effective
as delivery of a manually executed counterpart of this Agreement.

 

10.14        Disclosure of Information. Each Borrower agrees and consents to the
Primary Administrative Agent’s, the Backup Administrative Agent’s and the
Arrangers’ disclosure of information relating to this transaction to Gold Sheets
and other similar bank trade publications. Such information will consist of deal
terms and other information customarily found in such publications.

 

10.15        USA Patriot Act Notice. Each Lender that is subject to the Act (as
defined below) and the Administrative Agent (for itself and not on behalf of any
Lender) hereby notifies the Parent Borrower and each Borrower that pursuant to
the requirements of the USA Patriot Act (Title III of Pub. L. 107-56 (signed
into law October 26, 2001)) (the “Act”), it is required to obtain, verify and
record information that identifies each Borrower, which information includes the
name and address of such Borrower and other information that will allow such
Lender or the Administrative Agent, as applicable, to identify such Borrower in
accordance with the Act.

 

10.16       The Parent Borrower as Agent for the Subsidiary Borrower.

 

(a)          The Subsidiary Borrower hereby irrevocably appoints the Parent
Borrower as its borrowing agent and attorney-in-fact which appointment shall
remain in full force and effect unless and until Administrative Agent shall have
received prior written notice signed by the Parent Borrower that it has resigned
such position. The Subsidiary Borrower hereby irrevocably appoints and
authorizes the Parent Borrower to (i) provide all notices and instructions under
this Agreement on its behalf and (ii) take such action as the Parent Borrower
deems appropriate on its behalf to obtain Loans and other extensions of credit
and to exercise such other powers as are reasonably incidental thereto to carry
out the purposes of this Agreement. The Subsidiary Borrower agrees that each
notice, election, representation and warranty, covenant, agreement and
undertaking made on its behalf by the Parent Borrower shall be deemed for all
purposes to have been made by the Subsidiary Borrower and shall be binding upon
and enforceable against the Subsidiary Borrower to the same extent as if the
same had been made directly by the Subsidiary Borrower.

 

126 

 

 

(b)          Each Borrower hereby severally agrees to indemnify each Lender and
the Administrative Agent and hold each Lender and the Administrative Agent
harmless against any and all liability, expense, loss or claim of damage or
injury, made against the Lenders and the Administrative Agent by such Borrower
or by any third party whosoever, arising from or incurred by reason of the
Lenders’ or the Administrative Agent’s relying on any instructions of the Parent
Borrower on behalf of the Subsidiary Borrower, except that such Borrower will
have no liability under this Section 10.16(b) with respect to any liability that
has been finally determined by final non-appealablenonappealable judgment by a
court of competent jurisdiction to have resulted solely from the gross
negligence or willful misconduct of such Lender or the Administrative Agent.

 

10.17         Judgment Currency. If for the purposes of obtaining judgment in
any court it is necessary to convert a sum due from any Borrower or any
Guarantor in the currency expressed to be payable herein (the “specified
currency”) into another currency, the parties hereto agree, to the fullest
extent that they may effectively do so, that the rate of exchange used shall be
that at which in accordance with normal banking procedures the Administrative
Agent could purchase the specified currency with such other currency at the
Administrative Agent’s main Charlotte, North Carolina, office on the Business
Day preceding that on which final, non-appealablenonappealable judgment is
given. The obligations of each Borrower or the Guarantor in respect of any sum
due to any Lender, the Issuing Lender or the Administrative Agent hereunder
shall, notwithstanding any judgment in a currency other than the specified
currency, be discharged only to the extent that on the Business Day following
receipt by such Lender, the Issuing Lender or the Administrative Agent (as the
case may be) of any sum adjudged to be so due in such other currency such
Lender, the Issuing Lender or the Administrative Agent (as the case may be) may
in accordance with normal, reasonable banking procedures purchase the specified
currency with such other currency. If the amount of the specified currency so
purchased is less than the sum originally due to such Lender, the Issuing Lender
or the Administrative Agent, as the case may be, in the specified currency, each
Borrower and Guarantor agrees, to the fullest extent that it may effectively do
so, as a separate obligation and notwithstanding any such judgment, to indemnify
such Lender, the Issuing Lender or the Administrative Agent, as the case may be,
against such loss, and if the amount of the specified currency so purchased
exceeds (a) the sum originally due to any Lender, the Issuing Lender or the
Administrative Agent, as the case may be, in the specified currency and (b) any
amounts shared with other Lenders as a result of allocations of such excess as a
disproportionate payment to such Lender under Section 2.14(b), such Lender, the
Issuing or the Administrative Agent, as the case may be, agrees to remit such
excess to such Borrower or such Guarantor.

 

10.18         Termination of Terminating Credit Facilities. The Lenders that are
lenders under the Terminating Credit Facilities hereby waive the requirements
thereunder related to the date by which notice of prepayment in full and
termination of such credit facilities must be delivered.

 

127 

 

  

10.19        Not a Grandfathered Obligation. For purposes of determining
withholding Taxes imposed under FATCA, from and after the Third Amendment
Effective Date, the Borrowers and the Administrative Agent shall treat (and the
Lenders hereby authorize the Administrative Agent to treat) this Agreement as
not qualifying as a “grandfathered obligation” within the meaning of United
States Treasury Regulation Section 1.1471-2(b)(2)(i).

 

ARTICLE XI

 

GUARANTY BY THE PARENT BORROWER

 

11.1        The Guaranty. In order to induce the Lenders to enter into this
Agreement and to extend credit hereunder and in recognition of the direct
benefits to be received by the Parent Borrower from the proceeds of the Loans
and other extensions of credit, the Parent Borrower hereby unconditionally,
absolutely and irrevocably guarantees, as primary obligor and not merely as
surety, the full and punctual payment (whether at stated maturity, upon
acceleration or otherwise) of all Obligations of the Subsidiary Borrower under
the Credit Documents including the principal of and interest on the Loans owing
by the Subsidiary Borrower pursuant to this Agreement, all Reimbursement
Obligations of the Subsidiary Borrower . This guaranty is a guaranty of payment
and not of collection.

 

11.2        Guaranty Unconditional. The obligations of the Parent Borrower under
this Article XI shall be unconditional, absolute and irrevocable and, without
limiting the generality of the foregoing, shall not be released, discharged or
otherwise affected by:

 

(a)          any extension, renewal, settlement, compromise, waiver or release
in respect of any obligation of any other obligor under any of the Credit
Documents, by operation of law or otherwise;

 

(b)          any modification or amendment of or supplement to any of the Credit
Documents;

 

(c)          any release, non-perfection, invalidity or impairment of any direct
or indirect security for any obligation of any other obligor under any of the
Credit Documents;

 

(d)          any change in the corporate existence, structure or ownership of
any obligor, or any insolvency, bankruptcy, reorganization or other similar
proceeding affecting any other obligor or its assets or any resulting release or
discharge of any obligation of any other obligor contained in any of the Credit
Documents;

 

(e)          the existence of any claim, setoff or other rights which any
obligor may have at any time against any other obligor, the Primary
Administrative Agent, the Backup Administrative Agent, any Lender or any other
Person, whether in connection with any of the Credit Documents or any unrelated
transactions; provided that nothing herein shall prevent the assertion of any
such claim by separate suit or compulsory counterclaim;

 

(f)          any invalidity or unenforceability relating to or against any other
obligor for any reason of any of the Credit Documents, or any provision of
applicable law or regulation purporting to prohibit the payment by any other
obligor of principal, interest or any other amount payable under any of the
Credit Documents;

 

128 

 

  

(g)          any law, regulation or order of any jurisdiction, or any other
event, affecting any term of any Obligation or the Lenders’ rights with respect
thereto; or

 

(h)          any other act or omission to act or delay of any kind by any
obligor, the Primary Administrative Agent, the Backup Administrative Agent, any
Lender or any other Person or any other circumstance whatsoever (other than the
defense of payment) which might, but for the provisions of this paragraph,
constitute a legal or equitable discharge of or defense to the Parent Borrower’s
obligations under this Article XI.

 

11.3         Duty Only Upon Payment in Full; Reinstatement in Certain
Circumstances. The Parent Borrower’s obligations under this Article XI shall
remain in full force and effect until the Commitments of the Lenders hereunder
shall have terminated and all Obligations payable by the Subsidiary Borrower
under the Credit Documents shall have been indefeasibly paid in full. If at any
time any payment of the principal of or interest on any Loan or any other
Obligation payable by the Subsidiary Borrower under the Credit Documents is
rescinded or must be otherwise restored or returned upon the insolvency,
bankruptcy or reorganization of the Subsidiary Borrower or otherwise, the Parent
Borrower’s obligations under this Article XI with respect to such payment shall
be reinstated as though such payment had been due but not made at such time.

 

11.4         Waiver by the Parent Borrower. The Parent Borrower irrevocably
waives acceptance hereof, presentment, demand, protest and any notice not
provided for in this Article XI, as well as any requirement that at any time any
action be taken by any Person against the Subsidiary Borrower, any other obligor
or any other Person or against any collateral security. The Parent Borrower
warrants and agrees that each waiver set forth in this Section 11.4 is made with
full knowledge of its significance and consequences, and such waivers shall be
effective to the maximum extent permitted by law.

 

11.5         Subrogation. The Parent Borrower hereby unconditionally and
irrevocably agrees not to exercise any rights that it may now have or hereafter
acquire against the Subsidiary Borrower or any other guarantor that arise from
the existence, payment, performance or enforcement of the Parent Borrower’s
obligations under or in respect of this Article XI or any other Credit Document,
including any right of subrogation, reimbursement, exoneration, contribution or
indemnification and any right to participate in any claim or remedy of any
Lender against the Subsidiary Borrower or any other guarantor, whether or not
such claim, remedy or right arises in equity or under contract, statute or
common law, including the right to take or receive from the Subsidiary Borrower
or any other guarantor, directly or indirectly, in cash or other property or by
set-off or in any other manner, payment or security on account of such claim,
remedy or right, unless and until all Obligations payable under this Agreement
shall have been paid in full in cash and the Commitments of the Lenders
hereunder shall have expired or been terminated. If any amount shall be paid to
the Parent Borrower in violation of the immediately preceding sentence at any
time prior to the latest of (a) the payment in full in cash of all Obligations
and (b) the Final Termination Date, such amount shall be received and held in
trust for the benefit of the Lenders, shall be segregated from other property
and funds of the Parent Borrower and shall forthwith be paid or delivered to the
Administrative Agent in the same form as so received (with any necessary
endorsement or assignment) to be credited and applied to all amounts payable
under this guaranty, whether matured or unmatured, in accordance with the terms
of the Credit Documents, or to be held as collateral for any amounts payable
under this Article XI thereafter arising. If (i) the Parent Borrower shall make
payment to any Lender of all or any amounts payable under this Article XI, (ii)
all Obligations shall have been paid in full in cash and (iii) the Final
Termination Date shall have occurred, the Lenders will, at the Parent Borrower’s
request and expense, execute and deliver to the Parent Borrower appropriate
documents, without recourse and without representation or warranty, necessary to
evidence the transfer by subrogation to the Parent Borrower of an interest in
the obligations resulting from such payment made by the Parent Borrower pursuant
to this Article XI.

 

129 

 

  

11.6         Stay of Acceleration. If acceleration of the time for payment of
any amount payable by the Subsidiary Borrower under any of the Credit Documents
is stayed upon the insolvency, bankruptcy or reorganization of the Subsidiary
Borrower, all such amounts otherwise subject to acceleration under the terms of
this Agreement shall nonetheless be payable by the Parent Borrower under this
Article XI forthwith on demand by the Administrative Agent made at the request
of the Required Lenders.

 

11.7         Continuing Guaranty; Assignments. The guaranty set forth in this
Article XI is a continuing guaranty and shall (i) remain in full force and
effect until the later of (A) the indefeasible payment in full in cash of all
Obligations payable under this Agreement and (B) the Final Termination Date,
(ii) be binding upon the Parent Borrower, its successors and assigns and (iii)
inure to the benefit of and be enforceable by the Administrative Agent and the
Lenders and their respective successors, transferees and assigns.

 

130 

 

  

Exhibit B

 

Amended Schedule 1.1(a) to the Credit Agreement

 

[see attached]

 

B–1 

 

 

Schedule 1.1(a)

 

Commitments and

Notice Addresses

 

Commitments

 

 

Lender

Multicurrency
Commitment Dollar
Commitment HMRC DT Treaty Passport Scheme Passport Scheme
Reference Number Jurisdiction of
Tax Residence Third Amendment Consenting Lenders Wells Fargo Bank, National
Association $300,000,000 — 013/W/61173/DTTP USA Bank of America, N.A.
$300,000,000 — 013/B/7418/DTTP USA The Bank of Tokyo-Mitsubishi UFJ, Ltd.
$300,000,000 — 43/B/322072/DTTP USA Bank of China, New York Branch —
$300,000,000 — — Bank of Montreal $225,000,000 — — — Compass Bank $225,000,000 —
13/C/358724/DTTP USA Fifth Third Bank $225,000,000 — 13/F/24267/DTTP USA
Citibank, N.A. $150,000,000 — — — Credit Suisse AG, Cayman Islands Branch
$150,000,000 — — — JPMorgan Chase Bank, N.A. $150,000,000 — 13/M/268710/DTTP USA
Morgan Stanley Bank, N.A. $150,000,000 — 13/M/307216/DTTP USA Societe Generale
$150,000,000 — 5/S/70085/DTTP France U.S. Bank National Association $150,000,000
— 13/U/62184/DTTP USA Lloyds Bank plc $75,000,000 — — — Third Amendment
Non-Consenting Lenders Regions Bank, N.A. $225,000,000 — 13/R/330821/DTTP USA
SunTrust Bank $225,000,000 — 13/S/67712/DTTP USA Goldman Sachs Bank USA
$75,000,000 — 13/G/351779/DTTP USA Total $3,075,000,000 $300,000,000 — —

 

B–2 

 

  

Notice Addresses

 

Party Address Parent Borrower

Intercontinental Exchange, Inc.
5660 New Northside Drive

3rd Floor

Atlanta, GA 30328

Attention: Legal Department

Telephone: (770) 738-2106

Fax: (770) 857-4755

Email: ICERevolverNotices@theice.com

 

Subsidiary Borrower

ICE Europe Parent Limited
5th Floor Milton Gate
60 Chiswell Street
London, EC1Y 4SA
Attention: Patrick Davis
Telephone: 44 20 7065 7738
Fax: 44 20 7065 7813
Email: Patrick.davis@theice.com

 

Wells Fargo Bank, National Association (for use during any Wells Fargo
Availability Period)

Instructions for wire transfers in Dollars to the Administrative Agent:

Wells Fargo Bank, National Association
ABA Routing No. 121000248
Charlotte, North Carolina
Account Number: 01104331628807
Ref: IntercontinentalExchange Group, Inc.
Attention: Financial Cash Controls

 

Instructions for wire transfers in Euros to the Multicurrency Agent:

Bank: Lloyds Bank, London
Swift Code: LOYDGB2LXXX
Account Name: A/C Wells Fargo London – PNBPGB2L
IBAN: GB63LOYD30963459023107
Ref: IntercontinentalExchange Group, Inc.

 

Instructions for wire transfers in Pounds Sterling to the Multicurrency Agent:

Bank: Royal Bank of Scotland, London
Swift Code: RBOSGB2L
Sort Code: 16-00-34
Account Name: Wells Fargo London – PNBPGB2L
Account Number: 12251333
IBAN: GB66RBOS16003412251333
Ref: IntercontinentalExchange Group, Inc.

 

B–3 

 

  

 

Instructions for wire transfers in Canadian Dollars to the

Multicurrency Agent:

Bank: Toronto Dominion Bank, Toronto
Swift Code: TDOMCATTXXX
Account Name: Wells Fargo London – PNBPGB2L
Account Number: 0360-01-2027713
Ref: IntercontinentalExchange Group, Inc.

 

Instructions for wire transfers in Japanese Yen to the Multicurrency Agent:

Bank: Mizuho Corporate Bank Ltd, Tokyo
Swift Code: MHCBJPJT
Account Name: Wells Fargo London – PNBPGB2L
Account Number: 0358110
Ref: IntercontinentalExchange Group, Inc.

 

Address for notices as Administrative Agent:

Wells Fargo Bank, National Association
1525 West W.T. Harris Blvd.
Mail Code: D1109-019
Charlotte, North Carolina 28262
Attention: Syndication Agency Services
Telephone: (704) 590 2706
Fax: (704) 590 2790
Email: agencyservices.requests@wellsfargo.com

 

Address for notices as Multicurrency Agent:

Wells Fargo Bank, National Association
One Plantation Place
30 Fenchurch Street
London, EC3M 3BD
Attention: Loan Admin
Fax: 44 (0) 20 7929 4645
Email: loanadmin.london@wellsfargo.com

 

with a copy to:

 

Wells Fargo Corporate Banking

90 S 7th Street

Minneapolis, MN 55402
Attention: Rob Callahan

Telephone: (612) 667-8556

Fax: (612) 667-7251

Email: Robert.P.Callahan@wellsfargo.com

 

 

B–4 

 

  

Bank of America, N.A. (for use during any Wells Fargo Unavailability Period)

Instructions for wire transfers in Dollars to the Administrative Agent:

 

Bank of America NA

New York, NY

ABA 026009593

ACCT 1366212250600

ACCT Name Credit Services

Ref: Intercontinental Exchange Group Inc.

 

Instructions for wire transfers in Euros to the Multicurrency Agent:

 

CURR CODES EUR

CURRENCY TYPE Euro Currency

BENEFICIARY BANK - GCB #1207 Bank of America London

SWIFT ADDRESS BOFAGB22

BENEFICIARY ACCOUNT NUMBER 96272019

IBAN GB63BOFA16505096272019

 

Instructions for wire transfers in Pounds Sterling to the Multicurrency Agent:

 

CURR CODES GBP

CURRENCY TYPE British Pounds

BENEFICIARY BANK - GCB #1207 Bank of America London

SWIFT ADDRESS BOFAGB22

BENEFICIARY ACCOUNT NUMBER 96272027

IBAN GB41BOFA16505096272027

SORT CODE 16-50-50

 

Instructions for wire transfers in Canadian Dollars to the Multicurrency Agent:

 

CURR CODES CAD

CURRENCY TYPE Canadian Dollar

BENEFICIARY BANK - GCB #1207 Bank of America Canada

SWIFT ADDRESS BOFACATT

BENEFICIARY ACCOUNT NUMBER 65042228

 

Instructions for wire transfers in Japanese Yen to the Multicurrency Agent:

 

CURR CODES JPY

CURRENCY TYPE Japanese Yen

BENEFICIARY BANK - GCB #1207 Bank of America Tokyo

SWIFT ADDRESS BOFAJPJX

BENEFICIARY ACCOUNT NUMBER 96272011 



 

B–5 

 

 

 

Address for notices as Administrative Agent: 

Bank of America, N.A.

555 California Street, 4th Floor

Mail Code: CA5-705-04-09

San Francisco, CA 94104

Attention: Liliana Claar

Telephone: 415 436-2770

Fax: 415 503-5003

Email: liliana.claar@baml.com

 

Address for notices as Multicurrency Agent:

 

Bank of America, N.A.

555 California Street, 4th Floor

Mail Code: CA5-705-04-09

San Francisco, CA 94104

Attention: Liliana Claar

Telephone: 415 436-2770

Fax: 415 503-5003

Email: liliana.claar@baml.com

 

B–6 

 

  

Exhibit C

 

Amended Exhibit A-3 to the Credit Agreement

 

[see attached]

 

C–1 

 

 

EXHIBIT A-3

 

Borrower’s Taxpayer Identification No. __________

 

DOLLAR SWINGLINE NOTE

 

$___________________ _________, 20__   Charlotte, North Carolina

 

FOR VALUE RECEIVED, INTERCONTINENTAL EXCHANGE, INC. (formerly
INTERCONTINENTALEXCHANGE GROUP, INC.), a Delaware corporation (the “Borrower”),
hereby promises to pay to the order of

 

                                                                            (the
“Dollar Swingline Lender”), at the offices of Wells Fargo Bank, National
Association, as Administrative Agent under the Credit Agreement referred to
below (in such capacity, the “Administrative Agent”), located at One Wells Fargo
Center, 301 South College Street, Charlotte, North Carolina (or at such other
place or places as the Administrative Agent may designate), at the times and in
the manner provided in the Credit Agreement, dated as of April 3, 2014 (as
amended, modified, restated or supplemented from time to time, the “Credit
Agreement”), among the Borrower, ICE Europe Parent Limited, a limited company
incorporated under the laws of England and Wales, the Lenders from time to time
parties thereto, Wells Fargo Bank, National Association, as Primary
Administrative Agent, Issuing Lender and a Swingline Lender, and Bank of
America, N.A., as Syndication Agent, Backup Administrative Agent and a Swingline
Lender, the principal sum of

 

__________________________ DOLLARS ($__________), or such lesser amount as may
constitute the unpaid principal amount of the Dollar Swingline Loans made by the
Dollar Swingline Lender to the Borrower under the terms and conditions of the
Credit Agreement. Unless otherwise defined herein, capitalized terms used in
this promissory note (this “Dollar Swingline Note”) shall have the meanings
given to such terms in the Credit Agreement. The Borrower also promises to pay
interest on the aggregate unpaid principal amount of the Dollar Swingline Loans
made by the Dollar Swingline Lender at the rates applicable thereto from time to
time as provided in the Credit Agreement.

 

This Dollar Swingline Note is issued to evidence the Dollar Swingline Loans made
by the Dollar Swingline Lender pursuant to the Credit Agreement. All of the
terms, conditions and covenants of the Credit Agreement are expressly made a
part of this Dollar Swingline Note by reference in the same manner and with the
same effect as if set forth herein at length, and any holder of this Dollar
Swingline Note is entitled to the benefits of and remedies provided in the
Credit Agreement and the other Credit Documents. Reference is made to the Credit
Agreement for provisions relating to the interest rate, maturity, payment,
prepayment and acceleration of this Dollar Swingline Note.

 

C–2 

 

  

In the event of an acceleration of the maturity of the Dollar Swingline Loans
made by the Dollar Swingline Lender and evidenced by this Dollar Swingline Note,
then such Dollar Swingline Loans shall become immediately due and payable in
accordance with the terms of the Credit Agreement, without presentment, demand,
protest or notice of any kind, all of which are hereby waived by the Borrower.

 

In the event that the Dollar Swingline Loans made by the Dollar Swingline Lender
and evidenced by this Dollar Swingline Note are not paid when due at any stated
or accelerated maturity, the Borrower agrees to pay, in addition to the
principal and interest, all costs of collection, including reasonable attorneys’
fees, in accordance with the Credit Agreement.

 

This Dollar Swingline Note is non-negotiable and non-transferable and any
interest in the Dollar Swingline Loans evidenced by this Dollar Swingline Note
may only be transferred or assigned in accordance with the terms of the Credit
Agreement.

 

This Dollar Swingline Note shall be governed by and construed in accordance with
the internal laws and judicial decisions of the State of New York (including
Sections 5-1401 and 5-1402 of the New York General Obligations Law, but
excluding all other choice of law and conflicts of law rules). The Borrower
hereby submits to the exclusive jurisdiction of the state and federal courts
sitting in the Borough of Manhattan, and any appellate court from any thereof,
although the Dollar Swingline Lender shall not be limited to bringing an action
in such courts.

 

C–3 

 

 

IN WITNESS WHEREOF, the Borrower has caused this Dollar Swingline Note to be
executed by its duly authorized corporate officer as of the day and year first
above written.

 

  INTERCONTINENTAL EXCHANGE, INC.         By:     Name:     Title:  

 

C–4 

 

  

Exhibit D

 

Amended Exhibit A-4 to the Credit Agreement

 

[see attached]

 

D–1 

 

 

EXHIBIT A-4

 

Borrower’s Taxpayer Identification No. ______________

 

MULTICURRENCY SWINGLINE NOTE

 

$___________________ _________, 20__   Charlotte, North Carolina

 

FOR VALUE RECEIVED, INTERCONTINENTAL EXCHANGE, INC. (formerly
INTERCONTINENTALEXCHANGE GROUP, INC.), a Delaware corporation (the “Borrower”),
hereby promises to pay to the order of

 

________________________________________ (the “Multicurrency Swingline Lender”),
at the offices of Wells Fargo Bank, National Association, as Administrative
Agent under the Credit Agreement referred to below (in such capacity, the
“Administrative Agent”), located at One Wells Fargo Center, 301 South College
Street, Charlotte, North Carolina (or at such other place or places as the
Administrative Agent may designate), at the times and in the manner provided in
the Credit Agreement, dated as of April 3, 2014 (as amended, modified, restated
or supplemented from time to time, the “Credit Agreement”), among the Borrower,
ICE Europe Parent Limited, a limited company incorporated under the laws of
England and Wales, the Lenders from time to time parties thereto, Wells Fargo
Bank, National Association, as Primary Administrative Agent, Issuing Lender and
a Swingline Lender, and Bank of America, N.A., as Syndication Agent, Backup
Administrative Agent and a Swingline Lender, the principal sum of

 

__________________________ DOLLARS ($___________), or such lesser amount as may
constitute the unpaid principal amount of the Multicurrency Swingline Loans made
by the Multicurrency Swingline Lender to the Borrower under the terms and
conditions of the Credit Agreement. Unless otherwise defined herein, capitalized
terms used in this promissory note (this “Multicurrency Swingline Note”) shall
have the meanings given to such terms in the Credit Agreement. The Borrower also
promises to pay interest on the aggregate unpaid principal amount of the
Multicurrency Swingline Loans made by the Multicurrency Swingline Lender at the
rates applicable thereto from time to time as provided in the Credit Agreement.

 

This Multicurrency Swingline Note is issued to evidence the Multicurrency
Swingline Loans made by the Multicurrency Swingline Lender pursuant to the
Credit Agreement. All of the terms, conditions and covenants of the Credit
Agreement are expressly made a part of this Multicurrency Swingline Note by
reference in the same manner and with the same effect as if set forth herein at
length, and any holder of this Multicurrency Swingline Note is entitled to the
benefits of and remedies provided in the Credit Agreement and the other Credit
Documents. Reference is made to the Credit Agreement for provisions relating to
the interest rate, maturity, payment, prepayment and acceleration of this
Multicurrency Swingline Note.

 

D–2 

 

  

In the event of an acceleration of the maturity of the Multicurrency Swingline
Loans made by the Multicurrency Swingline Lender and evidenced by this
Multicurrency Swingline Note, then such Multicurrency Swingline Loans shall
become immediately due and payable in accordance with the terms of the Credit
Agreement, without presentment, demand, protest or notice of any kind, all of
which are hereby waived by the Borrower.

 

In the event that the Multicurrency Swingline Loans made by the Multicurrency
Swingline Lender and evidenced by this Multicurrency Swingline Note are not paid
when due at any stated or accelerated maturity, the Borrower agrees to pay, in
addition to the principal and interest, all costs of collection, including
reasonable attorneys’ fees, in accordance with the Credit Agreement.

 

This Multicurrency Swingline Note is non-negotiable and non-transferable and any
interest in the Multicurrency Swingline Loans evidenced by this Multicurrency
Swingline Note may only be transferred or assigned in accordance with the terms
of the Credit Agreement.

 

This Multicurrency Swingline Note shall be governed by and construed in
accordance with the internal laws and judicial decisions of the State of New
York (including Sections 5-1401 and 5-1402 of the New York General Obligations
Law, but excluding all other choice of law and conflicts of law rules). The
Borrower hereby submits to the exclusive jurisdiction of the state and federal
courts sitting in the Borough of Manhattan, and any appellate court from any
thereof, although the Multicurrency Swingline Lender shall not be limited to
bringing an action in such courts.

 

D–3 

 

 

IN WITNESS WHEREOF, the Borrower has caused this Multicurrency Swingline Note to
be executed by its duly authorized corporate officer as of the day and year
first above written.

 

  INTERCONTINENTAL  EXCHANGE,  INC.         By:     Name:     Title:  

 

D–4 

 

 

Exhibit E

 

Amended Exhibit B-2 to the Credit Agreement

 

[see attached]

 

E–1 

 

 

Exhibit B-2

 

NOTICE OF SWINGLINE BORROWING

 

[Date]

 

[Wells Fargo Bank, National Association,

as Administrative Agent

1525 W. W.T. Harris Blvd

Mail Code: D1109-019

Charlotte, North Carolina 28262

Attention: Syndication Agency Services

E-mail: agencyservices.requests@wellsfargo.com]

 

[Wells Fargo Bank, National Association

as Multicurrency Agent

One Plantation Place

30 Fenchurch Street

London, EC3M 3BD

Attention: Loan Admin

Facsimile: 44 (0) 20 7929 4645

Email: loanadmin.london@wellsfargo.com ]

 

[Bank of America, N.A.,

as Administrative Agent [and Multicurrency Agent]

[●]

Attention: [●]

E-mail: [●]]

 

[NOTICE ADDRESSES FOR EACH APPLICABLE SWINGLINE LENDER TO BE INCLUDED HERE]

 

Ladies and Gentlemen:

 

The undersigned, INTERCONTINENTAL EXCHANGE, INC. (formerly
INTERCONTINENTALEXCHANGE GROUP, INC.), a Delaware corporation (the “Borrower”),
refers to the Credit Agreement, dated as of April 3, 2014, among the Borrower,
ICE Europe Parent Limited, a limited company incorporated under the laws of
England and Wales, certain Lenders from time to time parties thereto, Bank of
America, N.A., as Syndication Agent, Backup Administrative Agent and a Swingline
Lender, and Wells Fargo Bank, National Association, as Primary Administrative
Agent, Issuing Lender and a Swingline Lender for the Lenders, and Bank of
America, N.A., as Syndication Agent (as amended, modified, restated or
supplemented from time to time, the “Credit Agreement,” unless defined herein,
capitalized terms being used herein as therein defined), and, pursuant to
Section 2.2(d) of the Credit Agreement, hereby gives you, as Administrative
Agent[, Multicurrency Agent] or [Dollar][Multicurrency] Swingline Lender,
irrevocable notice that the Borrower requests a Borrowing of a
[Dollar][Multicurrency]1 Swingline Loan under the Credit Agreement, and to that
end sets forth below the information relating to such Borrowing (the “Proposed
Borrowing”) as required by Section 2.2(d) of the Credit Agreement:

 

 



1 Select applicable type of Swingline Loan.

  

E–2 

 

  

(i)          The principal amount of the Proposed Borrowing is [$][€][£][C$]
_______________.2

 

(ii)         The Proposed Borrowing is requested to be made on
__________________ (the “Borrowing Date”).3

 

(iii)        The use of the proceeds of the Proposed Borrowing is for working
capital and general corporate purposes.

 

The Borrower hereby certifies that the following statements are true on and as
of the date hereof and will be true on and as of the Borrowing Date:

 

A.           Each of the representations and warranties contained in Article IV
(except the representations set forth in Sections 4.5, 4.8 and 4.13) of the
Credit Agreement and in the other Credit Documents qualified as to materiality
is and will be true and correct and each not so qualified is and will be true
and correct in all material respects, in each case on and as of each such date,
with the same effect as if made on and as of each such date, both immediately
before and after giving effect to the Proposed Borrowing (except to the extent
any such representation or warranty is expressly stated to have been made as of
a specific date, in which case each such representation or warranty qualified as
to materiality shall be true and correct and each not so qualified shall be true
and correct in all material respects, in each case as of such date);

 

B.           No Default or Event of Default has occurred and is continuing on
the Borrowing Date, both immediately before and after giving effect to the
Proposed Borrowing to be made on the Borrowing Date; and

 

C.           After giving effect to the Proposed Borrowing, the [Aggregate
Dollar Revolving Credit Exposure will not exceed the aggregate Dollar Revolving
Commitments][Aggregate Multicurrency Revolving Credit Exposure will not exceed
the aggregate Multicurrency Revolving Commitments].

 

 

2 Amount of Proposed Borrowing must comply with Section 2.2(d)/2.2(e) of the
Credit Agreement. Dollar Swingline Loans may only be denominated in Dollars.
Multicurrency Swingline Loans may be denominated in Dollars, Euros, Sterling, or
Canadian Dollars.

 

3 Shall be a Business Day on or after the date hereof.

 

 

E–3 

 

  

  Very truly yours,       INTERCONTINENTAL EXCHANGE, INC.         By:     Name:
    Title:  

 

E–4 

 

 

Exhibit F

 

Consent Letter

 

[Name of Consenting Lender]

[Address]

 

[●], 2015

Wells Fargo Bank, National Association,

as Administrative Agent

1525 West W.T. Harris Blvd.

Mail Code: D1109-019

Charlotte, NC 28262

Attention: Syndication Agency Services

 

Intercontinental Exchange, Inc.

5660 New Northside Drive

3rd Floor

Atlanta, GA 30328

Attention: Legal Department

 

Re: Consent to the Third Amendment to Credit Agreement

 

Ladies and Gentlemen:

 

Reference is made to (x) that certain Third Amendment to Credit Agreement, dated
as of November [●], 2015 (the “Third Amendment”), by and among INTERCONTINENTAL
EXCHANGE, INC. (formerly INTERCONTINENTALEXCHANGE GROUP, INC.), a Delaware
corporation (the “Parent Borrower”), ICE EUROPE PARENT LIMITED, a limited
company incorporated under the laws of England and Wales (the “Subsidiary
Borrower”, and together with the Parent Borrower, the “Borrowers”), WELLS FARGO
BANK, NATIONAL ASSOCIATION, as administrative agent (the “Administrative
Agent”), the guarantor and the other lenders and new lenders party thereto and
(y) that certain Credit Agreement, dated as of April 3, 2014 (as amended by the
First Amendment to Credit Agreement, dated as of May 15, 2015, the Second
Amendment to Credit Agreement, dated as of November 6, 2015 and the Third
Amendment, the “Credit Agreement”), by and among the Borrowers, the
Administrative Agent and the Lenders party thereto from time to time.
Capitalized terms used but not defined herein are used with the meanings
assigned to them in the Credit Agreement.

 

[NAME OF LENDER] (the “Consenting Lender”) is a party to, and Lender under, the
Credit Agreement and acknowledges that (x) it has received a fully executed copy
of the Third Amendment and (y) despite the Consenting Lender not providing its
consent thereto at the time of its execution, the Third Amendment became
effective, in accordance with the terms thereof, on the Third Amendment
Effective Date. The Consenting Lender now wishes to [(1)] [,], and hereby gives
(effective as of the first date written above), its consent to the Third
Amendment (the “Consent”), and the changes effected thereby to the Credit
Agreement, in order to become a Third Amendment Consenting Lender under the
Credit Agreement [and (2) increase its [multicurrency] [Dollar] Revolving
Committment from $ [●] to $ [●] (the “Committment Increase”), which $ [●]
increase, if agreed to and accepted by the Parent Borrower shall be deemed an
Additional Committment pursuant to Section 2.20 of the credit Agreement and
Section 6.8 of the third Amendment]. In connection with such Consent [and
Committment Increase] and in connection with becoming a Third Amendment
Consenting Lender, the Consenting Lender acknowledges and agrees that it will be
have the rights, and be subject to the obligations, of a Third Amendment
Consenting Lender under the Credit Agreement. In particular (and without
otherwise limiting the foregoing sentence), the Consenting Lender acknowledges
and agrees that as a Third Amendment Consenting Lender it may be obligated to
make Loans to the Borrower, in accordance with the terms and condition of the
Credit Agreement, up to the Final Maturity Date.

 

F–1 

 

  

This letter may be executed in any number of counterparts, each of which shall
be an original, and all of which, when taken together, shall constitute one
agreement. Delivery of an executed signature page of this letter by facsimile
transmission or electronic transmission (including in “pdf” or “tif” format)
shall be effective as delivery of a manually executed counterpart hereof. This
letter shall become effective on the date when each of the parties hereto has
executed a counterpart hereof. The governing law, submission to jurisdiction,
waiver of venue, service of process, waiver of jury trial and confidentiality
provisions contained in Sections 10.2, 10.3 and 10.12 of the Credit Agreement
are incorporated herein by reference, mutatis mutandis.

 

[THE BALANCE OF THIS PAGE IS INTENTIONALLY LEFT BLANK]

 

F–2 

 

  

  Sincerely,   [NAME OF LENDER],   Consenting Lender         By:     Name:    
Title:  

 

Agreed and Accepted:       INTERCONTINENTAL EXCHANGE, INC.         By:     Name:
    Title:    

 

F–3 

 

 

Schedule 2.1

 

No Revolving Loans are outstanding or being sold and assigned.

 

Sch. 2.1–1 

